20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                      1 of 277




                                    Exhibit A
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                      2 of 277




                                         a
15-10246-reg
20-12433-scc Doc
             Doc 10
                 4-1 Filed
                      Filed03/10/15
                            10/15/20 Entered
                                        Entered03/10/15
                                                10/15/2011:18:06
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  Pg
                                   3 of1 277
                                         of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                      Chapter 15

B. Endeavour Shipping Company Limited,                      Case No. 15-10246 (REG)

                Debtor in a Foreign Proceeding.


                      ORDER RECOGNIZING FOREIGN MAIN
                 PROCEEDING AND GRANTING ADDITIONAL RELIEF

         A hearing having been held to consider the Official Form Petition and Verified Petition,

filed on February 3, 2015 (the “Verified Petition,” and together with the Official Form

Petition, the “Petition”) by Peter Kubik and Andrew Andronikou of UHY Hacker Young LLP,

as the duly authorized Joint Administrators (the “Petitioners”) of the above-captioned debtor (the

“Debtor”) for entry of an order recognizing the administration proceeding pending before the

High Court of Justice of England and Wales (the “Foreign Court”) and assigned case no.

465/2015 (the “UK Proceeding”) as a foreign main proceeding pursuant to section 1517 of title

11 of the United States Code (the “Bankruptcy Code”) and granting additional relief pursuant to

Bankruptcy Code section 1521; and upon this Court’s review and consideration of the Petition,

the Declaration of Peter Kubik, filed contemporaneously therewith, and the evidence put on the

record at the hearing to consider the Petition (the “Hearing”); and due and proper notice of the

Petition having been provided; and no other or further notice being necessary or required; and

no objections or other responses having been filed that have not been overruled, withdrawn,

or otherwise resolved; and all interested parties having had an opportunity to be heard at the

Hearing; and after due deliberation and sufficient cause appearing therefore, the Court makes

the following findings of fact and conclusions of law:

         A.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.
15-10246-reg
20-12433-scc Doc
             Doc 10
                 4-1 Filed
                      Filed03/10/15
                            10/15/20 Entered
                                        Entered03/10/15
                                                10/15/2011:18:06
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  Pg
                                   4 of2 277
                                         of 5



       B.     This is a core proceeding under 28 U.S.C. § 157(b)(2)(P).

       C.     Venue is proper in this district pursuant to 28 U.S.C. § 1410.

       D.     Petitioners are “persons,” as such term is defined in 11 U.S.C. § 101(41).

       E.     Petitioners are the Debtor’s “foreign representative,” as such term is defined in

11 U.S.C. § 101(24).

       F.     This chapter 15 case was properly commenced pursuant to 11 U.S.C. §§ 1504

and 1515.

       G.     Petitioners have satisfied the requirements of 11 U.S.C. § 1515 and Fed. R.

Bankr. P. 1007(a)(4).

       H.     The UK Proceeding currently pending before the Foreign Court and provisions

made thereunder for the protection, administration and distribution of the Debtor’s assets, is

a “foreign proceeding,” as such term is defined in 11 U.S.C. § 101(23).

       I.     The UK Proceeding is entitled to recognition by this Court pursuant to 11

U.S.C. § 1517(a).

       J.     The UK Proceeding is pending in the country where the Debtor’s center of

main interests is located, is a “foreign main proceeding,” as such term is defined in 11

U.S.C. § 1502(4), and is entitled to recognition as a “foreign main proceeding” pursuant to

11 U.S.C. § 1517(b)(1).

       K.     Petitioners are entitled to all the relief provided pursuant to 11 U.S.C. § 1520,

without limitation.

       L.     The Petitioners are further entitled to all relief expressly set forth in 11

U.S.C. §§ 1521(a)-(b).




                                               2
15-10246-reg
20-12433-scc Doc
             Doc 10
                 4-1 Filed
                      Filed03/10/15
                            10/15/20 Entered
                                        Entered03/10/15
                                                10/15/2011:18:06
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  Pg
                                   5 of3 277
                                         of 5



        M.      The relief granted hereby is necessary and appropriate, in the interests of

the public and international comity, consistent with the public policy of the United States,

and warranted under 11 U.S.C. §§ 1517, 1520, and 1521.

           Now therefore, it is hereby ORDERED:

        1.      The UK Proceeding is granted recognition as a foreign main proceeding

pursuant to 11 U.S.C. §§ 1517(a) and 1517(b)(l).

        2.      All relief afforded a foreign main proceeding pursuant to 11 U.S.C. § 1520 is

granted.

        3.      Pursuant to 11 U.S.C. § 1520(a)(1), 11 U.S.C. §§ 361 and 362 apply with respect

to the Debtor and the Debtor’s property that is currently within or may be brought into the

territorial jurisdiction of the United States.

        4.      Petitioners are authorized to operate the business of the Debtor that is the subject

of the UK Proceeding and exercise the powers of a trustee to the extent provided by 11 U.S.C. §

1520(a)(3).

        5.      Pursuant to 11 U.S.C. § 1521(a)(1)-(3), all persons and entities, other than

Petitioners and their representatives and agents, are hereby enjoined from:

                     a. execution against any of the Debtor’s assets;

                     b. the commencement or continuation, including the issuance or
                        employment of process, of a judicial, administrative, arbitral, or other
                        action or proceeding, or to recover a claim, which in either case is in any
                        way related to, or would interfere with, the administration of the Debtor’s
                        estate in the UK Proceeding;

                     c. taking or continuing any act to create, perfect or enforce a lien or other
                        security interest, set-off or other claim against the Debtor or any of its
                        property;

                     d. transferring, relinquishing or disposing of any property of the Debtor to
                        any person or entity other than the Petitioners;


                                                 3
15-10246-reg
20-12433-scc Doc
             Doc 10
                 4-1 Filed
                      Filed03/10/15
                            10/15/20 Entered
                                        Entered03/10/15
                                                10/15/2011:18:06
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  Pg
                                   6 of4 277
                                         of 5



                    e. commencing or continuing an individual action or proceeding concerning
                       the Debtor’s assets, rights, obligations or liabilities to the extent they
                       have not been stayed under section 1520(a); and

                    f. declaring or considering the filing of the UK Proceeding or this chapter
                       15 case a default or event of default under any agreement, contract or
                       arrangement.

       6.      Pursuant to 11 U.S.C. § 1521(a)(5), the administration or realization of the

Debtor’s assets within the territorial jurisdiction of the United States is entrusted to the

Petitioners and the Petitioners are hereby established as the exclusive representatives of the

Debtor in the United States.

       7.      The UK Proceeding and all prior orders of the Foreign Court shall be and

hereby a r e granted comity and given full force and effect in the United States.

       8.      No action taken by the Petitioners, the Debtor, or their respective successors,

agents, representatives, advisors, or counsel in preparing, disseminating, applying for,

implementing, or otherwise acting in furtherance of or in connection with the UK Proceeding,

this order, this chapter 15 case, or any adversary proceeding herein, or any further proceeding

commenced hereunder, shall be deemed to constitute a waiver of the rights or benefits afforded

such persons under 11 U.S.C. §§ 306 and 1510.

       9.      Notwithstanding anything to the contrary contained herein, this order shall not be

construed as (1) enjoining the police or regulatory act of a governmental unit, including a

criminal action or proceeding, or (2) staying the exercise of any rights that are not subject to the

automatic stay pursuant to 11 U.S.C. §§ 362(b)(6), (7), (17), or (27) or 362(o).

       10.     A copy of this order shall be served, within five business days of entry of this

order, by fax, e-mail, or regular mail, upon all of the Debtor’s known creditors and investors,

the Office of the United States Trustee, and such other entities as the Court may direct. Such

service shall be good and sufficient service and adequate notice for all purposes.

                                                 4
15-10246-reg
20-12433-scc Doc
             Doc 10
                 4-1 Filed
                      Filed03/10/15
                            10/15/20 Entered
                                        Entered03/10/15
                                                10/15/2011:18:06
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  Pg
                                   7 of5 277
                                         of 5



       11.     The Court shall retain jurisdiction with respect to: (1) the enforcement,

amendment or modification of this order; (2) any requests for additional relief or any adversary

proceeding brought in or through this chapter 15 case; and (3) any request by an entity for relief

from the provisions of this order, for cause shown, as to any of the foregoing, and provided the

same is properly commenced and within the jurisdiction of this Court.



Dated: New York, New York
       March 10, 2015                          s/ Robert E. Gerber
                                             UNITED STATES BANKRUPTCY JUDGE




                                                5
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                      8 of 277




                                       b
    20-11207-scc
    20-12433-scc Doc
                 Doc 29
                     4-1 Filed
                          Filed06/17/20
                                10/15/20 Entered
                                            Entered06/17/20
                                                    10/15/2011:02:46
                                                             12:35:40 Main
                                                                       Exhibit
                                                                           Document
                                                                               A Pg
                                      Pg
                                       9 of1 277
                                             of 8



                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF NEW YORK


In re
                                                                     Case No. 20-11207 (SCC)
DIGICEL GROUP ONE LIMITED,

           Debtor in Foreign Proceedings.                            Chapter 15


                 ORDER GRANTING (I) RECOGNITION OF FOREIGN MAIN
           PROCEEDINGS, (II) RECOGNITION OF FOREIGN REPRESENTATIVES,
         (III) RECOGNITION OF SANCTION ORDER AND RELATED SCHEME, AND
         (IV) RELATED RELIEF UNDER CHAPTER 15 OF THE BANKRUPTCY CODE

           Upon the Motion for (I) Recognition of Foreign Main Proceedings, (II) Recognition of

Foreign Representatives, (III) Recognition of Sanction Order and Related Scheme, and (IV) Related

Relief under Chapter 15 of the Bankruptcy Code (ECF No. 3) (the “Motion” and, together with the

chapter 15 petition (ECF No. 1), the “Petition”)1 of Mike Morrison and Charles Thresh of KPMG

Advisory Limited and James Bennett of KPMG LLP, in their capacities as the joint provisional

liquidators and authorized foreign representatives (in such respective capacities, the “JPLs” or the

“Foreign Representatives”) of Digicel Group One Limited, an exempted company with limited

liability incorporated under the laws of Bermuda (the “Debtor,” the “Company” or “DGL1”) that

is subject to (i) a provisional liquidation proceeding under Part XIII of the Companies Act 1981 (the

“Bermuda Companies Act”) entitled In the Matter of Digicel Group One Limited and In the

Matter of the Companies Act 1981, pending before the Supreme Court of Bermuda (the “Bermuda

Court”), Companies (Winding Up) Commercial Court, 2020: No. 144 (the “Provisional

Liquidation Proceeding”) and (ii) a reorganization proceeding entitled In the Matter of Digicel

Group One Limited (Provisional Liquidators Appointed for Restructuring Purposes) and In the


1
    Capitalized terms used but not otherwise defined herein have the meaning ascribed to such terms in the Motion.
 20-11207-scc
 20-12433-scc Doc
              Doc 29
                  4-1 Filed
                       Filed06/17/20
                             10/15/20 Entered
                                        Entered06/17/20
                                                10/15/2011:02:46
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                   10
                                   Pg of
                                      2 of
                                         277
                                           8



Matter of Section 99 of the Companies Act 1981 concerning a scheme of arrangement (under section

99 of the Bermuda Companies Act) between DGL1 and the DGL1 Scheme Creditors (the

“Scheme”), pending before the Bermuda Court, Civil Jurisdiction (Commercial Court), 2020: No.

149 (the “Scheme Proceeding,” and together with the Provisional Liquidation Proceeding, the

“Bermuda Proceedings”), pursuant to sections 105(a), 1504, 1507, 1510, 1515, 1517, 1520, and

1521 of title 11 of the United States Code (the “Bankruptcy Code”), for entry of an order (this

“Order”), among other things: (i) recognizing the Bermuda Proceedings as a “foreign main

proceeding” or, in the alternative, as a “foreign nonmain proceeding,” pursuant to chapter 15 of the

Bankruptcy Code; (ii) recognizing each of the Foreign Representatives as a duly appointed “foreign

representative,” as defined in section 101(24) of the Bankruptcy Code in respect of the Bermuda

Proceedings; (iii) recognizing, granting comity to, and giving full force and effect in the United

States to the Bermuda Proceedings, the Scheme, and the Bermuda Orders; (iv) enjoining parties

from taking any action inconsistent with the Scheme in the United States, including giving effect to

the Releases; (v) authorizing The Depository Trust Company (“DTC”) and the Existing Notes

Trustee, and any successor trustee to take any and all actions necessary to give effect to the terms of

the proposed restructuring of DGL1 (the “Restructuring”); and (vi) granting such other relief as

this Court deems just and proper, all as more fully set forth in the Petition; and upon this Court’s

review and consideration of the Petition, the Thresh Declaration, the Luthi Declaration, the

Supplemental Declaration of C. Christian R. Luthi in Support of the Motion for (I) Recognition of

Foreign Main Proceedings, (II) Recognition of Foreign Representatives, (III) Recognition of

Sanction Order and Related Scheme, and (IV) Related Relief under Chapter 15 of the Bankruptcy

Code (ECF No. 19), and the evidence admitted at the hearing (“Hearing”) to consider the Petition,

the Reply of the Foreign Representatives to the Letter of Don MacAllister and in Further Support of

                                                  2
 20-11207-scc
 20-12433-scc Doc
              Doc 29
                  4-1 Filed
                       Filed06/17/20
                             10/15/20 Entered
                                        Entered06/17/20
                                                10/15/2011:02:46
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                   11
                                   Pg of
                                      3 of
                                         277
                                           8



the Motion for (I) Recognition of Foreign Main Proceedings, (II) Recognition of Foreign

Representatives, (III) Recognition of Sanction Order and Related Scheme, and (IV) Related Relief

under Chapter 15 of the Bankruptcy Code (ECF No. 20) and the Declaration of Paul Meagher

(ECF No. 21); and due and proper notice of the Petition having been provided; and no other or

further notice being necessary or required; and Don MacAllister having filed correspondence dated

May 27, 2020 (ECF No. 18) and June 13, 2020 (ECF No. 23) (together, the “MacAllister

Correspondence”) in respect of the Petition and [no objections or other responses having been filed

that have not been overruled, withdrawn, or otherwise resolved;] and all interested parties having

had an opportunity to be heard at the Hearing; and after due deliberation and sufficient cause

appearing therefor,

               THE COURT HEREBY FINDS AND CONCLUDES THAT

       A.      The findings and conclusions set forth herein constitute this Court’s findings of fact

and conclusions of law pursuant to Bankruptcy Rule 7052 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), made applicable to this proceeding pursuant to Bankruptcy

Rule 9014. To the extent any of the following findings of fact constitute conclusions of law, they

are adopted as such. To the extent any of the following conclusions of law constitute findings of

fact, they are adopted as such.

       B.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157 and 1334,

section 1501 of the Bankruptcy Code and the Amended Standing Order of Reference dated January

31, 2012, Reference M-431, In re Standing Order of Reference Re: Title 11, 12 Misc. 00032

(S.D.N.Y. Feb. 2, 2012) (Preska, C.J.).

       C.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P) and this Court may

enter a final order consistent with Article III of the United States Constitution.

                                                   3
 20-11207-scc
 20-12433-scc Doc
              Doc 29
                  4-1 Filed
                       Filed06/17/20
                             10/15/20 Entered
                                        Entered06/17/20
                                                10/15/2011:02:46
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                   12
                                   Pg of
                                      4 of
                                         277
                                           8



       D.      Venue is proper in this district pursuant to 28 U.S.C. § 1410.

       E.      The Debtor has intangible property and property rights within this district and,

therefore, the Debtor is eligible to be a debtor in a chapter 15 case pursuant to sections 109 and

1501 of the Bankruptcy Code.

       F.      This case was properly commenced pursuant to sections 1504, 1509 and 1515 of the

Bankruptcy Code.

       G.      The Petition meets the requirements of section 1515 of the Bankruptcy Code and

Bankruptcy Rules 1007(a)(4) and 2002.

       H.      The Bermuda Proceedings are “foreign proceedings” within the meaning of section

101(23) of the Bankruptcy Code.

       I.      The Bermuda Proceedings are located in Bermuda, which is the country where the

Debtor’s center of main interests is located and, as such, the Bermuda Proceedings are entitled to

recognition as “foreign main proceedings” pursuant to sections 1502(4) and 1517(b)(1) of the

Bankruptcy Code.

       J.      The Bermuda Proceedings are entitled to recognition by this Court pursuant to

sections 1515 and 1517(a) of the Bankruptcy Code.

       K.      The Foreign Representatives are each a person within the meaning of

section 101(41) of the Bankruptcy Code and are the duly appointed foreign representatives of the

Debtor within the meaning of section 101(24) of the Bankruptcy Code.

       L.      The relief granted hereby pursuant to sections 1507, 1515, 1517, 1520 and 1521 of

the Bankruptcy Code is necessary and appropriate to effectuate the purposes of chapter 15, to

protect the Debtor and the interests of its creditors and other parties in interest, and is consistent




                                                  4
 20-11207-scc
 20-12433-scc Doc
              Doc 29
                  4-1 Filed
                       Filed06/17/20
                             10/15/20 Entered
                                        Entered06/17/20
                                                10/15/2011:02:46
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                   13
                                   Pg of
                                      5 of
                                         277
                                           8



with the laws of the United States, international comity, public policy, and the policies of the

Bankruptcy Code.

       M.      Each of the injunctions contained in this Order (i) is within this Court’s jurisdiction,

(ii) is essential to the success of the Bermuda Proceedings and the Scheme, (iii) is an integral

element of Bermuda Proceedings and the Scheme or to its effectuation, (iv) confers material

benefits on, and is in the best interests of, the Debtor, its creditors and its parties in interest,

including, without limitation, the DGL1 Scheme Creditors and the Existing Notes Trustee, and

(v) is important to the overall objectives of the Scheme.

       N.      Appropriate notice of the filing of, and the hearing on, the Petition was given, which

notice was deemed adequate for all purposes, and no further notice need be given.

               NOW THEREFORE, IT IS HEREBY ORDERED THAT

       1.      The Petition and requested relief therein is granted.

       2.      For the reasons set forth on the record of the Hearing, the objections set forth in the

MacAllister Correspondence are overruled in their entirety. All other objections, if any, to the

Petition or the relief requested therein that have not been withdrawn, waived, or settled as

announced to the Court at the Hearing, or by stipulation filed with the Court, and all reservations of

rights included therein, are hereby overruled on the merits.

       3.      The Bermuda Proceedings are granted recognition as foreign proceedings as defined

in section 101(23) of the Bankruptcy Code and pursuant to section 1517 of the Bankruptcy Code.

       4.      The Bermuda Proceedings are collective, court-supervised proceedings governed in

accordance with applicable Bermuda law, as it may be amended from time to time, and are granted

recognition as foreign main proceedings pursuant to section 1517(b)(1) of the Bankruptcy Code and

are entitled to the protections of section 1520(a) of the Bankruptcy Code.

                                                  5
 20-11207-scc
 20-12433-scc Doc
              Doc 29
                  4-1 Filed
                       Filed06/17/20
                             10/15/20 Entered
                                        Entered06/17/20
                                                10/15/2011:02:46
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                   14
                                   Pg of
                                      6 of
                                         277
                                           8



         5.    The Foreign Representatives are the duly appointed and authorized representatives of

the Bermuda Proceedings within the meaning of section 101(24) of the Bankruptcy Code, are

authorized to act on behalf of the Debtor in this chapter 15 case and are established as the exclusive

representatives of the Debtor in the United States.

         6.    The Bermuda Proceedings, the Scheme and the Bermuda Orders, including the

Releases contained therein, are recognized, granted comity, and entitled to full force and effect in

the United States.

         7.    All persons and entities are permanently enjoined and restrained from taking any

actions in the United States inconsistent with the Scheme or the Bermuda Orders, or interfering with

the enforcement and implementation of the Scheme or the Bermuda Orders, including, without

limitation, commencing, continuing or enforcing any action or legal proceeding based on causes of

actions released by the Releases.

         8.    The administration, realization and distribution of all or part of the assets of the

Debtor within the territorial jurisdiction of the United States is entrusted to the Foreign

Representatives and the Foreign Representatives are established as the exclusive representatives of

the Debtor in the United States pursuant to sections 1521(a) and 1521(b) of the Bankruptcy Code.

         9.    The Foreign Representatives, the Debtor and their respective agents are authorized to

serve or provide any notices required under the Bankruptcy Rules or local rules or orders of this

Court.

         10.   No action taken by the Foreign Representatives, the Debtor, or their respective

successors, agents, representatives, advisors, or counsel in preparing, disseminating, applying for,

implementing, or otherwise acting in furtherance of or in connection with the Bermuda Proceedings,

this Order, this chapter 15 case, or any adversary proceeding herein, or any further proceeding

                                                  6
 20-11207-scc
 20-12433-scc Doc
              Doc 29
                  4-1 Filed
                       Filed06/17/20
                             10/15/20 Entered
                                        Entered06/17/20
                                                10/15/2011:02:46
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                   15
                                   Pg of
                                      7 of
                                         277
                                           8



commenced hereunder, shall be deemed to constitute a waiver of the rights or benefits afforded such

persons under 306 and 1510 of the Bankruptcy Code.

       11.     This Order shall be served by electronic mail to the extent email addresses are

available and otherwise by U.S. mail, first-class postage prepaid or overnight, upon: (i) the Notice

Parties (as defined in the Motion Pursuant to Fed. R. Bankr. P. 2002 and 9007 Requesting Entry of

Order Scheduling Recognition Hearing and Specifying Form and Manner of Service of Notice (ECF

No. 7) (the “Scheduling Motion”) and (ii) those parties requesting notice pursuant to Bankruptcy

Rule 2002. Epiq, in its capacity as the Company’s information agent, shall make this Order

available on the Case Website (as defined in the Scheduling Motion), which may be accessed by the

DGL1 Scheme Creditors and other parties in interest. Such service and notice is good and sufficient

service and adequate notice for all purposes.

       12.     The Foreign Representatives are authorized to take all actions necessary to carry out

this Order.

       13.     The Existing Notes Trustee and DTC are each hereby authorized to take any actions

or execute any documents each believes appropriate in furtherance of or in connection with

consummating the transactions contemplated by the Bermuda Orders and the Scheme, including,

among other things, the cancellation and discharge of the Existing Notes and the Existing Notes

Indenture; and DGL1 is authorized to reimburse the Existing Notes Trustee and DTC for all

reasonable fees, costs and expenses, including reasonable fees and expenses of their respective

counsel, that each incurs in taking such actions.

       14.     Nothing in this Order shall affect the rights of the Existing Notes Trustee under the

Existing Notes Indenture, Existing Notes and related documents, including, without limitation, to




                                                    7
 20-11207-scc
 20-12433-scc Doc
              Doc 29
                  4-1 Filed
                       Filed06/17/20
                             10/15/20 Entered
                                        Entered06/17/20
                                                10/15/2011:02:46
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                   16
                                   Pg of
                                      8 of
                                         277
                                           8



collect its fees and expenses (including those relating to the Existing Notes Trustee’s retained

professionals) from DGL1.

       15.     The Existing Notes Trustee and DTC shall incur no liability and be exculpated and

released from any liability for any action or inaction taken in furtherance of this Order, except for

any liability arising from any action or inaction constituting actual fraud, willful misconduct, or

gross negligence, in each case as finally determined by this Court.

       16.     The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry, the Foreign Representatives shall not be subject to any stay in the

implementation, enforcement or realization of the relief granted in this Order and this Order shall

constitute a final order within the meaning of 28 U.S.C. § 158(a).

       17.     This Court shall retain jurisdiction to hear and determine all matters arising from or

related to interpretation or implementation of this Order.



Dated: June 17, 2020
       New York, New York

                                              /S/ Shelley C. Chapman
                                              THE HONORABLE SHELLEY C. CHAPMAN
                                              UNITED STATES BANKRUPTCY JUDGE




                                                  8
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                     17 of 277




                                       c
17-13588-mg
20-12433-scc Doc
             Doc16
                 4-1 Filed
                      Filed01/18/18
                            10/15/20 Entered
                                       Entered01/18/18
                                               10/15/2014:39:28
                                                        12:35:40 Main
                                                                  Exhibit
                                                                      Document
                                                                          A Pg
                                  18
                                  Pg of
                                     1 of
                                        277
                                          9



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                              )
    In re                                                     )        Chapter 15
                                                              )
    Bibby Offshore Services Plc,                              )        Case No. 17-13588 (MG)
                                                              )
             Debtor in a Foreign Proceeding.                  )
                                                              )

            ORDER GRANTING PETITION FOR RECOGNITION OF FOREIGN MAIN
                   PROCEEDING AND MOTION FOR RELATED RELIEF

            Upon consideration of the Verified Petition for Recognition of Foreign Main Proceeding,

Supplementing “Voluntary Petition” [Docket No. 1], and Motion for Related Relief Pursuant to

Section 105(a), 1507(a), 1509(b)(2)-(3), 1521(a), and 1525(a) of the Bankruptcy Code Giving Full

Force and Effect to UK Scheme of Arrangement [ECF Doc. # 2] (together with the Form of

Voluntary Petition [ECF Doc. # 1], the “Petition”), 1 the Woodcock Declaration, and the Houghton

Declaration (together with the Petition and the Woodcock Declaration, the “Chapter 15

Pleadings”), each filed on December 20, 2017 by or on behalf of the Petitioner, Howard

Woodcock, in his capacity as the duly-appointed foreign representative of Bibby Offshore Services

Plc (the “Debtor”), the debtor in a voluntary Scheme of Arrangement (the “UK Proceeding”)

concerning the Debtor currently pending before the Chancery Division (Companies Court) of the

High Court of Justice of England and Wales (the “English Court”); and the Court having

considered and reviewed the Chapter 15 Pleadings and having held a hearing to consider the relief

requested in the Petition on January 18, 2018 (the “Hearing”); and it appearing that timely notice

of the filing of the Chapter 15 Pleadings and the Hearing has been given; and upon all of the




1
            Capitalized terms not otherwise defined herein have the meaning ascribed to such terms in the Petition.
17-13588-mg
20-12433-scc Doc
             Doc16
                 4-1 Filed
                      Filed01/18/18
                            10/15/20 Entered
                                       Entered01/18/18
                                               10/15/2014:39:28
                                                        12:35:40 Main
                                                                  Exhibit
                                                                      Document
                                                                          A Pg
                                  19
                                  Pg of
                                     2 of
                                        277
                                          9



proceedings had before the Court; and after due deliberation and sufficient cause appearing

therefor, it is hereby

        FOUND, that:

        1.      This case was properly commenced pursuant to sections 1504 and 1515 of the

Bankruptcy Code.

        2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference, dated January 31, 2012, Reference M-431, In re

Standing Order of Reference Re: Title 11, 12 Misc. 00032 (S.D.N.Y. Feb. 2, 2012) (Preska, C.J.).

        3.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P).

        4.      This Court may enter a final order consistent with Article III of the United States

Constitution.

        5.      The funds held in the Bank Account are property of the Debtor within this district;

the Debtor is therefore “eligible” pursuant to 11 U.S.C. § 109(a), and venue is proper in this district

pursuant to 28 U.S.C. § 1410(1).

        6.      Good, sufficient, appropriate, and timely notice of the filing of the Petition and the

Hearing has been given by the Debtor to: (a) the Debtor, (b) counsel to the Debtor, (c) counsel to

the Trustee, (d) counsel to the Ad Hoc Group, (e) counsel to the Security Agent, (f) counsel to the

RCF Agent and Lender; (g) the Information Agent, (h) the Office of the United States Trustee for

the Southern District of New York; and (i) all parties required to be given notice under Bankruptcy

Rule 2002(q) of which the Petition is aware; and Noteholders were provided notice of the Petition

and the Hearing by the Information Agent; such notice is deemed adequate for all purposes, and

no other or further notice need be provided.
17-13588-mg
20-12433-scc Doc
             Doc16
                 4-1 Filed
                      Filed01/18/18
                            10/15/20 Entered
                                       Entered01/18/18
                                               10/15/2014:39:28
                                                        12:35:40 Main
                                                                  Exhibit
                                                                      Document
                                                                          A Pg
                                  20
                                  Pg of
                                     3 of
                                        277
                                          9



       7.      The UK Proceeding is a “foreign proceeding” within the meaning of section

101(23) of the Bankruptcy Code.

       8.      The UK Proceeding is pending in England (a constituent member of the political

union comprising the United Kingdom), which is the country in which the Debtor has the center

of its main interests, and, as such, the UK Proceeding is a “foreign main proceeding” within the

meaning of sections 1502(4) and 1517(b)(1) of the Bankruptcy Code and entitled to recognition as

the foreign main proceeding in respect of the Debtor.

       9.      The Petitioner, Howard Woodcock, is a “person” as defined in section 101(41) of

the Bankruptcy Code and has been duly appointed by the Debtor and has been declared by the

English Court as authorized to act as the “foreign representative” with respect to the UK

Proceeding within the meaning of section 101(24) of the Bankruptcy Code.

       10.     The Petition meets all of the requirements set forth in section 1515 of the

Bankruptcy Code and Bankruptcy Rule 1007(a)(4).

       11.     The UK Proceeding is entitled to recognition by the Court as a foreign main

proceeding pursuant to sections 1517(a) and 1517(b) of the Bankruptcy Code.

       12.     The Debtor and the Petitioner are entitled to all of the relief set forth in section 1520

of the Bankruptcy Code.

       13.     The relief granted hereby is necessary and appropriate, in the interests of the public

and of international comity, not inconsistent with the public policy of the United States, warranted

pursuant to sections 105(a), 1507(a), 1509(b)(2)-(3), 1520, 1521(a), and 1525 of the Bankruptcy

Code, and will not cause hardship to creditors of the Debtor or other parties in interests that is not

outweighed by the benefits of granting that relief.
17-13588-mg
20-12433-scc Doc
             Doc16
                 4-1 Filed
                      Filed01/18/18
                            10/15/20 Entered
                                       Entered01/18/18
                                               10/15/2014:39:28
                                                        12:35:40 Main
                                                                  Exhibit
                                                                      Document
                                                                          A Pg
                                  21
                                  Pg of
                                     4 of
                                        277
                                          9



          14.   The relief granted hereby is necessary to effectuate the purposes and objectives of

chapter 15 and to protect the Debtor and the interests of its creditors and other parties in interest.

          15.   Absent the relief granted hereby, the Debtor and the Released Parties may be

subject to the prosecution of judicial, quasi-judicial, arbitration, administrative, or regulatory

actions or proceedings in connection with the Scheme claims against the Debtor and the Released

Parties or their property, thereby interfering with and causing harm to, the Debtor, its creditors,

and other parties in interest in the UK Proceeding and, as a result, the Debtor, its creditors, and

such other parties in interest would suffer irreparable injury for which there is no adequate remedy

at law.

          16.   Absent the requested relief, the efforts of the Debtor, the English Court, and the

Petitioner in conducting the UK Proceeding and effecting the Restructuring under the Scheme and

English law may be thwarted by the actions of certain creditors, a result inimical to the purposes

of chapter 15 as reflected in section 1501(a) of the Bankruptcy Code.

          17.   Each of the injunctions contained in this Order (i) is within the Court’s jurisdiction,

(ii) is essential to the success of the Scheme, (iii) is an integral element of the Scheme and/or to its

effectuation, (iv) confers material benefits on, and is in the best interests of, the Debtor and its

creditors, including without limitation the Noteholders, and (v) is important to the overall

objectives of the Restructuring. For all of the foregoing reasons and after due deliberation and

sufficient cause appearing therefor, it is hereby

          ORDERED, ADJUDGED, AND DECREED, that:

          (A)   the Petition and the Relief Requested are granted;
17-13588-mg
20-12433-scc Doc
             Doc16
                 4-1 Filed
                      Filed01/18/18
                            10/15/20 Entered
                                       Entered01/18/18
                                               10/15/2014:39:28
                                                        12:35:40 Main
                                                                  Exhibit
                                                                      Document
                                                                          A Pg
                                  22
                                  Pg of
                                     5 of
                                        277
                                          9



          (B)   the UK Proceeding is granted recognition as a foreign main proceeding (as defined

in section 1502 of the Bankruptcy Code) pursuant to sections 1517(a) and (b)(1) of the Bankruptcy

Code;

          (C)   the Petitioner is recognized as the “foreign representative” as defined in section

101(24) of the Bankruptcy Code in respect of the UK Proceeding;

          (D)   the Debtor and the Petitioner are granted all of the relief set forth in section 1520

of the Bankruptcy Code including, without limitation, the application of the protection afforded

by the automatic stay under section 362(a) of the Bankruptcy Code to the Debtor and to the

Debtor’s property that is within the territorial jurisdiction of the United States;

          (E)   the Petitioner is hereby (i) authorized to examine witnesses, take evidence, and

deliver information concerning the Debtor and its business and (ii) entrusted with the

administration of any and all of the Debtor’s assets within the territorial jurisdiction of the United

States;

          (F)   the Scheme Sanction Order and the Scheme are recognized, granted comity, and

entitled to full force and effect against all entities (as that term is defined in section 101(15) of the

Bankruptcy Code) in accordance with their terms, and such terms shall be binding and fully

enforceable on all Noteholders and Related Parties, whether or not they actually agreed to be bound

by the Scheme or participated in the UK Proceeding;

          (G)   subject to paragraph (O) below, any judgment, wherever and whenever obtained,

to the extent such judgment is a determination of the personal liability of the Debtor or any

Released Party with respect to any debt cancelled, discharged, or restructured under the Scheme

(including, for the avoidance of doubt, any amount owed in connection with the Notes) and/or as
17-13588-mg
20-12433-scc Doc
             Doc16
                 4-1 Filed
                      Filed01/18/18
                            10/15/20 Entered
                                       Entered01/18/18
                                               10/15/2014:39:28
                                                        12:35:40 Main
                                                                  Exhibit
                                                                      Document
                                                                          A Pg
                                  23
                                  Pg of
                                     6 of
                                        277
                                          9



a result of English law relating to the Restructuring, is unenforceable within the territorial

jurisdiction of the United States;

       (H)     subject to paragraph (O) below, all Noteholders and Related Parties are

permanently enjoined from commencing or continuing in any manner, directly or indirectly,

including by way of counterclaim, any action, suit, or other proceeding (including, without

limitation, arbitration, mediation, or any judicial, quasi-judicial, or administrative action,

proceeding, or process whatever in any judicial, arbitral, administrative, or other forum),

employing any process, or performing any act within the territorial jurisdiction of the United States

to collect, recover, or offset any debt or claim cancelled, discharged, or restructured under the

Scheme (including, for the avoidance of doubt, any amount owed in connection with the Notes)

and/or as a result of English law relating to the Restructuring, or seeking discovery related thereto;

       (I)     subject to paragraph (O) below, all Noteholders and Related Parties are

permanently enjoined from commencing or continuing in any manner, directly or indirectly,

including by way of counterclaim, any action, suit or other proceeding (including, without

limitation, arbitration, mediation, or any judicial, quasi-judicial, or administrative action,

proceeding or process whatever in any judicial, arbitral, administrative, or other forum), employing

any process, or performing any act, to collect, recover, or offset any debt cancelled, discharged, or

restructured under the Scheme (including, for the avoidance of doubt, any amount owed in

connection with the Notes) and/or as a result of English law relating to the Restructuring, against

property of the Debtor or of the Released Parties within the territorial jurisdiction of the United

States, including (i) enforcing, levying, attaching (including any prejudgment attachment),

collecting, or otherwise recovering by any manner or means, whether directly or indirectly, any

judicial, quasi-judicial, or administrative judgment, award, determination, decree, assessment,
17-13588-mg
20-12433-scc Doc
             Doc16
                 4-1 Filed
                      Filed01/18/18
                            10/15/20 Entered
                                       Entered01/18/18
                                               10/15/2014:39:28
                                                        12:35:40 Main
                                                                  Exhibit
                                                                      Document
                                                                          A Pg
                                  24
                                  Pg of
                                     7 of
                                        277
                                          9



garnishment, order, or arbitration award against the Debtor or the Released Parties or their

respective property, or any direct or indirect transferee of or successor to any property of the

Debtor or of the Released Parties, or any property of such transferee or successor, or (ii) creating,

perfecting, or otherwise enforcing in any manner, directly or indirectly, any lien or encumbrance

of any kind against such property;

          (J)   all Noteholders and Related Parties are permanently enjoined from (i) transferring,

relinquishing, or disposing of any property of the Debtor or of the Released Parties located within

the territorial jurisdiction of the United States, or (ii) taking or continuing any act to obtain

possession of, commingle, or exercise control over such property within the territorial jurisdiction

of the United States, to the extent any such act under (i) or (ii) is inconsistent with the Scheme or

English law relating to the Restructuring;

          (K)   all entities (as that term is defined in section 101(15) of the Bankruptcy Code)

subject to the Court’s jurisdiction are permanently enjoined from taking any action inconsistent

with the Scheme, including, without limitation, against the Debtor, the Released Parties, or against

any property of the Debtor or the Released Parties within the territorial jurisdiction of the United

States;

          (L)   all entities (as that term is defined in section 101(15)) are permanently enjoined

from commencing or continuing in any manner inconsistent with the Scheme any suit, action, or

other proceeding in the territorial jurisdiction of the United States to settle any dispute that arises

out of any provision of the Scheme and English law relating to the Restructuring;

          (M)   all Noteholders and Related Parties are permanently enjoined within the territorial

jurisdiction of the United States from commencing or continuing in any manner inconsistent with

the Scheme, directly or indirectly, including by way of counterclaim, any action, suit, or other
17-13588-mg
20-12433-scc Doc
             Doc16
                 4-1 Filed
                      Filed01/18/18
                            10/15/20 Entered
                                       Entered01/18/18
                                               10/15/2014:39:28
                                                        12:35:40 Main
                                                                  Exhibit
                                                                      Document
                                                                          A Pg
                                  25
                                  Pg of
                                     8 of
                                        277
                                          9



proceeding (including, without limitation, arbitration, mediation, or any judicial, quasi-judicial, or

administrative action, proceeding or process whatever in any judicial, arbitral, administrative, or

other forum), or employing any process, against the Foreign Representative (personally or in such

capacity), the Debtor, the Released Parties, or any of their respective successors, assigns, agents,

representatives, advisors, or attorneys (collectively, the “Debtor Parties”) or any of them in respect

of any claim or cause of action, in law or in equity, arising out of or relating to any action taken or

omitted to be taken in preparing, negotiating, disseminating, applying for, or implementing the

Scheme or the Scheme Sanction Order;

       (N)     no action taken by the Petitioner in preparing, disseminating, applying for,

implementing, or otherwise acting in furtherance of the Scheme, this Order, the Chapter 15 Case,

any further order for additional relief in this Chapter 15 Case, or any adversary proceedings or

contested matters in connection therewith, will be deemed to constitute a waiver of any protection

afforded the Petitioner, as Foreign Representative, including, without limitation, pursuant to

section 1510 of the Bankruptcy Code;

       (O)     for the avoidance of doubt, nothing in this Order shall impair the rights of any entity

expressly granted under the Scheme, and nothing herein shall modify the exclusive right of the

Courts of England & Wales to hear and determine any suit, action, or proceeding and to settle any

dispute which may arise out of the Explanatory Statement or any provision of the Scheme, or out

of any action taken or omitted to be taken under the Scheme or in connection with the

administration of the Scheme.

       (P)     the Debtor and the Petitioner are authorized to take all actions necessary to

effectuate the relief granted pursuant to this Order;
17-13588-mg
20-12433-scc Doc
             Doc16
                 4-1 Filed
                      Filed01/18/18
                            10/15/20 Entered
                                       Entered01/18/18
                                               10/15/2014:39:28
                                                        12:35:40 Main
                                                                  Exhibit
                                                                      Document
                                                                          A Pg
                                  26
                                  Pg of
                                     9 of
                                        277
                                          9



       (Q)     the Court shall retain jurisdiction with respect to the effect, enforcement,

amendment, or modification of this Order, any request for additional relief and any request by an

entity for relief from the provisions of this Order, for cause shown, that is properly commenced

and within the jurisdiction of the Court; and

       (R)     this Order shall be effective and enforceable immediately upon entry and shall

constitute a final order within the meaning of 28 U.S.C. § 158(a).

IT IS SO ORDERED.

Dated: January 18, 2018
       New York, New York
                                                _____/s/ Martin Glenn_______
                                                       MARTIN GLENN
                                                United States Bankruptcy Judge
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                     27 of 277




                                       d
20-12433-scc
15-13017-jlg Doc
              Doc16
                  4-1 Filed
                        Filed
                            12/22/15
                              10/15/20 Entered
                                         Entered
                                               12/22/15
                                                 10/15/20
                                                        14:23:17
                                                          12:35:40 Main
                                                                    Exhibit
                                                                        Document
                                                                            A Pg
                                    28
                                    Pg of
                                       1 of
                                          277
                                            7



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 )
In re                                            )   Chapter 15
                                                 )
Codere Finance (UK) Limited,                     )   Case No. 15-13017 (JLG)
                                                 )
        Debtor in a Foreign Proceeding.          )

        ORDER GRANTING PETITION FOR RECOGNITION OF FOREIGN MAIN
              PROCEEDING AND REQUEST FOR RELATED RELIEF

        Upon consideration of the Verified Petition for Recognition of Foreign Main Proceeding

and Request for Related Relief, ECF No. 2 (together with the Form of Voluntary Petition, ECF

No. 1, the “Petition”), the Foreign Representative Declaration,1 and the UK Declaration,

(together with the Petition, and the Foreign Representative Declaration, the “Chapter 15

Pleadings”), each filed on November 11, 2015 by or on behalf of the Petitioner, David Jiménez

Márquez, in his capacity as the duly-appointed foreign representative of Codere Finance (UK)

Limited (“Codere UK”, or the “Debtor”), the debtor in a voluntary restructuring proceeding (the

“UK Proceeding”) concerning the Debtor currently pending before the Chancery Division

(Companies Court) of the High Court of Justice of England and Wales (the “UK Court”); and it

appearing that the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and 157

and the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.);

and it appearing that venue is proper before this Court pursuant to 28 U.S.C. § 1410; and the

Court having considered and reviewed the Chapter 15 Pleadings and having held a hearing to

consider the relief requested in the Petition on December 22, 2015 (the “Hearing”); and it

appearing that timely notice of the filing of the Chapter 15 Pleadings and the Recognition


1
 Capitalized terms not otherwise defined herein have the meaning ascribed to such terms in the
Petition.
20-12433-scc
15-13017-jlg Doc
              Doc16
                  4-1 Filed
                        Filed
                            12/22/15
                              10/15/20 Entered
                                         Entered
                                               12/22/15
                                                 10/15/20
                                                        14:23:17
                                                          12:35:40 Main
                                                                    Exhibit
                                                                        Document
                                                                            A Pg
                                    29
                                    Pg of
                                       2 of
                                          277
                                            7



Hearing has been given to the Debtor, the Office of the United States Trustee for the Southern

District of New York, the Trustee, Counsel to the Ad Hoc Committee, the Information Agent for

distribution to the Scheme Creditors and that no other or further notice need be provided; and

upon all of the proceedings had before the Court; and after due deliberation and sufficient cause

appearing therefor, it is hereby

         FOUND, that:

         1.    This case was properly commenced pursuant to sections 1504, 1509 and 1515 of

the Bankruptcy Code.

         2.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska,

C.J.).

         3.    This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P).

         4.    The Client Trust Account is property of the Debtor within this district and,

therefore, the Debtor is eligible to be a debtor in a chapter 15 case pursuant to sections 109 and

1501 of the Bankruptcy Code.

         5.    Venue is proper in this district pursuant to 28 U.S.C. § 1410.

         6.    The UK Proceeding is a “foreign proceeding” within the meaning of section

101(23) of the Bankruptcy Code.

         7.    The UK Proceeding is pending in England (a constituent member of the political

union comprising the UK), which is the country in which the Debtor has the center of its main

interests and, as such, the UK Proceeding is a “foreign main proceeding” within the meaning of

sections 1502(4) and 1517(b)(1) of the Bankruptcy Code and entitled to recognition as the

foreign main proceeding in respect of the Debtor.



                                                 1
20-12433-scc
15-13017-jlg Doc
              Doc16
                  4-1 Filed
                        Filed
                            12/22/15
                              10/15/20 Entered
                                         Entered
                                               12/22/15
                                                 10/15/20
                                                        14:23:17
                                                          12:35:40 Main
                                                                    Exhibit
                                                                        Document
                                                                            A Pg
                                    30
                                    Pg of
                                       3 of
                                          277
                                            7



       8.      The Petitioner, David Jiménez Márquez, has been duly appointed by the Debtor

and has been declared by the UK Court as authorized to act as the “foreign representative” with

respect to the UK Proceeding within the meaning of section 101(24) of the Bankruptcy Code.

       9.      The Petition meets all of the requirements set forth in section 1515 of the

Bankruptcy Code and rule 1007(a)(4) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).

       10.     The UK Proceeding is entitled to recognition by the Court pursuant to section

1517(a) of the Bankruptcy Code.

       11.     The Debtor and the Petitioner are entitled to all of the relief set forth in section

1520 of the Bankruptcy Code.

       12.     Appropriate notice of the filing of, and the Hearing on, the Petition was given,

which notice is deemed adequate for all purposes, and no other or further notice need be given.

       13.     The relief granted hereby is necessary and appropriate, in the interests of the

public and of international comity, not inconsistent with the public policy of the United States,

warranted pursuant to sections 105(a), 1507(a), 1509(b)(2)-(3), 1520, 1521(a) and 1525 of the

Bankruptcy Code, and will not cause hardship to creditors of the Debtors or other parties in

interests that is not outweighed by the benefits of granting that relief.

       14.     The relief granted hereby is necessary to effectuate the purposes and objectives of

chapter 15 and to protect the Debtor and the interests of its creditors and other parties in interest.

       15.     Absent the relief granted hereby, the Debtor Parties (as defined in paragraph (G)

below) may be subject to the prosecution of judicial, quasi-judicial, arbitration, administrative or

regulatory actions or proceedings in connection with the Scheme Claims against themselves or

their property, thereby interfering with and causing harm to, the Debtor, its creditors, and other



                                                  2
20-12433-scc
15-13017-jlg Doc
              Doc16
                  4-1 Filed
                        Filed
                            12/22/15
                              10/15/20 Entered
                                         Entered
                                               12/22/15
                                                 10/15/20
                                                        14:23:17
                                                          12:35:40 Main
                                                                    Exhibit
                                                                        Document
                                                                            A Pg
                                    31
                                    Pg of
                                       4 of
                                          277
                                            7



parties in interest in the UK Proceeding and, as a result, the Debtor, its creditors and such other

parties in interest would suffer irreparable injury for which there is no adequate remedy at law.

        16.     Absent the requested relief, the efforts of the Debtor, the UK Court and the

Petitioner in conducting the UK Proceeding and effecting the Restructuring under the Scheme,

the Restructuring Documents and English law may be thwarted by the actions of certain

creditors, a result counter to the purposes of chapter 15 as reflected in section 1501(a) of the

Bankruptcy Code.

        17.     Each of the injunctions contained in this Order (i) is within the Court’s

jurisdiction, (ii) is essential to the success of the Scheme, (iii) is an integral element of the

Scheme and/or to its effectuation, (iv) confers material benefits on, and is in the best interests of,

the Debtor and its creditors, including without limitation the Scheme Creditors, and (v) is

important to the overall objectives of the Restructuring.

        For all of the foregoing reasons, and after due deliberation and sufficient cause appearing

therefor, it is hereby

        ORDERED, ADJUDGED AND DECREED, that:

        (A)     the Petition and the Relief Requested are granted;

        (B)     the UK Proceeding is granted recognition as a foreign main proceeding (as

defined in section 1502 of the Bankruptcy Code) pursuant to sections 1517(a) and (b)(1) of the

Bankruptcy Code;

        (C)     the Petitioner is recognized as the “foreign representative” as defined in section

101(24) of the Bankruptcy Code in respect of the UK Proceeding;

        (D)     the Debtor and the Petitioner are granted all of the relief set forth in section 1520

of the Bankruptcy Code including, without limitation, the application of the protection afforded



                                                   3
20-12433-scc
15-13017-jlg Doc
              Doc16
                  4-1 Filed
                        Filed
                            12/22/15
                              10/15/20 Entered
                                         Entered
                                               12/22/15
                                                 10/15/20
                                                        14:23:17
                                                          12:35:40 Main
                                                                    Exhibit
                                                                        Document
                                                                            A Pg
                                    32
                                    Pg of
                                       5 of
                                          277
                                            7



by the automatic stay under section 362(a) of the Bankruptcy Code to the Debtor and to the

Debtor’s property that is within the territorial jurisdiction of the United States;

       (E)     the Petitioner is hereby entrusted with the administration of any and all of the

Debtor’s assets within the territorial jurisdiction of the United States;

       (F)     as of the Effective Date (as defined in the Scheme), the Scheme Sanction Order,

the Scheme and the Restructuring Documents are recognized, granted comity, and entitled to full

force and effect against all entities (as that term is defined in section 101(15) of the Bankruptcy

Code) in accordance with their terms, and such terms shall be binding and fully enforceable on

all Scheme Creditors, Backstop Parties, the Funding Parties and any of their Nominated

Recipients;

       (G)     as of the Effective Date, any judgment, wherever and whenever obtained, to the

extent such judgment is a determination of the liability of the Debtor or any other person released

under the Scheme, including, as applicable, the Protected Parties (as defined in the Explanatory

Statement) (collectively, the “Debtor Parties”), with respect to any debt cancelled, discharged or

restructured under the Scheme, the Restructuring Documents or as a result of English law

relating to the Restructuring is unenforceable in the United States, in each case, to the extent

inconsistent with the Scheme, the Restructuring Documents or such law;

       (H)     as of the Effective Date, all Scheme Creditors, the Backstop Parties, the Funding

Parties, and any of their Nominated Recipients are permanently enjoined from commencing or

continuing in any manner, directly or indirectly, including by way of counterclaim, any action,

suit or other proceeding (including, without limitation, any judicial, quasi-judicial or

administrative action, proceeding or process whatever in any judicial, administrative or other

forum), employing any process, or performing any act to collect, recover or offset any debt



                                                  4
20-12433-scc
15-13017-jlg Doc
              Doc16
                  4-1 Filed
                        Filed
                            12/22/15
                              10/15/20 Entered
                                         Entered
                                               12/22/15
                                                 10/15/20
                                                        14:23:17
                                                          12:35:40 Main
                                                                    Exhibit
                                                                        Document
                                                                            A Pg
                                    33
                                    Pg of
                                       6 of
                                          277
                                            7



cancelled, discharged or restructured under the Scheme or Restructuring Documents and/or as a

result of English law relating to the Restructuring, or seeking any discovery related thereto, in

each case, to the extent inconsistent with the Scheme, the Restructuring Documents or such law;

       (I)     as of the Effective Date, Scheme Creditors, the Backstop Parties, the Funding

Parties, and any of their Nominated Recipients are permanently enjoined from (i) transferring,

relinquishing or disposing of any property of the Debtor Parties located within the territorial

jurisdiction of the United States, or (ii) taking or continuing any act to obtain possession of, or

exercise control over, such property, in each case, to the extent inconsistent with the Scheme, the

Restructuring Documents or English law relating to the Restructuring;

       (J)     as of the Effective Date, all entities (as that term is defined in section 101(15)) are

permanently enjoined from commencing any suit, action or proceeding in the territorial

jurisdiction of the United States to resolve any dispute arising out of any provision of the

Scheme, the Restructuring Documents or English law relating to the Restructuring;

       (K)     as of the Effective Date, all entities (as that term is defined in section 101(15) of

the Bankruptcy Code) subject to the U.S. Bankruptcy Court’s jurisdiction are permanently

enjoined from taking any action inconsistent with the Scheme, including, without limitation,

against the Debtor Parties or any property of Debtor Parties within the territorial jurisdiction of

the United States;

       (L)     as of the Effective Date, the Scheme Creditors, the Backstop Parties, the Funding

Parties, and any of their Nominated Recipients are permanently enjoined from commencing or

continuing in any manner, directly or indirectly, including by way of counterclaim, any action,

suit or other proceeding (including, without limitation, arbitration, mediation or any judicial,

quasi-judicial, or administrative action, proceeding or process whatever in any judicial, arbitral,



                                                  5
20-12433-scc
15-13017-jlg Doc
              Doc16
                  4-1 Filed
                        Filed
                            12/22/15
                              10/15/20 Entered
                                         Entered
                                               12/22/15
                                                 10/15/20
                                                        14:23:17
                                                          12:35:40 Main
                                                                    Exhibit
                                                                        Document
                                                                            A Pg
                                    34
                                    Pg of
                                       7 of
                                          277
                                            7



administrative or other forum), or employing any process, against the Foreign Representative

(personally or in such capacity), the Debtor or the other Debtor Parties in respect of any claim or

cause of action, in law or in equity, arising out of or relating to any action taken or omitted to be

taken in connection with this chapter 15 case, the Scheme or the Restructuring Documents;

        (M)    no action taken by the Petitioner in preparing, disseminating, applying for,

implementing or otherwise in connection with the Scheme, the Restructuring Documents, any

order entered in respect of this Petition, the chapter 15 case, any further order for additional relief

in the chapter 15 case, or any adversary proceedings or contested matters in connection

therewith, will be deemed to constitute a waiver of any immunity afforded the Petitioner as

Foreign Representative, including without limitation pursuant to section 1510 of the Bankruptcy

Code;

        (N)    the Petitioner is authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order;

        (O)    the Petitioner, the Debtor, and their respective agents are authorized to serve or

provide any notices required under the Bankruptcy Rules or local rules of this Court;

        (P)    this Court shall retain jurisdiction with respect to the effect, enforcement,

amendment or modification of this order; and

        (Q)    this Order shall be effective and enforceable immediately upon entry and shall

constitute a final order within the meaning of 28 U.S.C. § 158(a).


Dated: December 22, 2015
       New York, New York


                                                        /s/ James   L. Garrity, Jr.
                                                       UNITED STATES BANKRUPTCY JUDGE


                                                  6
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                     35 of 277




                                       e
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                          Entered11/08/10
                                                  10/15/2017:51:02
                                                           12:35:40 Main
                                                                    Exhibit
                                                                         Document
                                                                            A Pg
                                    Pg
                                    36 1ofof277
                                             19



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     )
In re:                                                               )   Chapter 15
                                                                     )
COMPANIA MEXICANA DE AVIACION, S.A. de                               )   Case No. 10-14182 (MG)
C.V.,                                                                )
                                                                     )
                    Debtor in a Foreign Proceeding.                  )
                                                                     )

                                  ORDER PURSUANT TO
                  11 U.S.C. §§ 1504, 1515, 1517 AND 1520 RECOGNIZING
             FOREIGN REPRESENTATIVE AND FOREIGN MAIN PROCEEDING

           Upon the Verified Petition for Recognition and Chapter 15 Relief (the “Petition”)1

seeking (a) recognition of the Foreign Representative as the “foreign representative” as defined

in section 101(24) of the Bankruptcy Code of the above-captioned debtors (collectively, the

“Debtor”); and (b) recognition of the Debtor’s reorganization proceedings under Mexican law

currently pending before the District Court for Civil Matters for The Federal District, Mexico

(the “Mexico Court” and “Concurso Proceeding”), as a foreign main proceeding pursuant to

sections 1515 and 1517 of 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”); and upon the

hearing on the Petition and this Court’s review and consideration of the Petition, the Foreign

Representative Declaration [Docket No. 194], the Declaration of Mexican Counsel, Maria

Fernanda Alvarado Villazon [Docket No. 195], and the evidence, testimony and argument

presented at such hearing;

           IT IS HEREBY FOUND AND DETERMINED THAT:2


1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Petition.
2
  The findings and conclusions set forth herein and in the record of the hearing on the Petition constitute this Court’s
findings of facts and conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made
applicable herein by Rules 7052 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
To the extent any of the findings of fact herein constitute conclusions of law, they are adopted as such. To the
extent any of the conclusions of law herein constitute findings of fact, they are adopted as such.



DM2\2410943.5
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                          Entered11/08/10
                                                  10/15/2017:51:02
                                                           12:35:40 Main
                                                                    Exhibit
                                                                         Document
                                                                            A Pg
                                    Pg
                                    37 2ofof277
                                             19



       1.     This Court has jurisdiction to consider the Petition and the relief requested therein

pursuant to 28 U.S.C. §§ 157 and 1334, and 11 U.S.C. §§ 109 and 1501.

       2.     Consideration of the Petition and the relief requested therein is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(P).

       3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1410(3).

       4.     Good, sufficient, appropriate and timely notice of the filing of the Petition and the

hearing on the Petition has been given by the Foreign Representative.

       5.     No objections or other responses were filed that have not been overruled,

withdrawn or otherwise resolved.

       6.     The Chapter 15 proceeding was properly commenced pursuant to sections 1504,

1509, and 1515 of the Bankruptcy Code.

       7.     The Foreign Representative is a “person” pursuant to section 101(41) of the

Bankruptcy Code and is the “foreign representative” of the Debtor as such term is defined in

section 101(24) of the Bankruptcy Code, and the Foreign Representative has satisfied the

requirements of section 1515 of the Bankruptcy Code and Bankruptcy Rule 1007(a)(4).

       8.     The Concurso Proceeding is pending in Mexico, where the Debtor’s “center of

main interests,” as referred to in section 1517(b)(1) of the Bankruptcy Code, is located, and

accordingly, the Concurso Proceeding is a “foreign main proceeding” pursuant to section

1502(4) of the Bankruptcy Code, and is entitled to recognition as a foreign main proceeding

pursuant to section 1517(b)(l) of the Bankruptcy Code.

       9.     The Foreign Representative is the duly appointed foreign representative of the

Debtor within the meaning of section 101(24) of the Bankruptcy Code.




                                                2
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                          Entered11/08/10
                                                  10/15/2017:51:02
                                                           12:35:40 Main
                                                                    Exhibit
                                                                         Document
                                                                            A Pg
                                    Pg
                                    38 3ofof277
                                             19



       10.     The Foreign Representative is entitled to all the relief provided pursuant to

sections 1520 and 1521(a)(5) of the Bankruptcy Code, subject to certain limited exceptions set

forth below, because those protections are necessary to effectuate the purposes of Chapter 15 of

the Bankruptcy Code and to protect the assets of the Debtor and the interests of the Debtor’s

creditors.

BASED ON THE FOREGOING FINDINGS OF FACT AND AFTER DUE DELIBERATION
AND SUFFICIENT CAUSE APPEARING THEREFOR, IT IS HEREBY ORDERED THAT:

       11.     The Petition is granted.

       12.     The Concurso Proceeding is recognized as a foreign main proceeding pursuant to

section 1517(a) and 1517(b)(l) of the Bankruptcy Code, and all the effects of recognition as set

forth in section 1520 of the Bankruptcy Code shall apply, subject to certain limited exceptions as

set forth below.

       13.     Upon entry of this Order: pursuant to section 1520 of the Bankruptcy Code, the

Concurso Proceeding shall be given its full force and effect; and, among other things (and

subject to certain limited exceptions set forth below):

               (i) the protections of sections 361 and 362 of the Bankruptcy Code apply with
               respect to the Debtor and the property of the Debtor in the territorial jurisdiction
               of the United States;

               (ii) all persons and entities are enjoined from seizing, attaching and/or enforcing
               or executing liens or judgments against the Debtor’s property in the United States;
               and

               (iii) all persons and entities are enjoined from commencing or continuing,
               including the issuance or employment of process of, any judicial, administrative
               or any other action or proceeding involving or against the Debtor or its assets that
               are located in the United States.

       14.     The Foreign Representative is hereby established as the representative of the

Debtor with full authority to administer the Debtor’s assets and affairs in the United States.




                                                 3
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                          Entered11/08/10
                                                  10/15/2017:51:02
                                                           12:35:40 Main
                                                                    Exhibit
                                                                         Document
                                                                            A Pg
                                    Pg
                                    39 4ofof277
                                             19



       15.     Notwithstanding the above (or the terms of any contract between the parties),

each of the following providers: Flying Food Catering, Inc.; Integrated Airline Services, Inc.;

Allied Aviation Fueling Company of San Antonio, Inc.; Allied Aviation Fueling Company, Inc.;

Menzies Aviation (USA), Inc.; Servisair & Shell Fuel Services, LLC; Servisair USA, Inc.; and

Servisair, LLC; Aircraft Service International, Inc.; and Aviation Port Services, L.L.C.

(collectively, the “Providers”, and each individually, a “Provider”) may discontinue providing

goods and/or services to Mexicana unless Mexicana complies with the following terms with

respect to such Provider:

               (a)     With respect to insurance coverage, Mexicana maintains its insurance
               coverage and other practices regarding insurance that Mexicana followed
               prepetition;
               (b)    Mexicana makes payment for all postpetition goods and services rendered
               by such Provider so that payment is actually received by that Provider no later
               than seven (7) days after receipt or deemed receipt of an invoice (for postpetition
               goods and services rendered) that has been delivered to Mexicana after August
               18, 2010;
               (c)     Invoices shall, in addition to delivery to local representatives of Mexicana
               (in accordance with normal practice), be sent to each of the individuals identified
               below by: electronic mail; facsimile transmission; or hand delivery or overnight
               delivery service addressed to both:
                  William Heuer                      Maritza Jendro
                  Duane Morris LLP                   Mexicana Airlines, Accts Payable manager
                  1540 Broadway                      9841 Airport Blvd. Ste 400.
                  New York, NY 10036-4086            Los Angeles CA 90045
                  wheuer@duanemorris.com             maritza.jendro@mexicana.com.mx
                  Fax: (212) 208-4521                Fax: (310)646-0465
               An invoice, if properly addressed, shall be deemed received by Mexicana: (i) on
               the date sent, if sent before 6:00 p.m. (Pacific) by electronic mail or facsimile
               transmission, or if sent by hand delivery and actually received by Mexicana
               before 6:00 p.m. (Pacific); or (ii) on the following business day if sent by
               overnight delivery service or if delivered in accordance with the preceding
               romanette but having been received after 6:00 p.m. (Pacific).
               (d)    Payments are to be made by Mexicana by wire transfer, or by check for
               good funds drawn on a bank which is a member of United States Federal Reserve
               System. If Mexicana elects to make payment by check to be sent by overnight




                                                4
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                          Entered11/08/10
                                                  10/15/2017:51:02
                                                           12:35:40 Main
                                                                    Exhibit
                                                                         Document
                                                                            A Pg
                                    Pg
                                    40 5ofof277
                                             19



             delivery, it will be overnight delivery for “first morning” or “earliest next day”
             delivery, or something similar.
             (e)     If Mexicana fails to make any payment within the time specified, a
             Provider can give Notice of Default to Mexicana. A Notice of Default shall be in
             writing and shall identify or enclose a copy of any invoice for postpetition goods
             and/or services for which a timely payment has not been timely received. A
             Notice of Default must include wire transfer information for the Provider in order
             to be effective.
             (f)    Notices of Default shall be sent by two of the following methods of
             delivery: electronic mail; facsimile transmission; or hand delivery or overnight
             delivery service, addressed to each of the following:
                 William Heuer                     Maritza Jendro
                 Duane Morris LLP                  Mexicana Airlines, Accts Payable manager
                 1540 Broadway                     9841 Airport Blvd. Ste 400.
                 New York, NY 10036-4086           Los Angeles CA 90045
                 wheuer@duanemorris.com            maritza.jendro@mexicana.com.mx
                 Fax: (212) 208-4521               Fax: (310)646-0465
             A Notice of Default, if properly addressed, shall be deemed received by
             Mexicana: (i) on the date sent, if sent before 6:00 p.m. (Pacific) by electronic mail
             or facsimile transmission, or if sent by hand delivery and actually received by
             Mexicana before 6:00 p.m. (Pacific); (ii) on the following business day if sent by
             overnight delivery service or if delivered in accordance with the preceding
             romanette but having been received after 6:00 p.m. (Pacific).
             (g)      If a payment is still not received by Provider by the second business day
             after a Notice of Default has been received or deemed received by Mexicana (by
             way of example if Notice of Default is sent by electronic mail and fax on a
             Tuesday (such that it is received before 6:00 p.m. (Pacific)) the time to cure the
             default expires on Thursday), Provider may discontinue providing goods and/or
             services to Mexicana without any further notice. If a check is received by the
             Provider on the second day after a Notice of Default has been received or deemed
             received by Mexicana, that shall constitute payment sufficient to cure the payment
             default. Nothing herein precludes Mexicana or any Provider from seeking other
             relief from the Court prior to the expiration of the time to cure a default.
             (h)    Notwithstanding anything herein to the contrary or the terms of any
             contract between the parties, if any payment by Mexicana to a Provider is not
             honored by Mexicana’s bank, such Provider may immediately discontinue
             providing goods and/or services to Mexicana without any further notice or
             opportunity to cure.
             (i)     If the Debtor complies with these requirements, it has provided “sufficient
             protection” to the parties noted above in accordance with 11 U.S.C. § 1522(a).

      16.    Notwithstanding any provision of this Order to the contrary (or the terms of the

contract between the parties) Airbus North America Customer Services, Inc. (“Airbus”) and


                                               5
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                          Entered11/08/10
                                                  10/15/2017:51:02
                                                           12:35:40 Main
                                                                    Exhibit
                                                                         Document
                                                                            A Pg
                                    Pg
                                    41 6ofof277
                                             19



Mexicana agree that Airbus may discontinue providing goods and/or services to Mexicana unless

Mexicana complies with the following terms:

               (a)    All orders placed by Mexicana after the date hereof will be pre-paid until
               such time as postpetition outstanding amounts owed to Airbus (the “Outstanding
               Amounts”) have been paid in full. Mexicana and Airbus shall work together, in
               good faith, to reach agreement regarding the Outstanding Amounts.
               (b)    Once such Outstanding Amounts are paid in full, Mexicana shall make
               payment for all postpetition goods and services rendered by Airbus in accordance
               with the terms of the contract between the parties.
               (c)    Notwithstanding anything herein to the contrary or the terms of the
               contract between the parties, if any payment by Mexicana to Airbus is not
               honored by Mexicana’s bank, Airbus may immediately discontinue providing
               goods and/or services to Mexicana without any further notice or opportunity to
               cure.

       17.     Nothing herein prohibits Mexicana from remitting fees and taxes, as may be

required by government or agency regulations, statutes or rules, that are not property of the

estate. Mexicana recognizes its obligation to comply with such requirements. Mexicana has

confirmed to the Court that Mexicana recognizes and will timely fulfill all of its obligations to

comply with all statutes, regulations and rules of the United States and its agencies applicable to

Mexicana including, without limitation, its obligations to remit fees and taxes (that are not

property of the estate), and specifically including its obligation to segregate and timely remit

passenger facility charges to airports within the territorial jurisdiction of the United States and

any other funds that are held in trust for the United States and any of its agencies.

       18.     Nothing herein shall enjoin or otherwise bar any governmental unit, as defined in

11 U.S.C. § 101(27), from (1) initiating or continuing any criminal, police or regulatory action

against Mexicana to the extent permitted under 11 U.S.C. § 362(b).

       19.     Mexicana agrees, and the Court hereby orders, that, notwithstanding any

provision of this Order to the contrary (or the terms of any contract between the parties) or the

terms of a Stipulation submitted by the parties and so-ordered by the Court on November 3, 2010


                                                  6
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                          Entered11/08/10
                                                  10/15/2017:51:02
                                                           12:35:40 Main
                                                                    Exhibit
                                                                         Document
                                                                            A Pg
                                    Pg
                                    42 7ofof277
                                             19



[Docket No. 253] (the “Stipulation”), on consent of the parties to the Stipulation, as of November

10, 2010, to the extent each U.S.-based owner and/or operator of an airport (an “Airport Entity”)

has not been paid for postpetition rent and other postpetition amounts owed (the “November 10th

Payment”), each such Airport Entity (on an individual basis) is granted automatically and

without further order of the Court relief:

               (i) from the automatic stay, to the extent recognition as a “foreign main
               proceeding” is obtained by Mexicana, thereby permitting such Airport Entity to
               exercise any rights or remedies such Airport Entity may have or obtain respecting
               Mexicana including, without limitation, any right to terminate a lease or
               agreement (in accordance with its terms) with Mexicana and to recover any space
               used by Mexicana at such airport, provided, however, that to the extent the
               exercise of any such right or remedy requires further judicial relief, such Airport
               Entity shall seek such relief from this Court unless this Court orders otherwise;
               and
               (ii) from any injunction issued by this Court and remaining in place at such time,
               thereby permitting such Airport Entity to exercise any rights or remedies such
               Airport Entity may have or obtain respecting Mexicana including, without
               limitation, any right to terminate a lease or agreement (in accordance with its
               terms) with Mexicana and to recover any space used by Mexicana at such airport ,
               provided, however, that to the extent the exercise of any such right or remedy
               requires further judicial relief, such Airport Entity shall seek such relief from this
               Court unless this Court orders otherwise.

provided, however, that no Airport Entity entitled to such relief will waive or be deemed to have

waived such relief by any failure to act thereon or by any decision to continue to provide goods

or services to Mexicana.

       20.     Mexicana further agrees, and the Court hereby orders, that notwithstanding any

provision of this Order to the contrary (or the terms of the contract between the parties), each

Airport Entity that continues to provide goods or services to Mexicana may submit to Mexicana

invoices for postpetition rent and other postpetition amounts no more frequently than once each

fourteen (14) days, and such Airport Entity may discontinue providing goods and/or services to

Mexicana and is automatically granted without further order of the Court the relief from the stay



                                                 7
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                          Entered11/08/10
                                                  10/15/2017:51:02
                                                           12:35:40 Main
                                                                    Exhibit
                                                                         Document
                                                                            A Pg
                                    Pg
                                    43 8ofof277
                                             19



and/or injunction provided in subparagraphs 19(i) and 19(ii) hereinabove unless Mexicana

complies with the following terms:

              (a)     With respect to insurance coverage, Mexicana maintains its insurance
              coverage and other practices regarding insurance that Mexicana followed
              prepetition;
              (b)     Mexicana maintains all existing security deposits and other obligations
              inthe nature of security deposits, to the extent such deposits and obligations
              existed as of August 2, 2010;

              (c)     Mexicana complies with all other non-monetary prerequisites and
              requisites for operation at the airport during all such times Mexicana operates at
              the airport;

              (d)    Mexicana makes payment for all postpetition rent and other postpetition
              amounts owing to such Airport Entity so that payment is actually received by that
              Airport Entity no later than seven (7) days after receipt or deemed receipt of an
              invoice therefor that has been delivered to Mexicana;
              (e)     Invoices shall, in addition to delivery to local representatives of Mexicana
              (in accordance with normal practice), be sent to each of the individuals identified
              below by: electronic mail; facsimile transmission; or hand delivery or overnight
              delivery service addressed to both:
                  William Heuer                     Maritza Jendro
                  Duane Morris LLP                  Mexicana Airlines, Accts Payable manager
                  1540 Broadway                     9841 Airport Blvd. Ste 400.
                  New York, NY 10036-4086           Los Angeles CA 90045
                  wheuer@duanemorris.com            maritza.jendro@mexicana.com.mx
                  Fax: (212) 208-4521               Fax: (310)646-0465
              An invoice, if properly addressed, shall be deemed received by Mexicana: (i) on
              the date sent, if sent before 6:00 p.m. (Pacific) by electronic mail or facsimile
              transmission, or if sent by hand delivery and actually received by Mexicana
              before 6:00 p.m. (Pacific); or (ii) on the following business day if sent by
              overnight delivery service or if delivered in accordance with the preceding
              romanette but having been received after 6:00 p.m. (Pacific).
              (f)    Payments are to be made by Mexicana by wire transfer, or by check for
              good funds drawn on a bank which is a member of United States Federal Reserve
              System. If Mexicana elects to make payment by check to be sent by overnight
              delivery, it will be overnight delivery for “first morning” or “earliest next day”
              delivery, or something similar.
              (g)    If Mexicana fails to make any payment within the time specified, an
              Airport Entity can give Notice of Default to Mexicana. A Notice of Default shall
              be in writing and shall identify or enclose a copy of any invoice for postpetition
              goods and/or services for which a timely payment has not been timely received.


                                               8
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                          Entered11/08/10
                                                  10/15/2017:51:02
                                                           12:35:40 Main
                                                                    Exhibit
                                                                         Document
                                                                            A Pg
                                    Pg
                                    44 9ofof277
                                             19



              A Notice of Default must include wire transfer information for the Airport Entity
              in order to be effective.
              (h)    Notices of Default shall be sent by two of the following methods of
              delivery: electronic mail; facsimile transmission; or hand delivery or overnight
              delivery service, addressed to each of the following:
                  William Heuer                     Maritza Jendro
                  Duane Morris LLP                  Mexicana Airlines, Accts Payable manager
                  1540 Broadway                     9841 Airport Blvd. Ste 400.
                  New York, NY 10036-4086           Los Angeles CA 90045
                  wheuer@duanemorris.com            maritza.jendro@mexicana.com.mx
                  Fax: (212) 208-4521               Fax: (310)646-0465
              A Notice of Default, if properly addressed, shall be deemed received by
              Mexicana: (i) on the date sent, if sent before 6:00 p.m. (Pacific) by electronic mail
              or facsimile transmission, or if sent by hand delivery and actually received by
              Mexicana before 6:00 p.m. (Pacific); (ii) on the following business day if sent by
              overnight delivery service or if delivered in accordance with the preceding
              romanette but having been received after 6:00 p.m. (Pacific).
              (i)    If a payment is still not received by the Airport Entity by the second
              business day after a Notice of Default has been received or deemed received by
              Mexicana (by way of example if Notice of Default is sent by electronic mail and
              fax on a Tuesday (such that it is received before 6:00 p.m. (Pacific)) the time to
              cure the default expires on Thursday), the Airport Entity may discontinue
              providing goods and/or services to Mexicana without any further notice and
              otherwise is granted automatically and without further order of the Court the relief
              provided in subparagraphs 19(i) and 19(ii) hereinabove. If a check is received by
              the Airport Entity on the second day after a Notice of Default has been received
              or deemed received by Mexicana, that shall constitute payment sufficient to cure
              the payment default. Nothing herein precludes Mexicana or any Airport Entity
              from seeking other relief from the Court prior to the expiration of the time to cure
              a default.
              (j)     Notwithstanding anything herein to the contrary or the terms of any
              contract between the parties, if any payment by Mexicana to an Airport Entity is
              not honored by Mexicana’s bank, such Airport Entity may immediately
              discontinue providing goods and/or services to Mexicana without any further
              notice or opportunity to cure and shall otherwise obtain automatically and without
              further order of the Court the relief provided in subparagraphs 19(i) and (19(ii)
              hereinabove.

       21.    The Foreign Representative having confirmed that the Debtor intends to perform

the Debtor’s obligations under the Debtor’s interline agreements, clearinghouse agreements and

billing and settlement agreements administered by the International Air Transport Association




                                                9
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                         Entered11/08/10
                                                 10/15/2017:51:02
                                                          12:35:40 Main
                                                                   Exhibit
                                                                        Document
                                                                           A Pg
                                   Pg
                                    4510
                                       of of
                                          27719



(“IATA”), the IATA Clearing House, the Airlines Clearing House, Inc. (“ACH”) and Universal

Air Travel Plan, Inc. (collectively, the “Industry Agreements”), the Debtor and the Foreign

Representative, as the case may be, are authorized to perform in accordance with the Industry

Agreements, including without limitation (i) to honor and pay outstanding prepetition and

postpetition claims arising in the ordinary course of business under the Industry Agreements, and

(ii) to process customary payments and transfers and to honor customary transfer requests made

by the Debtor and other participants pursuant to the Industry Agreements.

       22.    Other than with respect to passenger facility charges and other trust funds

collected by Mexicana but which are not property of Mexicana (e.g., certain taxes collected by

Mexican for the benefit of the United States of America), this injunction shall not apply to or

enjoin Banco Mercantil del Norte, S.A. (“Banorte”) from exercising rights and remedies against

Mexicana’s U.S.-based assets arising under agreements between the parties including, without

limitation, (i) that certain Credit Agreement dated April 17, 2008 among Banorte, Mexicana, as

an obligor, and certain non-debtor affiliates of Mexicana parties thereto (as amended from time

to time, and, together with all documents, papers and instruments related thereto, the "Credit

Agreement"), (ii) that certain Deposit Account Security Agreement dated June 16, 2008 among

Inter National Bank (“INB”), as collateral agent, Mexicana and Aerovias Caribe, S.A. de C.V.,

as grantors (as amended from time to time, and, together with all documents, papers and

instruments related thereto, the “Security Agreement”) and (iii) that certain Collateral Agency

Agreement dated June 16, 2008 between Banorte and INB (as amended from time to time, and,

together with all documents, papers and instruments related thereto, the “Agency Agreement”

and, together with the Credit Agreement and the Security Agreement, the “Banorte

Agreements”). Consistent with this paragraph, INB shall remain subject to this Order, except to




                                               10
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                         Entered11/08/10
                                                 10/15/2017:51:02
                                                          12:35:40 Main
                                                                   Exhibit
                                                                        Document
                                                                           A Pg
                                   Pg
                                    4611
                                       of of
                                          27719



the extent acting on instructions given to it by Banorte consistent with the Banorte Agreements.

Nothing in this Order is intended to relieve any party's obligation to perform (i) that certain

Agreement between U.S. Bank National Association and Mexicana dated June 12, 2002 (as

amended from time to time, the "USB Agreement") and (ii) that certain Terms and Conditions

for Worldwide Acceptance of the American Express Card By Airlines among Mexicana and

Aerovias Caribe, S.A. de C.V., Grupo Mexicana de Aviacion, S.A. de C.V. and American

Express Travel Related Services Company Inc. dated May 10, 2006 (as amended from time to

time, the “Amex Agreement” and, together with the USB Agreement, the “Credit Card Funding

Agreements”) in accordance with their terms.

       23.     For the avoidance of doubt, the terms of the Stipulation and Order entered into

between Banco Mercantil del Norte, S.A., and Compania Mexicana de Aviacion, S.A. de C.V.,

dated November 8, 2010, are hereby incorporated by reference into this Recognition Order.

       24.     Nothing in this Order, the Court’s August 2, 2010 Order to Show Cause with

Temporary Restraining Order, as amended, the Court’s August 18, 2010 Preliminary Injunction

Order or in Bankruptcy Code section 362, including, without limitation, any injunctions set forth

herein or therein shall enjoin, prevent or limit in any manner whatsoever the parties identified on

Schedule A hereto or any other parties related thereto (as relates to the assets identified on

Schedule A hereto) from exercising and enforcing any of their rights and remedies with respect

to the recovery of the assets identified on Schedule A hereto (hereinafter "Asset Rights and

Remedies"). The protections described in paragraph 13 hereof shall apply with respect to claims

in any action or proceeding involving or against the Debtor or its assets or proceeds thereof that

are located in the United States to the extent that such action or proceeding seeks to determine or

liquidate any claims against the Debtor, other than claims related to Asset Rights and Remedies




                                                11
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                         Entered11/08/10
                                                 10/15/2017:51:02
                                                          12:35:40 Main
                                                                   Exhibit
                                                                        Document
                                                                           A Pg
                                   Pg
                                    4712
                                       of of
                                          27719



or orders entered by any court related to Asset Rights and Remedies. Without limiting the

generality of the foregoing, this paragraph and paragraph 13 apply to the actions commenced by

the parties identified in Exhibit A hereto now pending in the United States District Court for the

Southern District of New York and the Supreme Court of the State of New York, County of New

York, with the effect that such actions are stayed other than with respect to Asset Rights and

Remedies or orders entered by any court related to Asset Rights and Remedies.

          25.   Nothing in this Order, the Court’s August 2, 2010 Order to Show Cause with

Temporary Restraining Order, as amended, the Court’s August 18, 2010 Preliminary Injunction

Order or in Bankruptcy Code section 362, including, without limitation, any injunctions set forth

herein or therein shall enjoin, prevent or limit in any manner whatsoever C.I.T. Leasing

Corporation, CIT Aerospace International and Wilmington Trust SP Services (Dublin) Limited,

not in its individual capacity but solely as Trustee, and Wells Fargo Bank Northwest National

Association, not in its individual capacity but solely as Owner Trustee (the “CIT Parties”), or any

other parties related thereto (as relates to the assets identified on Exhibit B hereto), from

exercising any of their rights or remedies with respect to the assets identified on Exhibit B

hereto.

          26.   The Foreign Representative is authorized to take all actions necessary to

effectuate the relief granted pursuant to this Order.

          27.   The Foreign Representative, the Debtor and their respective agents are authorized

to serve or provide any notices required under the Bankruptcy Rules or local rules of this Court.

          28.   The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.




                                                 12
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                         Entered11/08/10
                                                 10/15/2017:51:02
                                                          12:35:40 Main
                                                                   Exhibit
                                                                        Document
                                                                           A Pg
                                   Pg
                                    4813
                                       of of
                                          27719



       29.       This Court shall retain jurisdiction with respect to the enforcement, amendment or

modification of this Order, any requests for additional relief or any adversary proceeding brought

in and through this Chapter 15 proceeding, and any request by an entity for relief from the

provisions of this Order, for cause shown, that is properly commenced and within the jurisdiction

of this Court.

Dated: New York, New York
       November 8, 2010

                                       _____/s/Martin Glenn____________
                                              MARTIN GLENN
                                       United States Bankruptcy Judge




                                                 13
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                         Entered11/08/10
                                                 10/15/2017:51:02
                                                          12:35:40 Main
                                                                   Exhibit
                                                                        Document
                                                                           A Pg
                                   Pg
                                    4914
                                       of of
                                          27719



                                 SCHEDULE A

    Aircraft        Manufacturer’s     Engine Make/Model
   Make/Model       Serial Number           and ESN                    Lessor

  Airbus A319-100     MSN 1612       Two CF International     Marco Aircraft Leasing,
                                     CFM 56-5B6/3 Engines     Ltd.*
                                     ESN 575279 and 575280

  Airbus A319-100     MSN 4127       Two CF International     Wells Fargo Bank
                                     CFM 56-5B6/3 Engines     Northwest, National
                                                              Association, not in its
                                     ESN 699684 and 699685
                                                              individual capacity but
                                                              solely as Owner Trustee/
                                                              Lessor*

  Airbus A319-100     MSN 4204       Two CF International     Wells Fargo Bank
                                     CFM 56-5B6/3 Engines     Northwest, National
                                                              Association, not in its
                                     ESN 699784 and 699787
                                                              individual capacity but
                                                              solely as Owner Trustee/
                                                              Lessor*

  Airbus A319-100     MSN 4254       Two CF International     Wells Fargo Bank
                                     CFM 56-5B6/3 Engines     Northwest, National
                                                              Association, not in its
                                     ESN 699822 and 699824
                                                              individual capacity but
                                                              solely as Owner Trustee/
                                                              Lessor*

  Airbus A320-200     MSN 0361       IAE V2500-A1 Engines     Wells Fargo Bank
                                                              Northwest, National
                                     ESN V0253 and V0255
                                                              Association, not in its
                                                              individual capacity but
                                                              solely as Owner Trustee/
                                                              Lessor*

  Airbus A320-200     MSN 0369       Two International Aero   Wells Fargo Bank
                                     Engines AG, Model        Northwest, National
                                     V2500-A1 Engines         Association, not in its
                                                              individual capacity, but
                                     ESN V0225 and V0226
                                                              solely as owner
                                                              trustee**




                                        14
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                         Entered11/08/10
                                                 10/15/2017:51:02
                                                          12:35:40 Main
                                                                   Exhibit
                                                                        Document
                                                                           A Pg
                                   Pg
                                    5015
                                       of of
                                          27719



    Aircraft        Manufacturer’s     Engine Make/Model
   Make/Model       Serial Number           and ESN                   Lessor

  Airbus A320-200     MSN 0373       Two International Aero   AFT Trust-Sub I**
                                     Engines AG, Model
                                     V2500-A1 Engines
                                     ESN V0266 and V0267

  Airbus A318-100     MSN 2328       Two CFM International,   Celestial Aviation
                                     Model CFM56-5B8/P        Trading 43 Limited**
                                     Engines
                                     ESN 577134 and 577136

  Airbus A318-100     MSN 2333       Two CFM International,   Celestial Aviation
                                     Model CFM56-5B8/P        Trading 43 Limited**
                                     Engines
                                     ESN 577139 and 577140

  Airbus A318-100     MSN 2358       Two CFM International,   Celestial Aviation
                                     Model CFM56-5B8/P        Trading 43 Limited**
                                     Engines
                                     ESN 577154 and 577155

  Airbus A318-100     MSN 2367       Two CFM International,   Celestial Aviation
                                     Model CFM56-5B8/P        Trading 43 Limited**
                                     Engines
                                     ESN 577167 and 577168

  Airbus A318-100     MSN 2377       Two CFM International,   Celestial Aviation
                                     Model CFM56-5B8/P        Trading 43 Limited**
                                     Engines
                                     ESN 577174 and 577175

  Airbus A318-100     MSN 2394       Two CFM International,   Celestial Aviation
                                     Model CFM56-5B8/P        Trading 43 Limited**
                                     Engines
                                     ESN 577194 and 577195

  Airbus A318-100     MSN 2523       Two CFM International,   Celestial Aviation
                                     Model CFM56-5B8/P        Trading 68 Limited **
                                     Engines
                                     ESN 577314 and 577315

  Airbus A318-100     MSN 2544       Two CFM International,   Celestial Aviation


                                        15
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                         Entered11/08/10
                                                 10/15/2017:51:02
                                                          12:35:40 Main
                                                                   Exhibit
                                                                        Document
                                                                           A Pg
                                   Pg
                                    5116
                                       of of
                                          27719



    Aircraft        Manufacturer’s     Engine Make/Model
   Make/Model       Serial Number           and ESN                   Lessor
                                     Model CFM56-5B8/P        Trading 68 Limited **
                                     Engines
                                     ESN 577336 and 577338

  Airbus A318-100     MSN 2552       Two CFM International,   Celestial Aviation
                                     Model CFM56-5B8/P        Trading 69 Limited **
                                     Engines
                                     ESN 577354 and 577355

  Airbus A318-100     MSN 2575       Two CFM International,   Celestial Aviation
                                     Model CFM56-5B8/P        Trading 69 Limited **
                                     Engines
                                     ESN 577381 and 577382

  Airbus A320-200     MSN 3123       Two CF International,    International Lease
                                     Model CFM 56-5B3/P       Finance Corporation***
                                     Engines
                                     ESN 697250 and 697251

  Airbus A319-100     MSN 1866       Two CFM International,   International Lease
                                     Model CFM 56-5B6/P       Finance Corporation***
                                     Engines
                                     ESN 575504 and 575505
                                     Two CFM International,
  Airbus A319-100     MSN 1872                                International Lease
                                     Model CFM56-5B6/P
                                                              Finance Corporation***
                                     Engines
                                     ESN 575508 and 575509
                                     Two CFM International,
  Airbus A319-100     MSN 1882                                International Lease
                                     Model CFM56-5B6/P        Finance Corporation***
                                     Engines
                                     ESN 575516 and 575517
                                     Two CFM International,
  Airbus A319-100     MSN 1925                                International Lease
                                     Model CFM56-5B6/P        Finance Corporation***
                                     Engines
                                     ESN 575544 and 575545
                                     Two CFM International,
  Airbus A319-100     MSN 2126                                Calloipe Limited
                                     Model CFM56-5B6/P        (Lessor) Sierra Leasing
                                     Engines                  Limited (Owner)***



                                        16
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                         Entered11/08/10
                                                 10/15/2017:51:02
                                                          12:35:40 Main
                                                                   Exhibit
                                                                        Document
                                                                           A Pg
                                   Pg
                                    5217
                                       of of
                                          27719



     Aircraft         Manufacturer’s      Engine Make/Model
    Make/Model        Serial Number            and ESN                     Lessor

                                        ESN 575741 and 575742
                                        Two CF International,
  Airbus A319-100        MSN 3790                                 Whitney Ireland Leasing
                                        Model CFM 56-5B6/3        Limited (Lessor) Wells
                                        Engines                   Fargo Bank Northwest
                                        ESN 699219 and 699220     N.A. (Owner)***

  Airbus A319-100        MSN 4275       Two CF International,     Whitney Ireland Leasing
                                        Model CFM 56-5B6/3        Limited (Lessor) Wells
                                        Engines                   Fargo Bank Northwest
                                                                  N.A. (Owner)***
                                        ESN 699855 and 699857

  Airbus A320-231        MSN 347        Two IAE Model             EAST Trust – Sub12
                                        V2500-A1 Engines          (Owner/Lessor)****
                                        ESN V0315 and V0240


*    Subject to Wells Fargo Bank Northwest, National Association Motion.
**   Subject to GE Capital Aviation Services Objection.
***  Subject to International Lease Finance Corporation Motion.
**** Subject to EAST Trust-Sub12 Motion.




                                           17
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                         Entered11/08/10
                                                 10/15/2017:51:02
                                                          12:35:40 Main
                                                                   Exhibit
                                                                        Document
                                                                           A Pg
                                   Pg
                                    5318
                                       of of
                                          27719



                                     EXHIBIT B


    Aircraft        Manufacturer’s      Engine Make/Model
   Make/Model       Serial Number            and ESN                   Lessor

  Airbus A319-112     MSN 1598        Two CF International,   Wilmington Trust SP
                                      Model CFM 56-5B6/P      Services (Dublin)
                                      Engines                 Limited, not in its
                                                              individual capacity but
                                      ESN 575260 and 575261
                                                              solely as Owner
                                                              Trustee/Lessor

  Airbus A319-112     MSN 1625        Two CF International,   Wells Fargo Bank
                                      Model CFM 56-5B6/P      Northwest, National
                                      Engines                 Association, not in its
                                                              individual capacity but
                                      ESN 575295 and 575293
                                                              solely as Owner Trustee/
                                                              Lessor

  Airbus A319-112     MSN 2066        Two CF International,   Wells Fargo Bank
                                      Model CFM 56-5B6/P      Northwest, National
                                      Engines                 Association, not in its
                                                              individual capacity but
                                      ESN 575676 and 575680
                                                              solely as Owner Trustee/
                                                              Lessor

  Airbus A319-112     MSN 2078        Two CF International,   Wells Fargo Bank
                                      Model CFM 56-5B6/P      Northwest, National
                                      Engines                 Association, not in its
                                                              individual capacity but
                                      ESN 575691 and 575692
                                                              solely as Owner Trustee/
                                                              Lessor

  Airbus A319-112     MSN 2662        Two CF International,   Wells Fargo Bank
                                      Model CFM 56-5B6/P      Northwest, National
                                      Engines                 Association, not in its
                                                              individual capacity but
                                      ESN 577471 and 577472
                                                              solely as Owner Trustee/
                                                              Lessor

  Airbus A320-200     MSN 3304        Two CF International,   Wilmington Trust SP
                                      Model CFM 56-5B4/P      Services (Dublin)
                                      Engines                 Limited, not in its
                                                              individual capacity but
                                      ESN 697495 and 697497
                                                              solely as Owner
                                                              Trustee/Lessor



                                         18
10-14182-mg
 20-12433-scc Doc
               Doc261
                   4-1 Filed
                        Filed11/08/10
                              10/15/20 Entered
                                         Entered11/08/10
                                                 10/15/2017:51:02
                                                          12:35:40 Main
                                                                   Exhibit
                                                                        Document
                                                                           A Pg
                                   Pg
                                    5419
                                       of of
                                          27719



    Aircraft        Manufacturer’s     Engine Make/Model
   Make/Model       Serial Number           and ESN                 Lessor

  Airbus A330-200     MSN 0966       Two Rolls-Royce Trent   CIT Aerospace
                                     772B Engines            International
                                     ESN 41571 and 41572

  Airbus A330-200     MSN 0971       Two Rolls-Royce Trent   CIT Aerospace
                                     772B Engines            International
                                     ESN 41577 and 41578




                                        19
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                     55 of 277




                                       f
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40            Exhibit A      Pg
                                         56 of 277




   Neutral Citation Number: [2010] EWHC 1364 (Ch)


                                                                     Claim No: 2325 of 2010

   IN THE HIGH COURT OF JUSTICE
   CHANCERY DIVISION
                                                                      Royal Courts of Justice
                                                                                      Strand
                                                                        London WC2A 2LL

                                                                    Wednesday, 26 May 2010

   BEFORE:

   MRS JUSTICE PROUDMAN


                                        -------------------



                            RE: LA SEDA DE BARCELONA SA
                                                                         Applicant Company



                                        -------------------


   Mr M Pascoe QC and Mr T Smith (instructed by Freshfields Bruckhaus Deringer LLP)
   appeared on behalf of the Applicant Company

   Ms C Bryant (instructed by Dickinson Dees) appeared on behalf of a company (not a party)


                                        -------------------

                                     Approved Judgment
                                      Crown Copyright ©

                                         -------------------
       Digital Transcript of Wordwave International, a Merrill Communications Company
                           101 Finsbury Pavement London EC2A 1ER
                         Tel No: 020 7422 6131 Fax No: 020 7422 6134
              Web: www.merrillcorp.com/mls           Email: mlstape@merrillcorp.com
                             (Official Shorthand Writers to the Court)
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A       Pg
                                         57 of 277


   1.   MRS JUSTICE PROUDMAN: This is an application by La Seda De Barcelona SA, a
        company incorporated in Spain, for an order sanctioning a scheme of arrangement
        pursuant to section 899 of the Companies Act 2006. On 30 April last, Newey J
        directed the convening of a single meeting of scheme creditors. It was duly convened
        and took place on 21 May and, as recorded in the chairman’s report, the scheme was
        approved in accordance with the statutory majorities. The percentage of scheme
        creditors voting in favour exceeded 95 per cent by value.

   2.   The company is a parent company of the La Seda group which includes companies
        incorporated in Spain, the UK and elsewhere. The group’s business is the manufacture
        of a substance used in food and beverage packing. The scheme concerns the rights of
        lenders under a senior facilities agreement which is governed by English law and
        which is subject to a jurisdiction clause in favour of the courts of England, which
        provides working capital for the group. There are four facilities, three term loans and a
        revolving facility. All liabilities rank pari passu.

   3.   The company’s obligations under the agreement are secured by charges over shares in
        several of the subsidiaries. A number of group companies, including Artenius UK
        Limited, are guarantors.

   4.   Partly as a result of the recession, the group’s performance has deteriorated over the
        past couple of years leading to a severe lack of liquidity and closure of plants. There
        has been a series of defaults under the agreement. Artenius has gone into
        administration. The directors believe that without restructuring part or all of the group
        it will enter into insolvency proceedings in Spain and elsewhere.
   5.   Under the proposed restructuring there will be a new equity investment of at least
        € 150 million for new ordinary shares in the company. Three groups of investors have
        indicated an intention to invest € 100 million and the company is seeking other equity
        investors. If successful the new investment will account for € 150 million of the
        proposed € 300 million increase in the share capital of the company. The scheme
        proposes that the rights of senior lenders under the agreement will be settled and
        replaced by a combination of debt and equity pro rata to the interests of the scheme
        creditors under the agreement, consisting of an allotment of new ordinary shares taking
        up the remaining € 150 million, an allocation of unsecured debt under an amended
        facilities agreement, and an allocation of unsecured debt under a new payment in kind
        loan facility under the amended facilities agreement. If the equity investment does not
        come through and if certain other conditions are not satisfied by a certain date, the
        scheme will terminate.

   6.   The restructuring and the scheme are designed as a means to rectify the currently
        unsustainable position in the interests of all who have an interest in the group. The
        board believes that there is no credible alternative to the scheme which is intended to
        create a stronger foundation for continuing the company’s business.

   7.   The scheme has been explained to me in some detail and I note the aspects to which
        my attention has been drawn. There are three points with which I need to deal.

   Jurisdiction in relation to an overseas company
   8.    First there is the fact that the company is a company established in Spain. At the
         hearing at which he authorised the scheme meeting Newey J considered the question of
20-12433-scc     Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A       Pg
                                          58 of 277


         jurisdiction under this head. He held that the court had jurisdiction to sanction the
         scheme. I have seen the submissions made to him which led to that conclusion and I
         see no reason to revisit it.

   Compliance with statutory requirements as to formalities
   9.  Secondly, there is the question of compliance with statutory requirements as to
       formalities. The scheme meeting was summoned, convened and conducted in
       accordance with Newey J’s order and the scheme was approved by the requisite
       majorities in number and value. Newey J approved the constitution of classes and I do
       not propose reopen that question either.

   10.   However, as a result of developments between the provision of documentation and the
         meeting, certain modifications were made to the scheme and it was appropriate to bring
         certain further information to the attention of scheme creditors. Negotiations also
         continued as to the precise drafting of contractual documents required to implement the
         scheme. Three further notices were circulated referring in particular to the guarantors’
         position, to the subordinated debt position to the extension of key dates and drawing
         attention to changes to the scheme. Those notices were posted on the Intralink website.
         The company has taken further steps to ensure that the creditors who submitted proxies
         for the meeting were actually aware of them and of the amendments to the scheme and
         did not wish to change their vote as a result.

   11.   I am satisfied that those voting in favour of the scheme were aware of the relevant
         matters. The scheme creditors are all sophisticated financial institutions and none
         sought an adjournment to the scheme meeting or opposes sanction of the scheme today.
         In my judgment, the amendments do not substantially alter the provisions of the
         scheme and I believe I would have jurisdiction to sanction it in any event.

   Release of Artenius, a non-party to the scheme
   12. The third matter arises out of the fact that the scheme provides for the release by
        scheme creditors of Artenius’ liabilities under the agreement. The terms of Artenius’s
        release within and without the scheme have been negotiated up to and including today.
        For the reasons given by Miss Bryant, it seems to me that the amendments so made are
        not such as would be considered by scheme creditors to be material to their decision
        whether or not to approve the scheme.

   13.   However, there is a more fundamental underlying point since I have to decide whether
         the court has jurisdiction to sanction the scheme which includes amongst its terms the
         release of Artenius although Artenius is not a party to the scheme. Any scheme of
         arrangement made with creditors must be made with them in their capacity as creditors.

   14.   The releases given by the scheme creditors are given in order that Artenius will release
         its own claims against companies in the group, estimated, potentially at any rate, at
         over € 80 million. Artenius wants to eliminate doubt as to the jurisdiction as it
         proposes to make a dividend which is dependent on the validity of the scheme.

   15.   I accept Miss Bryant’s submission that the court does have jurisdiction in present
         circumstances, provided that there is an element of what she describes as give and take.
         I have been taken to the decision of David Richards J in T&N Limited (No. 3) [2007] 1
         BCLC 563. I have also been taken to the decision of the Court of Appeal in Lehman
20-12433-scc     Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A      Pg
                                          59 of 277


         Brothers International (Europe) (in administration) [2009] EWCA Civ 1161 and the
         reference therein to a number of relevant Australian authorities.

   16.   Miss Bryant has analysed those authorities also and has satisfied me that the
         controversy in Australia has now been laid to rest after the appellate decision by the
         High Court of Australia on 14 April 2010 in City of Swan v Lehman Brothers Australia
         Limited [2009] FCAFC 130. It appears that there can now be no doubt about the
         correctness of the decision in T&N Limited.

   17.   Although T&N Limited was distinguished on the facts of Lehman Brothers in the
         Court of Appeal, it is evident that the Court of Appeal was satisfied that the decision
         itself was correct because, in the words of Neuberger LJ at paragraph 83, the scheme
         claimant’s rights:

                 “(a) were closely connected with their rights against the company
                 as creditors; (b) were personal, not proprietary, rights; and (c) if
                 exercised and leading to a payment by the insurers, would have
                 resulted in a reduction of the creditors’ claims against the
                 company.”

   18.   Patten LJ had said at paragraph 63:

                 “It seems to me entirely logical to regard the court’s jurisdiction as
                 extending to approving a scheme which varies or releases
                 creditors’ claims against the company on terms which require them
                 to bring into account and release rights of action against third
                 parties designed to recover the same loss. The release of such third
                 party claims is merely ancillary to the arrangement between the
                 company and its own creditors.”

   19.   In my judgment, the release in this case does give rise to the requisite element of give
         and take between the scheme creditors and the company and falls more clearly within
         the scope of the statute even than the schemes of arrangement in T&N Limited (No. 3).
         Here the release affects the deal embodied in the settlement agreement whereby (a)
         Artenius will release the company and its group companies from Artenius’s claims,
         which might otherwise trigger the insolvency of a company which would have
         escalated group bankruptcy proceedings; and (b) the scheme creditors, together with
         Deutsche Bank, release Artenius from its liabilities as guarantor under the agreement.

   20.   The release of Artenius benefits the scheme creditors because Artenius’ release of the
         company and other group companies improves the financial position of the company
         and the other group companies.

   21.   Secondly, Artenius is a guarantor of the liabilities of the company and the group
         companies under the agreement. The scheme creditors’ rights of action against
         Artenius are designed to recover the same loss as arises from the scheme creditors’
         claims against the company and can fairly be described as ancillary to the arrangement
         between the company and the scheme creditors.
20-12433-scc      Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A       Pg
                                          60 of 277


   22.   Thirdly, the scheme claimants’ rights against Artenius by virtue of Artenius’s liability
         as guarantor (a) are closely connected with the scheme creditors’ rights against the
         company as creditors; (b) are personal and not proprietary rights; and (c) if exercised
         and leading to a payment by Artenius would have resulted in a reduction of the scheme
         creditors’ claims against the company.

   23.   I therefore conclude that I do have jurisdiction and I so find.

   24.   I have considered Mr Pascoe QC’s submissions as to the merits of the scheme and I am
         satisfied that it is one that an intelligent and honest man, a member of the class and
         acting in respect of his interest, might reasonably approve. I propose to approve it in
         the exercise of my discretion.
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                     61 of 277




                                       g
19-13990-mew
 20-12433-scc         Doc
                      Doc 4-1
                          12 Filed
                              Filed 02/04/20
                                    10/15/20 Entered
                                                Entered 02/04/20
                                                        10/15/20 09:55:34
                                                                 12:35:40 Main
                                                                          Exhibit
                                                                               Document
                                                                                  A Pg
                                           62
                                           Pg of
                                              1 of
                                                 277
                                                   9



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                         Chapter 15

    Lecta Paper UK Limited,1                                       Case No. 19-13990 (MEW)

      Debtor in a Foreign Proceeding.



      ORDER RECOGNIZING FOREIGN PROCEEDING AND UNITED KINGDOM
        SCHEME OF ARRANGEMENT AND GRANTING RELATED RELIEF

                 Upon the Verified Petition Under Chapter 15 for Recognition of a Foreign Main

Proceeding and Related Relief [Dkt. No. 2] (together with the Form of Voluntary Petition [Dkt.

No. 1], the “Petition”)2 of Andrea Minguzzi, in his capacity as the duly authorized foreign

representative (the “Foreign Representative”) of Lecta Paper UK Limited (the “Debtor”), which

is the subject of proceedings under English law (the “English Proceeding”) currently pending

before the Business and Property Courts of the High Court of Justice of England and Wales (the

“High Court”) concerning a scheme of arrangement (the “Scheme”) under part 26 of the

Companies Act 2006 of the United Kingdom, in support of entry of an order:

                 a.      finding that (i) the Debtor is eligible to be a “debtor” under chapter 15 of
                         title 11 of the United States Code, 11 U.S.C. §§ 101 et seq.
                         (the “Bankruptcy Code”), (ii) the English Proceeding is a “foreign main
                         proceeding” within the meaning of section 1502 of the Bankruptcy Code,
                         (iii) the Foreign Representative satisfies the requirements of a “foreign
                         representative” under section 101(24) of the Bankruptcy Code, and (iv) the
                         Petition was properly filed and meets the requirements of section 1515 of
                         the Bankruptcy Code;



1    The last four digits of the Debtor’s England and Wales company registration number are 2963. The location of
     the Debtor’s registered office is Unit 4 Shenley Pavilions, Chalkdell Drive, Shenley Wood, Milton Keynes,
     Buckinghamshire, MK5 6LB, United Kingdom.
2    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
     Petition.
19-13990-mew
 20-12433-scc         Doc
                      Doc 4-1
                          12 Filed
                              Filed 02/04/20
                                    10/15/20 Entered
                                                Entered 02/04/20
                                                        10/15/20 09:55:34
                                                                 12:35:40 Main
                                                                          Exhibit
                                                                               Document
                                                                                  A Pg
                                           63
                                           Pg of
                                              2 of
                                                 277
                                                   9



                b.       granting recognition of the English Proceeding as a “foreign main
                         proceeding” under sections 1517 and 1520 of the Bankruptcy Code;

                c.       granting all relief afforded to foreign main proceedings under section 1520
                         of the Bankruptcy Code;

                d.       recognizing, granting comity to, and giving full force and effect within the
                         territorial jurisdiction of the United States to the English Proceeding, the
                         Scheme and the order of the High Court sanctioning the Scheme (the
                         “Sanction Order”), including giving effect to the releases set forth in the
                         Scheme (the “Releases”);

                e.       permanently enjoining all parties from commencing or continuing any
                         action or proceeding in the United States against the Debtor or its assets
                         located within the territorial jurisdiction of the United States that is
                         inconsistent with the Scheme (the “Injunction”);

                f.       waiving the 14-day stay of effectiveness of the order; and

                g.       granting related relief;

and upon the record of this case and the hearing held on January 29, 2020 (the “Hearing”) on the

Petition and this Court’s review and consideration of the Petition, the Minguzzi Declaration, the

Mook Declaration and all other pleadings filed by or on behalf of the Foreign Representative in

support of the Petition; and the Court having found and determined that the relief sought in the

Petition is consistent with the purposes of chapter 15 of the Bankruptcy Code and is in the best

interests of the Debtor and its creditors; and after due deliberation and sufficient cause appearing

therefor; and for the reasons stated on the record at the Hearing;

                 IT IS HEREBY FOUND AND DETERMINED THAT:3

        A.       This Court has jurisdiction to consider the Petition and the relief requested therein

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the Southern District of New York dated as of January 31, 2012,

3   The findings and conclusions set forth herein and on the record of the Hearing constitute this Court’s findings of
    fact and conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure, made applicable herein
    by Rules 7052 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). To the extent
    any of the findings of fact herein constitute conclusions of law, they are adopted as such. To the extent any of
    the conclusions of law herein constitute findings of fact, they are adopted as such.

                                                          2
19-13990-mew
 20-12433-scc      Doc
                   Doc 4-1
                       12 Filed
                           Filed 02/04/20
                                 10/15/20 Entered
                                             Entered 02/04/20
                                                     10/15/20 09:55:34
                                                              12:35:40 Main
                                                                       Exhibit
                                                                            Document
                                                                               A Pg
                                        64
                                        Pg of
                                           3 of
                                              277
                                                9



Reference M-431, In re Standing Order of Reference Re: Title 11, 12 Misc. 00032 (S.D.N.Y.

Feb. 1, 2012) (Preska, C.J.).

       B.      The consideration of the Petition and the relief requested therein is a core

proceeding pursuant to 28 U.S.C. § 157(b), and this Court may enter a final order consistent with

Article III of the United States Constitution.

       C.      Venue is proper before this Court pursuant to 28 U.S.C. § 1410(1) because the

Debtor has U.S. assets that are located within this District.

       D.      Good, sufficient, appropriate, and timely notice of the filing of the Petition and

the Hearing has been given by the Foreign Representative, pursuant to Bankruptcy Rules 1011(b)

and 2002(q) and the Order Scheduling Hearing on Chapter 15 Petition and Related Relief and

Specifying Form and Manner of Service of Notice [Dkt. No. 6] (the “Scheduling Order”) to the

Notice Parties (as defined in the Scheduling Order). In light of the nature of the relief requested

and prior orders of this Court, no other or further notice is required.

       E.      No objections have been filed to the relief sought in the Petition.

       F.      The Debtor has property located in this District, and therefore, the Debtor is

“eligible” to be a debtor in this Chapter 15 Case pursuant to sections 109 and 1501 of the

Bankruptcy Code.

       G.      The English Proceeding is a “foreign proceeding” as such term is defined in

section 101(23) of the Bankruptcy Code.

       H.      The English Proceeding is pending in England, which is where the Debtor has its

“center of main interests” as referred to in section 1517(b)(1) of the Bankruptcy Code. As such,

the English Proceeding is a “foreign main proceeding” pursuant to section 1502(4) of the

Bankruptcy Code, is entitled to recognition as a foreign main proceeding pursuant to section



                                                   3
19-13990-mew
 20-12433-scc        Doc
                     Doc 4-1
                         12 Filed
                             Filed 02/04/20
                                   10/15/20 Entered
                                               Entered 02/04/20
                                                       10/15/20 09:55:34
                                                                12:35:40 Main
                                                                         Exhibit
                                                                              Document
                                                                                 A Pg
                                          65
                                          Pg of
                                             4 of
                                                277
                                                  9



1517(b)(1) of the Bankruptcy Code and is entitled to all relief afforded to foreign main

proceedings under section 1520 of the Bankruptcy Code.

        I.       The Foreign Representative is a “person” as such term is defined in section

101(41) of the Bankruptcy Code and has been duly appointed and designated as the “foreign

representative” of the Debtor as such term is defined in section 101(24) of the Bankruptcy Code.

        J.       This Chapter 15 Case was properly commenced pursuant to sections 1504 and

1509 of the Bankruptcy Code, and the Petition satisfies the requirements of section 1515 of the

Bankruptcy Code.

        K.       The Foreign Representative and the Debtor, as applicable, are entitled to the

additional assistance and discretionary relief set forth in this Order.

        L.       The relief granted herein is necessary and appropriate, in the interests of the

public and of international comity, not inconsistent with the public policy of the United States,

warranted pursuant to sections 105(a), 1504, 1507, 1509, 1515, 1517, 1520 and 1521 of the

Bankruptcy Code and will not cause hardship to any party in interest. To the extent that any

hardship or inconvenience may result to such parties, it is outweighed by the benefits of the

requested relief to the Foreign Representative, the Debtor, its creditors and other parties in

interest.

        M.       The relief granted herein is necessary to effectuate the purposes and objectives of

chapter 15 of the Bankruptcy Code and to protect the Debtor and the interests of its creditors and

all parties in interest.

        N.       Absent the relief granted herein, the Scheme, the English Proceeding and the

Debtor’s efforts to consummate the restructuring set forth in the Scheme could be thwarted by

the actions of certain creditors, which would be inconsistent with the purpose of chapter 15 of



                                                   4
19-13990-mew
 20-12433-scc       Doc
                    Doc 4-1
                        12 Filed
                            Filed 02/04/20
                                  10/15/20 Entered
                                              Entered 02/04/20
                                                      10/15/20 09:55:34
                                                               12:35:40 Main
                                                                        Exhibit
                                                                             Document
                                                                                A Pg
                                         66
                                         Pg of
                                            5 of
                                               277
                                                 9



the Bankruptcy Code as set forth, inter alia, in section 1501(a) of the Bankruptcy Code. Such

results could threaten, frustrate, delay, and ultimately jeopardize the implementation of the

restructuring set forth in the Scheme. Absent the Injunction, the Debtor and its assets may be

subject to the prosecution of judicial, quasi-judicial, arbitration, administrative or regulatory

actions or proceedings in connection with claims under the English Proceeding against the

Debtor and its assets located within the territorial jurisdiction of the United States, thereby

interfering with, and causing harm to, the Debtor, its creditors and other parties in interest, and as

a result, the Debtor, its creditors and such other parties in interest would suffer irreparable injury

for which there is no adequate remedy at law.

        O.      The Injunction contained herein (i) is within the Court’s jurisdiction to grant, (ii)

is essential to the success and objectives of the Scheme, the English Proceeding and the overall

restructuring of which Scheme is a part and (iii) confers material benefits on, and is in the best

interests of, the Debtor, its creditors and all other parties in interest.

        P.      In accordance with section 1507(b) of the Bankruptcy Code, the relief granted

herein will reasonably assure: (i) the just treatment of all holders of claims against or interests in

the Debtor’s property; (ii) the protection of claim holders in the United States against prejudice

and inconvenience in the processing of claims in the English Proceeding; (iii) the prevention of

preferential or fraudulent dispositions of property of the Debtor; and (iv) the distribution of

proceeds of the Debtor’s property substantially in accordance with the order prescribed in the

Bankruptcy Code.

        Q.      All creditors and other parties in interest, including the Debtor, are sufficiently

protected in the grant of the relief ordered hereby in compliance with section 1522(a) of the

Bankruptcy Code.



                                                     5
19-13990-mew
 20-12433-scc      Doc
                   Doc 4-1
                       12 Filed
                           Filed 02/04/20
                                 10/15/20 Entered
                                             Entered 02/04/20
                                                     10/15/20 09:55:34
                                                              12:35:40 Main
                                                                       Exhibit
                                                                            Document
                                                                               A Pg
                                        67
                                        Pg of
                                           6 of
                                              277
                                                9



     BASED ON THE FOREGOING FINDINGS OF FACT AND AFTER DUE
DELIBERATION AND SUFFICIENT CAUSE APPEARING THEREFOR, IT IS
HEREBY ORDERED THAT:

       1.      The Petition and the relief requested therein are granted to the extent set forth in

this Order.

       2.      The English Proceeding is recognized as a “foreign main proceeding” under

sections 1517(a) and 1517(b)(1) of the Bankruptcy Code.

       3.      The Foreign Representative is recognized as the “foreign representative” as

defined in section 101(24) of the Bankruptcy Code in respect of the English Proceeding.

       4.      All relief and protection afforded to a foreign main proceeding under section 1520

of the Bankruptcy Code is hereby granted to the English Proceeding, the Debtor and the Debtor’s

assets located in the United States, as applicable, including, without limitation, the application of

the automatic stay under section 362 of the Bankruptcy Code to the Debtor and its property

located in the territorial jurisdiction of the United States, provided, that nothing herein modifies

or limits the exceptions to the automatic stay that are set forth in section 362 or elsewhere in the

Bankruptcy Code.

       5.      As of the Restructuring Effective Date, the Scheme and the Sanction Order

(including the Releases) entered by the High Court in the English Proceeding are hereby

recognized, granted comity and given full force and effect in the United States and are binding

and fully enforceable in accordance with their terms pursuant to sections 105(a), 1507, 1521 and

1525 of the Bankruptcy Code on all entities (as that term is defined in section 101(15) of the

Bankruptcy Code) whose claims or interests are affected by the Scheme and each of their

respective heirs, successors, assigns, trustees, subsidiaries, affiliates, officers, directors, agents,

employees, representatives, attorneys, beneficiaries, guardians and similar officers, or any

persons claiming through or in the right of any such persons or entities (collectively, other than
                                                   6
19-13990-mew
 20-12433-scc      Doc
                   Doc 4-1
                       12 Filed
                           Filed 02/04/20
                                 10/15/20 Entered
                                             Entered 02/04/20
                                                     10/15/20 09:55:34
                                                              12:35:40 Main
                                                                       Exhibit
                                                                            Document
                                                                               A Pg
                                        68
                                        Pg of
                                           7 of
                                              277
                                                9



the Debtor and its expressly authorized representatives and agents, the “Affected Entities”),

whether or not the Affected Entity consented to be bound by or participated in the Scheme.

       6.      As of the Restructuring Effective Date, except as expressly permitted by the

Scheme, all Affected Entities are hereby permanently enjoined from taking any action within the

territorial jurisdiction of the United States to assert, enforce or seek any relief that is inconsistent

with the Sanction Order and the Scheme.

       7.      As of the Restructuring Effective Date, any judgment, wherever and whenever

obtained, to the extent such judgment is a determination of the liability of the Debtor or any other

person released under the Scheme pursuant to the Releases, with respect to any debt cancelled,

discharged or restructured under the Scheme, or as a result of English law relating to the Scheme,

is unenforceable in the United States, in each case, to the extent inconsistent with the Scheme,

the Sanction Order or such law.

       8.      The Foreign Representative and the Debtor are authorized and empowered to, and

may in their discretion and without further delay, (i) execute and deliver documents to effectuate

the Scheme (including the Releases) and take any action and perform any act necessary to

implement and effectuate the terms of this Order, the Sanction Order and the Scheme and (ii)

exercise all consent and approval rights provided for in the Scheme in the manner set forth in the

Scheme.

       9.      No action taken by the Foreign Representative, the Debtor or their respective

agents, representatives, advisors, or counsel, in preparing, disseminating, applying for,

implementing or otherwise acting in furtherance of the English Proceeding, the documents

contemplated thereunder, this Order, the Chapter 15 Case, any further order for additional relief

in the Chapter 15 Case, or any adversary proceedings in connection therewith, will be deemed to



                                                   7
19-13990-mew
 20-12433-scc      Doc
                   Doc 4-1
                       12 Filed
                           Filed 02/04/20
                                 10/15/20 Entered
                                             Entered 02/04/20
                                                     10/15/20 09:55:34
                                                              12:35:40 Main
                                                                       Exhibit
                                                                            Document
                                                                               A Pg
                                        69
                                        Pg of
                                           8 of
                                              277
                                                9



constitute a waiver of the immunity afforded such persons under sections 306 or 1510 of the

Bankruptcy Code.

          10.   No party shall incur any liability for following the terms of this Order (whether by

acting or refraining from acting), except in the case of the party’s own gross negligence or

willful misconduct.

          11.   Nothing herein shall enjoin, impair, or otherwise supplement or modify in any

manner the rights of any party granted under the Scheme, and nothing herein shall modify the

exclusive right of the Courts of England and Wales to hear and determine any suit, action, or

proceeding and to settle any dispute which may arise out of the Explanatory Statement or any

provision of the Scheme or Sanction Order, or out of any action to be taken or omitted to be

taken under the Scheme or Sanction Order or in connection with the administration of the

Scheme or Sanction Order.

          12.   Nothing herein shall enjoin a police or regulatory act of a governmental unit,

including a criminal action or proceeding.

          13.   The administration or realization of all or part of the assets of the Debtor within

the territorial jurisdiction of the United States is entrusted to the Foreign Representative, and the

Foreign Representative is established as the exclusive representative of the Debtor in the United

States.

          14.   The Foreign Representative, the Debtor, and their respective agents are authorized

to serve or provide any notices required under the Bankruptcy Rules or local rules of this Court.

          15.   The Foreign Representative shall serve this Order by email or first class mail

within three business days upon: (i) the United States Trustee for the Southern District of New

York; (ii) the Scheme Creditors; (iii) Willkie Farr & Gallagher LLP, counsel to the Committee;



                                                  8
19-13990-mew
 20-12433-scc     Doc
                  Doc 4-1
                      12 Filed
                          Filed 02/04/20
                                10/15/20 Entered
                                            Entered 02/04/20
                                                    10/15/20 09:55:34
                                                             12:35:40 Main
                                                                      Exhibit
                                                                           Document
                                                                              A Pg
                                       70
                                       Pg of
                                          9 of
                                             277
                                               9



(iv) counsel to the Existing SSN Trustee; (v) counsel to the Existing Security Trustee; (vi)

counsel to the New SSN Trustee; (vii) counsel to the New Security Trustee; (viii) counsel to the

agent under the RCF; (ix) the Information Agent; (x) all parties that have filed a notice of

appearance in this Chapter 15 Case; (xi) the Debtor; and (xii) all persons or bodies authorized to

administer foreign proceedings of the Debtor. Such service and notice is good, sufficient,

appropriate and timely service and notice for all purposes.

       16.     Notwithstanding any provision in the Bankruptcy Code or the Bankruptcy Rules

to the contrary, including, but not limited to Bankruptcy Rules 1018, 3020(e), 6004(h), 7062 and

9014, (a) this Order shall be effective immediately and enforceable upon its entry, (b) the

Foreign Representative is not subject to any stay in the implementation, enforcement, or

realization of the relief granted in this Order and (c) this Order shall constitute a final order

within the meaning of 28 U.S.C. § 158(a).

       17.     This Court shall retain jurisdiction with respect to the implementation,

enforcement, amendment or modification of this Order.

Dated: February 4, 2020
New York, New York
                                         s/Michael E. Wiles
                                         THE HONORABLE MICHAEL E. WILES
                                         UNITED STATES BANKRUPTCY JUDGE




                                                 9
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                     71 of 277




                                       h
20-12433-scc    Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A       Pg
                                       72 of 277




   Neutral Citation Number: [2009] EWCA Civ 1161

                                                    Case No: A2/2009/1994
   IN THE COURT OF APPEAL (CIVIL DIVISION)
   ON APPEAL FROM THE HIGH COURT OF JUSTICE, CHANCERY DIVISION,
   COMPANIES COURT
   BLACKBURNE J
   CASE NO: 7942 of 2008 and CASE NO: 16389 of 2009

                                                                       Royal Courts of Justice
                                                                  Strand, London, WC2A 2LL

                                                                     Date: 6th November 2009

                                          Before :
                             THE MASTER OF THE ROLLS
                             LORD JUSTICE LONGMORE
                                       and
                               LORD JUSTICE PATTEN


   IN THE MATTER OF LEHMAN BROTHERS INTERNATIONAL (EUROPE) (in
   administration)
   AND IN THE MATTER OF THE INSOLVENCY ACT 1986
   AND IN THE MATTER OF THE COMPANIES ACT 2006
                        (Transcript of the Handed Down Judgment of
                              WordWave International Limited
                            A Merrill Communications Company
                            165 Fleet Street, London EC4A 2DY
                       Tel No: 020 7404 1400, Fax No: 020 7404 1424
                           Official Shorthand Writers to the Court)

        William Trower QC and Daniel Bayfield (instructed by Linklaters LLP) for the
                                      Administrators
       Richard Snowden QC and Andrew Thornton (instructed by Freshfields Bruckhaus
               Deringer LLP) for the London Investment Banking Association
       Anthony Zacaroli QC (instructed by Allen & Overy LLP) for GLG Partners LP

                               Hearing date : 26th October 2009
20-12433-scc     Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                       73 of 277


                                    Judgment
                             As Approved by the Court

                                    Crown copyright©

   Lord Justice Patten :
20-12433-scc      Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A       Pg
                                          74 of 277


   Introduction

   1.     Lehman Brothers International (Europe) (“LBIE”) entered administration on 15th
          September 2008. Until then one of its major business areas was the provision of what
          are described in the evidence as prime services to various institutional clients. Most
          of these were hedge funds. The services in question included the execution, clearing
          and settlement of securities and derivative trades and the custody and valuation of the
          clients’ portfolios.

   2.     Hedge funds do not have substantial back office functions of their own. They
          therefore require a third party to deal with the trades themselves and thereafter to
          provide custodial and reporting services. As part of these transactional arrangements,
          prime brokers such as LBIE lent cash and securities to the hedge funds and provided
          foreign exchange services. Any finance was usually secured against the assets of the
          hedge fund held by or through the prime broker.

   3.     These services were provided under a variety of standard form agreements which I
          will come to in a little more detail later in this judgment. The principal contracts
          under consideration in these proceedings are International Prime Brokerage
          Agreements, Master Custody Agreements, Margin Lending Agreements and what is
          referred to as the Credit Support Annex to the ISDA Master Agreement. As the
          names suggest, LBIE’s prime service clients ranged from hedge funds who used the
          company to provide the full range of services described above to clients who placed
          securities with LBIE for safe custody.

   4.     It is common ground that a key feature of all these transactions was that the
          counterparty client obtained (or, in the case of pure custody agreements, retained)
          proprietary interests in the assets held by or on behalf of LBIE. LBIE held the assets
          through various depositories, exchanges, clearing systems and sub-custodians
          depending on the type of asset and the systems through which they were traded. But
          none of these arrangements is said to have effected any material change in beneficial
          ownership.

   5.     The administrators have therefore recognised that the contracts described above give
          many of the counterparties specific claims over the cash and securities transferred to
          LBIE. But they are faced with the serious difficulty that, as things stand, they cannot
          be certain who is entitled to the trust property in their hands. Therefore any
          distribution of the assets without the protection of some kind of approval from the
          court is likely to give rise to claims against LBIE and the administrators for breach of
          trust by those who claim to be entitled to the property adversely to the counterparties
          to whom it is in fact distributed. For the same reasons, the recipients of the assets are
          also at risk. Conversely, if no distribution takes place or delays in distributions
          continue, the administrators are likely to face proceedings for the return of the assets
          from those who claim to be entitled to them. In relation to some classes of asset,
          these may exceed the quantity of the relevant securities which remain available for
          distribution.

   6.     The uncertainties involved in dealing with the trust assets have three primary causes:
          a lack of response from clients to enquiries made about the transactions in which they
          were involved; the inability of the administrators to rely on LBIE’s books and
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A       Pg
                                         75 of 277


         records; and the failure of custodians, depositories and affiliates to provide
         information about the assets held on behalf of LBIE.

   7.    These difficulties have been recognised for some time. On 7th October 2008, at an
         early stage in the administration, directions were obtained from Blackburne J as the
         designated judge under which the administrators were to take appropriate steps to
         identify whether money or securities might be subject to trust or proprietary claims.
         This order envisaged requests for information being sent to counterparties and for
         Linklaters (the administrators’ solicitors) to devise and set up a programme for
         identifying the legal issues which needed to be determined before a proposal for the
         distribution of trust property could be prepared.

   8.    The administrators have written to 1,707 account holders who are thought to have
         potential claims against LBIE for the return of trust property. The letters ask for
         details of any such claims, rights or other interests in the assets in question;
         confirmation of the positions and balances held with LBIE immediately prior to the
         making of the administration order on 15th September 2008; copies of all relevant
         documentation; and details of any positions which have been terminated or closed
         since the making of the administration order. Similar requests for information have
         been added to the administrators’ website.

   9.    As of 29th May 2009, 950 responses have been received, some of which are
         incomplete. In the same period the administrators have received some 1,214 claims
         for the return of trust assets. A number of these have been identified as priority
         claims by a Hardship and Prioritisation Committee set up by the administrators in
         accordance with the prioritisation principles referred to in the order of Blackburne J
         dated 7th October 2008.

   10.   Aside from issues of priority, the administrators have had to expend considerable
         resources on making requests for information from clients and locating documents
         within LBIE’s records in order to conduct a line-by-line reconciliation of the clients’
         positions. Where assets have been distributed, the clients have been required to enter
         into deeds of undertaking which give the administrators a right to recover the assets or
         their value where they subsequently turn out to be subject to competing claims. It
         goes without saying that these measures add to the cost and uncertainties involved in
         the distribution process.

   11.   In order to produce some finality for the clients and for the process of administration
         in respect of these claims, permission was sought from Blackburne J that the
         administrators should be at liberty to propose a scheme of arrangement under Part 26
         of the Companies Act 2006 between LBIE and the persons who are its creditors in
         relation to Trust Property as defined in paragraph 9 of what is referred to as the
         Pearson Statement. This is a witness statement made by Mr Steven Pearson, one of
         the administrators, on 25th February 2009 which explains the steps taken to process
         the proprietary claims and the reasons for seeking to promote a scheme. Mr Pearson
         says in paragraph 9:

                “As set out in my First Statement, made in relation to the
                application for the Trust Property Order, a redacted version of
                which has been placed on the Court file and is available on the
                section of the PwC website dedicated to the administration of
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A       Pg
                                         76 of 277


                LBIE, the Administrators wished to adopt a system for dealing
                with all property of, or held in the name of, or otherwise to the
                order of, LBIE which is subject to trust or proprietary claims,
                whether comprising monies under the FSA’s Client Money
                Rules (“Client Money”) or other monies or assets (“Trust
                Assets”) (together with “Trust Property”) in an orderly and
                efficient manner and one which balanced the importance of
                dealing with the potential proprietary claims and the
                achievement of the statutory purpose for which we have been
                appointed.”

   12.   On 16th March 2009 Blackburne J gave the administrators liberty to propose a scheme
         of arrangement of the type sought. Section 899 of the Companies Act 2006
         empowers the court to sanction a compromise or arrangement proposed between a
         company and its creditors or any class of creditors when it has previously been agreed
         to in class meetings by a majority in number representing 75% in value of the
         creditors or class of creditors in question.

   13.   There is no statutory definition of “creditor”, “compromise” or “arrangement” but a
         Scheme has been prepared under which (subject to certain exceptions which I will
         come to in more detail later) “Scheme Creditors” (as defined) who can establish
         proprietary claims to the assets held by LBIE at the time of administration will release
         those claims and any associated pecuniary claims for damages or equitable
         compensation and will receive, in return, what are described as New Claims. They
         will give to each Scheme Creditor a right to receive, on a pooled basis, securities or
         other assets of the type claimed and (when it occurs) will leave the counterparty to
         recover as an unsecured creditor the value of any shortfall in its proprietary claim
         caused by the shortage of the relevant assets.

   14.   Scheme Creditors will therefore be required under the Scheme to release proprietary
         rights in assets which are held for their benefit by LBIE as trustee and the
         combination of the necessary majorities in suitably constituted class meetings and the
         court’s sanction of the Scheme will be effective to enforce those provisions against
         any dissenting minority of creditors who would be otherwise unwilling to give up
         their property rights. A question arose as to whether a scheme which has this effect
         falls within the provisions of Part 26. The administrators therefore applied, pursuant
         to paragraphs 63 and 68(2) of Schedule B1 to the Insolvency Act 1986, for a
         determination of this question by the court in advance of any further directions being
         given for the preparation of the Scheme and the constitution of the class meetings.
         After hearing argument from the administrators and a representative of some hedge
         funds (GLG Partners LP) who support the Scheme and from the London Investment
         Banking Association (“LIBA”), a trade association for firms in the investment
         banking and securities industry, who oppose the Scheme on jurisdictional grounds,
         Blackburne J decided that, insofar as the proposed Scheme of Arrangement is
         concerned with the distribution by LBIE of property held or controlled by it on trust
         for any of its creditors and to the extent that it varies or extinguishes those property
         rights, the court has no jurisdiction under Part 26 to sanction the Scheme. The
         administrators now appeal from that decision with the leave of the Judge.
20-12433-scc     Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                  Exhibit A     Pg
                                          77 of 277


   The contractual arrangements

   15.    As mentioned earlier, the administrators have identified four principal contracts under
          which the counterparties will retain proprietary interests in the cash or securities held
          by LBIE. The issue of jurisdiction raised before the Judge and on this appeal can be
          determined as a matter of principle without any detailed consideration of the
          provisions of the particular contracts which give rise to the proprietary interests. But
          it is useful to have in mind the various types of agreement and some of their key
          provisions when considering Mr Trower’s submissions about the proper approach to
          be applied to commercial arrangements which utilise a trust mechanism in relation to
          the assets involved. I can therefore deal with the individual contracts quite shortly by
          commenting on two of the agreements which illustrate the point.

   (1) International Prime Brokerage Agreement (“IPBA”)

   16.    This governed all acquisitions and disposals of securities by LBIE as prime broker
          together with the provision of any related advances of cash and securities. Under the
          agreement LBIE acted as the counterparty’s agent in settling the transactions and
          delivering the securities. Cash Accounts were opened into which all advances of cash
          made to the counterparty were entered as credits. Securities delivered by the
          counterparty to LBIE as prime broker or received by LBIE in settlement of third party
          transactions were entered as debits in a Securities Account.

   17.    Clause 5.2 of the IPBA provides that:

                 “5.2 The parties acknowledge and agree that any cash held by
                 us for you is received by us as collateral with full ownership
                 under a collateral arrangement and is subject to the security
                 interest contained in the Agreement. Accordingly, such cash
                 will not be client money pursuant to the Rules (or any
                 successor provisions thereto) and will not be subject to the
                 protections conferred by the Rules. Such cash held by the
                 Prime Broker will not be segregated from the money of the
                 Prime Broker or any other counterparty of the Prime Broker
                 and will be held free and clear of all trusts. The parties further
                 agree that the Prime Broker will use such cash in the course of
                 its business and the Counterparty will, therefore, rank as a
                 general creditor of the Prime Broker in respect of such cash.”

   18.    This is in contrast to the position in relation to securities. Clause 17.1 provides that:

                 “With the exception of any assets transferred to the Prime
                 Broker pursuant to Clause 11, any securities debited to the
                 Securities Accounts shall be held by the Prime Broker as
                 custodian, and the Counterparty hereby appoints the Prime
                 Broker, and the Prime Broker agrees to act, as its custodian, in
                 accordance with the terms of Schedule 2.”

   19.    Paragraph 2 of Schedule 2 requires LBIE to segregate assets by identifying in its
          books and records that the securities belong to a particular counterparty and not to
          LBIE and requiring any sub-custodians to do the same. But, subject to this, LBIE is
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A       Pg
                                         78 of 277


         authorised by paragraph 9 of Schedule 2 to hold securities in fungible accounts with
         the securities of other customers designated as customer accounts. The reference in
         clause 17.1 to clause 11 is to the right of use granted by the client to LBIE as prime
         broker to borrow, lend, charge or dispose of any securities charged to it under the
         provisions of clause 10 of the agreement. Where this right of use is exercised, the
         securities become the absolute property of LBIE: see clause 11.2(a). The charge
         granted by clause 10 in respect of the liabilities of the counterparty to LBIE includes
         securities debited to the Securities Account subject to a number of specific exceptions
         including securities where the certificates of title are deposited with a Lehman
         company and all cash credited to any Cash Account.

   20.   These provisions were recently considered in some detail by Briggs J in his judgment
         in Re Lehman Brothers International (Europe) [2009] EWHC 2545 (Ch) where he
         rejected an argument that the existence of a trustee/beneficiary relationship subsisting
         between LBIE and the counterparty in respect of securities held by LBIE was
         inconsistent with the right of use provisions and the permission to hold the
         counterparty’s assets in a fungible account. The Judge also decided that the
         provisions of clause 5.2 had no application to cash derived from securities and
         received by LBIE or any of its sub-custodians on or after the making of the
         administration order on 15th September 2008. These monies would include the
         proceeds of any redemptions together with receipts in the forms of dividends or
         coupons. Those monies therefore remain trust assets in the administrators’ hands.

   21.   Clause 13 of the IPBA entitles a counterparty to terminate the agreement in the event
         of a failure by LBIE to provide the prime services contracted for. But the exercise of
         this power has the effect of making any outstanding loans from LBIE immediately
         repayable and of converting the obligations of the company under clause 7 to deliver
         the securities in specie to the counterparty on request into an unsecured obligation to
         pay a net cash balance arrived at by setting off against the value of the securities and
         any other assets held by LBIE for the client on closure of the client’s liabilities to
         LBIE.

   (2) Master Custody Agreement (“MCA”)

   22.   The MCA covers holdings of both securities and cash on behalf of the client. It was
         used when only custody services were provided by LBIE and in investment banking
         transactions where such services were provided to the client as part of a larger
         transaction.

   23.   In earlier versions of the agreement, LBIE is granted a general lien over the property
         until satisfaction of all liabilities of the client to it or to any other Lehman Brothers
         entity. But, subject to this, all versions of the agreement contain provisions requiring
         LBIE to separately identify property of the client in its records and to provide the
         client with an annual statement of the property held to the client’s account. Subject to
         this, LBIE was entitled, in appropriate cases, to pool the property with that of other
         clients.

   The Scheme

   24.   The key provisions of the proposed scheme (“the Scheme”) are conveniently
         summarised in the judgment of Blackburne J as follows:
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                  Exhibit A   Pg
                                       79 of 277


               22.      The scheme is intended to deal with persons who are
               described as "Scheme Creditors". These are persons who have
               claims against LBIE at the time it was placed in administration
               (the "Time of Administration") for or in respect of what are
               described as "Segregated Assets". The claims must be capable
               of being satisfied by the delivery, in whole or in part, of the
               Segregated Assets. Segregated Assets are defined as "any
               Security which at the Time of Administration was held on a
               segregated basis" meaning that the asset "was recorded as being
               held separately from LBIE's own Securities in both the Books
               and Records of LBIE and also at LBIE's custodian or
               depository (the Intermediary)…" "Security" is defined as any
               financial instrument, including any share, instrument creating
               or acknowledging indebtedness, instrument creating or
               acknowledging entitlements to investments, warrant and unit in
               a collective investment scheme…" It excludes money. I was
               told that there are approximately 28,000 different categories of
               security to be dealt with.

               23.      A Scheme Creditor is expressly described as excluding
               anyone whose claims "are not proprietary but are only
               unsecured". Equally, as Mr Trower explained in the course of
               argument, a Scheme Creditor will not include anyone who has
               no kind of pecuniary claim, however contingent, against LBIE.
               Thus, a client with a claim to a particular security but who
               renounces any pecuniary claim (for example, for damages for
               late delivery of the security) and confines his claim to its return
               will not be included. In short, a person is only a Scheme
               Creditor if that person (1) has a pecuniary claim against LBIE
               and (2) has a proprietary claim to a security which was held on
               a segregated basis at the Time of Administration.

               24.      The scheme explains, in what is described as "Key
               Concept 2", that "the subject matter of the Scheme is Trust
               Property". Trust Property is wider than "Segregated Assets"
               because it includes assets, referred to as "Derived Assets",
               which are derived from Segregated Assets, and "Recovered
               Assets". Recovered Assets are assets received by LBIE from a
               source which has an obligation to redeliver to LBIE a security
               which had been delivered by LBIE to that source after the Time
               of Administration but prior to the date ("the Effective Date")
               when a copy of the court's order sanctioning the scheme under
               Part 26 (assuming such an order is made) is delivered to the
               Registrar of Companies.

               25.      The scheme is intended to deal with all of a Scheme
               Creditor's proprietary claims against LBIE for the return of
               Trust Property. It extends to property which LBIE should have
               held even if in fact it does not. This is subject only to the
               requirement that LBIE must hold some property of the Scheme
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                 Exhibit A   Pg
                                       80 of 277


               Creditor and means therefore that if the claim is confined to an
               unsecured pecuniary claim against LBIE, the claim will not be
               dealt with under the scheme.

               26.      The key provision of the scheme, set out in Part 2 of
               Section 4 of the proposal, is that Scheme Creditors release all
               claims (save for certain "Excluded Claims") against LBIE, the
               scheme supervisors, the administrators and other Scheme
               Creditors, including all claims for or in respect of (1) any
               "Asset Claim" (meaning, put shortly, a claim against LBIE in
               respect of any Trust Property), (2) any payment for or on
               account of any asset which is or was at any time the subject of
               an Asset Claim, (3) damages, indemnity or contribution in
               respect of any loss, cost or expense in connection with any
               asset which is or was at any time the subject of an Asset Claim,
               (4) all liabilities for breach of contract, loss or damage,
               indemnity or contribution of any nature, (5) all rights to seek or
               enforce judgment, exercise any remedy or apply any set-off,
               netting, withholding, combination of accounts or retention or
               similar rights against LBIE in respect of any claim or liability,
               and (6) all rights in respect of any financial contract. These are
               defined as "Released Claims".

               27.       In exchange for their Released Claims, Scheme
               Creditors are given what are described as "New Claims".
               Broadly stated, these are (1) the right of each creditor to have
               its net contractual position (as earlier summarised) and what are
               described as "Allocations and Distributions" determined on the
               basis set out in the Scheme, (2) the right to have such part of
               the Trust Property as is available for distribution under the
               scheme allocated to and then delivered to the creditor,
               alternatively appropriated by LBIE in or towards discharge of
               the creditor's liabilities to LBIE (or certain affiliates or other
               third parties), (3) the right to claim against LBIE in accordance
               with the scheme for the amount of that creditor's net contractual
               position (assuming that the position has resulted in an amount
               owing by LBIE to that creditor) as a new obligation of LBIE
               and (4) the right to claim in LBIE's winding-up or any other
               distribution of LBIE's assets for such amount as is determined
               under the scheme. The New Claims are subject to an overriding
               proviso that no Scheme Creditor is entitled to recover more
               than once in respect of the same asset or claim.

               28.      The reference to "Allocations" is, shortly stated, to the
               right of LBIE to allocate Trust Property available for
               distribution under the scheme to a Scheme Creditor by
               reference to individual stock lines (for example the quantity of
               a particular quoted security) held as Trust Property. Paragraph
               10.7 of "Key Concept 6" (concerned with "Allocations and
               shortfalls") provides in terms that "a Scheme Creditor's
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                   Exhibit A   Pg
                                       81 of 277


               entitlement to participate in an Allocation will be based on its
               Asset Claim". This in turn is to be determined by LBIE based
               on certain information available to it. The Scheme Creditor has
               the opportunity to challenge the determination through a
               dispute resolution mechanism. Paragraph 10.8 requires the
               Scheme Creditor when receiving anything in respect of its
               Asset Claim to account for any assets received from an
               Intermediary (rather than from LBIE direct) and paragraph
               10.10 provides, in effect, that if the allocations made to a
               Scheme Creditor result in a shortfall then the value of that
               shortfall is to rank as an unsecured claim against LBIE.

               29.      The broad effect, although the drafting of the scheme
               is a little dense at this point, is that, subject to certain
               exceptions, LBIE will match a Scheme Creditor to a particular
               stock line where LBIE can be satisfied on the information
               available to it that the creditor has a proprietary claim (the so-
               called "Asset Claim") to assets answering the description of
               that stock line. This is on the basis that the creditor's claim will
               be satisfied (by means of the "Distribution") out of that stock
               line so far as is possible having regard (1) to the overall
               quantity of the stock line available for distribution and (2) to
               the competing claims of other creditors to the same stock line.

               30.       But there is an important qualification to this which is
               set out in Part 3 of Section 4. This is the provision of a cut-off
               date (the "Bar Date") for the submission of claims under the
               scheme. The date envisaged is either 31 December 2009 or, if
               later, the last business day of the second full calendar month
               following the Effective Date. Paragraph 21.1 provides that
               "[a]ny claim submitted after the Bar Date can be disregarded by
               LBIE". But this is subject to an exception: if by the Bar Date a
               Scheme Creditor has failed to submit a claim (by completing a
               pro forma claim form) LBIE will calculate that Scheme
               Creditor's entitlement under the scheme using "Relevant
               Information". This is information capable of ascertainment
               from LBIE's books and records, information contained in the
               Scheme Creditor's claim form (if one has been submitted) and
               also, shortly stated, information from various notices delivered
               under the scheme as well as information made available by
               intermediaries, affiliates and any relevant exchange. Once the
               Bar Date has passed LBIE will start allocating, appropriating
               and distributing on the basis of pre-Bar Date claim forms and
               other Relevant Information. This means that if a Secured
               Creditor fails to submit a claim form by the Bar Date and, by
               that date, LBIE is without any Relevant Information in relation
               to that Scheme Creditor's claim, the claim may be disregarded.

               31.    However, as Mr Trower explained in the course of
               argument, the imposition of a Bar Date is not intended to have
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                 Exhibit A        Pg
                                         82 of 277


                the consequence that the late claim is altogether barred. If the
                Scheme Creditor can substantiate its claim, then,
                notwithstanding that this is after the Bar Date, it may share in
                the particular stock line, but it may only do so if and to the
                extent that there is any surplus in that stock line. Thus, if there
                are no other claimants to a particular stock line (or the claims of
                those other claimants have been fully satisfied), the late
                claimant is unaffected by the Bar Date. Conversely, if there is
                insufficient in the stock line to satisfy the accepted claims of
                pre-Bar Date claimants, the later claimant will be left to claim
                as an unsecured creditor. In short, there is no "catch-up"
                concept for late claimants as regards any distribution: they must
                await the full satisfaction of the accepted claims of pre-Bar
                Date established claims.

                32.      For present purposes, the scheme may be summarised
                by saying that a client of LBIE who qualifies as a Scheme
                Creditor - in that the client has, or potentially has, a pecuniary
                claim against LBIE and is the owner of a particular asset held
                or controlled by LBIE (for example a quantity of a particular
                quoted security) - will have that asset claim satisfied on a
                pooled basis, ranking alongside (and in competition with)
                others who can establish ownership claims to the same asset, to
                the extent that the securities comprising that asset are available
                to meet the claims. The unrecovered value of the client's Asset
                Claims and any balance due to the client on computing the
                client's net contractual position with LBIE resulting from the
                closing out of all financial contracts between the client and
                LBIE are to rank as unsecured claims against LBIE. All other
                pecuniary claims of the client against LBIE are foregone.”

   25.   As the Judge recognised, there will be cases where the claims of some of those
         counterparties are sufficiently well documented to establish a clear entitlement to
         particular securities ahead of any other potential claimants. In such cases the
         conversion of a counterparty’s existing proprietary claims into New Claims as defined
         will inevitably involve a loss of priority in cases where the pool of assets of a
         particular type (e.g. a particular stock line) held by LBIE is insufficient to meet the
         claims of all clients who are able to establish a right to assets of that kind. Clients in
         that position have least to gain from the Scheme but are at risk of having their
         property rights compulsorily acquired in order to permit a speedy and effective
         distribution of available assets amongst the entire class of relevant claimants.

   26.   Likewise the Scheme Creditor who fails to submit a claim by the Bar Date in
         circumstances where the administrators have no Relevant Information as defined may
         find that it effectively forfeits its right over securities it once owned and is limited to
         recovering from any surplus of assets once the claims to that stock line by the pre-Bar
         Date claimants have been satisfied.

   27.   Blackburne J held that the court has no jurisdiction under Part 26 to sanction a scheme
         which interferes with the property rights of the clients of LBIE in this way. Although
         the potential effect of the Bar Date on some Scheme Creditors is perhaps the most
20-12433-scc      Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A        Pg
                                          83 of 277


          striking example of the way in which existing property rights could be removed, the
          issue of principle raised before the Judge and on this appeal does not turn on those
          particular provisions of the Scheme. LIBA’s objection on jurisdictional grounds
          centres on the identity of the Scheme Creditors and the nature of the rights which the
          Scheme attempts to deal with. The Judge identified the key question as being whether
          the Scheme affects clients of LBIE in their capacity as creditors of the company. His
          view was that it did not insofar as it purported to deal with and discharge their
          proprietary rights over the securities and other assets held to their account by LBIE.
          There is, of course, no dispute that in respect of any pecuniary claims which they may
          have against the company for damages or equitable compensation for breach of trust,
          they are, to that extent, creditors. But the Judge held that this was insufficient to
          entitle the court in the exercise of its Part 26 jurisdiction to sanction a scheme insofar
          as it compromised or removed their rights over trust property.

   Jurisdiction

   28.    The argument advanced by Mr Snowden on behalf of LIBA which the Judge accepted
          can be expressed quite shortly. Part 26 of the Companies Act 2006 confers on the
          court a jurisdiction to sanction compromises or arrangements between the company
          and its creditors which have been approved by a majority in value of creditors
          according to the conditions set out in s.899(1). Although the discretion to approve the
          Scheme is a general one to be exercised judicially having regard to the objects of the
          Scheme and its general fairness in relation to creditors, the jurisdiction is not an
          unlimited one. The “arrangement” must have the necessary features of give and take
          described by Brightman J in Re NFU Development Trust Ltd [1972] 1 WLR 1548 and
          it has to be an arrangement between a company and its creditors or members.

   29.    There is no statutory definition of “creditor” or “arrangement” for the purposes of Part
          26 and, in relation to “arrangement”, the courts have been careful not to attempt to
          provide one beyond the limited criteria described in Re NFU Development Trust Ltd.
          But Mr Snowden contends that, in order to be a creditor of the company, it is
          necessary to be owed money either immediately or in the future pursuant to a present
          obligation or to have a contingent claim for a sum against the company which
          depends upon the happening of a future event such as the successful outcome of some
          litigation. Although a creditor for the purposes of Part 26 is not therefore limited to
          someone with an immediately provable debt in a liquidation, it does require that
          person to have a pecuniary claim against the company which (once payable) would be
          satisfied out of the assets as a debt due from the company.

   30.    As support for this, we were referred to the decision of the Court of Appeal in Re
          Midland Coal, Coke & Iron Company [1895] 1 Ch 267 in which it was accepted that a
          person with a contingent claim against the company qualified as a creditor under a
          scheme of arrangement made under the Joint Stock Companies Arrangement Act
          1870. Lindley LJ (at page 277) said that he agreed that:

                  “… the word "creditor" is used in the Act of 1870 in the widest
                  sense, and that it includes all persons having any pecuniary
                  claims against the company. Any other construction would
                  render the Act practically useless.”
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A       Pg
                                         84 of 277


   31.   Based on this decision, David Richards J concluded in Re T&N Ltd [2005] EWHC
         2870 Ch that persons with contingent claims for damages against a company were
         creditors within what is now Part 26:

                “[40] In my judgment, “creditors” in s 425 is not limited to
                those persons who would have a provable claim in the winding-
                up of the company, although it clearly includes all those who
                would have such a claim. As was submitted by Mr Snowden
                and other counsel, one of the recognised purposes of s 425 is to
                encourage arrangements with creditors which avoid liquidation
                and facilitate the financial rehabilitation of the company: see,
                for example, Sea Assets Ltd v PT Garuda Indonesia [2001]
                EWCA Civ 1696 at para 2. This suggests that as wide a
                meaning as possible should be given to “creditors” in the
                section. Having said that, it is important to bear in mind that s
                425 is designed as a mechanism whereby an arrangement may
                be imposed on dissenting or non-participating members of the
                class and such a power is not to be construed as extending so as
                to bind persons who cannot properly be described as
                “creditors”.”

   32.   These cases were not, of course, concerned with the status of claimants who were
         asserting proprietary interests over the assets held by the company. But LIBA fastens
         on the reference in Lindley LJ’s judgment to the widest use of the words being
         capable of extending to contingent creditors as at least an indication that the concept
         of a creditor does not extend further to include those whose relationship is not that of
         a debtor/creditor at all.

   33.   The foundation of Mr Snowden’s argument is that a beneficiary under a trust is not
         ipso facto a creditor of the trustee. Although the trust relationship may give rise to
         unsecured claims against the trustee for breach of trust or even negligence and may
         sometimes exist in a wider contractual framework, it remains at its core a different
         legal relationship. Subject to the terms of the trust instrument, the trustee holds the
         trust property for the benefit of those beneficially entitled to it and has a primary
         obligation to maintain those particular assets (or any which replace them) to the
         exclusion of all other claims. The trust property does not form part of the trustee’s
         estate in the event of insolvency so as to be available to meet the claims of general
         creditors and the beneficiary is entitled to the property in specie free of any such
         claims.

   34.   If authority is needed to make good the distinction between a creditor and a
         beneficiary then Mr Snowden relies, by way of example, on the decision of Sir John
         Romilly MR in Sinclair v Wilson (1855) 20 Beav. 324 that the restoration of trust
         property from the estate of a bankrupt to a beneficiary did not amount to a fraudulent
         preference in favour of a creditor.

   35.   He therefore submits that the definition of a Scheme Creditor so as to include only
         counterparties who have both a proprietary claim and an unsecured pecuniary claim
         against the company is not sufficient to enable the court to exercise the Part 26
         scheme jurisdiction so as to encompass the property rights of those involved. The
         proposed scheme is, in that respect, not an arrangement between LBIE and the
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                 Exhibit A        Pg
                                         85 of 277


         counterparties in their capacity as creditors. The court may therefore only sanction it
         (if at all) so far as it compromises the ancillary money claims.

   36.   In response to this argument Mr Trower submits that the Judge focused too much on
         the removal or variation of existing property rights under the Scheme and failed to
         apply the correct statutory test which is simply whether the Scheme constitutes an
         arrangement between the company and its creditors. The wording of s.895(1) does
         not impose, he says, a jurisdictional requirement that a scheme of arrangement should
         be made with creditors only in their capacity as creditors and if the Judge based his
         decision to that effect on the word “arrangement” then he was wrong to do so. The
         courts have steadfastly refused to attach a narrow definition to that term.

   37.   Mr Trower submits that once a person qualifies as a creditor in the sense accepted by
         LIBA, the scheme jurisdiction is engaged and extends to all of his rights against the
         company and not merely to those which give rise to a claim in debt. If this is right
         then the court could only refuse to sanction the Scheme as an exercise of discretion
         under s.899.

   38.   Mr Trower is clearly right to say that the Scheme Creditors are, on any view, creditors
         of the company, at least insofar as they have monetary claims against LBIE either for
         the net balance due on their Cash Accounts or because LBIE has committed breaches
         of contract or trust in connection with the management of the cash and securities it
         held. Most of these claims would be provable in a liquidation under the provisions of
         rule 13.12 of the Insolvency Rules but, as mentioned above, it is accepted that this is
         not a pre-condition to the claimant being a creditor for the purposes of Part 26.

   39.   What is said to follow from this is that the existence of a trust relationship is not
         inimical to the existence of a debtor/creditor relationship and may be the source of it.
         A claim for damages or equitable compensation for breach of trust arises out of the
         trust relationship. To that extent, a beneficiary will be a creditor of the trustee. The
         duty of the trustee to account to the beneficiary for trust property and to make
         restitution for any such property which has been lost is carried out in substitution for
         the trustee’s core duty to preserve and disburse the trust fund in accordance with the
         terms of the trust instrument. It is artificial, Mr Trower contends, in the context of a
         Scheme to distinguish between the enforcement of this duty which gives rise to a
         monetary award in favour of the beneficiary (and thereby makes him a creditor) and
         the right of a beneficiary to the trust asset itself. They are simply opposite sides of the
         same coin.

   40.   He also emphasises that the fact that a creditor may have proprietary rights relating to
         his claim against the relevant company is not in itself a bar to the exercise of the
         Scheme jurisdiction. The most obvious examples are debenture-holders and other
         secured creditors who are undoubtedly creditors of the company but commonly have
         their security removed or modified under a scheme of arrangement.

   41.   So in Re Empire Mining Company (1890) 44 Ch D 402 North J sanctioned a scheme
         under the 1870 Act between the company and its debenture-holders on the basis that
         they were creditors. At p. 409 the Judge said that:

                “The Act gives the Court power to bind "creditors," and
                debenture-holders are creditors. The word "creditor" in the Act
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A      Pg
                                         86 of 277


                is general. No distinction is made between different kinds of
                creditors; there is nothing to except any particular class of
                creditors from the jurisdiction of the Court.”

   42.   In Re Alabama, New Orleans, Texas and Pacific Junction Railway Company [1891] 1
         Ch 213 the Court of Appeal rejected an argument that a scheme which deprived
         debenture-holders of their security fell outside the scope of the 1870 Act. The
         decision of North J that debenture-holders were creditors was affirmed. In relation to
         whether the removal of a security could be included in a scheme, Fry LJ (at p.246)
         said this:

                “But again, what kind of compromise or arrangement is the
                most common? Surely the most common kind of compromise
                or arrangement is one in which secured creditors diminish or
                alter the amount of their security. I repeat, that the Legislature
                having used the largest language, such as "any compromise or
                any arrangement between a company and any class of its
                creditors", I think, if we were to exclude from that class of
                creditors the secured creditors, or if we were to exclude from
                the arrangements or compromises to be made an arrangement
                or compromise which affected the security, we should be
                putting a most unwarrantable restriction on the generality of the
                language used in the Act, and therefore I have no hesitation in
                saying that in my judgment the court has jurisdiction in this
                matter.”

   43.   We were also taken to a number of authorities in which, in other contexts,
         beneficiaries under a trust have been treated as creditors of the trustee. In Webb v
         Stenton (1883) 11 QBD 518 an application was made to garnishee the money payable
         to a judgment debtor by way of income as a life tenant under a trust. Before the order
         could be made the money had in fact been paid to the debtor but Lindley LJ (at p.526)
         expressed the view that a liquidated sum payable in equity by the trustee to the life
         tenant constituted an “equitable debt” which was capable of being attached. Similarly
         in Sharp v Jackson [1899] AC 419 the House of Lords (following earlier decisions in
         the Court of Appeal) held that transfers of property to beneficiaries under a trust made
         by an insolvent trustee in order to make good previous breaches of trust did not
         amount to a fraudulent preference. The decision was based on there being no
         intention to prefer in the circumstances, but Mr Trower referred us to a passage in the
         speech of the Earl of Halsbury LC (at p.426) about whether the beneficiary in that
         case could be a creditor:

                “It has been suggested that there was a proposition which could
                be maintained, as to which I confess I entertain grave doubts
                whether any decision goes to that extent, namely, that the
                relation between a cestui que trust and a trustee who has
                misappropriated the trust fund is not that of debtor and creditor.
                That it may be something more than that is true, but that it is
                that of debtor and creditor I can entertain no doubt. As that
                question has been mooted and brought before your Lordships'
                House as one question for decision here, I certainly have no
                hesitation in saying that in my opinion no such proposition can
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A        Pg
                                         87 of 277


                properly be maintained, and that although there are other and
                peculiar elements in the relation between a cestui que trust and
                a trustee, undoubtedly the relation of debtor and creditor can
                and does exist.”

   44.   I find these cases of very limited assistance in relation to what we have to decide. The
         interpretation of the rules of court governing the making of garnishee orders is far
         removed from the issues which arise in relation to Part 26. Sharp v Jackson is closer
         in context but the beneficiary in that case had a claim against the insolvent trustee for
         breach of trust which it is common ground would have made him a creditor for the
         purposes of a scheme. The issue in this case is whether the clients of LBIE are to be
         treated as creditors in respect of the rights in rem which they enjoy over the property
         held by the company. These are the elements of the trustee/beneficiary relationship
         which Lord Halsbury described as “other and peculiar”. If anything, this reference is
         helpful to Mr Snowden’s argument. But it certainly does not indicate that the Lord
         Chancellor thought that beneficiaries ought to be regarded as creditors in respect of
         their proprietary claims.

   45.   Mr Trower’s principal submission that a scheme of arrangement can legitimately alter
         the property rights of creditors begins with the unrestricted meaning to be given to the
         word “arrangement” in the context of Part 26. This is, of course, common ground.
         As mentioned earlier, judges have deliberately avoided giving the word a narrow
         meaning beyond indicating that it cannot amount simply to a surrender or
         confiscation. Subject to that, however, the judges of the Companies Court frequently
         sanction arrangements where the rights of creditors not only against the company but
         also inter se are varied or where creditors are required to give up rights against third
         parties such as under guarantees. The use of the scheme jurisdiction in relation to
         takeovers makes this almost essential.

   46.   A particular illustration of this relied upon by Mr Trower is the scheme of
         arrangement considered by David Richards J in Re T&N Ltd (No 3) [2006] EWHC
         1447 (Ch). The proposed scheme in that case was between T&N Ltd and various
         associate companies and employees and former employees who had claims for
         personal injuries arising out of their exposure to asbestos. The claims included in the
         scheme were restricted to those covered by employers’ liability insurance. The
         insurers had disputed liability but agreed to pay the sum of £36.74 million to the
         administrators of the T&N companies on terms that a binding scheme of arrangement
         was put into place and approved by the court under which actual and potential
         claimants would agree not to bring claims against the insurers in return for being paid
         a dividend out of that fund.

   47.   One complication in the scheme was the effect of s.1 of the Third Parties (Rights
         Against Insurers) Act 1930. On entering administration, the rights of T&N and the
         other companies under the policies (in respect of liabilities which had by then been
         incurred) were transferred to those claimants. These rights had to be compromised as
         a term of the scheme. One of the arguments addressed to the Judge was that the
         scheme did not constitute an “arrangement” under what was then s.425 of the
         Companies Act 1985 because it only affected the rights between the employee
         claimants and the insurers and was not therefore a compromise or arrangement made
         between T&N and its creditors.
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                  Exhibit A   Pg
                                        88 of 277


   48.   David Richards J dismissed this objection on the grounds that the rights which the
         claimants had against the insurers were sufficiently connected with the claimants’
         rights against T&N to bring the proposed arrangement within the scope of s.425:

                “45. The first and obvious point to make is that, whatever the
                precise meaning of a compromise or arrangement, it must be
                proposed with creditors or members of a company. It is implicit
                that it must be made with them in their capacity as creditors or
                members and that it must at least concern their position as
                creditors or members of the company. For the reasons already
                given, even those EL Claimants to whom T&N's rights against
                the EL Insurers have been transferred by operation of the 1930
                Act remain creditors of T&N. The extent to which certain other
                persons with EL Claims are creditors for the purposes of
                section 425 is considered later in this judgment.

                …..

                52. The settlement of the litigation is therefore in substance and
                form a tripartite matter, involving T&N, insurers and claimants.
                That is reflected in the proposed scheme, with T&N and the
                claimants as parties and with the EL Insurers appearing before
                the court to consent to the scheme and to undertake to be bound
                by its terms. It is true that the scheme has no effect on the
                present rights of EL Claimants against T&N. The right of
                claimants to assert their claims against T&N, and the right of
                T&N to defend those claims, are unaffected, and claimants are
                not obliged to proceed first against the trust to be established by
                the scheme. However, if a claimant establishes a claim under
                the trust distribution procedures and receives a payment, it will
                diminish the amount which T&N would otherwise be required
                to pay in respect of the claim, if the EL Insurers succeeded in
                avoiding the policies or in limiting the cover. Although not
                immediately affecting rights against T&N, the scheme is likely
                therefore to have an impact on those rights. Mr Chivers
                objected that these effects resulted not from the scheme but
                from the settlement agreement and arrangements constituted by
                the trust deed and trust distribution procedures which took
                effect outside the scheme. In my view, it is not possible to
                divorce the arrangements in this way. The scheme of
                arrangement is an integral part of a single proposal affecting all
                the parties, which includes also the trust and the trust
                distribution procedures to be established pursuant to the
                scheme.

                53. In my judgment it is not a necessary element of an
                arrangement for the purposes of section 425 that it should alter
                the rights existing between the company and the creditors or
                members with whom it is made. No doubt in most cases it will
                alter those rights. But, provided that the context and content of
                the scheme are such as properly to constitute an arrangement
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A       Pg
                                         89 of 277


                between the company and the members or creditors concerned,
                it will fall within section 425. It is, as Nourse J observed,
                neither necessary nor desirable to attempt a definition of
                arrangement. The legislature has not done so. To insist on an
                alteration of rights, or a termination of rights as in the case of
                schemes to effect takeovers or mergers, is to impose a
                restriction which is neither warranted by the statutory language
                nor justified by the courts' approach over many years to give
                the term its widest meaning. Nor is an arrangement necessarily
                outside the section, because its effect is to alter the rights of
                creditors against another party or because such alteration could
                be achieved by a scheme of arrangement with that other party.”

   49.   Mr Trower relies on the Judge’s reasoning as including an acceptance that the Scheme
         jurisdiction can extend to rights held by the creditors that are connected to the subject
         matter of their claims against the company but are not rights as creditors against the
         company. Claims against third party sureties under a guarantee would fall into the
         same category. If an arrangement under Part 26 can extend this far then there is no
         reason in principle, he says, why it should not embrace other claims which the
         creditor does have against the company, although of a proprietary nature. The
         abandonment of claims against third parties is as much a release of property rights as
         any variation of the property claims which the counterparties have against LBIE.
         There is nothing in the language of Part 26 to exclude such claims from an
         arrangement between the company and its creditors and any objections to their
         inclusion as a term of the Scheme should be addressed, if at all, on the merits at the
         sanction hearing.

   50.   The question whether the Scheme jurisdiction can be used to require creditors to
         release rights against third parties has been considered in Australia in two recent
         decisions of the Federal Court of Australia. In Re Opes Prime Stockbroking Ltd
         [2009] FCAFC 125 a scheme of arrangement under s.411 of the Corporations Act
         2001 (which closely resembles the provisions of Part 26) included machinery under
         which creditors of the scheme companies were required to release claims against third
         party financiers (ANZ and Merrill Lynch) who had provided the scheme companies
         with cash and other securities in return for the securities which the scheme companies
         had received from their own clients. As part of an overall settlement of claims by the
         creditors against the scheme companies, ANZ and Merrill Lynch, a fund was created
         for the benefit of creditors into which the two finance companies paid some $226
         million in cash and released cash and assets of the scheme companies valued at a
         further $27 million. It was a term of the scheme of arrangement that, in return for
         being able to prove against the fund, ANZ and Merrill Lynch would be released from
         any claims by either the scheme creditors or the scheme companies. The
         circumstances were therefore very similar to those considered by David Richards J in
         Re T&N Ltd (No 3).

   51.   The Judge at first instance rejected a submission by a creditor that he had no
         jurisdiction under s.411 to sanction an arrangement which required the release of the
         creditor’s third party claims against ANZ and Merrill Lynch. He approved the
         scheme. A Full Federal Court dismissed the creditor’s appeal.
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                 Exhibit A     Pg
                                         90 of 277


   52.   The submission made to the Federal Court was that a scheme of arrangement could
         not affect interests other than those of a creditor qua creditor of the company and that
         s.411 did not authorise the court to approve an arrangement between the company and
         its creditors which extinguished rights belonging to the creditor in some other
         capacity: in that case as a creditor of ANZ and Merrill Lynch. The Federal Court
         rejected that argument for the following reasons:

                “66      Doubtless there are limitations on the extent to which a
                scheme of arrangement purporting to be between a company
                and its creditors or a class of its creditors can purport to affect
                property of the creditor that has no connection with the
                company or the relationship of creditor and debtor between the
                creditor and the company. The mere fact that a person or entity
                is a creditor of a company would not, of itself, justify an
                arrangement between that person or entity on the one hand and
                the company on the other whereby property of the person or
                entity were confiscated without any benefit to the person or
                entity. Such an arrangement would not be approved by the
                Court pursuant to s 411(4)(b).

                67       A purported scheme of arrangement must involve
                some arrangement in a sense that is to be construed liberally.
                No narrow interpretation should be given to the expressions
                "compromise" or "arrangement". An arrangement within the
                meaning of s 411 connotes some element of give and take. A
                proposal that conferred no benefit on creditors and constituted
                the mere confiscation of interests would not be an arrangement
                within the meaning of s 411. An arrangement must involve
                some bargain giving benefit to both sides. However, there is no
                reason to construe the term in s 411 as restricting in any way
                the nature of the bargain that might be made between company
                and creditors (Re Sonodyne International Ltd (1994) 15 ASCR
                494 at 497-8), subject only to the additional requirement that
                the arrangement must be within the power of the company and
                not in contravention of the Corporations Act.

                68       A scheme of arrangement between a company and its
                creditors or a class of creditors is no more than a proposal to
                vary or modify the company’s obligations in relation to its
                debts and liabilities owed to the creditors or class of creditors.
                There is nothing to prevent the company from posing, as part of
                the arrangement, a term to the effect that, in consideration of
                what the company has provided under the scheme, the creditors
                will discharge not only the debts and liabilities of the company,
                but also the liabilities of, for example, sureties for the same
                debts and liabilities of the company.

                69      It is permissible to incorporate in a scheme of
                arrangement an involvement or participation by an outsider,
                being a person or entity who is not a party to the scheme as a
                company or creditor (see Re Glendale Land Development Ltd
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A       Pg
                                         91 of 277


                 (In liquidation) (1982) 1 ACLA 540. Such arrangements are
                 commonplace in relation to schemes involving takeovers. A
                 scheme of arrangement made between a company and its
                 creditors under s 411 binds only the company and the creditors.
                 Nevertheless, there is no reason why a bargain might not be
                 struck between a company and creditors whereby the creditors
                 are bound to enter into an arrangement with third parties. So
                 long as there is some element of give and take, such that the
                 creditors receive something in return for the benefit conferred
                 on a third party, there is no reason in principle why that term
                 could not be part of a scheme of arrangement as contemplated
                 by s 411”

   53.   This decision is consistent with the reasoning of David Richards J in Re T&N Ltd (No
         3) but it has not met with universal approval in Australia. In a subsequent decision of
         the Federal Court in City of Swan v Lehman Bros Australia Ltd [2009] FCAFC 130
         which was concerned not with the approval of a scheme of arrangement under s.411
         but with a deed of company arrangement made pursuant to s.444D(1) of the
         Corporations Act, another Full Court held that a deed of company arrangement did
         not have the effect of releasing creditor claims against a third party but only those
         against the company.

   54.   The relevant statutory language in s.444D(1) is that:

                 “(1) a deed of company arrangement binds all creditors of the
                 company, so far as concerns claims arising on or before the day
                 specified in the deed under paragraph 444A(4)(i)”.

   55.   The judgments in City of Swan distinguish between these provisions and those of
         s.411 on the grounds that the deed of company arrangement procedure is
         unsupervised and therefore more restricted in what it is intended to achieve. But, in
         some of the judgments, the members of the Full Court are careful not to endorse the
         correctness of the decision in Opes and even go so far as to suggest that it is
         inconsistent with earlier Australian authorities.

   Conclusions

   56.   So that there should be no doubt about it, I accept (as the Judge did) that the proposed
         Scheme represents a considered attempt to overcome the difficulties faced by the
         administrators in reconciling the entries in the company’s books and records with the
         claims made against the assets held. I also accept that although the Scheme, if
         implemented, will undoubtedly remove any existing proprietary rights over the assets
         in question, it will do so with a view to substituting for them a distribution of the
         securities amongst the relevant clients which is designed to secure for them the return
         of their property so far as that is possible consistently with a fair apportionment of
         available assets. But we are not concerned on this appeal with the fairness or
         reasonableness of the proposal. Whether the removal of vested and provable rights in
         this way is fair and reasonable as between the various classes of creditors is a matter
         to be addressed (if at all) at a sanction hearing. It is not necessary for this court to
         express any view about that.
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A        Pg
                                         92 of 277


   57.   The question whether the court’s power to sanction a scheme of arrangement under
         Part 26 can extend to the release of rights over property held by the company under a
         trust is one of statutory construction. Considerations of expediency and convenience
         are only relevant if and so far as they can be assumed to have influenced the
         legislature when the statutory provisions were formulated. We have not been asked to
         treat the Companies Act 2006 as a consolidation measure for the purposes of Part 26
         but it is evident that the current provisions have remained essentially unchanged since
         they first appeared in the 1870 Act and there is nothing to suggest that Parliament has
         recently intended to give them any different or wider meaning.

   58.   Conceptually no statutory power can be unlimited and, in this case, the court’s
         jurisdiction is circumscribed by the requirement that the Scheme should be an
         arrangement between the company and its creditors. When the constituent parts of
         this formula are looked at in isolation there is a considerable measure of agreement as
         to what they can include. As mentioned earlier, a “creditor” will consist of anyone
         who has a monetary claim against the company which, when payable, will constitute a
         debt. Contingent claims are included for this purpose. A claim (e.g.) for damages in
         tort is still a legal liability of the company which will ultimately result in either an
         agreed payment or a judgment debt. The Scheme has been drafted so as to exclude
         anyone whose only claim against the company will be one in rem. To be a Scheme
         Creditor one has to have a current or contingent claim for damages or equitable
         compensation against the company, either of which is sufficient to render the claimant
         a creditor at least in that respect.

   59.   Mr Snowden, of course, relies upon this as an implicit acceptance by the
         administrators that a purely proprietary claimant does not qualify as a creditor. The
         requirement that all Scheme Creditors should have both an unsecured monetary claim
         as well as their proprietary claims is criticised as a device to enable, as he put it, the
         tail to wag the dog. But the resolution of these issues does not depend on a resort to
         canine metaphors. It is obvious that someone with a purely proprietary claim against
         the company is not its creditor in any conventional sense of that word. As a matter of
         ordinary language, a creditor is someone to whom money is owed. The use of this
         word with that meaning is a long-established and essential part of English company
         law. The Companies Act (and now the Insolvency Act) regime for the administration
         of insolvent companies and their assets depends upon being able to identify creditors
         and not to confuse them with those whose property rights do not fall into the insolvent
         estate: see, for example, Barclays Bank Ltd v Quistclose Investments Ltd [1970] AC
         567. Given that “creditor” is not defined in the legislation, it is inconceivable that
         Parliament should have used the word in the 2006 Act in any but its literal sense.

   60.   For these reasons, one gets no real assistance from the cases on secured creditors. No
         one can dispute that a creditor with security for what is owed remains a creditor of the
         company. Their security exists and is only enforceable to the extent and for so long
         as the underlying indebtedness continues. All that Empire Trading and Alabama
         establish is that a creditor with security is nonetheless a creditor for the purposes of
         the Scheme jurisdiction. That conclusion is hardly surprising given the absence from
         the legislation of any restriction of what is now Part 26 to unsecured creditors. Nor is
         it to the point that under a scheme of arrangement a debenture-holder or other secured
         creditor may be required to give up the whole or part of his security. The charges in
         question will have been granted by the company over its own property. The interests
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                  Exhibit A        Pg
                                         93 of 277


         granted to secured creditors (which, in the case of real property, amount to a legal
         estate) are only ever held as security interests subject to the debtor’s equity of
         redemption. An arrangement under which that indebtedness is re-organised will
         therefore necessarily impact on any security held in respect of it and may involve the
         repatriation of the debtor’s property free from the charge. When this occurs the
         secured creditor is simply returning to the debtor property which the creditor never
         owned beneficially and was only ever held as security for the debt. Blackburne J was
         quite right to regard this as wholly different from the converse case of property which
         has never formed part of the company’s assets but is held by it only as trustee.

   61.   What then of an “arrangement”? As described earlier, the court’s approach has been
         to give this a relatively unrestricted meaning. Mr Trower relies on this to support his
         argument that there is nothing in the statutory language to restrict the content of an
         arrangement to the re-organisation of rights enjoyed by creditors qua creditors. But
         the question whether s.895 imposes that restriction has to be determined not by the
         meaning of “arrangement” alone, but by the use of the word in the phrase “an
         arrangement between a company and its creditors”. Although “arrangement” is a
         wide expression, it is given content and meaning by the parties to it.

   62.   In terms of authority Mr Trower places some weight on the decisions in Re T&N Ltd
         (No 3) and Opes as indicating that the rights which can be released or re-organised
         under a scheme are not limited to those enjoyed by scheme creditors as creditors of
         the company. Both cases indicate that they can include rights against third parties
         related to and essential for the operation of the scheme. At first sight these authorities
         are helpful to the administrators in that they do establish that a scheme can extend
         beyond monetary claims by the creditors against the scheme company alone. But
         what they do not do is to suggest that claims which do lie against the company can be
         included if they are proprietary rather than contractual or tortious in nature.

   63.   Although the decision in Re T&N Ltd (No 3) has not been the subject of any judicial
         criticism in this country, the principle it establishes has proved controversial at least in
         Australia. It seems to me entirely logical to regard the court’s jurisdiction as
         extending to approving a scheme which varies or releases creditors’ claims against the
         company on terms which require them to bring into account and release rights of
         action against third parties designed to recover the same loss. The release of such
         third party claims is merely ancillary to the arrangement between the company and its
         own creditors. Mr Snowden has not invited us to overrule T&N Ltd (No 3) and it
         would not be appropriate for us to do so without hearing full argument on the point.

   64.   But when properly analysed, these cases do not, in my judgment, really assist
         Mr Trower in his argument. It seems to me tolerably clear from the judgments in both
         cases that the courts did not consider that they were changing the basic criteria for the
         approval of a scheme of arrangement. David Richards J (in the passage in paragraph
         45 of his judgment quoted above) refers expressly to it being implicit in s.425 that the
         arrangement must be made with creditors in their capacity as creditors and must
         concern their position as creditors. In Opes (at paragraph 68) the Federal Court
         describes a scheme of arrangement as no more than a proposal to vary or modify the
         company’s obligations in relation to its debts and liabilities owed to the creditors or
         class of creditors.
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A        Pg
                                         94 of 277


   65.   It seems to me that an arrangement between a company and its creditors must mean
         an arrangement which deals with their rights inter se as debtor and creditor. That
         formulation does not prevent the inclusion in the Scheme of the release of contractual
         rights or rights of action against related third parties necessary in order to give effect
         to the arrangement proposed for the disposition of the debts and liabilities of the
         company to its own creditors. But it does exclude from the jurisdiction rights of
         creditors over their own property which is held by the company for their benefit as
         opposed to their rights in the company’s own property held by them merely as
         security.

   66.   I do not accept Mr Trower’s submission that the reference to a creditor was intended
         to act as no more than a gateway to the inclusion of that person in the Scheme and that
         s.895 leaves the court with jurisdiction to sanction the compromise or removal of
         rights which the creditor does not hold as a creditor. That would, I think, be
         inconsistent with the expressed purpose of the legislation which must be to allow the
         company to re-arrange its contractual or similar liabilities with those who qualify as
         its creditors. A person is the creditor of a company only in respect of debts or similar
         liabilities due to him from the company. I am not persuaded that Parliament can have
         intended to allow creditors to be compelled (if necessary) to give up not merely those
         contractual rights but also their entitlement to their own property held by the company
         on their behalf.

   67.   A proprietary claim to trust property is not a claim in respect of a debt or liability of
         the company. The beneficiary is entitled in equity to the property in the company’s
         hands and is asserting his own proprietary rights over it against the trustee. The
         failure by a trustee to preserve that property in accordance with the terms of the trust
         may give rise to a secondary liability to make financial restitution for the loss which
         results, but that is a consequence of the trust relationship and not a definition of it.

   68.   Part of Mr Trower’s argument seeks to minimise these legal distinctions by treating
         agreements such as the IPBA as an overall commercial arrangement which should be
         looked at in the round for the purposes of Part 26. The commercial nature of these
         agreements is not in dispute but the trust mechanism has long been regarded as an
         important safeguard against insolvency and has been imported into commercial
         contracts for that very reason. In the case of pure custody agreements, it is, of course,
         paramount. I do not therefore accept that the trust element in these arrangements
         ought in some way to be merged into the general contractual framework and treated
         merely as ancillary when considering the limits of the Scheme jurisdiction or (which
         is more important) that Parliament ever intended to deal with it in that manner.

   69.   The language of s.895 ought therefore in my view to be read in the way that
         Blackburne J construed it. I would therefore dismiss this appeal.

   Lord Justice Longmore :

   70.   I agree with the judgment of Patten LJ and with the judgment of the Master of the
         Rolls.
20-12433-scc    Doc 4-1       Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A        Pg
                                          95 of 277


   The Master of the Rolls:

   71.   I agree that this appeal must be dismissed. Despite the undoubted attraction of
         implementing the proposed scheme of arrangement in this case (“the Scheme”), it
         seems to me that Blackburne J was right to hold that he had no jurisdiction to approve
         the Scheme insofar as it was concerned with the distribution of property held or
         controlled by it on trust for any of its creditors. I entirely agree with the reasons given
         for this conclusion given by Patten LJ, and indeed by the Judge below. However, as
         the point is of some importance, I will briefly express my reasons in my own words.

   72.   The terms of the Scheme are long and complex, and the detailed provisions of the
         standard form “International Prime Brokerage Agreement” and “Master Custody
         Agreement” used by Lehman Brothers International (Europe) (“LBIE”) are not
         simple. However, as Patten LJ has explained, the question thrown up by this appeal is
         one of principle, albeit that it can be expressed in more than one way. Mr William
         Trower QC, for the administrators of LBIE (“the administrators”), put it thus: can a
         scheme of arrangement be approved by the court under section 895 of the Companies
         Act 2006 if it varies proprietary rights? I prefer to express it rather more specifically,
         if more wordily: can a scheme be approved under section 895 if it extends to property
         which is held on trust by the company concerned (a) generally; or alternatively (b)
         where the persons for whose benefit the property is held on trust are also creditors of
         the company? The Judge held that the answer to the question was no.

   73.   Part 26 of the 2006 Act is concerned with “Arrangements and Reconstructions”, and
         section 895, whose origins go back to section 2 of the Stock Companies Arrangement
         Act 1870, states, in subsection (1), that it applies “where a compromise or
         arrangement is proposed between a company and (a) its creditors,…. or (b) its
         members …”.

   74.   It has been held that the expression “creditors” in section 895 should be given a wide
         meaning (see Re Alabama, New Orleans, Texas, and Pacific Junction Railway Co
         [1891] 1 Ch 213, 236-237 and Re Midland Coal, Coke and Iron Co [1895] 1 Ch 267,
         277), and the same principle seems to apply to the meaning of “arrangement” (Re
         Savoy Hotel Ltd [1981] Ch 351, 359 and 361). Bearing in mind the purpose of section
         895, as discussed by David Richards J in Re T&N Limited (Number 1) [2006] 1 WLR
         1728, paragraphs 32-40, and in Re T&N Limited (Number 3) [2007] 1 BCLC 563,
         paragraphs 43-55, it is plainly right that that is so.

   75.   It was argued by Mr Trower that, in the light of the very wide meaning which is to be
         accorded to the word “creditors” in section 895(1)(a), it is capable of extending to a
         beneficiary under a trust. However, I find it very hard to see how it could be said that
         a person (“a beneficiary”) who has the beneficial interest in property (“trust
         property”) held on trust by the company is thereby a “creditor” of the company, even
         bearing the wide meaning that word is to be given in section 895.

   76.   As Mr Richard Snowden QC, appearing for the London Investment Banking
         Association (“LIBA” who oppose the appeal because of what they regard as the
         unfortunate implications for London as a world financial centre should the
         administrators succeed on this appeal), says, in relation to such property, the
         beneficiary is “not a creditor of the [company] but … the owner of certain specific
         property in the possession of the [company]” – to adapt an observation of Romilly
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A       Pg
                                         96 of 277


         MR in Sinclair v Wilson (1855) 20 Beav 324, 331. The duty of a trustee is thus to
         account to the beneficiary for trust property. Although a breach of trust by the trustee
         will normally give rise to a claim which constitutes the beneficiary a creditor, the
         trustee-beneficiary relationship will not of itself give rise to the beneficiary having
         any “pecuniary claims” (to quote from the very passage relied on by the
         administrators in the judgment of Lindley LJ in Midland Coal [1895] 1 Ch 267, 277)
         against the trustee. It would also be surprising if a scheme under what is now section
         895 could have been proposed and sanctioned in relation to trust property for over 100
         years without anyone, including all the writers of the leading company law and trust
         law textbooks, apparently being aware of this important feature of the company law
         legislation. And it seems most unlikely that the legislature would have intended
         beneficiaries’ rights to be capable of being altered by a scheme if the trustee was a
         company, when there would be no such possibility if the trustee was an individual.

   77.   As an alternative, Mr Trower has a more subtle argument. It is that, where a person
         has the beneficial proprietary interest in property held in the name of a company, a
         scheme in relation to that property can be validly approved under section 895
         provided that the person concerned is also a creditor of the company. In other words,
         even though (on this alternative argument) such a person is not a creditor of the
         company qua beneficiary, and therefore a scheme could not extend to the trust
         property if he was not also a creditor, the argument is that, provided the beneficiary is
         also a creditor of the company, a scheme could extend to the trust property. So, on the
         administrators’ case, once a person is, to any extent, a creditor of the company, a
         section 895 scheme in respect of the company can extend to any property or interest
         of that person.

   78.   In the absence of clear and binding authority to support that contention, I consider that
         this alternative submission should also be rejected. As a matter of ordinary language,
         section 895 appears quite clearly to be dealing with arrangements between a company
         and one or both of two groups of people – its members and its creditors. If a person’s
         claim cannot be said to render him a creditor or a member, then it appears to me to
         follow that the subject matter of the claim could not be covered by the arrangement.
         The fact that he may, in connection with a different claim, be a creditor, does not
         justify him being treated as a creditor for the purpose of the first claim.

   79.   The practical consequences of the alternative contention would also be startling. Why
         should the mere fact that a beneficiary happens also to be a creditor of the company
         entitle the company, or its liquidators or administrators, to include his property in a
         scheme, when they could not otherwise do so? What commercial sense or logic is
         there in the notion, which would follow from the contention, that a beneficiary who is
         also a creditor could take the trust property out of the potential grasp of a scheme by
         waiving the debt, or by assigning the debt to another person? Equally, what
         commercial sense or logic is there in the notion that the company could engineer trust
         property being potentially brought within a scheme by breaching the trust, thereby
         creating a claim, and thus a debt, in favour of the beneficiary?

   80.   However, Mr Trower raised a number of arguments which, he contended, call into
         question the views I have expressed as to his arguments. First, he relied on the wide
         meaning of the term “arrangement” in section 895, to which I have already referred.
         That gets the administrators no further: however generous a meaning is given to the
         word, there is no getting away from the fact that, in order to be within section 895, an
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A        Pg
                                         97 of 277


         arrangement must be made with the “creditors” (or members) of the company
         concerned.

   81.   Secondly, it was said that the court always has a discretion to refuse to sanction a
         scheme even when it satisfies the formal requirements of the section. This point,
         again, does not address the central problem faced by the administrators, namely that a
         beneficiary is not a creditor within section 895(1)(a). In any event, the relatively loose
         rein which the court normally adopts when approving a scheme which has been
         approved by the requisite majority of the various classes of creditors would scarcely
         be appropriate when it was sanctioning a scheme which extended to trust property.

   82.   Mr Trower’s third point was that it has been authoritatively established more than 100
         years ago, ever since the Court of Appeal decided Alabama [1891] 1 Ch 213, 236-
         237, that schemes can affect proprietary rights, and in particular creditors’ rights in
         respect of the security they enjoy over the company’s assets. In my view, that
         principle, which I accept unreservedly, does not assist the administrators here. In the
         case of a secured creditor, the security is an incident of the debt; to put the point
         another way, it is parasitic on the debt. If there is no longer any debt, there is no
         security (save that it can survive in some sort of inchoate form to underwrite future
         debts). Accordingly, as section 895 enables a scheme which varies the debt, then it
         must follow that the variation must, as it were, be followed through to the security. No
         such argument can be mounted in relation to trust property held in the name of the
         company, which also happens to have a debt to the beneficiary, even if the debt arises
         out of the trustee-beneficiary relationship. Further, as Mr Snowden said, a secured
         creditor merely has the right to look to his security to enable his debt to be repaid:
         unlike the beneficiary in relation to the trust property, he does not own the security.
         So, if the sale of the security realises more than he is owed, the rest of the proceeds of
         sale are available to other creditors.

   83.   Fourthly, Mr Trower relied on the fact that, in T&N (No 3) Ltd [2007] 1 BCLC 563, a
         scheme was held to be capable of extending to, and varying, claims which creditors of
         the company had against third parties. In T&N (No 3) [2007] 1 BCLC 563, paragraph
         53, it was held that statutory rights which creditors of the company enjoyed against
         insurers could be varied as part of an arrangement under section 425 of the 1985 Act
         (the predecessor of section 895 of the 2006 Act) between those creditors and the
         company. However, unlike the rights of beneficiaries in respect of trust property, the
         creditors’ rights against the insurers in T&N (No 3) Ltd [2007] 1 BCLC 563 (a) were
         closely connected with their rights against the company as creditors, (b) were
         personal, not proprietary, rights and (c) if exercised and leading to a payment by the
         insurers, would have resulted in a reduction of the creditors’ claims against the
         company. Bearing in mind these three factors, it seems to me, as it does to Patten LJ,
         that the decision of David Richards J was correct, but is of no help to the
         administrators in this case. Indeed, like the security enjoyed by a secured creditor, the
         rights of the creditors against the insurers were effectively contingent on the existence
         of the creditors’ claims against the company. It is right to add that, at least as
         presently advised, I am of the view that the decision in T&N Ltd (No 3) [2007] 1
         BCLC 563 on this point was near the outer limits of the scope of section 895.

   84.   Fifthly, there is the argument (which was put to Mr Trower, rather than raised by him)
         that there could be said to be some support from the cases for the administrators’
         contention in the fact that money, such as sums received as dividends or rent paid in
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                 Exhibit A        Pg
                                         98 of 277


         respect of trust property, owed from the trust to the beneficiary, can be characterised
         as an “equitable debt” due from the trustee to the beneficiary: if money due from the
         trust is such a debt, then it can be said that it would render the beneficiary, at least to
         that extent, a creditor, and, on that basis, logic might suggest that he should be treated
         as a creditor in respect of the trust assets. In my view, however, there is nothing in
         that point for the purposes of this appeal. As Mr Trower realistically accepted, a
         beneficiary would not be a creditor of the company for the purpose of section 895, if
         the trust fund, of which the company was bare trustee, included money, whether or
         not it was received as income derived from trust property: the money would
         beneficially be his property just like any asset held in the trust. Cases such as Webb v
         Stenton (1883) 11 QBD 518 may support the proposition that in some contexts (in that
         case, for the purpose of an attachment order) an equitable debt arises when money is
         due and payable from a trust fund to a beneficiary (see, in ascending order of force, at
         (1883) 11 QBD 518, 522, 526-7 and 530). However, even if that is right, it cannot
         begin to justify the notion that, in the case of a bare trust, income, received by the
         trustee qua trustee and held in the trust, is a debt to the beneficiary such that he can be
         to that extent treated as a creditor of the company for the purpose of section 895.

   85.   Finally, it is worth noting that, far from there being any authority to support the
         administrators’ contention, such judicial observation as there is on the point tends to
         support Blackburne J’s approach. In T&N Ltd (No 3) Ltd [2007] 1 BCLC 563,
         paragraph 45 David Richards J, who has considerable experience of company law,
         described it as an “obvious point” and that it was “implicit” in the immediate statutory
         predecessor to section 895 (namely, as mentioned, section 425 of the Companies Act
         1985) that a scheme of arrangement thereunder “must be made with [the creditors or
         members] in their capacity as creditors or members and that it must at least concern
         their position as creditors or members of the company”.

   86.   Like Patten LJ and Blackburne J, I have some sympathy with the administrators’
         desire to have a scheme under section 895 which extends to trust property, in the light
         of the difficulties which would otherwise almost certainly arise in connection with
         seeking to satisfy the rights of beneficiaries in relation to trust property held in the
         name of LBIE. However, as Blackburne J held, the fact that such a Scheme might
         well represent a reasonable proposal in this case is plainly not enough to bring it
         within the ambit of section 895, and, as is evidenced by the opposition to the proposed
         Scheme mounted by LIBA, it may, viewed in the wider perspective, be positively
         undesirable that such a Scheme could be approved under section 895. I hope, indeed I
         would expect, that, if the administrators decide to make an application under the
         Trustee Acts or pursuant to the court’s inherent equitable jurisdiction, in relation to
         dealing with beneficiaries’ rights, the court will provide effective assistance, by
         arriving at a practical and fair outcome, while ensuring that delay and cost are kept to
         a minimum.

   87.   As it is, however, I, too, would dismiss this appeal.
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                     99 of 277




                                       i
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40          Exhibit A     Pg
                                       100 of 277




Neutral Citation Number: [2018] EWHC 1980 (Ch)

                                Case No: 7492 OF 2008/CR-2008-000012 CR-2018-003713

IN THE HIGH COURT OF JUSTICE BUSINESS AND PROPERTY COURTS OF
ENGLAND AND WALES COMPANIES COURT (Ch D)

                          The Rolls Building 7 Rolls Building Fetter Lane London, EC4A 1NL

                                                                         Date: 27th July 2018

                                           Before:

                          MR JUSTICE HILDYARD
                                ---------------------

                    IN THE MATTER OF LEHMAN BROTHERS
                 INTERNATIONAL (EUROPE) (IN ADMINISTRATION)
                AND IN THE MATTER OF THE COMPANIES ACT 2006

                                - - - -- -- -- -- --- - -- -- --
                                - - - -- -- -- -- --- - -- -- --

        MR. WILLIAM TROWER QC, MR. DANIEL BAYFIELD QC and MR. RYAN
    PERKINS appeared for the Administrators of Lehman Brothers International (Europe) (In
                                   Administration).
  MR. ROBIN DICKER QC, MR. RICHARD FISHER and HENRY PHILLIPS appeared for
the Senior Creditor Group.

     MR. DAVID ALLISON QC and MR. ADAM AL-ATTAR appeared for Wentworth.

MR. PETER ARDEN QC and MS. LOUISE HUTTON appeared for LB Holdings Intermediate 2
                Limited (In Administration) and its Administrators.

                      Hearing dates: 13 & 15 & 18 June 2018
                                ---------------------
                              Judgment Approved
20-12433-scc    Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40           Exhibit A   Pg
                                      101 of 277



Mr Justice Hildyard:
Part A: the purpose and scope of this judgment, and the broad context of the
application

      1.   The ultimate question considered in this judgment is whether the Court should
            sanction a scheme of arrangement between Lehman Brothers International
            (Europe) (in administration) (“LBIE”) and certain of its creditors pursuant to
            Part 26 of the Companies Act 2006 (the “CA 2006”). The Scheme has been
            proposed by LBIE’s Administrators pursuant to section 896(2)(d) of the CA
            2006, which empowers an administrator to propose a scheme of arrangement
            on behalf of the company.

      2.   This is my second judgment in this matter. I have already provided, on 15 June
            2018, a short ex tempore judgment sanctioning the Scheme. I considered that
            necessary in order to explain my decision both to the Court of Appeal given the
            then imminent hearing before it of one of the proceedings compromised by the
            Scheme, and to the US Bankruptcy Court, given the Administrators’ stated
            intention to apply on 19 June 2018 for recognition of the Scheme as a foreign
            main proceeding under Chapter 15 of the US Bankruptcy Code. However, as I
            indicated at the time, and with the encouragement of the parties, I have also
            thought it right, in the context of an administration which has been in being for
            nearly a decade and has involved multiple proceedings of very considerable
            value and complexity, to provide an additional full judgment elaborating my
            reasoning. I had hoped to provide this before the Scheme became effective; but
            it proved a more time-consuming task. This judgment should be read with the
            fact in mind that the Scheme has already come into effect; and any
            inappropriate use of tenses which abides should impliedly be corrected.


      3.   Turning to the substance of the matter, the basic purpose of the Scheme is to
            compromise various complex legal proceedings so as to facilitate the
            distribution of the surplus in LBIE’s estate (and, in due course, to bring the
            administration to an end). The Administrators present the Scheme as providing
            the only realistic way of enabling the distribution of the surplus in LBIE’s
            estate without years of further
             litigation.


      4.   LBIE, an unlimited company incorporated in England and Wales, was the
            Lehman Group’s main trading company in Europe. It has been in
            administration since September 2008. Its immediate holding company, LB
            Holdings Intermediate 2 Ltd (“LBHI2”), which holds all of the ordinary share
            in its capital, has been in administration since January 2009. The purpose of
            each administration was to realise the respective assets of these companies to
            their best advantage, rather than the preservation of the companies as going
            concerns. Each has become a distributing administration.

      5.   The collapse of the Lehman Group in September 2008 shook the
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A      Pg
                                        102 of 277


             financial world. Its effects are still being felt today. It is perhaps ironic that in the
             result, at least in the case of LBIE, the process of administration has yielded a very
             substantial surplus; and that the litigation sought to be resolved by the Scheme, and
             which is delaying the completion of administration, relates not to deficiencies but
             to the unusual legal issues relating to surplus assets (“the Surplus”).

      6.   After four dividends to creditors with an aggregate value of 100p in the £
            (including distributions to unsecured creditors of approximately £12.6 billion),
            LBIE’s general estate contains liquid assets with a total value of some £6.6
            billion. Total estimated future realisations range from approximately £1.2
            billion to £1.7 billion. Although not all of these assets will be available (or, in
            any event, immediately available) for distribution as part of the Surplus, since it
            is necessary for the Administrators to hold a proportion of the assets in reserve
            for expenses and any unresolved provable debts, on any view, however, the
            Surplus is substantial.

      7.   There has never, at least in this jurisdiction, been an administration like it. The
            issues to which it has given rise have been correspondingly novel, with very
            considerable amounts in dispute. There has at every stage been every likelihood
            that the issues requiring resolution to establish rankings and priorities as to
            entitlement to the Surplus (in what has become known as the ‘Waterfall
            proceedings’) would eventually proceed to the Court of Appeal and onward to
            the Supreme Court: see, for example, Re Lehman Brothers International
            (Europe) (‘Waterfall I’) [2017] UKSC 38 (in the Supreme Court); Re Lehman
            Brothers International (Europe) (Nos 6 and 7) (‘Waterfall IIB’) [2017] EWCA
            Civ 1462 (in the Court of Appeal) and In re Lehman Brothers Europe (No. 9)
            (‘Waterfall IIC’) [2017] EWHC 20131 (Ch), which, at the time of my earlier
            decision, was imminently due to come before the Court of Appeal at a hearing
            commencing on 3rd July 2018.

      8.   There are a variety of further proceedings, some still in the foothills, others well
            on their way up the judicial ladder. I shall return later to describe the matters in
            issue. For the present it suffices to say that prior to the implementation of the
            Scheme (a) there remained important issues outstanding (in the sense that they
            have not finally been determined) which could, according to their resolution,
            have a fundamental effect on the calculation of creditors’ entitlements to the
            Surplus and (b) until such proceedings (“the Relevant Proceedings”) were
            compromised or finally determined (such that all appellate processes have been
            exhausted), as I understand they now have been by effect of the Scheme, it
            would have been impossible for the Administrators to make further substantial
            progress in the distribution of the Surplus.

      9.   That is because, if the Administrators were to distribute the Surplus on a basis
            which was later held to be wrong by the Court of Appeal or the
             Supreme Court, they would be exposed to the risk of personal liability. That is not
             a risk that any office-holder can reasonably be expected to bear. Thus, until the
             Relevant Proceedings are dealt with, the Surplus will remain locked in the estate.
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A    Pg
                                      103 of 277


      10. Further long delay in the conclusion of the Administration is inherently
            unsatisfactory. But there is a further reason why delay is damaging to all
            creditors. Creditors’ entitlements to statutory interest (at 8%) ceased once all
            admitted provable claims had been paid in full (since the underlying debts have
            been paid), and creditors will not receive any compensation for the period
            during which the Surplus remains locked in the estate: see Re Lehman Brothers
            International (Europe) (Waterfall IIB) [2018] Bus LR 508 at [43]- [49] (Gloster
            LJ). In the context of such a substantial Surplus the effect is significant. I ca n
            take the following illustrative figures from the Administrators’ skeleto n
            argument:

             (1) Assume that the total amount of statutory interest is £5bn.


             (2) Assume that creditors could earn an average total return of 15% over three
                    years on any distributions made to them (representing a return of 5% per
                    annum, without compounding). On that basis, the “time value” of £5bn
                    over three years is £750m.

             (3) If the Surplus is not distributed for three years, creditors would effectively
                    lose £750m (being the assumed “time value” of £5bn), and would not
                    receive any further statutory interest or other co mpensation for that loss.

             (4) The figure of £750m is a conservative estimate. Nearly all LBIE’s investors
                    are sophisticated investment funds or banks, which may be able to earn
                    a significantly higher return than 15% over three years.

      11. Any further delays will lead inexorably to a continuing loss of the time value of
            money, increasing with every day that the Surplus is not distributed. In such
            circumstances, the Administrators have had to consider whether any viable
            solution is available. They have concluded that (a) the existing judgments in the
            Waterfall proceedings already provide the Administrators with sufficient
            guidance to distribute the Surplus; (b) although any further appellate litigation
            might, of course, lead to a reversal of the existing judgments (to the benefit of
            some creditors and the detriment of others), such litigation is not necessary to
            enable the Administrators to distribute the Surplus; and (c) it is plainly
            desirable, looking at the interests of creditors as a whole, for the Administrators
            to pursue a compromise of the Relevant Proceedings so as to facilitate the
            distribution of the Surplus: and that is what the Scheme has been conceived to
            achieve.


Part B: structure of this Judgment and representation of creditors at the Hearing
      12. After that introduction, I propose, in assessing whether to sanction the Scheme,
            largely to follow the sequence of the Administrators’ full and helpful skeleton
            argument, as follows:

             (1) In Part C, I describe in greater detail both (a) the directions so far given by
                    the Court on the basis of which the Administrators propose to proceed
                    (and which the Scheme thus reflects) and
                    (b) the Relevant Proceedings;
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A   Pg
                                      104 of 277


            (2) In Part D, I summarise the relevant terms of the Scheme (largely
                   incorporating for that purpose the summary provided                in the
                   Administrators’ skeleton argument);

            (3) In Part E, I describe the composition of the Scheme Meetings and the
                   voting results at such meetings;

            (4) In Part F, I set out the principles which are to be considered by the Court in
                   determining whether to sanction a scheme such as
                   this;


            (5) In Part G, I consider an important element in the application of those
                   principles, being what significance the Court should attach to the voting
                   results at the class meetings, and whether there were cross- holdings or
                   other interests such as should reduce or negate reliance on the majority
                   approvals that those votes expressed;

            (6) In Part H, I consider the overall fairness of the Scheme, and in that context,
                   objections put forward in respect of it in correspondence;

            (7) In Part I, I address questions as to the Court’s international jurisdiction in
                   respect of the Scheme and as to recognition internationally of the
                   exercise of jurisdiction.

            (8) Part J is my conclusion.

      13. In my consideration of the Scheme I have been greatly assisted by Counsel and
            their respective teams, as follows (in the order in which they made oral
            submissions):

            (1) Mr William Trower QC, Mr Daniel Bayfield QC and Mr Ryan Perkins
                   appeared for the Administrators;

            (2) Mr Robin Dicker QC, Mr Richard Fisher and Mr Henry Phillips appeared
                   for supporting creditors, namely Burlington Loan Management Limited,
                   CVI GVF (Lux) Master S.a.r.l, and Hutchinson Investors LLC
                   (collectively, the “Senior Creditor Group”);

            (3) Mr David Allison QC and Mr Adam Al-Attar appeared for another group of
                   supporting creditors, namely the Wentworth Group, which comprises
                   investment funds controlled by King Street and Elliott, LBHI, and
                   certain SPVs, including, Wentworth Sons Sub-Debt S.à r.l. (the
                   “Subordinated Creditor”) and Wentworth Sons Senior Claims S.à r.l.;
            (4) Mr Peter Arden QC and Ms Louise Hutton appeared for LBHI2 and its
                   Administrators.

      14. The Wentworth Group and the Senior Creditor Group are the two largest creditors
            in the estate. The Senior Creditor Group holds approximately 40% of all
            admitted unsubordinated provable debts. The Wentworth Group includes: (i)
            the Subordinated Creditor (which holds the Sub-Debt); (ii) Wentworth Sons
            Senior Claims S.à r.l.; (iii) Lehman Brothers Holdings Inc. (“LBHI”); and (iv) a
20-12433-scc       Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A    Pg
                                          105 of 277


number of investment funds controlled by King Street and Elliott. The entities referred to in (ii) to
(iv) above hold approximately 38% of all admitted unsubordinated provable debts (the
“Wentworth Senior Creditors”). The Subordinated Creditor is a member of the We ntworth Group
but is not a Wentworth Senior Creditor, and does not hold any claims apart from the Sub- Debt.
The shareholder of LBIE (LBHI2) also has an economic interest in the Wentworth Group.

        15. It is an important factor to be acknowledged at the outset that, by reason of the
                quantum of their respective claims, both the Wentworth Group and the Senior
                Creditor Group hold a blocking position. That being so, it has always been
                essential that any proposed compromise should have the support of both the
                Wentworth Group and the Senior Creditor Group. This is an inescapable
                commercial reality.

        16. Contrary to expectations voiced by three opposing creditors at the hearing to
                determine the composition of the classes to consider and vote upon the Scheme
                (“the Convening Hearing”), in the event no-one appeared before me at the
                Sanction Hearing to object to the Scheme. However, one of the creditors who
                opposed the class composition proposed by the Administrators and directed by
                the Court at the Convening Hearing, namely Deutsc he Bank AG (“Deutsche”),
                also put forward in correspondence (through Clifford Chance) detailed
                objections to the sanctioning of the Scheme, though it withdrew its opposition
                shortly before the Sanction Hearing (by letter dated 11 June 2018). Further, two
                creditors, namely Goldman Sachs International (“GSI”) and SRM Global
                Master Fund Limited Partnership (“SRM”), raised concerns in correspondence
                which they asked to be considered and taken into account. SRM’s concerns
                largely mirrored concerns earlier raised by Deutsche. I shall address these
                concerns later notwithstanding that neither party exercised its right to attend by
                Counsel at either hearing, and I did not therefore have the benefit of adversarial
                argument.




Part C: the directions so far given and the Relevant Proceedings

        17. The Waterfall proceedings have been sponsored (as it were) by the
                Administrators for the purposes of obtaining directions as to the admissibility
                of certain categories of claims and as to the rankings or priorities between
                creditors. The form of the proceedings has been that in the context of an
                application for directions, parties have been selected to represent competing
                interests with a view to enabling the Court to resolve the matter after full
                adversarial contest. The parties so selected have not formally been appointed
                representative claimants or defendants: but all creditors have been notified of
                the proceedings and in substance the results are intended to bind them all, given
                the Administrators’ express purpose and intention of acting in accordance with
                the Court’s decisions on those applications.

        18. Amongst the principal concerns and disputes in this context have been:
20-12433-scc   Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A    Pg
                                     106 of 277


            (1) Whether the Sub-Debt claims ranked ahead or behind statutory interest
                   claims pursuant to rule 2.88(7) of the Insolvency (England and Wales)
                   Rules 2016 (the “IR 2016”);

            (2) Whether creditors who had suffered a currency loss as a result of the
                  conversion of their debts from foreign currency into sterling as at the
                  date of the commencement of the administration could claim and prove
                  for such losses, and if so whether such a claim would rank ahead of or
                  behind the Sub-Debt claims and/or statutory interest claims;
            (3) Whether contractual interest was provable or statutory interest was payable
                  for the period of administration if it was immediately followed by a
                  liquidation.

      19. On final appeal in Waterfall I the Supreme Court determined that (1) statutory
            interest ranks in priority to the Sub-Debt; (2) currency conversion claims do not
            exist; and that (3) the insolvency regime contains a “lacuna” such that, if LBIE
            moves from administration into liquidation, any unpaid statutory interest under
            rule 14.23(7) in respect of the period between the commencement and the
            termination of the administration would not be payable out of the Surplus or
            provable in the liquidation.

      20. In simplified terms (and ignoring various complications which are not material
            for present purposes), it now seems clear, since that decision of the Supreme
            Court in Waterfall I, that the Surplus must be distributed in the following order
            of priority:

            (1) First, the Surplus must be applied towards the payment of statutory interest
                in accordance with rule 14.23 of the IR 2016. Statutory interest is payable
                on provable debts at the greater of 8% per annum or the “rate applicable to
                the debt apart from the administration” (typically a contractual rate): see
                rule 14.23(7). Some creditors have a contractual discretion to certify the
                rate of interest applicable to their claims, which could (in principle) enable
                them to claim statutory interest at a rate greater than the 8% minimum.
                However, the exercise of any such contractual discretion is capable of
                giving rise to a number of disputes, and creates significant uncertainty in
                quantifying the total amount of statutory interest which falls to be paid: see
                below. Total statutory interest entitlements are likely to exceed £5bn, and
                are likely to be paid in full out of the Surplus.

            (2) Second, after statutory interest and any non-provable liabilities have been
                paid in full, the Surplus must be applied towards the payment of the
                subordinated debt (the “Sub-Debt”) held by Wentworth Sons Sub-Debt S.à
                r.l. (the “Subordinated Creditor”, as previously defined). As its name indicates,
                the Subordinated Creditor is part of the Wentworth Group. The ranking of the
                SubDebt was established by the decision of the Supreme Court in Re Lehman
                Brothers International (Europe) (Waterfall I) [2017] 2 WLR 1497 at [56]
                (Lord Neuberger). The Sub-Debt has a total value of approximately £1.24bn
                (excluding interest).

            (3) Third, any remaining Surplus falls to be distributed to LBHI2 as the sole
                shareholder of LBIE. LBHI2 has an economic interest in the Wentworth
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A   Pg
                                      107 of 277


                Group. A possible mechanism for effecting a distribution to LBHI2 is
                described in Re Lehman Brothers Europe Ltd (No. 9) [2018] Bus LR 439
                (Hildyard J) at [22].

      21. There remained, however, a variety of disputes as to (1) the calculation of
            statutory interest, (2) the extent of entitlements to contractual interest under
            ISDA Master Agreements and similar contracts and (3) the admission of proofs
            disputed by other creditors. Thus, although two further applications (known as
            the Barclays Application and Waterfall III) have been compromised, there
            remained outstanding the Relevant Proceedings, which can briefly be
            summarised as follows:

            (1) The Waterfall IIA Application. The Waterfall IIA Application raised a
                number of questions relating to the calculation of statutory interest,
                including, most significantly (in financial terms), whether dividends paid in
                the administration should be treated as notionally having discharged
                interest before principal. This is known as the Bower v Marris issue, after
                the case of the same name: see (1841) Cr & Ph 351. In October 2017, the
                Court of Appeal upheld the judgment of David Richards J at first instance:
                see [2018] Bus LR 508. As at the date of the Sanction Hearing, there was a
                pending application by the Senior Creditor Group for permission to appeal
                to the Supreme Court. The Supreme Court had agreed to postpone its
                determination of that application to facilitate the implementation of the
                Scheme. If the Scheme were not to become effective, the Supreme Court
                would be invited to determine the application. If the Scheme were to
                become effective, the application would be dismissed by consent.
            (2) The Waterfall IIC Application. The Waterfall IIC Application raised a
                number of questions relating to the exercise of a contractual discretion to
                certify a rate of interest under various financial master agreements
                (including, in particular, ISDA Master Agreements). The hearing of the
                appeal (brought by the Senior Creditor Group and GSI) against my
                judgment (reported at [2016] EWHC 2417 (Ch), [2017] Bus LR 1475) was
                listed to commence before the Court of Appeal on 3 July 2018. If the
                Scheme were to become effective prior to that date, the appeal would be
                withdrawn by consent. Otherwise, the appeal would proceed. The Court of
                Appeal had been informed of the Sanction Hearing for the Scheme, but had
                declined to re- list the Waterfall IIC appeal for a later date until the outcome
                of the Sanction Hearing was known.

            (3) The Olivant Application. This was an application by the Subordinated
                Creditor to challenge the Administrators’ decision to admit a proof of debt
                submitted by another creditor known as Olivant Investments Switzerland
                S.A. (“Olivant”). The application was made pursuant to rule 14.8(3) of the IR
                2016, which provides a procedure whereby one creditor can challenge the
                admission of another creditor’s proof. In December 2017, I gave directions for
                the trial of various preliminary issues following a lengthy CMC, commenting
                as follows:

                    “This is another episode in the saga of the Lehman
                    administrations, reflecting continuing disputes between rival
                    creditors in the multitude of companies still in administration as
20-12433-scc   Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A   Pg
                                     108 of 277


                    they seek to obtain for themselves a greater share of the
                    considerable surpluses which have been collected.”



            (4) The Lacuna Application. This application arose out of the Supreme Court’s
                conclusion (in the Waterfall I decision) that, if LBIE moves from
                administration into liquidation, any unpaid statutory interest under rule
                14.23(7) of the IR 2016 in respect of the period between the
                commencement and the termination of the administration would not be
                payable out of the Surplus or provable in the liquidation. That conclusion
                has come to be known as the “lacuna issue”. The Subordinated Creditor has
                attempted, in reliance on the lacuna issue, to take steps towards placing
                LBIE into liquidation before statutory interest can be paid to creditors. In
                response to those attempts, the Administrators applied for directions in
                January 2018.

      22. The Lacuna Application and the Olivant Application were stayed by consent on
            12 January 2018, to facilitate the implementation of the Scheme. If the Scheme
            were to become effective, the Olivant Application and the Lacuna Application
            would be withdrawn. If the Scheme did not become effective, the stay would be
            lifted, and the Olivant Application and the Lacuna Application would proceed
            before the High Court.
      23. Failing a compromise of all the Relevant Proceedings, the Administrators
            estimated (and no one before me suggested any more optimistic view) their
            likely continuance until 2020 at the very earliest. Repeated appeals to the
            Supreme Court would be entirely foreseeable and perhaps inevitable.
            Moreover, it seemed entirely possible that new applications similar to the
            Olivant Application (where one creditor challenges the admission of another
            creditor’s proof) could be brought.
            As I put it in Wentworth Sons Sub-Debt S.à r.l. v Lomas [2017] EWHC 3158
            (Ch) at [18]:
                    “… the [Olivant] Application raises inevitably the status and
                    effect, not only of the Olivant CDD, but potentially of all Claims
                    Determination Deeds entered into by LBIE, of which there have
                    been many, in aggregate of very considerable value. To some of
                    these Wentworth and/or members of the SCG are party. In such
                    circumstances, the Administrators are concerned that this
                    Application could merely be the first in a series of similar
                    challenges under Rule 14.8(3). The outcome of this Application
                    therefore has, at least potentially, broader
                    ramifications for the administration of LBIE.”



      24. The Administrators were satisfied that the Scheme represents the only fair and
            realistic way to prevent many more years of continued litigation and to
            facilitate the distribution of the Surplus. In the absence of the Scheme, they
            reached the conclusion that no other solution would be likely to be available: in
            all likelihood, the litigation would simply continue for the foreseeable future.
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40           Exhibit A   Pg
                                      109 of 277



Part D: summary of the terms of the Scheme

      (a)   Application of the Scheme

      25. Subject to express exceptions (see below), the Scheme is intended to bind all
           legal or natural persons who have any “Provable Claim” (as defined in the
           Scheme) against LBIE, whether paid or unpaid (the “Scheme Creditors”). It is
           to be noted that for the purposes of the Scheme, the definition of “Scheme
           Creditor” expressly extends to a person holding Sub-Debt, such extension
           possibly being necessary (at least for the avoidance of doubt) in light of the
           view of David Richards J (as he then was), which was approved (in preference
           to the view of the Court of Appeal) by Lord Neuberger in the Supreme Court in
           Waterfall I (at [68] to [69]) that no proof can be lodged for the SubDebt until
           all “Senior Liabilities” have been paid in full.
      26. The claims of a Scheme Creditor in respect of statutory interest entitlements are
           also within the scope of and intended to be compromised by the Scheme.
           Indeed, since the vast majority of provable debts have already been discharged
           in full, creditors’ statutory interest entitlements are the primary claims which
           are compromised by the Scheme.

      27. The following creditors are excluded from the Scheme: (i) Storm Funding
             Limited (“Storm”); and (ii) any Relevant Employees or Relevant Jurisdiction
             Clause Creditors (as defined below) who have not lodged a proof of debt in
             LBIE’s administration. As to these
             creditors:
             (1) Storm has undertaken to be bound by the Scheme. This reflects the fact that
                Storm has a bespoke arrangement in relation to statutory interest pursuant to
                a commercial settlement dated 17 March 2014, which provides that any
                payment made to Storm in respect of statutory interest would be paid in
                respect of its admitted claim at an effective rate of 8% simple interest per
                annum, but calculated from a date later than the date of the commencement
                of LBIE’s administration to the date when Storm's admitted claim was paid
                in full. Storm and the Scheme Creditors are collectively described as the
                “Scheme Parties”. For convenience, in this Judgment I refer simply to the
                Scheme Creditors, but it should be understood that Storm is also bound.

             (2) The purpose of excluding from the Scheme any Relevant Employees or
                Relevant Jurisdiction Clause Creditors who have not lodged a proof of debt
                in LBIE’s administration relates to a jurisdictional issue explained below.

             (3) LBHI2 (in its capacity as shareholder of LBIE) is not a Scheme Creditor but
                has signed a deed of undertaking containing certain obligations in
                connection with the Scheme given in consideration for third party rights and
                undertakings granted in LBHI2’s favour.
20-12433-scc    Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40            Exhibit A    Pg
                                      110 of 277



(b) Termination of Relevant Proceedings


      28. Pursuant to the Scheme, and in accordance and fulfilment of its principal
             objective, the Relevant Proceedings will be brought to an end. This will
             involve: (i) the withdrawal of the application for permission to appeal to the
             Supreme Court in the Waterfall IIA Application (such that the judgment of the
             Court of Appeal is final and binding); (ii) the withdrawal of the appeal to the
             Court of Appeal in the Waterfall IIC Application (such that the judgment at
             first instance is final and binding); and (iii) the withdrawal of the Olivant
             Application and the Lacuna Application. Under the terms of the Scheme the
             Administrators are given authority to provide and file the relevant court
             documentation for these purposes. (c) Waiver of challenge and appeal rights

      29. Further:


             (1) Each Scheme Creditor waives its right to challenge the admission of any
                other creditor’s proof of debt (where the relevant proof was admitted prior
                to the Record Date). This will avoid the risk of the Olivant Application
                being repeated for other proofs of debt, which would be likely to lead to
                significant delays and costs.

             (2) Subject to certain exceptions, each Scheme Creditor waives its right to
                appeal any first instance decision (of any court of competent jurisdiction)
                which relates to an exercise of the Administrators’ functions after the date
                when the Scheme becomes effective (the “Effective Date”). Thus, by way of
                example, in the unexpected event that a new proof of debt is submitted prior
                to the Effective Date and rejected by the Administrators after the Effective
                Date, any challenge to the Administrators’ decision would be resolved by
                the High Court, and there would be no possibility of any appeal to the Court
                of Appeal or the Supreme Court. This provision is intended to avoid the
                substantial delays and costs that would be likely to result from appellate
                proceedings.



(c) Bar Date

      30. In order to enable the Administrators to distribute the Surplus, it is necessary to
             determine the total quantum of provable claims against LBIE. As matters stand,
             there is nothing to prevent creditors from lodging new proofs (despite the fact
             that the administration has been ongoing for nearly a decade). Any such new
             proofs could affect the size of the Surplus available for distribution to others.

      31. To that end, and conventionally, the Scheme imposes a bar date for the
             submission of claims (the “Bar Date”). Subject to certain exceptions, any
             claims held by a Scheme Creditor which have not been notified prior to the Bar
             Date will be discharged on that date. The Bar Date applies to all types of claims
             held by a Scheme Creditor: that includes provable claims, non-provable claims
             and expense claims (subject to certain exceptions).
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A     Pg
                                       111 of 277


      32. Less conventionally, the Bar Date is fixed as the date when the Scheme becomes
             effective (the Effective Date). It would be more conventional to provide a
             longer period before the bar. The unusually short period is presented as justified
             in the context of the fact that the administration has been ongoing for a nearly a
             decade, and that the Administrators first invited creditors to prove their claims
             in December 2009. Further, creditors were notified of the intention to impose a
             Bar Date on 22 December 2017, and the Bar Date is clearly signalled in the
             First Practice Statement Letter (paragraph 6.1.4) dated 18 April 2018 and sent
             to Scheme Creditors in accordance with the usual practice.

      (e)   Statutory Interest Claims and the adjudication process


      (i)   The various statutory interest entitlements


      33. Central to the Scheme is the mechanism it provides for the

             adjudication of creditors’ statutory interest entitlements, effectively in
             substitution for the Relevant Proceedings. I shall return later to assess the fairness
             of the mechanism: I confine myself now to a statement of its essential features, as
             described in the Applicants’ skeleton argument (which statement I gratefully
             adopt with only minor alterations).

      34. Three groups of creditors must be distinguished in this regard:


             (1) 8% Creditors. As noted above, statutory interest is payable on provable
                 debts at the greater of 8% per annum or the “rate applicable to the debt
                 apart from the administration” (typically a contractual rate): see rule
                 14.23(7). For many creditors, there is no “rate applicable to the debt apart
                 from the administration”. Such creditors can only receive interest at the
                 statutory minimum of 8% per annum. These creditors are described as “8%
                 Creditors”.

             (2) Specified Interest Creditors. One claim arises under a contract which
                 requires LBIE to pay a specific rate of interest in excess of 8% per annum.
                 The sole creditor holding this claim is described as the “Specified Interest
                 Creditor”.

             (3) Higher Rate Creditors. A number of claims arise under financial master
                 agreements which give the creditor a contractual discretion to determine
                 the rate of interest payable by LBIE. For example, the
                ISDA Master Agreements require LBIE to pay interest at the “Default
                Rate”, which is defined as the “rate per annum equal to the cost (without
                proof or evidence of any actual cost) to the relevant payee (as certified by it) if
                it were to fund or of funding the relevant amount plus 1% per annum”.
                The relevant payee has a broad discretion to certify its cost of funding. There
                are similar provisions in the AFB/FBF French Master Agreements (which
                empower the payee to certify its “overnight refinancing rate”) and the AFTB
                French Master Agreements (which empower the payee to certify
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A     Pg
                                      112 of 277


                its “average overnight rate”). A certificate cannot be impugned unless it was
                made irrationally or in bad faith, or the certificate was founded on a manifest
                numerical or mathematical error or otherwise than in accordance with the
                Waterfall IIC judgment: see Re Lehman Brothers International (Europe) (No.
                6) (Waterfall IIC) [2017] Bus LR 1475 at [207] (Hildyard J). Creditors holding
                claims arising under an ISDA Master Agreement, AFB/FBF French Master
                Agreement or AFTB French Master Agreement are described as “Higher Rate
                Creditors”. These creditors may be able to claim more than the statutory
                minimum of 8%, depending on the outcome of the certification process.

      35. The Scheme provides for the statutory interest entitlements of the 8% Creditors
            and the Specified Interest Creditors to be calculated in accordance with the
            existing Waterfall judgments. For example, the Administrators will proceed on
            the basis that the rule in Bower v Marris does not apply to the calculation of
            statutory interest (as David Richards J and the Court of Appeal held in the
            Waterfall IIA Application), and no further appeal to the Supreme Court in
            relation to that issue will be possible: see above.


      36. Further, the Scheme contains a detailed procedure for determining the statutory
            interest entitlements of Higher Rate Creditors. The avowed purpose of the
            procedure is to ensure that the statutory interest entitlements of Higher Rate
            Creditors can be determined in a manner that is both fair and expeditious, so as
            to avoid protracted disputes which could delay the distribution of the Surplus.
            The procedure can be summarised as follows:

            (1) Each Higher Rate Creditor is entitled to elect between two

                alternative options:


                               (a) The first option is for the creditor to receive statutory
                                       interest at a simple rate of 8% per annum, plus an
                                       additional payment equal to 2.5% of the value of the
                                       creditor’s admitted provable claim (the “Settlement
                                       Premium”) in full and final satisfaction of the
                                       creditor’s statutory interest entitlement. The
                                       Settlement Premium represents the quid pro quo for
                                       waiving the right to certify a rate higher than the
                                       statutory minimum of 8%. Alternatively:

                               (b) The second option is for the creditor to certify the rate and
                                       amount of interest applicable to the creditor’s claim in
                                       accordance with the underlying contract.
                                       The certification must be submitted by the Effective
                                       Date. Creditors who choose the second option are not
                                       entitled to receive the Settlement Premium.

            (2) The stipulated deadline for certification is the Effective Date. The
                justification advanced for this (which I have accepted) is as follows: (i) the
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A    Pg
                                        113 of 277


                  first progress report which disclosed the possibility of a surplus in the estate
                  was issued in April 2013 (at which point all Higher Rate Creditors should have
                  realised that certification could be necessary); (ii) the Waterfall IIC judgment
                  was handed down in October 2016 (which set out the key legal principles
                  relating to certification); and (iii) creditors have been aware of the proposed
                  certification deadline since 18 April 2018, when the first Practice Statement
                  Letter (“First PSL”) was circulated; so that (it is submitted) (iv) Higher Rate
                  Creditors have had sufficient time to assess whether to certify and prepare any
                  such certification. This is borne out by the Chairman’s Report: see below.

              (3) If a Higher Rate Creditor failed to make an election at the time of voting on
                  the Scheme, the creditor is deemed to have elected to receive the Settlement
                  Premium.

              (4) Where a Higher Rate Creditor submits a certification by the Effective Date,
                  LBIE may either: (i) accept the certification; (ii) reject the certification
                  entirely (on the basis that the creditor should not receive more than the
                  statutory minimum of 8%); or (iii) make a counter-offer (higher than the
                  statutory minimum but lower than the certified amount).

              (5) If the Higher Rate Creditor is not satisfied with LBIE’s decision, the
                  creditor is entitled to require that the dispute be resolved by an independent
                  adjudicator.

      (iii)   Key features of adjudication process


      37. The key features of the adjudication process are as follows:


              (1) The adjudicator will be either Sir Bernard Rix, Michael Brindle QC or Tim
                   Howe QC (or, if none of them is available, another English law-qualified
                   QC or retired judge).

              (2) The adjudicator will act an as expert, not an arbitrator.


              (3) The adjudication will be determined on paper, without an oral hearing. The
                   relevant Higher Rate Creditor and LBIE are both entitled to file written
                   submissions and supporting evidence.

              (4) In reaching a decision, the adjudicator must have regard to a number of
                   legal principles referred to as the “Relevant Principles”. These are set out
                   in the Explanatory Statement prepared by the Company and the
                   Administrators, and dated 31 May 2018.

              (5) The Relevant Principles comprise the following: (i) the principles set out in
                   the judgment and order in the Waterfall IIC Application;
                   (ii) the principles relating to the AFB/FBF French Master Agreements which
                   were agreed to be correct by the parties to the Waterfall IIC Application (but
                   which were not the subject of any formal determination
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A     Pg
                                      114 of 277


                 by the Court); (iii) the principles set out in the judgments and orders of
                 David Richards J and the Court of Appeal in the Waterfall IIA Application;
                 and (iv) a further principle regulating the calculation of the amount of
                 Statutory Interest defined in the Scheme as the Compounding Principle,
                 and further explained subsequently in the Scheme.

            (6) Although the adjudicator must “have regard” to the Relevant Principles, it
                 is recognised that these principles do not provide an exhaustive
                 codification of the law. The parties are able to file legal submissions in
                 relation to any issues which may arise, and the adjudicator is entitled to
                 take those submissions into account when reaching his decision.

            (7) The adjudicator must uphold the creditor’s certification unless the
                 adjudicator is satisfied, on the balance of probabilities, that it was made
                 irrationally, in bad faith, or contrary to the Relevant Principles. The burden
                 of proof falls on LBIE. (There is also a mechanism for addressing and
                 correcting any mathematical or numerical errors which the adjudicator
                 identifies.)
            (8) If (and only if) the adjudicator concludes that the certification was made
                 irrationally, in bad faith, or contrary to the Relevant Principles, then the
                 adjudicator must award the creditor the statutory minimum of 8% or (if
                 any counter-offer was made) the amount of LBIE’s counter-offer. There is
                 no other option available to the adjudicator. In particular, the adjudicator is
                 not permitted to award some amount falling between the creditor’s
                 certification and LBIE’s counter-offer.

            (9) The timetable for the adjudication is deliberately compressed, as explained
                 in a useful flow chart at Part II, paragraph 10.10 of the Explanatory
                 Statement, which identifies the number of business days between each step
                 in the adjudication process. For example, once the adjudicator receives
                 LBIE’s written submissions, the adjudicator is required to use reasonable
                 endeavours to reach a final decision within 20 business days.

            (10) The adjudicator will not give reasons for the decision; and that decision is
                 final and binding, and is not capable of being appealed (except in the case
                 of fraud or bias by the adjudicator).

      38. The costs of the adjudication follow the event: they must be paid by LBIE or by
            the creditor, based on the “loser pays” principle.


      39. Another important facet of the proposed adjudication system, and one which
            caused controversy, is the special role accorded to the Wentworth Group. In the
            course of negotiations leading to the development of the Scheme, the
            Wentworth Group stated that it would only support the Scheme if the
            Subordinated Creditor was permitted to have input in respect of the
            determination of matters which are likely to affect the recovery of the Sub-
            Debt. The upshot is that the Scheme requires LBIE to engage with the
            Subordinated Creditor in relation to various matters. For example:

            (1) LBIE must consult with the Subordinated Creditor in deciding
20-12433-scc       Doc 4-1       Filed 10/15/20 Entered 10/15/20 12:35:40                    Exhibit A      Pg
                                            115 of 277


                    whether or not to accept a certification, although LBIE has the sole
                    discretion as to whether or not to accept any certification.
                (2) LBIE must consult with the Subordinated Creditor as to the amount of any
                     counter-offer, although (once again) LBIE has the sole discretion as to the
                     amount of any counter-offer. The counteroffer must be made in accordance
                     with the Relevant Principles. (Under a previous version of the Scheme
                     (which was placed before the Court at the Convening Hearing), the
                     Subordinated Creditor had the right to determine the amount of any
                     counter-offer. Some creditors objected to this provision at the Convening
                     Hearing. In order to accommodate the concerns that were raised, the
                     Scheme was amended (prior to the Scheme Meetings) so as to remove the
                     Subordinated Creditor’s right to determine the amount of any counter-offer.
                     That right is now vested in LBIE, and the Subordinated Creditor merely
                     has a right of consultation.) Thus, the Subordinated Creditor cannot require
                     LBIE to make a counteroffer: if LBIE considers that the creditor’s
                     certification should be accepted without any modification, that outcome
                     cannot be prevented by the Subordinated Creditor. Further, the counter-
                     offer can be rejected and the matter appealed through the adjudication
                     procedure.

                (3) Where a certification is subject to adjudication, LBIE must use reasonable
                     endeavours to appoint (in order of priority) Sir Bernard Rix, Michael
                     Brindle QC or Tim Howe QC as the adjudicator. If such individuals are not
                     able to accept the appointment, then another suitably qualified candidate
                     (who must be an English lawqualified QC or former judge 1 ) will be
                     selected in consultation with the Subordinated Creditor. However, the final
                     decision as to the selection of the adjudicator rests with LBIE and the terms
                     of appointment are to be agreed by LBIE without regard to the
                     Subordinated Creditor.

                (4) During the “Consultation Period” (where LBIE and a certifying Higher
                     Rate Creditor are seeking to agree the amount of the certification), the
                     Subordinated Creditor is entitled to receive information relating to the
                     negotiations, including confidential information. The Subordinated
                     Creditor is under an obligation to keep such material confidential, and not
                     to use such material for a collateral purpose. The information must be
                     destroyed or returned to the Company once it is no longer reasonably
                     required for the purposes of the Scheme. These information rights are a
                     necessary consequence of the Subordinated Creditor’s consultation rights
                     as set out above, since it is impossible to consult without the relevant
                     information.

        40. Having considered the matter carefully, the Administrators are satisfied that it is
                appropriate for the Subordinated Creditor to be involved in this way. Where a
                Higher Rate Creditor certifies its cost of funding, the Subordinated Creditor has
                a significant economic interest in the outcome of the certification and
                adjudication process. It is therefore appropriate for the Subordinated Creditor to
                play a role in the process. Quite apart from the provisions of the Scheme, the
1
 See the Scheme at paragraph 23.1.2 [1/3/45]. Th is was clarified by way of an amend ment to the Scheme (after
the Convening Hearing but prior to the Scheme Meetings).
20-12433-scc       Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A    Pg
                                          116 of 277


Administrators would be expected to consult with the Subordinated Creditor on matters affecting
its interests, and the Subordinated Creditor would be entitled to intervene in any legal proceedings
relating to a disputed certification: see below.
        (f) Other matters relating to the Scheme: Lock-Up Agreement and consent fee

        41. The Wentworth Group and the Senior Creditor Group have entered into a lock-up
             agreement dated 22 December 2017 (the “Lock-Up Agreement”), pursuant to
             which they have agreed to support the Scheme. Further details relating to the
             Lock-Up Agreement are set out in the First PSL published on 18 April 2018 at
             paragraphs 5.11 to 5.16.
        42. Also pursuant to the Lock-Up Agreement, the Wentworth Group and the Senior
             Creditor Group have agreed to accept the Settlement Premium in respect of all
             Higher Rate Claims (rather than seeking to certify their cost of funding).

        43. The Lock-Up Agreement does not provide for the payment of any consent fee,
               however:

                (1) Late in the evening on 25 April 2018 (after the First PSL had already been
                    circulated to creditors), the LBIE Administrators received a letter from
                    LBHI2’s administrators [CH2/RD2/8] which indicated that Wentworth
                    Sons Senior Claims S.à r.l., the Subordinated Creditor and certain members
                    of the Senior Creditor Group had entered into a separate settlement
                    agreement in parallel with the Lock-Up Agreement (the “Settlement
                    Agreement”).

                (2) The Settlement Agreement provided that (amongst other things) the Senior
                    Creditor Group would receive from those Wentworth parties the sum of
                    £35m by way of a “consent fee” in the event that the Scheme becomes
                    effective. The Administrators received a copy of the Settlement Agreement on
                    29 April 2018.

                (3) No similar consent fee was offered to other creditors. The Administrators
                    had not previously been aware of these arrangements. As a result of this
                    disclosure, the Administrators sent a second PSL (the “Second PSL”,
                    published on 2 May 2018) referring to and explaining the consent fee, and
                    proposing that the Senior Creditor Group should vote in a separate class in
                    order to avoid a dispute about class composition: see below.

        (g)         Third party releases


        44. The Scheme additionally provides for the release of the following claims by
               Scheme Creditors against third parties:

               (1) Any “Administration Claims (being Claims against the Administrators or
                     the Released Third Parties (who are parties connected to the
                     Administrators, their firm or the Company), where such Claims arise from
                     actions taken by such person on or after the Administration Date but prior
                     to the Effective Date), but only to the extent that the Administrators or
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40            Exhibit A    Pg
                                      117 of 277


                 Released Third Parties would have an indemnity or other similar claim against
                 the Company”; and

            (2) Subject to certain exceptions, any “Released Scheme Implementation
                 Claims (being Claims against the Company, the Administrators, the
                 Released Third Parties or the Locked-Up Parties) where such Claims arise
                 from or in connection with action taken by any such person on or after 1
                 November 2017 in relation to the proposal or implementation of the
                 Scheme)”.
            (3) There are also various releases in favour of LBHI2, e.g. in relation to any
                 Creditor Contributory Claim Rights (as defined).

      45. The give and take evident in these provisions is clear. There is no doubt that the
            Scheme constitutes a “compromise or arrangement” within Part 26 of the CA
            2006 (as those words were explained in Re Savoy Hotel Ltd [1981] Ch 351 and
            Re NFU Development Trust Ltd [1972] 1 WLR 1548). That is, of course, a
            necessary condition for the application of Part 26 and it is appropriate to record
            its satisfaction in any event; but I do so in this case also because in
            correspondence one creditor (Deutsche) at one time suggested that the Scheme
            was not a “compromise or arrangement”, though the suggestion, which was
            never explained, was (rightly, so it appears to me) not pursued.

      46. The questions then are whether the Scheme has been approved by appropriately
            constituted classes and, if so, whether it is fair and free from ‘blot’ so that the
            Court should give it its sanction.



Part E: composition of classes and the Scheme Meetings

      47. The first in the three stages (after development of the proposals themselves of
            course) which are mandated by Part 26 of the CA 2006 before a scheme may be
            sanctioned is an application to the Court for an order convening Scheme
            Meetings to consider and vote on the Scheme.

      48. In this case, the Administrators applied (by Part 8 claim form) for such an order
           on 2 May 2018, and on 18 April 2018 published the First PSL as required by
           present practice (see Practice Statement [2002] 1 WLR 1345, “the Practice
           Statement”), followed by a Second PSL (dated 2 May 2018) in circumstances
           already described.
      49. The Convening Hearing (as such hearings are often referred to) took place before
           me on 9, 10 and 11 May 2018. The Administrators submitted that the Scheme
           Creditors should vote at four Scheme Meetings, namely:

            (1) A meeting of the 8% Creditors and the Specified Interest Creditor,
                 excluding claims legally held by the Senior Creditor Group (the “8%
                 Meeting”);

            (2) A meeting of the Higher Rate Creditors, excluding claims legally held by
                 the Senior Creditor Group (the “Higher Rate Meeting”);

            (3) A meeting of all members of the Senior Creditor Group (the “SCG
20-12433-scc   Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A   Pg
                                     118 of 277


               Meeting”); and

            (4) A meeting of the Subordinated Creditor (the “Subordinated Creditor
                 Meeting”).

      50. At the Convening Hearing, the Administrators’ proposals were opposed by three
            creditors, namely Deutsche and CRC Credit Fund Limited (“CRC”), both of
            which are Higher Rate creditors, and Marble Ridge Special Situations GP LLC
            (“Marble Ridge”) which also is a Higher Rate creditor. These creditors were
            represented respectively by Mr Andrew Twigger QC, Mr Andrew de Mestre
            and Ms Hilary Stonefrost.

      51. After adjourning for a short time to consider the matter, I accepted these
            proposals, and made a Convening Order accordingly, for reasons that I sought
            to set out fairly summarily in an oral judgment, now I think to be found at
            [COUNSEL PLEASE COMPLETE].

      52. When I gave that judgment, I anticipated that there would or might be further
            evidence adduced, especially as to the claimed identity between all the
            Wentworth companies. In the event, however, CRC and Marble Ridge voted in
            favour of the Scheme (after its amendment in respect of aspects of the
            adjudication process) and (as previously mentioned) Deutsche has withdrawn
            its objection stating in its solicitors (Clifford Chance’s) letter of 11 June 2018
            that it
               “does not…object to the court’s sanctioning the proposed scheme,
               should the court see fit to do so.”

      53. GSI, which did not appear at the Convening Hearing or the Sanction Hearing,
            indicated in correspondence (and, in particular, in a letter to the Administrators
            dated 5 February 2018) which was before the Court and carefully considered at
            the Convening Hearing, its “concerns relating to both the process by which the
            Proposed Scheme has been developed, and the substance of the Proposed
            Scheme”, and I took it to support Deutsche’s objections. But GSI ne ver made
            clear any other reasoned basis for objection to the class composition; and, as I
            say, did not see fit to pursue that before me at either hearing other than in the
            somewhat indirect way I have described, save in one instance. The one instance
            is this: during the course of the Sanction Hearing its solicitors, Cleary Gottlieb
            Steen & Hamilton LLP (“Cleary Gottlieb”) requested the Administrators
            specifically to draw to my attention two matters by reference to a table in the
            Chairman’s Report on the meetings, which record the voting results at the four
            class meetings. I shall return to these matters in due course; but I shall first
            describe the procedure and results at the four meetings. Procedure and voting
            results

      54. The Chairman’s Report on the scheme meetings which took place at the offices of
            Linklaters LLP after a short preliminary session dealing with administrative
            matters has described carefully the process followed and the outcome of the
            voting.

      55. Inevitably, the class meetings 3 and 4 were formalistic: the Chairman held
            proxies at each on behalf of all Scheme Creditors within the class and cast them
20-12433-scc      Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40           Exhibit A   Pg
                                          119 of 277


in favour of the Scheme, thus resulting in 100% support in terms of both number and value.

        56. The process at those meetings and the more contentious class meetings was
               entirely regular. I think the only matter I need mention before assessing the
               actual voting is that nine Higher Rate Creditors (participating in scheme
               meeting 2) exercised an entitlement pursuant to the Convening Order to submit
               Increased Voting Rights Requests on the basis that they should be entitled to
               voting rights greater than those calculated by applying an interest rate of 8%
               per annum. The Chairman’s Report records that in the exercise of his discretion
               he accepted all the requests and that of the nine, seven voted for the Scheme
               and two against.

        Voting results at the class meetings

        57. The voting results at the meetings for (1) 8% Creditors and Specified Interest
               Creditors (“the 8% Creditor Meeting”) and (2) Higher Rate Creditors
               (excluding the Senior Creditor Group, “the Higher Rate Creditor Meeting”) can
               be summarised as follows:

               (1) At the 8% Creditor Meeting, the Scheme was approved by 129 out of the
                    132 votes cast, representing 97.7% in number and 96.3% in value of those
                    voting. The turnout by reference to claim value at the 8% Creditor Meeting
                    was equal to 96.1% of those
                    entitled to vote.


               (2) At the Higher Rate Creditor Meeting, the Scheme was approved by 74 out
                    of the 78 votes cast – representing 94.9% in number and 88.0% in value.
                    The turnout by reference to claim value at the meeting was equal to 94.9%
                    of those entitled to vote.

               (3) Only 3 creditors (out of 130) voted against the Scheme at the 8% Creditor
                    Meeting, and only 4 creditors (out of 77) – two of which are members of
                    the same corporate group – voted against the Scheme at the Higher Rate
                    Creditor Meeting.
               (4) The Senior Creditor Group voted in a separate class from other 8%
                    Creditors and Higher Rate Creditors. Accordingly, the voting figures for
                    the 8% Meeting and the Higher Rate Meeting do not include claims held
                    by the Senior Creditor Group.
               (5) Those statutory majorities would have been obtained even if all of the
                    Increased Voting Rights Requests had been rejected in their entirety or if
                    only the Increased Voting Rights Requests made by the “no” voters were
                    admitted.

               (6) If the Wentworth Senior Creditors had been excluded from the 8% Creditor
                    Meeting, the Scheme would still have been approved by 115 creditors,
                    representing 97.5% in number and 93.7% in value.
               (7) If the Wentworth Senior Creditors had been excluded from the Higher Rate
                    Meeting, the Scheme would still have been approved by 62 creditors,
                    representing 93.9% in number: but they would have represented only
20-12433-scc    Doc 4-1               Filed 10/15/20 Entered 10/15/20 12:35:40                                                               Exhibit A   Pg
                                                 120 of 277


                  62.2% in value (thus falling short of the statutory majority required of 75%).

      58. These voting results, and a further analysis of the split between the votes of
             Wentworth entities in the two relevant classes and the votes of
                 others, are summarised in the Table referred to above, as follows:




                     Table A – Summary of Votes Cast at Scheme Meetings:

                                                         Votes                                                           Analysis of Votes
                     Uni ts         Votes F OR                               TOTA L          Tur n o ut
                                                       A GAI NS T                                                             FOR 1
                   Sche m e Me eti n g 1: 8% Cre ditors a nd Sp eci fie d I nter es t Cr edi tors
                                                                                                                         WW             Oth ers
                   (exc lu di n g the S C G)

                    Number               129                3                  132               130/2492                  14              115

                     % by
                                       97.7%              2.3%               100.0%               52.2%                  10.6%           87.1%
                    number

                                                                                            2,056,035,606
                    Value (£)      1,979,607,051       76,428,555         2,056,035,606                               851,498,338    1,128,108,713
                                                                                           /2,139,015,278

                     % by
                                       96.3%              3.7%               100.0%               96.1%                  41.4%           54.9%
                     value

                   Sche m e Me eti n g 2: H ig her Ra te Cre di tor s (excl u din g the S C G)                           WW             Oth ers

                    Number               74                 4                  78                77/1103                   12              62

                     % by
                                       94.9%              5.1%                100%                70.0%                  15.4%           79.5%
                    number

                                                                                           1,673,044,498
                    Value (£)      1,471,874,244      201,170,254         1,673,044,498                              1,140,479,940    331,394,304
                                                                                          /1,763,362,308

                     % by
                     value             88.0%             12.0%               100.0%               94.9%                  68.2%           19.8%


                   Sche m e Me eti n g 3: Mem ber s of the S C G

                    Number               55                 0                  55                 55/55

                     % by
                                       100.0%             0.0%               100.0%              100.0%4
                    number

                                                                                           1,537,022,589
                    Value (£)      1,537,022,589            0             1,537,022,589
                                                                                          /1,537,087,315

                     % by
                                       100.0%             0.0%               100.0%              100.0%
                     value

                   Sche m e Me eti n g 4: S ub or di na te d Cr edi tor

                    Number                1                 0                   1                  1/1

                     % by
                                       100.0%             0.0%               100.0%              100.0%
                    number

                                                                                           1,242,162,410
                    Value (£)      1,242,162,410            0             1,242,162,410
                                                                                          /1,242,162,410



                     1
                         Votes for the Scheme Resolution at Scheme Meeting 1 and Scheme Meeting 2 are split out into votes cast by legal entities
                           which are members of the Wentworth Group (“WW”) and votes cast by legal entities which are not members of the
                           Wentworth Group (“Others”).
                     2
                         130 Scheme Creditors voted at Scheme Meeting 1. As some Scheme Creditors did not control all of their claims and had
                           submitted Split-Holdings Requests, 132 votes were cast in total.
                     3
                         77 Scheme Creditors voted at Scheme Meeting 2. As some Scheme Creditors did not control all of their claims and had
                           submitted Split-Holdings Requests, 78 votes were cast in total.
                     4
                         One Scheme Creditor voting at Scheme Meeting 3 split its voting rights and abstained from voting in respect of one of its
                          claims. Because the Scheme Creditor concerned voted in favour of the Scheme in respect of the remainder of its claims,
                          however, percentage turnout by number remained 100.0%.
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40            Exhibit A     Pg
                                        121 of 277


      59. The two points made by Cleary Gottlieb as referred to above at paragraph [53]
             can be seen from that Table, being as follows (quoting their e- mail directly):

             (1) “The votes referred to in the “Others” column of the table…includes votes
                   that are controlled by entities that are part of the Wentworth Group and the
                   Senior Creditor Group. Our client does not know the extent of the claims
                   controlled by the Wentworth Group and Senior Creditor Group within the
                   “Others” column.

             (2) Recognising that the Judge has indicated that he is not minded to revisit
                class composition issues, if [the Higher Rate Creditors Meeting] had
                proceeded without claims held directly by the Wentworth Group (i.e. of
                the Wentworth Group votes are excluded from the votes at [that meeting]),
                then the scheme would not have obtained the required statutory majority
                by value [at that meeting]. All the more so if claims controlled but not
                directly held by the Wentworth Group and the Senior Creditor Group had
                been excluded.”
      60. These were fair points, neatly made: and though, like other points of objection,
           they were not pursued in oral argument (GSI and Cleary Gottlieb having
           apparently taken the decision not to appear, though it was of course open to
           them to do so), they seem to me to be relevant at every stage of the assessment
           of the Scheme, including any review of the class composition issue. That is a
           convenient point to turn to the three-stage approach which the Court has
           become accustomed to adopting in determining whether to sanction a scheme.

      Part F: the Court’s jurisdiction and principles as to its exercise


      61. The relevant statutory provision is section 899 of the CA 2006 Act, which
             provides as follows:

             “(1) If a majority in number representing 75% in value of the creditors or class of
             creditors or members or class of members present and voting either in person or by
             proxy at the meeting summoned under section 896, agree to any compromise or
             arrangement, the court may, on an application under this section, sanction the
             compromise or arrangement.

             (2) An application under this section may be made by – (a) the company ...
             (3) A compromise or arrangement sanctioned by the court is binding o n – (a)
             all creditors or the class of creditors or on the members or a class of members
             ... and (b) the company ...”



      62. The term ‘company’ in this context means any company liable to be wound up
             under the Insolvency Act 1986, including a foreign company which though
             unregistered under the Companies Act has a “sufficient connection” with
             England or Wales (see Re Rodenstock GmbH [2011] EWHC 1104 (Ch), [2012]
             BCC 459). LBIE, which was incorporated here, is plainly a qualifying
             ‘company’.
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                 Exhibit A   Pg
                                      122 of 277


      63. The term ‘creditor’ for the purposes of a scheme has a broader meaning than it
            has for the purposes of liquidation. For the purposes of the scheme jurisdiction,
            any person who has a monetary claim against the company that, when payable,
            will constitute a debt is a ‘creditor’; and it matters not whether that claim is
            actual, prospective or contingent: see Re Lehman Brothers International
            (Europe) (in administration) [2009] EWCA Civ 1161, [2010] BCLC 496 at
            [58]; and Re Midland Coal, Coke & Iron Co [1895] 1 Ch 267 at 277.

      64. Similarly, the terms ‘compromise’ and ‘arrangement’ have been construed widely
            by the Courts: all really that is required is a sequence of steps involving some
            element of give and take, rather than merely surrender or forfeiture.

      65. In Re Telewest Communications (No. 2) Ltd [2005] BCC 36, David Richards J
            explained the principles to be considered by the Court when deciding whether
            to sanction a scheme of arrangement (at [20]-[22]):

               “The classic formulation of the principles which guide the court in
               considering whether to sanction a scheme was set out by P lowman J in
               Re National Bank Ltd [1966] 1 All ER 1006 at 1012, [1966] 1 WLR
               819 at 829 by reference to a passage in Buckley on the Companies
               Acts (13th edn, 1957) p 409, which has been approved a nd applied by
               the courts on many subsequent occasions:

               ‘In exercising its power of sanction the court will see, first, that the
               provisions of the statute have been complied with; secondly, that the
               class was fairly represented by those who attended the meeting and that
               the statutory majority are acting bona fide and are not coercing the
               minority in order to promote interests adverse to those of the class whom
               they purport to represent, and thirdly, that the arrangement is such as an
               intelligent and honest man, a member of the class concerned and acting
               in respect of his interest, might reasonably approve. The court does not
               sit merely to see that the majority are acting bona fide and thereupon to
               register the decision of the meeting; but at the same time the court will
               be slow to differ from the meeting, unless either the class has not been
               properly consulted, or the meeting has not considered the matter with a
               view to the interests of the class which it is empowered to bind, or some
               blot is found in the sche me.’

               This formulation in particular recognises and balances two important
               factors. First, in deciding to sanction a scheme under s 425 [the
               predecessor of section 899], which has the effect of binding members or
               creditors who have voted against the scheme or abstained as well as
               those who voted in its favour, the court must be satisfied that it is a fair
               scheme. It must be a scheme that ‘an intelligent and honest man, a
               member of the class concerned and acting in respect of his interest,
               might reasonably approve’. That test also makes clear that the scheme
               proposed need not be the only fair scheme or even, in the court’s view,
               the best scheme. Necessarily there may be reasonable differences of
               view on these issues. The second factor recognised by the above-cited
               passage is that in commercial matters members or creditors are much
               better judges of their own interests than the courts.
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A    Pg
                                       123 of 277


                Subject to the qualifications set out in the second paragraph, the court ‘will
                be slow to differ from the meeting’.”

      66. The passage from Buckley quoted by David Richards J effectively

             involves a three-stage test:


             (1) At the first stage, the Court must consider whether the provisions of the
                  statute have been complied with.

             (2) At the second stage, the Court must consider whether the class was fairly
                  represented by the meeting, and whether the majority are coercing the
                  minority in order to promote interests adverse to those of the class who m
                  they purport to represent.

             (3) At the third stage, the Court must consider whether the scheme is one which
                  a creditor might reasonably approve. If the scheme is one which a creditor
                  could reasonably approve, it is said to be “fair”, even though the Court
                  retains ultimate and unfettered discretion whether to sanction a scheme,
                  and to withhold sanction if it considers there is nevertheless some
                  overriding unfairness in the scheme or the manner in which it has been
                  presented or notified and explained, or in the event that some ‘blot’ is
                  found. Indeed, there is no entitlement to have a ‘fair’ scheme sanctioned:
                  the exercise of its jurisdiction being discretionary, the Court is not obliged
                  to sanction a scheme.

      67. The breadth of its jurisdiction emphasises the care that must be taken by the Court
             in its exercise. In addition to satisfying itself as to the matters above, the Court
             must also be satisfied as to the adequacy and accuracy of the explanatory
             statement provided in respect of the scheme, and that its recipients have been
             afforded adequate time to consider their position and to give vitality to their
             right to object.

      68. However, the most troublesome of the preconditions for the exercise of
             jurisdiction (in the sense of its propensity to give rise to difficult issues) is that
             the scheme must have been approved by the statutory majorities in value and
             number at class meetings in each case constituted by the Court and comprised
             only of

               “those persons whose rights are not so dissimilar as to make it
               impossible for them to consult together with a view to their common
               interest”:

             see Sovereign Life Assurance v Dodd [1892] 2 QB 573 at 583 (Bowen LJ) and Re
             UDL Holdings Ltd [2002] 1 HKC 172 at [27] (Lord Millett NPJ). The issue is a
             fundamental one: for the jurisdiction of the Court to enable a majority to bind the
             minority on the terms of a scheme is dependent on the correct identification and
             composition of classes, and the passing of resolutions by the statutory majorities at
             properly constituted class meetings convened and held in accordance with the
             Court’s directions: and see In re Apcoa (No. 2) at [45].
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A   Pg
                                       124 of 277


      69. But also fundamental, at least to the modern approach, is to distinguish between
             the legal rights which the scheme creditors have against the company, and their
             separate commercial or other interests or motives (whether or not related to the
             exercise of such rights). As Lord Millett clarified in UDL at 184-5:

               “The test is based on similarity or dissimilarity of legal rights against the
               company, not on similarity or dissimilarity of interests not derived from
               such legal rights. The fact that individuals may hold divergent views
               based on their own private interests not derived from their legal rights
               against the company is not a ground for calling separate
               meetings … The question is whether the rights which are to be
               released or varied under the scheme or the new rights which the
               scheme gives in their place are so different that the scheme must be
               treated as a compromise or arrangement with more than one class.”



      70. Even then, a material difference in legal rights does not necessarily preclude their
             respective holders from being included in a single class: for the second part o f
             the test enables that provided that they are not “so dissimilar as to make it
             impossible for them to consult together with a view to their common interest”.
             That, unusually and perhaps confusingly, introduces into a jurisdictional issue a
             subjective assessment, which may account for changing judicial perceptions
             over the years as to class constitution in the light of the developing and
             prevailing inclination of judges to recognise the dange rs of giving a veto to a
             minority group by (in Lord Neuberger’s words in Re Anglo American
             Insurance Co Ltd [2001] 1 BCLC 755 at 764) being “too picky about different
             classes” and ending up “with virtually as many classes as there are members o f
             a particular group.” Hence my statement in Re Primacom Holding GmbH
             [2013] BCC 201 at [44]-
             [45]:


               “… The golden thread of these authorities, as I see it, is to emphasise
               time and again … [that] in determining whether the constituent
               creditors’ rights in relation to the company are so dissimilar as to make
               it impossible for them to consult together with a view to their common
               interest the court must focus, and focus exclusively, on rights as distinct
               from interests. The essential requirement is that the class should be
               comprised only of persons whose rights in terms of their existing and
               the rights offered in replacement, in each case against the company, are
               sufficiently similar to enable them to properly consult and identify their
               true interests together.

               I emphasise this point because it … enables the court to take a far more
               robust view as to what the classes should be and to determine a far less
               fragmented structure than if interests were taken into account.”
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A    Pg
                                       125 of 277


      71. In parallel with this development of the Court’s approach to this issue of
             jurisdiction, the Court has also changed its practice and accepted that the
             identification of proper class composition is one to be addressed at the time of
             the Convening Hearing. Prior to Re Hawk Insurance Company Ltd [2002] BCC
             300 the Court had declined to engage with the issue until the final (sanction)
             hearing, leaving it to the proponents of the scheme to live with their choices
             until the potential sudden death of disapproval at the final hurdle.

      72. The purpose of the change of practice introduced pursuant to the observations of
            Chadwick LJ in Re Hawk, and now embodied in the Practice Statement, was
            and remains to accelerate to the first stage (at the Convening Hearing)
            consideration by the Court of the issue of class composition. Whilst the Court’s
            decision at that stage is not final, the applicant has a legitimate expectation that,
            unless circumstances materially alter or fresh considerations are put before it
            which the Court accepts should be addressed, the Court will not of its own
            motion change its mind, since (as I put it in In re APCOA Parking Holdings
            GmbH (No.2) “to do so would subvert the purpose of the revised practice”: and
            see also In re Hawk itself at [21] and Re Global Garden Pructs Italy SpA
            [2017] BCC 637, [2016] EWHC 1884 (Ch) at [43].
      73. In the present case, there was substantial opposition to the proposals for class
            composition put forward by the Administrators at the Convening Hearing
            (which lasted two days). As I have said, three creditors each represented by
            Counsel put forward arguments why the proposals should be rejected. I sought
            to describe the arguments then advanced, and my assessment and adjudication
            of them, in an oral judgment given after time for consideration. As appears
            from that judgment, the focus at that stage was on (a) whether all the
            Wentworth entities, including the entity holding the Sub-Debt, should be seen
            as one, so that the proposal simply to establish a separate class meeting for the
            Sub-Debt entity did not really or sufficiently address the problem, on the
            principal basis, as Mr Twigger put it on behalf of Deutsche, of its suggested
            “failure to recognise that the benefits to be obtained from the Scheme by some
            of the Wentworth Parties with a view to their being shared among the
            Wentworth Parties as a whole means that none of the Wentworth Parties can
            consult with the independent Higher Rate Creditors who do not stand to receive
            those benefits”; and/or more particularly, (b) whether the right negotiated by
            the Wentworth Sub-Debt entity to be consulted in respect of the certification
            and adjudication process was a right shared (at least in economic or commercial
            terms) by all Wentworth entities so as to place them all in a different class from
            others; and (c) whether (as Marble Ridge submitted) there was a requirement
            for a separate class of creditors (like itself) which had acquired rights under a
            ISDA Master Agreement from a now insolvent entity which in consequence
            had especial difficulties in certifying its claim to interest, and thus was
            disadvantaged in and by the adjudication process. For reasons I sought to
            summarise, I did not consider any of these arguments justified rejection of the
            proposed class composition.

      74. I had envisaged that there might be further evidence or reason adduced at the
             Sanction Hearing in support of the over-arching proposition that all the
             Wentworth entities were to be regarded in law as one: but that did not
             eventuate. As already stated, in point of fact, both CRC and Marble Ridge in
20-12433-scc      Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40            Exhibit A    Pg
                                        126 of 277


the end supported and voted in favour of the Scheme, and Deutsche withdrew its objection (having
all obtained some improvements to the adjudication process).

        75. Thus, the reference in Cleary Gottlieb’s letter (to which I have referred in
               paragraph [53] above, and which was sent to the Administrators but produced
               to the Court at Cleary Gottlieb’s request during the Sanction Hearing), to my
               indication that I was not minded to revisit class composition issues at the
               hearing should be viewed in the light of the co nsiderable exploration of the
               issue at the Convening Hearing, my outline judgment following it, and the fact
               that no further submissions were sought to be made to me by objectors.

        76. However, I should perhaps make clear that, whilst I did not encourage further
               submissions on the point from proponents and supporters of the Scheme, I have
               nevertheless reviewed the issue precisely because it goes to jurisdiction, and
               also because I accept that in this case the question of class composition has not
               been straightforward.

        77. I have been concerned especially to re-satisfy myself in respect of five features of
               the Scheme and its context, even though some were not the subject of objection
               at any stage: (a) the close association between the Wentworth companies; (b)
               the entitlement to consultation in some aspects of the adjudication process
               which the Wentworth Subordinated Creditor has obtained in the process of the
               Scheme’s development; (c) the Lock-Up Agreement; (d) the consent fee
               payable by Wentworth Group companies to the Senior Creditor Group; and (e)
               the fact that some provable debts though not legally owned by the Senior
               Creditor Group are or may be ultimately controlled by it.

        78. As to (a) in paragraph [77] above, it appears to be obvious that the Wentworth
               Group companies are very closely associated, and likely that in economic
               terms, unlike other creditors, they have, as a group, legal rights and commercial
               interests as subordinated creditors which mean that what they lose as Higher
               Rate Interest creditors they stand to gain in that other capacity. The question I
               have had to consider is whether that introduces a difference of class rights; and,
               for example, whether I should take each Wentworth Group entity as having, for
               the purposes of class composition, cross-holdings and/or the legal rights
               enjoyed by each other, or another, Wentworth Group entity so as should have
               been taken to require all such entities to vote in a class separate to other
               creditors. I remain satisfied that it does not. It might have been different had
               evidence been advanced such as to persuade me that the Wentworth Group
               entities were not merely connected but in law each alter egos of the other; but it
               was not. Further, by analogy, cross-holdings (where a member of one class is
               also, in respect of another legal right, a member of another class) does not, of
               itself at least, fracture the class composition: see Re Telewest, UDL Holdings
               and also Re Primacom.

        79. Similarly, as to (b) in paragraph [77] above, I also remain of the view that the fact
               that the Wentworth Group entity holding the Sub-Debt (which itself has no
               other claims), has (apparently as a condition of its support for the Scheme)
               negotiated to have various powers under the Scheme in relation to the
               adjudication process, does not raise a class issue (beyond the fact that it has
20-12433-scc      Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A    Pg
                                         127 of 277


been required to vote in a class of its own). In the event, I should note, these powers have been
modified since the Convening Hearing to remove aspects of them which have caused especial
concern to objectors: in particular, the final form of the Scheme no longer allows the Subordinated
Creditor to determine the amount of any counter-offer by LBIE. This was the only real objection
that the opposing creditors identified at the Convening Hearing, and it has now been removed. In
any event, and as submitted by the Administrators:

               (1) To the extent that any of the Wentworth Senior Creditors is an 8% Creditor,
                    a Specified Interest Creditor or a Higher Rate Creditor, the rights given to
                    them under the Scheme (in their capacity as such) are precisely the same
                    as the rights given to other creditors.

               (2) Even if the Wentworth Senior Creditors were motivated to exercise their
                    voting rights as 8% Creditors, Specified Interest Creditors or Higher Rate
                    Creditors in order to enhance the recovery of the Sub-Debt, that is a classic
                    example of a point that may go to fairness, rather than class composition.

               (3) In the absence of a relevant difference between the legal rights of the
                    Wentworth Senior Creditors (qua 8% Creditors, Specified Interest
                    Creditors or Higher Rate Creditors) and the legal rights of other creditors
                    in those classes, the question of whether those creditors can “consult
                    together with a view to their common interest” does not arise. As
                    explained above, there is no relevant difference in rights.

        80. As to (c) in paragraph [77] above, one aspect of the Lock-Up Agreement, which
               was advanced (if at all) only tangentially at the Convening Hearing, has since
               then caused me some further pause for thought. This is whether the fact that the
               Wentworth Group, as well as the Senior Creditor Group, have agreed not only
               to support the Scheme but also to accept the Settlement Premium in respect of
               all Higher Rate Claims (rather than seeking to certify their cost of funding)
               signifies or entails that their rights as against the company now are different
               from those of other Higher Rate Creditors, and could be said to make it
               impossible for them to “consult together with a view to their common interest”
               (the basic principle as classically stated by Bowen LJ in Sovereign Life
               Assurance v Dodd [1892] 2 QB 573 at 583) since they no longer can participate
               in the adjudication process, and thus have no interest in it or in discussing it. I
               have added to my consideration of this point the potentially linked fact of the
               agreement between Wentworth Group and the Senior Creditor Group (but not
               the Administrators or LBIE) for the payment by Wentworth Group companies
               of a fee of £35 million. I have concluded, however, that these matters do not
               unsettle the class composition, principally because the Lock-Up Agreement
               does not, on my analysis, remove the common rights of all the Higher Rate
               Creditors, but simply commits Wentworth Group as to which of two ways of
               exercising that right it will choose. In my view, the fact of the agreement in
               advance as to which of two options offered under the Scheme in respect of the
               right to select does not signify any material divergence o f relevant right, any
               more than a firm internal and unexpressed election on its part (such as all such
               Higher Rate Creditors had to make before voting), without binding
               commitment or agreement, would do so. Furthermore, I do not consider that
               this precontracted choice is such as to prevent constructive discussion of the
20-12433-scc       Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A    Pg
                                          128 of 277


overall Scheme and the balance of benefit that it is intended to bring; and that is so taking into
account the arrangements between Wentworth Group and the Senior Creditor Group. Whilst I
accept all this is relevant to stages two and three of the three-stage test originally formulated in
Buckley on the Companies Acts (13th edn, 1957) and approved by David Richards J (as he then
was) in Re Telewest Communications (No. 2) Ltd I was satisfied that it does not cast doubt on the
composition of the classes convened.
         81. I need add little more to what I have already said about the consent fee (see (d) in
                paragraph [77] above). In the end, the point was pursued principally in
                correspondence on behalf of GSI and was presented clearly and sharply as
                follows in a letter dated 8 June 2018 from Cleary Gottlieb to the
                Administrators’ solicitors (Linklaters LLP), as follows:

                   “As you know, our client Goldman Sachs International (“GSI”) has
                   raised concerns about the fairness of the Scheme, and for that reason
                   voted against the proposed scheme. GSI continues to consider that the
                   proposed scheme is unfair, in particular because of the arrangements
                   between the SCG and Wentworth, where the SCG is being paid at least
                   £35 million to support the proposed scheme and compromise its appeal
                   rights in the Waterfall IIC appeal. The same incentive is not available to
                   other Higher Rate Creditors including GSI which will be deprived of its
                   appeal rights under the proposed scheme. In effect, the SCG is being
                   paid at least £35 million in consideration of it not pursuing the Waterfall
                   IIC appeal, while GSI is simply being stripped of that right without
                   compensation. Other Higher Rate Creditors who stand to benefit if GSI
                   succeeds in the
                   Waterfall IIC appeal are similarly prejudiced.”

The objection is expressed as being on grounds of unfairness. I consider it later at the second and
third stages of my assessment. It is not presented as an objection to class constitution. Although it
is fair to acknowledge that this may be in deference to the decision already made on 11 June 2018,
I think that the point does really go to fairness. As it seems to me, these matters are relevant at a
subsequent stage in the assessment of the Scheme, and I consider them later accordingly at the
second and third stages of my assessment. But for the purposes of this first stage, I remain
satisfied that the fact that, after the arrangements (to which the Administrators were not party)
were reveale d, a separate class for the Senior Creditor Groupwas conceived to be advisable and
probably necessary, has removed that source of concern in the context of class composition.

        82. I have again considered, in relation to (e) in paragraph [77] above, whether the
                fact that some provable debts are not legally owned by the Senior Creditor
                Group, but are ultimately controlled by one or more members of the Senior
                Creditor Group (for example, through a trust structure or a sub-participation
                arrangement) ought to have required the holders of such claims to vote in a
                separate class. Again, I remain of the view that this is not the case. For the
                purposes of class composition, the relevant “rights” are the rights of the legal
                owner of the relevant claim. The fact that the legal owner of the claim may be
                required to vote in accordance with the instructions of a third party (e.g. a
20-12433-scc       Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A    Pg
                                          129 of 277


beneficial owner or sub-participant) is not relevant to class composition: see Re Zodiac Pool
Solutions SAS [2014] BCC 569 at [21] (Morgan J) and Re Abbey National plc [2004] EWHC 2776
(Ch) at [4] and [13] (Evans -Lombe J). The scheme company’s contractual relationship is with its
legal creditors, and it would be unworkable to compose classes by reference to the position of third
parties who may be able to control the exercise of the legal creditor’s voting rights. The
involvement of such third parties may be relevant in assessing the fairness of the scheme at the
Sanction Hearing, but I do not consider that it is relevant for the purposes of class composition.

        83. In summary, after careful review, I have remained satisfied that the class
               meetings proposed, and approved, convened and held, were properly
               constituted.


        84. However, that is the basis of the Court’s jurisdiction but it does not conclude the
               inquiry (see per Street J in Re Jax Marine Pty Ltd and Companies Act 1961
               [1967] 1 NSWR 145 at 147 (lines 25 to 27)): for conflicting interests or
               motives may be highly relevant at the second stage of considering whether, as
               matter of discretion, to sanction the scheme. That is the stage of assessing
               whether the class was fairly represented at the meeting, to which I now turn.

        Part G: whether each class was fairly represented by those attending


        85. Again, the main focus at this second stage is on the Higher Rate Creditor meeting.
               Neither the SCG Meeting nor the Subordinated Creditor Meeting, where all
               those Scheme Creditors entitled to vote did so in favour, nor the 8% Creditor
               Meeting, where the requisite majorities would have been obtained by a
               substantial margin even if Wentworth Senior Creditors had been excluded from
               it, are in issue.

        86. The issue arises in respect of the Higher Rate Creditor Meeting principally
               because (as the Cleary Gottlieb e- mail referred to in paragraph [53] above
               emphasised) the votes of the Wentworth Senior Creditors were necessary for
               the approval of the Scheme by the requisite 75% majority in value at that
               meeting. (As explained above, if the Wentworth Senior Creditors had been
               excluded from the Higher Rate Meeting, the Scheme would have been
               approved by 62 creditors, representing 93.9% in number and 62.2% in value.)

        87. As also mentioned previously, the principal objector at the Convening Meeting,
               Deutsche, did not pursue its arguments at the Sanction Hearing; and (Cleary
               Gottlieb having expressly confirmed in their letter of 8 June 2018 that GSI did
               not propose to be represented at the hearing or to serve any evidence or
               submissions in relation to it) there was no one who appeared before me to
               elaborate adversarially the argument that, even if not improperly constituted for
               the purposes of the first stage of assessment, nevertheless the Higher Rate
               Creditor class was not fairly represented at the Higher Rate Creditor Meeting.
               That does not, however, excuse the Court from its task of assessment, even if
               dialectic argument might have assisted it.
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A   Pg
                                       130 of 277


      88. The questions at the heart of the matter at this stage are (a) whether the majority
             creditors had some ‘special interest(s)’ different from and adverse to the other
             members of the Higher Rate Creditor class by which it is shown (b) they were
             predominantly motivated in voting as they did; if so, (c) whether their votes are
             to be (i) disregarded or (ii) discounted, and (d) what effect that should have in
             terms of whether or not the Court should decline to sanction the Scheme. I shall
             first discuss these tests in general, and then come on to apply them in this case.

      89. I agree with Counsel for the Administrators that the mere fact that the majority
             creditors have a special interest for supporting the scheme does not, without
             more, entail that the class was not “fairly represented”. As appears fro m
             Plowman J’s formulation of the guiding principles in Re National Bank Ltd
             (see paragraph [65] above), the concern is whether the relevant creditors have a
             special interest which is adverse to, or clashes with, the interests of the class as
             a whole. A special interest which merely provides an additional reason for
             supporting the scheme (without clashing or conflicting with the interests of the
             class as a whole) does not undermine the representative nature of the vote. This
             is well established in the authorities both before and after National Bank Ltd.
             Thus, for example:

             (1) In Re Alabama, New Orleans, Texas and Pacific Junction Railway Co
                  [1891] 1 Ch 213 at 238-239, Lindley LJ said:

                           “... what the court has to do is to see, first of all, that the
                           provisions of that statute have been complied with; and,
                           secondly, that the majority has been acting bona fide. The
                           court also has to see that the minority is not being overridden
                           by a majority having interests of its own clashing with those
                           of the minority whom they seek to coerce. Further than that,
                           the court has to look at the scheme and see whether it is one
                           as to which persons acting honestly, and viewing the scheme
                           laid before them in the interests of those whom they
                           represent, take a view which can be reasonably taken by
                           business men. The court must look at the scheme, and see
                           whether the Act has been complied with, whether the
                           majority are acting bona fide, and whether they are coercing
                           the minority in order to promote interests adverse to those of
                           the class whom they purport to represent; and then see
                           whether the scheme is a reasonable one or whether there is
                           any reasonable objection to it, or such an objection to it as
                           that any reasonable man might say that he could not approve
                           of it.”

             (2) In Re Dee Valley Group plc [2018] Ch 55, Sir Geoffrey Vos C.

                said this (at [42]):

                           “The meeting or meetings are called to establish whether or
                           not the court’s discretion to sanction a scheme can, as a
                           matter of jurisdiction, be invoked. It is, however, most
20-12433-scc   Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A   Pg
                                     131 of 277


                          important in my judgement to consider what the court is
                          doing once it embarks on exercising that discretion. It is then
                          deciding, amongst other things, first whether the statutory
                          pre-requisites have been fulfilled, and secondly whether the
                          class attending the meeting the court called was fairly
                          represented by those attending the meeting, whether the
                          statutory majority were acting bona fide and not coercing the
                          minority in order to promote interests adverse to those of the
                          class they purport to represent. It is quite clear from that
                          exercise that the court is indeed concerned with those matters
                          in sanctioning a scheme. The clue as to what members are
                          supposed to be doing in voting at the court’s class meeting is
                          also, I think, to be found in that second well established
                          formulation. The members are supposed to be fairly
                          representing their class, and acting bona fide, and not
                          coercing a minority in order to promote interests adverse to
                          the class they purport to represent ...

                         The test itself is, as I have said, made clear by the exercise
                         that the court undertakes at the sanction stage. That points
                         clearly to the need for the class members at the court
                         meeting to be voting in the interests of the class and not to
                         promote interests adverse to the class they purport to
                         represent ...”

            (3) I said much the same in In Re Apcoa [supra]:


                         “... if an allegation is made that a creditor had improper
                         regard to interests other than those of the class to which he
                         belonged, it is necessary for there to be a ‘but for’ link
                         between the collateral interest and the decision to vote in the
                         way that he did. The person challenging the relevant vote
                         must therefore show that an intelligent and honest member
                         of the class without those collateral interests could not have
                         voted in the way that he did. It is not sufficient simply to
                         show that the collateral interest is an additional reason for
                         voting in the manner in which he would otherwise have
                         voted.”



            (4) The same view has recently been taken by the Grand Court of the Cayman
                Islands in Re Ocean Rig UDW Inc (18 September 2017, Parker J) with the
                benefit of full adversarial argument, including the citation of all relevant
                English and Australian authorities.

      91. Further, and particularly as to (b) in paragraph [89] above, I agree also with
            Counsel for the Administrators that the bare existence of an adverse interest is
            not enough to impugn a creditor’s vote as being unrepresentative of the class.
20-12433-scc       Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A    Pg
                                           132 of 277


There must be a strong and direct causative link between the creditor’s decision to support the
scheme and the creditor’s adverse interest such that it is the adverse interest which drives the
creditor’s voting decision. In the absence of such a link, there is simply no sufficient reason to treat
the creditor’s vote any differently from those of the rest of the class.

        92. As Counsel for the Administrators also pointed out, the commercial affairs of
                sophisticated creditors, particularly where the creditors are hedge funds or
                global financial institutions, are often so complex and interconnected that any
                given transaction will throw up a whole host of potential conflicts between
                them. It would be highly unsatisfactory, and in reality impracticable, if the need
                to establish the dominant causative reason why a relevant creditor supported the
                scheme required assessment of that creditor’s subjective state of mind. An
                objective test is required.

        93. In Apcoa, my suggestion was as follows (at [130]):


                        “if an allegation is made that a creditor had improper regard to
                        interests other than those of the class to which he belonged, it is
                        necessary for there to be a ‘but for’ link between the collateral
                        interest and the decision to vote in the way that he did. The person
                        challenging the relevant vote must therefore show that an
                        intelligent and honest member of the class without those collateral
                        interests could not have voted in the way that he did.”

        94. Although this ‘but for’ test was approved and applied by the Grand Court of the
                Cayman Islands in Ocean Rig at [122], it has elsewhere been doubted,
                especially (and recently) in Re Boart Longyear Ltd (No 2) (2017) 122 ACSR
                437 at [134], where it was submitted (incorrectly) that the causal analysis stated
                in Apcoa was “in the nature of obiter dicta” and, without deciding the point,
Black J said that he was

                        “inclined to think that test was put at too high a level, and that it
                        should be sufficient to establish that an interest was likely to have,
                        for example, a real or substantial impact on the vote of a member
                        of a class, to raise a question whether that class
                        member’s vote is representative of the class as a whole”.



        95. In submissions before me, Counsel for the Administrators supported the ‘but for’
                test; but I think it fair to characterise the submissions of Counsel for the Senior
                Creditor Group (supported by Counsel for Wentworth Group) as more nuanced
                in this regard. On behalf of the Senior Creditor Group, Mr Dicker QC in his
                oral submissions put it this way: “So far as stage 2 is concerned, the phrase
                used by Plowman J was whether the statutory majority are acting bona fides not
                coercing the minority in order to promote interests adverse to those of the class
                whom they purport to represent. In our submission, one needs to have regard to
                that phrase as a whole. It is a unitary concept, essentially: Were they voting
                with a view to the interests of the class or not? The reason you asked that
20-12433-scc       Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A     Pg
                                           133 of 277


question is that, having at class stage allocated creditors by reference to their legal rights, what
weight do you put on their votes when it comes to the sanction hearing, when deciding how to
exercise your discretion. In our submission, the answer to that will often depend critically on the
facts, including the precise nature of the collateral interest. So, for example, if the interest is
adverse, one may say, "Well, actually, I am not going to put much weight on the fact they voted in
favour in deciding whether or not to exercise the court's discretion to sanction the scheme."
Conversely, if the interests are aligned, again, depending on the facts, one may put a lot of weight,
not so much weight on the votes that they have expressed, depending on the nature and extent of
the collateral interest. So, in our submission, the result is likely to be in most cases the same as that
advocated for by Mr. Trower. However, in our respectful submission, it might be preferable to
preserve as it were a little bit of flexibility reflecting the fact that ultimately this is a question of
discretion for the court and unlikely to be capable of being reduced to a sort of rigid flow diagram
of analysis.”


        96. I unhesitatingly agree that the discretion of the Court should not be circumscribed
                by inflexible rules; and certainly that was not my intention in adopting a ‘but
                for’ test in Apcoa. Rather, I intended to illustrate that to show that the vote was
                the product of a creditor’s special adverse interest such as to make the result
                unrepresentative of the class the creditor’s adverse interest must be shown to be
                what impelled it to vote as it did.

        97. The problem to be addressed is in distinguishing between an adverse interest and
                an additional one in circumstances where commercial creditors may be
                expected to have a variety of additional interests which may be in competition,
                but which are not the dominant causative reason for casting a vote one way or
                the other.

        98. In that context, it is, to my mind, important that at the second stage what the
                Court is guarding against is coercion of a class by a self- interested majority
                within it voting in its perception of its own interests rather than the class
                interest (see, for example, Alabama at 239); and that the authorities do seem to
                make clear that at this stage the question is not whether one or more creditors
                had, in voting, an interest not enjoyed by others and adverse to them which
                could or even would have had a material bearing on the voting creditor’s point
                of view; it is whether the voting creditor’s special interest is adverse to, or even
                inconsistent with the interests of the class, and in objective reality the factor
                which caused the creditor to vote as it did.

        99. In Dee Valley, Sir Geoffrey Vos C. went on (after the passage quoted in
                paragraph [90(2)] above) to say this (at [47]):

                        “I have therefore concluded that members voting at a class
                        meeting directed by the court must exercise their power to vote
                        ‘for the purpose of benefiting the class as a whole, and not merely
                        individual members only’: see Viscount Haldane’s formulation in
                        the British America Nickel case [1927] AC 369,
                        371. I am not sure that the gloss suggesting that members at such
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A   Pg
                                      134 of 277


                    a meeting must not vote for extraneous reasons is helpful. The key
                    is that the members of the class must vote in the interests of the
                    class as whole and not in their own specific interests if they are
                    different from the interests of the class.”



      100. British American Nickel (in the Privy Council) is also interesting. The question
            on appeal concerned the validity of a vote by the majority debenture-holders to
            bind a minority under the terms of the debenture. One of the debenture-holders
            (Mr John R Booth) was induced to vote in favour of the scheme by a promise of
            receiving US$2m in ordinary shares. His vote was necessary to secure the
            majority. On the evidence, the judge (Kelly J in the Supreme Court of Ontario)
            held

                    “the votes neither of Mr Booth nor of the British Government
                    would have been given for the scheme had they been influenced
                    only by what was most in the interest of the bondholder.”



      101. As it strikes me, that formulation is similar to the “but for” test in Apcoa. The
            focus is on whether the special interest in question is the only, or at least the
            deciding, factor.

      102. In British American Nickel the Privy Council upheld Kelly J’s approach.
            Viscount Haldane LC stated as follows (at 371):

                    “[The votes] must be exercised subject to a general principle, which
                    is applicable to all authorities conferred on majorities of classes
                    enabling them to bind minorities; namely, that the power given
                    must be exercised for the purpose of benefiting the class as a whole,
                    and not merely individual members only.”
                    (emphasis added)


      103. In summary, and whilst wary of any exclusive or binary test and not intending to
            suggest any mechanistic restriction on the discretion of the Court at each stage,
            I continue to think that with suitable caution or nuance in its application, the
            ‘but for’ test may be helpful in conveying the extent to which the special
            interest must be demonstrated to be an adverse one before the vote of a member
            of a class at a duly constituted class meeting is to be discounted or even
            disregarded. As it was put in the Administrators’ skeleton argument, “the ‘but
            for’ test is a useful heuristic for determining whether the causal link exists.”

      104. In the application of such a test, or a nuanced version of it, two important and
            inter- linked considerations are, and, as it seems to me, usually will be, (a)
            whether other creditors without the special interest have, apparently reasonably,
            approved the scheme proposed as being in their interests as members of the
            class concerned and (b) whether having regard to what would be the position if
            there were no scheme there is more to unite the members of the class than
            divide them.
20-12433-scc    Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A    Pg
                                      135 of 277


      105. The first speaks for itself: if creditors in the class without the special interest
             have, on an informed basis, voted in favour of the proposed scheme that further
             supports the conclusion that the majority had the interests of the class in mind,
             and not merely their own.

      106. As to the second issue, the ‘comparator’ is always very important at both the
             second and the third stage, as was recognised as long ago as the decision in In
             re English, Scottish and Australian Chartered Bank [1893] 3 Ch 385 at 415,
             though it should not be used as “a solvent for all class differences” even in a
             context where the alternative is insolvent winding- up or its real likelihood
             (which will destroy value and negate any real economic value in the competing
             interest): see Apcoa (No 2) at [117].
      107. It is important also, I think, to recognise that whilst the class meeting is
             comprised of those having the same or sufficiently similar legal rights against
             the company, the interests in play may not be limited to but rather may
             transcend the class right, and any special advantage as regards a particular class
             right may need to be weighed against the overall benefits to be obtained under
             the scheme proposed. Thus, even if perceptions may differ acutely as to the
             separate class interest, and/or some members of the class enjoy a special
             interest or an overall advantage relative to others in the class, the broader
             interests that members of the class have in common may neutralise or displace
             any suggestion of a coordinated majority having voted in order to obtain the
             special interest or advantage. The critical question for each Scheme Creditor is
             whether it is content with the overall “deal” which the Scheme represents.
             Albeit in rather different circumstances of apparently imminent insolvency, this
             was the point I sought to make in Apcoa (No 2) at [116].
      108. The final issue in this context is as to what the effect would be if the Court were
             to conclude that a creditor’s special interest was the dominant causative reason
             for it having voted in favour of a proposed scheme, and in particular, whether
             the Court could in its discretion nevertheless sanction the scheme.

      109. It is the passing of resolutions by the requisite statutory majorities at properly
             composed and constituted class meetings duly convened and held which gives
             the Court jurisdiction on application made to it pursuant to Part 26 of the CA
             2006 to sanction a scheme. Unless the ‘special interest’ is such as to
             demonstrate some flaw in the class compo sition, the Court retains that
             jurisdiction even if it is established that a vote at a class meeting was
             unrepresentative of the class.

      110. In such circumstances, the Court may either (a) discount the weight given to the
             majority vote and consider the fairness of the scheme without adopting any
             particular presumption in favour of the majority or (b) altogether disregard the
             relevant votes of ‘special interest’ creditors so that the relevant votes are void,
             and do not count at all towards the statutory majority, in which case if the
             requisite majorities are not achieved the scheme must fail.

      111. The distinction between “discounting” and “disregarding” a vote is apparent from
             a number of authorities:
20-12433-scc   Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A   Pg
                                     136 of 277


           (1) One of the earliest relevant decisions, Re Alabama, depicts the treatment of
                an unrepresentative vote as a discretionary matter for the Court. See, for
                example, the speech of Bowen LJ at 244:

                  “[A]lthough in a meeting which is to be held under this section it is
                  perfectly fair for every man to do that which is best for himself, yet
                  the Court, which has to see what is reasonable and just as regards
                  the interests of the whole class, would certainly be very much
                  influenced in its decision, if it turned out that the majority was
                  composed of persons who had not really the
                  interests of that class at stake.”

           (2) In Re UDL, Lord Millett said at 185:


                   “The court will decline to sanction a scheme unless it is satisfied,
                   not only that the meetings were properly constituted and that the
                   proposals were approved by the requisite majorities, but that the
                   result of each meeting fairly reflected the views of the creditors
                   concerned. To this end it may discount or disregard altogether the
                   votes of those who, though entitled to vote at a meeting as a
                   member of the class concerned, have such personal or special
                   interests in supporting the proposals that their views cannot be
                   regarded as fairly representative of the class in question.”


                These remarks draw a clear distinction between discounting and
                disregarding a vote. The word “may” indicates that the matter is
                discretionary.

           (3) In the course of his analysis, Lord Millett referred to three Australian
                decisions: Re Chevron (Sydney) Ltd [1963] VR 249, Re
                Jax Marine Pty Ltd [1967] 1 NSWR 145 and Re Landmark Corp Ltd
                [1968] 1 NSWR 759. In Chevron at 255-256, Adams J clearly indicated
                that the treatment of an unrepresentative vote is a matter of discretion:
                    “In so far as members of a class have in fact voted for a scheme not
                    because it benefits them as members of the class but because it
                    gives them benefits in some other capacity, their votes would of
                    course, in a sense, not reflect the views of the class as such
                    although they are counted for the purposes of determining whether
                    the statutory majority has been obtained at the meeting of the class.

                   Whether that has been the case here or not does not appear from
                   the evidence, and for that reason I have felt that I should be
                   satisfied of the benefits which might reasonably be considered to
                   accrue to the debenture stockholders from the scheme without
                   paying too much regard to the majority obtained at the meeting.
20-12433-scc       Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A    Pg
                                          137 of 277


                        The true position appears to be that where the members of a class
                        have divergent interests because some have and others have not
                        interests in a compa ny other than as members of the class the
                        Court may treat the result of the voting at the meeting of the class
                        as not necessarily representing the views of the class as such, and
                        thus should apply with more reserve in such a case the proposition
                        that the members of the class are better judges of what is to their
                        commercial advantage than the Court can be.”

          (4)      In Jax Marine, Street CJ said at 134:


                        “When the petition, if there be a petition, comes before the Court
                        there is ample room within the Court’s statutory discretion to
                        decide the petition in accordance with the requirements of justice
                        and equity as those requirements appear to affect the rights of the
                        class and its members. Quite frequently it is necessary to discount,
                        even to the point of discarding from consideration, the vote of a
                        creditor who, although a member of a class, may have such
                        personal or special interest as to render his view a self -centered
                        view rather than a class-promoting view … This Court is
                        accustomed on the hearing of petitions under s. 181 (that is to say
                        at the second stage of the proceedings) to recognizing and taking
                        appropriately into account any special motives or factors
                        affecting particular creditors.”

          (5)      In the recent Boart sanction judgment (see Re Boart Longyear Ltd (No 2)
                    (2017) 122 ACSR 437), it was expressly held that the treatment of an
                    unrepresentative vote is a discretionary matter. Black J commented at
                    [152]:

                       “It seems to me that the lesser weight to be given to the votes of
                       interested creditors, in the exercise of the Court’s discretion
                       whether to approve the schemes, in their original or altered forms,
                       is not a mathematical exercise”.

      112. As to the exercise of the Court’s discretion in this respect, the Administrators
                submitted that since the effect of disregarding the ‘special interest’ creditor’s
                vote is effectively its disenfranchisement, and since (they submitted) if the
                Court were too ready to disregard a creditor’s vote on the grounds of a special
                interest, then the test for class composition would be undermined (since a
                creditor could be excluded from the class meeting by reason of his interests
                rather than his rights), and ‘special interest’ creditors would always be
                disenfranchised, wholly disregarding the vote should be the last and most
                unusual resort. I am not persuaded by this line of argument. I would not agree
                that there is or should be such a hierarchy of response: but if one were required,
                if anything I might reverse the approach. The Court has always been, and
                should always be, especially disposed to guard against coercion of a minority
                by a self- interested majority. I would prefer to leave it that the discretion is to
20-12433-scc      Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A      Pg
                                         138 of 277


be exercised according to all the circumstances of the case, including (often most importantly) the
level of support from unconnected creditors and the Court’s view of the balance of benefit offered
by the scheme.



Application of these principles in the present case

        113. I turn to the application of these principles and guidelines to their application in
               the present case.

        114. To quote the Administrators’ skeleton argument for the Sanction

               Hearing:
                    “It is accepted that the Wentworth Senior Creditors have an interest not
                    shared by other members of the classes to which they belong. The special
                    interest arises out of the relationship between the Wentworth Senior Creditors
                    and the Subordinated Creditor. It is understood that the Wentworth Senior
                    Creditors (or those controlling them) are entitled to a proportion of the
                    recoveries of the Subordinated Creditor, pursuant to a joint venture
                    arrangement between the various members of the Wentworth Group.
                    It is understood that the joint venture was established in January 2014, but the
                    Administrators do not know the precise terms of the joint venture. The
                    Administrators have received a term sheet which describes the terms of the
                    Wentworth joint venture (the “WW Term Sheet”)… The WW Term Sheet
                    requires members of the Wentworth Group to promote the “Underlying
                    Principle”:

                    “The parties (i) shall act or, to their knowledge, omit to act, in accordance
                    with the underlying principle of enhancing the recoveries for the Recovery
                    Pool and the Preferred Equity and (ii) shall not act in a manner adverse to the
                    economic interests of the
                    LBHI2 Scheduled Creditors (in their capacity as such) …”

                    The “Recovery Pool” is defined as: “the recovery pool consisting of all the
                    assets in, or deriving from, the LBHI2 Contribution, the KS Contribution and
                    the Elliott Contribution (as adjusted to include the LBHI Contribution, to the
                    extent required).” The WW Term Sheet contains a complex series of
                    provisions which deal with the parties’ obligations to contribute to, and the
                    parties’ rights to share in, the Recovery Pool.”


        115. Nevertheless, the Administrators submitted that none of this creates any
               impediment to the sanction of the Scheme, and in particular that:

               (1) Properly understood, the Wentworth Senior Creditors’ interest in the Sub-
                    Debt is not adverse to the interests of the other Higher Rate Creditors in
                    the context of the Scheme, but aligned.

               (2) There has been no coercion of the minority, as can been seen from the high
                    level of support obtained from “independent” creditors.
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40            Exhibit A    Pg
                                      139 of 277


            (3) Further, the Wentworth Senior Creditors’ interest in the Sub-Debt is not
                 (and cannot rationally be) their dominant causative reason for supporting
                 the Scheme.

            (4) Even if that is wrong (such that the Wentworth Senior Creditors are not
                 representative of their respective classes), their votes should be discounted
                 rather than disregarded.

      116. More generally, the Administrators sought to emphasise what they presented as
            being “the fundamental fact” that all of the Scheme Creditors, including all of
            the 8% Creditors, the Higher Rate Creditors and the Subordinated Creditor,
            share a collective interest in facilitating the speedy distribution of the Surplus;
            that is the principal purpose of the Scheme; and that it thus affects all creditors
            in a similar way.

      117. I agree with the Administrators that it is important to have in mind the overall
            purpose and effect of the Scheme. That is especially so in this case because the
            context of the debate as to class composition and fair representation of the class
            tends to focus attention very much on the loss by objecting creditors of their
            rights of appeal in the Waterfall IIC application, and to obscure in consequence
            both the exposures to which the holders of such rights are also subject and the
            overall benefits of early resolution.

      118. The Scheme is a multi- faceted commercial compromise of considerable
            complexity, with ‘give and take’ on all sides. The exact balance between the
            parties is probably impossible accurately to establish, just as are the prospects
            in the various applications described compositely as the Relevant Proceedings.
            Lehman debt has been actively traded, especially given the high rate of interest
            it attracts, and the position as to sub-participatory, hedging and cross-holdings
            is as a practical matter likely to be complex, changing and less than transparent.

      119. The essential or overall deal was and remains that in return for giving up the
            possibility of establishing a greater quantum of interest on appeal, creditors
            obtain the advantage of a speedy mechanism to return the Surplus, stemming
            the continuing loss of the time value of money, free of the costs of continued
            litigation and any benefit or burden in consequence of the Relevant
            Proceedings.

      120. These include the possibility of a successful appeal to the Supreme Court in the
            Waterfall IIA Application on the applicability of the rule in Bower v Marris
            (which could have a fundamental effect on the calculation of creditors’
            entitlements to the Surplus), and the uncertainties inherent in the Olivant and
            Lacuna Applications, as well as the inevitability of delays and thus costs and
            expense of further delays.

      121. There is no reasonable doubt that in the absence of the Scheme, the
            Administrators would be unable to distribute the Surplus for an indeterminate
            but almost inevitably lengthy period. As previously explained (and see
            paragraphs [10] and [11] above especially), material delay is inherently and
            inevitably prejudicial to all creditors: it would lead to a continuing loss of the
20-12433-scc       Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A       Pg
                                          140 of 277


time value of money, a loss which will increase with every day that the Surplus is not distributed,
and which will be suffered by all Scheme Creditors equally.

        122. Whenever the trade or compromise is between an uncertain right or obligation
                and actual payment the quantification of the benefit or detriment is largely
                subjective; and the problem is exacerbated by the fact that the amounts in play
                in respect of different creditors is both variable and uncertain. It is necessary at
                this second stage to assess not the balance of advantage but whether there is
                some factor or reason to suppose that one set of Higher Rate Interest Creditors
                has an interest adverse to the interests of the others in the class.

        123. I consider it fair to focus primarily in this assessment on the way in which the
                remaining Objectors contend that there is such an adverse interest. I have
                previously quoted from the letter sent by Cleary Gottlieb on behalf of GSI to
                the Administrators dated 8 June 2018: see paragraph [81] above. As already
                noted, the substance of the objection is that the Senior Creditor Group is being
                paid “at least £35 million”
                “in consideration of it not pursuing the Waterfall IIC appeal”, whereas GSI is
                simply being stripped of the right “without compensation”. Insofar as this point
                was intended to suggest adverse interest, the short response is (as will already be
                apparent) that in light of the emergence of the arrangements for the payment to
                them, the Senior Creditor Group was not included in the Higher Rate Interest
                creditor class and was placed in a class of its own.
        124. I accept that that may not be a complete answer, given the suggestion floated (by
                Cleary Gottlieb in its email dated 13 June 2018 provided to the Court during the
                course of the Sanction Hearing (see paragraphs [53], [59] and [87] above) that
                the Senior Creditor Group may control some other members of the Higher Rate
                Creditor class; but it is in my view sufficient given that there was never any
                demonstration of that floated suggestion.

        125. As also previously noted, during the course of the Sanction Hearing Cleary
                Gottlieb advanced further points that may be thought relevant at this second
                stage, now concerning the interests of the Wentworth Group entities: see
                paragraph [53], [59] and [87] above. Although not elaborated on behalf of GSI
                (or, so far as I am aware, even mentioned by Cleary Gottlieb in its
                correspondence prior to the Sanction Hearing) this struck me as a stronger point
                than the one as to the Senior Creditor Group which it primarily advanced, since
                the interests of Wentworth Senior Creditors as a Higher Rate Creditor are
                plainly in competition with GSI in relation to the particular issue focused on by
                GSI, the Waterfall II Application, as simply demonstrated by them being
                ranged against each other (albeit as quasi-representative parties) in those
                proceedings. This initially (and intermittently thereafter) caused me some real
                concern.

        126. However, it is important again to return to the question: which is whether the
                interests of Wentworth Group have been shown to be, or are objectively likely
                to be, contrary to the interests of the relevant class in which their vote had
                influence in relation to the question really before the class as such: whether to
                accept the give and take of the Scheme as a whole.
20-12433-scc      Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A    Pg
                                         141 of 277


        127. Now as regards that question, as it seems to me, the competition between GSI and
               Wentworth Group as litigants in the Waterfall IIC Application is substantially
               beside the point. There is enough Surplus to cater for victory on appeal for GSI
               without impacting on Wentworth, unless Wentworth Groupwould garner more
               from GSI’s claims being compromised in some other way. That is why, no
               doubt, Deutsche, who did always advance this point until they withdrew their
               objection, focused on the Wentworth Group Sub-Debt interest as the feature
               giving the Wentworth entities as a whole what was said to be a special interest
               adverse to the class (since recoveries in respect of the SubDebt would be
               enhanced by the reduction of Higher Rate interest claims).

        128. I would be disposed to accept that this is not only a special interest (as is accepted
               indeed by the Administrators, as previously noted) but also, if all the
               Wentworth Group entities are treated economically as one, as being ‘adverse’
               to some in the class, and to the class as a whole in the sense that it is not an
               interest which is enjoyed by any other members of that class.

        129. However, I do not accept that, even on that basis, it is demonstrated or likely that
               this was the dominant or causative reason for the support given by the
               Wentworth Group entities to the Scheme. As the Administrators have pointed
               out, the Wentworth Senior Creditors own some 38% of all provable claims.
               They have an obvious and very significant interest in ensuring, if that can be
               done, that statutory interest is distributed quickly and properly, and that any
               potential for the ‘lacuna’ identified by the Supreme Court (such that, if LBIE
               moves from administration into liquidation, any unpaid statutory interest under
               rule 14.23(7) in respect of the period between the commencement and the
               termination of the administration would not be payable out of the Surplus or
               provable in the liquidation) is removed (see paragraph [21(4)] above).

        130. Further, subject to the issue raised late as to the control over others in the class
               that it is suggested that either Wentworth Group or the Senior Creditor Group
               may have, the conclusion that it is not (or not so much) the ‘special interest’,
               but the principal objectives of the Scheme as a whole, which explains why
               Wentworth Senior Creditors’ vote is supported by the voting results. These
               support the Administrators’ short summary that it is not “all about the Sub-
               Debt”.

        131. Thus, excluding the Wentworth Senior Creditors, 62 Higher Rate Creditors –
               representing 93.9% in number and 62.2% in value of the Higher Rate Creditors
– have voted in favour of the Scheme. Of those 62, the majority have accepted the Settlement
Premium, but a nontrivial minority of creditors (6 in total) have elected to certify their cost of
funding. Indeed, two sophisticated Higher Rate Creditors – CRC and Marble Ridge – are in
precisely that position, and (though they previously opposed) now support the Scheme. I would
accept the submission that it cannot credibly be suggested that the position taken by CRC or
Marble Ridge (or any of the other 62 Higher Rate Creditors who support the Scheme) is an
irrational one.

        132. In all the circumstances, I do not therefore consider that the votes at the class
               meetings were unrepresentative of the class interest, nor that coercion has been
               demonstrated.
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A    Pg
                                       142 of 277


      133. Even if I am wrong and it is thought that the class meetings were
             unrepresentative, I would also accept that, in all the circumstances of the case,
             it would not be right to disregard the votes of the Wentworth Senior Creditors
             as being unrepresentative of their respective classes, and to conclude
             accordingly that the Scheme must fail for want of sufficient majorities for the
             purposes of the statutory requirements. It would not be right to treat the vote as
             the independent view of the regiment such as would ordinarily (in the absence
             of any ‘blot’) be the litmus test of a scheme’s commercial good sense and
             fairness of a scheme. But nor would it be right entirely to disenfranchise and
             negate the views of a majority member of a class which is the largest creditor
             group in the LBIE estate and which, even ignoring its special interest, has, in
             common with many others, much to gain from the fulfilment of the central
             purpose of the Scheme as proposed and perceived by the Administrators.

      134. In that context, I consider that the fact of support by a solid majority in number
             having claims with a value of over 60% of the total is an important factor,
             distinguishing this case from, for example, one where there is no real indication
             of general class support either in numerosity or value terms.

      135. However, if that is the (as it were) potentially saving grace of the Scheme, the
             onus on the proponents of the Scheme to persuade the Court of its overall
             fairness is all the greater.

Part H: the overall fairness of the Scheme

      136. Many, if not most, of the matters to be taken into account in considering, at this
             third stage of the Court’s assessment of the Scheme, whether “the arrangement
             is such that an intelligent and honest man, a member of the class concerned and
             acting in respect of his interest might reasonably approve”, have already been
             addressed in the context of the two earlier stages. However, whilst more usually
             the Court has the guide (and the reassurance) of a regiment of commercial men
             marching in step, in this case, the differences in view, and the issues as to
             ulterior purposes objectives, do invite more anxious scrutiny of what appears to
             be the minority position.

      137. A useful checklist for this purpose is provided by the objections put forward by
             Deutsche in its solicitors’ letter of 5 June 2018. Although, in the event,
             Deutsche did not pursue these objections and confirmed (on 11 June 2018) that
             it did not intend to be represented at the hearing and, having secured the
             Administrators’ agreement to a contribution to its costs, “does not object to the
             court’s sanctioning of the scheme, should the court see fit to do so”, its
             objections were adopted by another Higher Rate Creditor, namely SRM, as
             previously explained (see paragraph [16] above). SRM was one of the four
             Higher Rate Interest Creditors which voted against the Scheme.

      138. By letter to the Administrators dated 12 June 2018, SRM especially ide ntified as
             its “principal reason for its objection to the Scheme” two features of the
             Certification procedure, being (a) Wentworth’s special rights of consultation
             and (b) the provision for the surrender of SRM’s “right to the supervisory
             control of the Court in respect of Certification”. I shall return to these later, in
20-12433-scc      Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A    Pg
                                         143 of 277


the course of dealing with Deutsche’s seven headline points (which also incorporate them).

        139. Deutsche’s first objection was as follows:


                  “Higher Rate Creditors who control a number of different Claims should be able
                  to take the Certification Option for some of those Claims and the Settlement
                  Option for others. The merits of pursuing the Certification Option for ISDA
                  claims will, absent any other considerations, be entirely fact and circumstance
                  specific to each relevant payee. Creditors should therefore have the freedom to
                  exercise different options in respect of their different claims, and not be
                  subjected to the unfair penalty of being deprived of the 2.5% premium for
                  claims which they would otherwise not certify, simply because a Creditor elects
                  to pursue its legitimate rights of certification in respect of other claims.”


        140. In short, Deutsche proposed that a creditor holding two claims should be able to
               receive the Settlement Premium for one claim and pursue the certification route
               for the other claim.

        141. This was, in effect, a suggestion for what was presented as an improvement to the
               Scheme. Although there is reference to it being an “unfair penalty” to be
               deprived of the 2.5% premium for claims that they would not certify simply
               because they are required to make an election across the board of their claims,
               as if this was a prejudicial defect, that is something of a misplaced forensic
               flourish. There is no unfair penalty: the Settlement Premium is offered in
               consideration for the relevant creditor agreeing to spare LBIE the time and
               expense of dealing with a certification. If a creditor holding two (or more)
               claims were permitted to “cherry pick” in this way, it is obvious what would
               happen. Each creditor would choose the Settlement Premium for claims with a
               comparatively low cost of funding, and would choose the certification route for
               claims with a comparatively high cost of funding. That would not achieve the
               cost or time savings that the Settlement Premium is designed to secure. There is
               no unfair prejudice; and the ‘solution’ proposed would have destroyed the
               rationale of the proposal.

        142. Deutsche’s second objection, which GSI continued to press in Cleary

               Gottlieb’s letter dated 8 June 2018, was as follows:


                  “As it stands, the Scheme provides no form of compensation for the loss of
                  appeal rights against the Waterfall IIC judgment. Whether equivalent to the
                  £35m ‘consent fee’ payable to the SCG or otherwise, such compensation
                  should fairly be paid to all Higher Rate Creditors.”




        143. I accept that this was and is a point of substance; however:
20-12433-scc    Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A        Pg
                                      144 of 277


             (1) It is not likely to be correct to regard the agreed sum of £35 million as being
                in consideration of not pursuing the Waterfall IIC appeal. Pursuant to the
                Lock-Up Agreement, the Senior Creditor Group agreed not to certify the
                cost of funding for any of its claims. This may have involved a significant
                transfer of value (if some of the Senior Creditor Group’s claims had a high
                cost of funding) from the Senior Creditor Group to the 8% Creditors, the
                Specified Interest Creditors and the other Higher Rate Creditors (in the
                event that the Surplus is not sufficient to pay statutory interest in full) or to
                the Subordinated Creditor or LBHI2 (if the Surplus extends beyond that
                needed to pay statutory interest in full).

             (2) It is simplistic or tunnel-visioned to depict GSI as receiving no
                consideration. It receives consideration in the form of the benefits which all
                creditors will obtain from the Scheme, and especially accelerated payment
                of the Surplus. Other Higher Rate creditors appear to accept the give and
                take.

             (3) These objectives in common seem to me to be ones which any creditor,
                including a Higher Rate Interest creditor (and, in particular, Wentworth)
                could well and entirely reasonably be willing to support.

             (4) Moreover, the consent fee is not part of the Scheme, but is a private
                arrangement between the Wentworth Group and the Senior Creditor Group.

             (5) The Scheme has been approved by a large majority of creditors who are not
                entitled to receive any consent fee, and there is no reason for the Court to
                second- guess their commercial assessment.

      144. Deutsche’s third objection was as follows:


               “Higher Rate Creditors which take the Certification Option should not be
               effectively subordinated to Specified Interest Creditors, those with 8% Interest
               Claims and those Higher Rate Creditors which take the Settlement Premium
               Option through the delay in payment. Higher Rate Creditors which take the
               Certification Option should be paid the minimum of 8% simple interest at the
               same time that all other interest is paid by the Company (provided, of course,
               that the Company has sufficient funds to do so), with only payment of any
               excess arising from the Certification process deferred.”


      145. It is true that, where a Higher Rate Creditor elects to certify, that creditor will
             only receive payment of statutory interest once the certification process is
             complete. That is because the creditor’s statutory interest entitlement will not
             be determined until the certification process has concluded. The burden of
             Deutsche’s suggestion was that such a creditor should be paid the minimum
             amount of statutory interest up front (as an interim distribution), with the
             balance (if any) payable upon the completion of the certification process.

      146. Again, this was not so much a point of alleged unfairness, so much as a
             suggestion for the Scheme’s improvement (in Deutsche’s perception).
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A        Pg
                                       145 of 277


             However:


             (1) As Mr Russell Downs put it on behalf of the Administrators,


                     “…this concern overlooks the fact that Certifying Creditors will still
                     receive their Statutory Interest far sooner than they would but for the
                     Scheme and any delay to receipt of their entitlement will be minor.”

             (2) The procedure has been designed to be expeditious and streamlined. The
                  timetable for the adjudication is deliberately compressed so as to avoid
                  any substantial delay. For example, once the adjudicator receives LBIE’s
                  written submissions, the adjudicator is required to use reasonable
                  endeavours to reach a final decision within 20 business days. A certifying
                  creditor will receive its statutory interest far more quickly than it would
                  but for the Scheme. Pending the adjudicator’s determination, LBIE will
                  hold a reserve equal to the certified sum so as to prevent any prejudice to
                  the certifying creditor.

             (3) A two-stage process would by contrast be more expensive,                       less
                  straightforward and likely to be productive of delay.

      147. Deutsche’s fourth objection was as follows:


                “The Wentworth Group should have no right to be informed of Certification
                Claims or to be consulted by the Company on those Claims. Certification
                Claims should be confidential as between the Certifying Creditor and the
                Company, whose Joint Administrators should approach the Claims in good
                faith and in a manner consistent with their obligations as officers of the court.”



      148. This objection did cause me some concern. It is uncomfortable to give any
             creditor some special status, even if carefully controlled, as regards the proof of
             another creditor; and the fact that the creditor in question (the Subordinated
             Creditor) has a considerable interest is no real answer. However, my concern is
             not such as should in my view upset the Scheme.

      149. In particular:


             (1) A right to consult is not a right to dictate. The Administrators retain their
                  discretion in its entirety, and are not fettered by the preferences of the
                  Subordinated Creditor. The Administrators are free to deal with a
                  certification in any way they think fit. There is nothing that prevents the
                  Administrators from “acting in good faith and in a manner consistent with
                  their obligations as officers of the court”.
20-12433-scc         Doc 4-1       Filed 10/15/20 Entered 10/15/20 12:35:40           Exhibit A      Pg
                                              146 of 277


                  (2) As Counsel for the Administrators pointed out, the information and
                       consultation rights afforded to the Subordinated Creditor have parallels
                       outside of the Scheme. For example:

                             (a)   Creditors are allowed to inspect the proofs lodged by other
                                    creditors (see rule 14.6 of the IR 2016), and are empowered to
                                    challenge the admission of proofs filed by other creditors (see
                                    rule 14.8 of the IR 2016 and paragraph 74 of Schedule B1 to
                                    the Insolvency Act 1986).

                             (b)   In the event of a challenge, the challenging creditor would be
                                    entitled to obtain disclosure of all relevant documents
                                    (including any relevant confidential materials) and would be
                                    fully involved in the proceedings.

                             (c)   Conversely, if a creditor could demonstrate that it had a
                                    financial interest in any legal proceedings between the office-
                                    holder and another creditor, it could apply to be joined to the
                                    proceedings as a respondent pursuant to CPR 19. In practice,
                                    the Subordinated Creditor has frequently been joined to
                                    litigation in the LBIE administration for precisely this reason.
                                    Consider, for example, the role adopted by the Subordinated
                                    Creditor in the Waterfall IIC Application in relation to the
                                    German Master Agreement, where the Subordinated Creditor
                                    successfully argued against a statutory interest claim by the
                                    Senior Creditor Group: see Waterfall IIC (Costs Judgment)
                                    [2018] EWHC 924 (Ch).

                              (d) In the event of a proposed compromise between a creditor and
                                    the estate, any other creditors whose position would be
                                    affected by the compromise are entitled to be consulted, and
                                    their wishes are relevant to the decision of the office-holder or
                                    the Court (as the case may be): see Re Greenhaven Motors
                                    [1999] BCC 463 at 643.
                  (3) The Subordinated Creditor is under an obligation to keep the relevant
                       material confidential, and not to use it for a collateral purpose. The
                       information must be destroyed or returned to the Company once it is no
                       longer reasonably required for the purposes of the Scheme.2 Accordingly,
                       there is no material risk of any prejudice to the certifying creditor.

          150. Deutsche’s fifth objection was as follows:


                     “If the Company rejects a Certification Claim, the Company should give
                     reasons why it is doing so. Only then will the Certifying Creditor know what
                     case it has to meet should it wish to take the Claim further and, if so, what
                     additional evidence it should provide to the Adjudicator.”




2
    See the Scheme at paragraph 27.3 [1/3/53].
20-12433-scc    Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A        Pg
                                      147 of 277


      151. As to this, in my view:


             (1) Fairness does not require the giving of reasons in the context of an expert
                 determination, just as it does not require an oral hearing. Indeed, at least in
                 the context of an expert determination of value,
                    “the classic rule is that silence is golden and the expert should give no
                 explanation as to how he has come to his decision, leaving it unassailable
                 even if apparently low or high” per Harman J in Re a Company, ex p Holden
                 [1991] BCLC 594 at 603d.


             (2) See also See Morgan Sindall plc v Sawston Farms (Cambs) Ltd [1999] 1
                 EGLR 90 at 92-93:

                     “The whole point of instructing a valuer to act as an expert (and not as an
                     arbitrator) is to achieve certainty by a quick and reasonably inexpensive
                     process. Such a valuation is almost invariably a non- speaking valuation,
                     with the expert’s reasoning and calculations concealed behind the curtain.
                     The court should give no encouragement to any attempt to infer, from
                     ambiguous shadows and murmurs, what is happening behind the curtain.”

             (3) That said, and as appears from the actual result in the ex parte Holden case
                 (whereby the applicant was permitted not to accedeto the acquisition of his
                 shares at a value struck by an unspeaking expert), that does not conclude
                 the point as to whether it is fair and reasonable to bind a claimant to such a
                 process, especially in circumstances where the process is in substitution
                 for other processes which would involve giving reasons (most obviously,
                 in the case of a claim before the Court).

             (4) In this case, the balance is between, on the one hand, exped ition and
                 certainty, without the danger of collateral attack and the complication of
                 reasons being required, and, on the other hand, a process more nearly
                 replicating the existing right of access to the Court.

             (5) I consider the balance struck to be to be fair and reasonable, and not vitiated
                 by any supervening or over-riding principle of fairness. The overall
                 purpose of the Scheme, supported by the majority, is to facilitate an
                 expeditious return of the Surplus to creditors. If the Administrators were
                 required to give detailed reasons for their decision, that objective might be
                 thwarted.


             (6) Further and in any event, the Scheme provides for a Consultation Period
                 during which LBIE may engage in discussions with the certifying creditor
                 regarding their certification. Mr Downs has said he envisages that, where
                 the Consultation Period is engaged,

                             “the reasons for rejecting a certification will be discussed with a

                 Certifying Creditor”.
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A     Pg
                                        148 of 277




               (7) In all the circumstances, I do not consider that the process is in this regard
                   flawed or unfair.

        152.   Deutsche’s sixth objection was as follows:


                    “If the Company rejects a Certification Claim and the Certifying Creditor
                    does not accept the Company’s decision, the Claim should be referred to one
                    of the Adjudicators identified (acting as an expert). If none of those named is
                    available, a replacement should be agreed between the Certifying Creditor
                    and the Company, without reference to the Wentworth Group. Whilst the
                    Adjudicator should uphold a Certifying Creditor’s claim unless made in bad
                    faith or irrationally, the Adjudicator should not be obliged only to choose
                    between, on the one hand, the amount certified and, on the other, the
                    statutory minimum or the Company’s counter-offer. If the Adjudicator does
                    not uphold the Certifying Creditor’s claim but considers that, on the evidence
                    presented to the Adjudicator (including evidence requested by the
                    Adjudicator), another sum would be appropriate, the Adjudicator should be
                    free to award that other sum. The Adjudicator should also be free to hold an
                    oral hearing if the Adjudicator considers it appropriate, and should give brief
                    reasons for his or her
                    decision.”



153. As Counsel for the Administrators noted in their skeleton argument, this sixth objection
      amounted to a re-writing of the adjudication process as provided for in the Scheme, as
      if that was required to rehabilitate the adjudication process. I agree with the
      Administrators that the adjudication Scheme is not such as to cause the Scheme to fail:
      some would think what Deutsche proposed an overall improvement, others not; but the
      Court’s function is to determine whether this adjudication process is a blot on the
      Scheme putting it beyond the pale of fairness.

 154. I accept that there is nothing in the adjudication process which causes the Scheme to
       fall below this threshold. This seems to me to be broadly confirmed by the voting. Out
       of the 9 Higher Rate Creditors who have elected to certify their cost of funding (and
       who could therefore be subject to the adjudication process in the future), 6 voted in
       favour of the Scheme (2 voted against and 1 abstained). The Administrators
       confirmed that none of the six is a member of the Wentworth Group or the Senior
       Creditor Group, and two of them (Marble Ridge and CRC) previously opposed the
       Scheme at the Convening Hearing.

155. As to the specific points originally raised by Deutsche:


               (1) I do not think a Certifying Creditor could have any reasonable objection to
                   the system for selecting an adjudicator. If none of the named adjudicators
                   is available, a replacement must be appointed. The replacement must be a
                   former judge or a QC. The Subordinated Creditor has a right of
                   consultation, but the Administrators have the final decision as to the
                   identity of the adjudicator (and will make that decision in accordance with
20-12433-scc   Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A    Pg
                                       149 of 277


                  their duties as officers of the Court). The system is calculated to ensure a high
                  calibre of potential appointees, and is further buttressed by the
                  Administrators’ duties as officers of the Court. My experience is that
                  reserving to each Certifying Creditor the choice of adjudication in default of
                  the three named would, in that event, be likely to lead to delay, quite
                  unnecessarily.
             (2) Borrowing from the explanation given in the Administrators’ skeleton
                  argument, the key feature of an adjudication under the Scheme is that the
                  adjudicator must either accept the creditor’s certification, accept LBIE’s
                  counter-offer (if one has been made), or award the statutory minimum of
                  8% (if no counter-offer has been made). The purpose of this structure is
                  twofold. On the one hand, it reduces the length and complexity of the
                  adjudication (so as to promote the overall objective of distributing the
                  Surplus expeditiously). On the other hand, the limited options available to
                  the adjudicator are intended to reduce the risk of excessively high
                  certifications. Creditors will understand that the adjudicator is unable to
                  cure a defective certification by re-writing it, and therefore will take care
                  to ensure that certifications are supported by proper evidence.
                  Nevertheless, the adjudication casts the burden of proof in favour of the
                  certifying creditor: the adjudicator must find in favour of the creditor
                  unless LBIE proves that the certification was made in bad faith,
                  irrationally or otherwise than in accordance with the Relevant Principles.

             (3) It is acknowledged that, under the general law, it would be possible for the
                  Court to reject both the creditor’s certification and LBIE’s analysis, and to
                  conclude that the correct figure is somewhere in the middle: see Wes tLB
                  AG v Nomura Bank International plc [2012] EWCA Civ 495 at [32] and
                  Lehman Brothers Finance SA (in liquidation) v SAL Oppenheim [2014]
                  EWHC 2627 (Ch). This practice, however, should not be elevated into a
                  rule of public policy. There is no reason why an adjudication cannot be
                  structured in the manner proposed in the Scheme for the purpose of
                  furthering the objectives set out above.
             (4) At the hearing I did question Counsel whether the introduction of an ability
                  for the adjudicators to call for oral hearings into the adjudication regime
                  might be sensible, and even perhaps requisite given especially the
                  possibility of the adjudicators rejecting a certificate on the ground of bad
                  faith. A finding of bad faith without affording any opportunity for personal
                  attendance felt uncomfortable and even counter-intuitive. I asked for
                  express confirmation that the three chosen adjudicators were happy to
                  proceed without even having that option. The positive confirmation from
                  each of the three has carried considerable weight with me. As further
                  comfort, I note that there is a mechanism by which the adjudicator can
                  request the parties to provide further information, which seems likely to be
                  sufficient to give the adjudicator all the assistance he or she needs: and as I
                  say, none of three primary appointees has conceived any
                  difficulty in any of this.


      156. Deutsche’s seventh and final objection was as follows:
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A     Pg
                                       150 of 277


               “The Certifying Creditor should be able to take the matter to the court if the
               Adjudicator has made a manifest error, has made an error of law or has
               reached a conclusion that no reasonable Adjudicator could have reached.”

      157. This was a variation on the same theme as its earlier objections; but it chimes also
             with SRM’s particular concern as to the “surrender” of “its right to the
             supervisory control of the Court” (see paragraph [138] above).

      158. The concern is natural: and where rights of recourse to the Court are to be
             removed or restricted, not by private agreement but by virtue of a scheme
             which compels consent at the instance of a statutory majority, it is of
             heightened importance that it not be minimised, and that the substitute for legal
             recourse in the Courts should be robust, satisfactory and justified. However:

             (1) It should be noted first that the Scheme provides that “insofar as the law
                  allows there will be no right of appeal against the Adjudicator’s decision
                  (whether to a court or otherwise)”. Accordingly, the Scheme does not
                  exclude any mandatory rights of appeal which may exist under the general
                  law.
             (2) The nature of the adjudication required needs to be borne in mind. In effect
                  it it is simply to choose between the certification and the counter-offer or
                  (if no counter-offer is made) the statutory minimum of 8%. That is not
                  likely to give rise to a coherent and cogent claim of manifest error or
                  Wednesbury unreasonableness. In such circumstances, the prescription of
                  an appellate process seems more likely to engender more bitterness and
                  expense, over matters that may well ultimately signify more sound and
                  fury than prejudice.

             (3) The most obvious sort of dispute where instinct prompts against foreclosing
                  recourse to Court is one involving a point of law. However, it seems
                  unlikely that the Adjudicators will need to determine any point of law (and
                  neither Deutsche nor SRM have suggested otherwise). The Relevant
                  Principles provide the legal framework.

             (4) In any event, there is no rule of public policy that prevents parties from
                  agreeing to the final and conclusive decision of a third party on an issue
                  involving construction or mixed law and fact: and see per Chadwick LJ in
                  Brown v GIO Insurance Ltd [1998] EWCA Civ 177 at page 1, adopting as
                  correct the conclusion of Knox J in Nikko Hotels (UK) Ltd v MEPC plc
                  [1991] 2 EGLR 103 at 108 where Knox J stated:

                       “The result, in my judgment, is that if parties agree to refer to
                       the final and conclusive judgment of an expert an issue which
                       either consists of a question of construction or necessarily
                       involves the solution of a question of construction, the expert’s
                       decision will be final and conclusive and, therefore, not open to
                       review or treatment by the courts as a nullity on the ground that
                       the expert’s decision on construction was erroneous in law,
                       unless it can be shown that the expert has not performed the task
                       assigned to him. If he answered the right question in
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A    Pg
                                       151 of 277


                       the wrong way, his decision will be binding. If he has
                       answered the wrong question, his decision will be a nullity.”

      159. In the round, I have been persuaded that the certification and adjudication
             processes instituted by the Scheme are such as could reasonably be approved
             by commercial men acting in their own interest and aware of the potential for
             dispute in the areas designated to be subject to those processes; and that, in
             particular, though those processes are more “limited” (as SRM put it) than
             Court proceedings, they are not unfair, and they are justified by reference to the
             fundamental purpose of the Scheme.
      160. I should also add that, in my view, the amendments introduced to the Scheme
             prior to the Scheme Meetings (see paragraph [39] above), which removed an
             earlier feature which conferred on the Subordinated Creditor the right to
             determine the amount of any counter-offer, were certainly appropriate and
             probably necessary. I had considerable reservations as to the earlier provisions,
             and well understood the objections to them.

      161. Even the reduced role of the Subordinated Creditor now provided for has given
             me some concern: my instincts were against giving any particular role or
             platform to the Subordinated Creditor so as to enable it, without colour of
             office or being subject to any duties, to intervene in another person’s claim
             simply with a view to its own interests.

      162. However, the position of the Administrators is clear: they consider that
             involvement appropriate and would also, even apart from such provisions, have
             expected to consult with the Subordinated Creditor on this matter as one
             affecting its commercial interests, recognising that it would also have been
             entitled to intervene in any legal proceedings relating to a disputed certification.
             That view is entitled to weight; and I have taken into account also the fact that
             not only has Deutsche withdrawn its objection, but both CRC and Marble
             Ridge, who actively opposed the Scheme previously and appeared through
             Counsel at the Convening Hearing to object to the class composition proposed,
             appear also to have been satisfied by the changes so that they voted in favour of
             the Scheme.

      163. Although, therefore, I have carefully considered SRM’s continued objection o n
            this score, and its over-arching point that “the Certification Option and the
            associated Adjudication process appear to be designed to discourage Higher
            Rate Creditors from challenging the Administrators’ (and Wentworth’s) view
            of its entitlement to Statutory Interest” so as to be “particularly unfair for
            Higher Rate Interest Creditors in dispute with the Administrators as to their
            entitlement to Statutory Interest under the Certification Option”, I have
            concluded that I should not regard this revised feature or any remaining aspect
            of the certification and adjudication processes as such as to cause me to refuse
            sanction of the Scheme.
      164. Having considered these specific objections, I have also sought to stand back and
            consider the matter in the round. In any scheme such as this where the
            assessment of the comparator is to a large degree a matter of subjective
            judgement, and will inevitably affect different creditors differently, in contrast
            to the comparator of imminent, insolvent liquidation where value destruction is
            objectively inevitable, the balance to be struck is less straightforward. In the
20-12433-scc      Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A     Pg
                                         152 of 277


context of this Scheme, moreover, the cross-holdings and conflicting interests are obvious and
substantial.

        165. Nevertheless, in my judgment, the benefits overall of the Scheme are also
               obvious; and they are considerable. The certainty that delay will occasion
               substantial loss in terms of statutory interest is perhaps the most important fact
               in the matter.

        166. In the round, I have concluded that there is no unfairness such that the Court
               should decline to give its sanction to the Scheme.



 Part I: international jurisdiction and cross-border recognition
        167. This is not a scheme such as that devised for and sanctioned in the case of Apcoa
               where there is a preliminary question as to whether there are sufficient
               connections between the scheme company and this jurisdiction to attract the
               jurisdiction of the Court and warrant its exercise. LBIE being an English
               company there is no need to demonstrate some other “sufficient connection”.

        168. Nor is there any concern in this case as to any limitation or restriction on the
               scheme jurisdiction of this court such as is sometimes argued there may be in
               the context of a body corporate with its Centre of Main Interests (“COMI”) in
               another EU member state and no establishment here (though it is to be noted
               that the English court has not considered that an impediment in a number of
               decided cases): see, for example, In re Rodenstock GmbH [2011] EWHC 1104
               (Ch), [2011] Bus LR 1245; In re Magyar Telecom BV [2013] EWHC 3800
               (Ch), [2014] BCC 448; and In re Van Gansewinkel Groep BV [2015] EWHC
               2151 (Ch),
               [2015] Bus LR 1046.

        169. However, not all LBIE’s creditors are domiciled in the United Kingdom and the
               effect of the Scheme on them, and the international effectiveness of the Scheme
               generally, are plainly matters to be considered.

        170. Two principal matters need to be addressed: (i) the impact of the Recast
               Judgments Regulation; and (ii) whether the Scheme will be given and achieve
               substantial cross-border effect.



 Recast Judgments Regulation
        171. Regulation (EU) No. 1215/2012 on jurisdiction and the recognition and
              enforcement of judgments in civil and commercial matters (the “Recast
              Judgments Regulation”) applies in “civil and commercial matters”. Chapter II
              deals with jurisdiction.
        172. The basic rule underlying Chapter II is that any person domiciled in an EU
              Member State must be “sued” in the courts of that Member State: see Article
              4(1). It has never been conclusively determined whether Chapter II of the
              Recast Judgments Regulation applies to some or all schemes of arrangement,
              although the matter has been considered in a number of cases (including those
              cited at paragraph [168] above).
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A   Pg
                                      153 of 277


      173. There are two possibilities: either (a) that the jurisdictional requirements in
             Chapter II of the Recast Judgments Regulation are simply not applicable to
             English schemes of arrangement, or (b) that such schemes of arrangement do
             fall within Chapter II, so that the English Court must be satisfied that it can
             assume jurisdiction under one or more of the articles in that Chapter II.

      174. As to (a) (in paragraph [173] above), there are a variety of arguments against the
             application of the Recast Judgments Regulation. The principal arguments are
             that:

             (1) A scheme of arrangement between a company and some or all of its
                  creditors falls within the exclusion in article 1(2)(b) for “bankruptcy,
                  proceedings relating to the winding up of insolvent companies or other
                  legal persons, judicial arrangements, compositions and analogous
                  proceedings”. This was the view taken by Lewison J (as he then was) in In
                  re DAP Holdings NV [2005] EWHC 2092 (Ch); [2006] BCC 48;

             (2) The main jurisdictional provision in Chapter II, now article 4 of the Recast
                  Judgments Regulation, refers to a person being “sued” in the member state
                  in which he is domiciled, and assumes a ‘lis’: but no one is sued, nor is
                  there a ‘lis’ in the conventional sense in a creditors’ scheme of
                  arrangement: I expressed this possibility in Re Primacom;

             (3) More generally, and as stated by Snowden J in In re Van Gansewinkel at
                  [42], “it must be highly doubtful that the framers of [the Recast Judgment
                  Regulation] had schemes of arrangement in mind at all.”

      175. Against these arguments, however, and in favour of the applicability of the Recast
             Judgment Regulation, the principal arguments are that:

             (1) Article 1(1) provides that the Regulation applies to “civil and commercial
                  matters, whatever the nature of the court or tribunal”, which is plainly
                  broad enough to encompass schemes of arrangement;

             (2) The exclusion in article 1(2)(b) is intended simply to exclude proceedings
                  which fall within the Insolvency Regulation, so as to dovetail the two
                  Regulations and to avoid both any overlap and any gap between them; in
                  Re Rodenstock Briggs J (as he then was) adopted this view in the case of
                  schemes involving solvent companies, but left the matter open in the case
                  of schemes relating to insolvent companies; and in Re Magyar David
                  Richards J (as he then was) considered that

                     “it logically follows that the exclusion in article 1(2)(b) does not
                     extend to a scheme of arrangement involving an insolvent
                     company, at least unless the company is the subject of an
                     insolvency proceeding falling within the Insolvency Regulation. In
                     other words, an order sanctioning a scheme between an insolvent
                     company and creditors is subject to the Judgment Regulations, at
                     least if the company is not subject to insolvency proceedings to
                     which the Insolvency Regulation applies.”
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                 Exhibit A    Pg
                                      154 of 277


            (3) David Richards J went on to mention the case where (as here) a scheme
                 company is subject to an insolvency proceeding, stating that it would not
                 necessarily follow that the exclusion would apply, since a scheme of
                 arrangement is not an insolvency proceeding to which the Insolvency
                 Regulations applies, so that

                    “[i]t could still be that an order sanctioning a scheme of
                    arrangement in those circumstances is entitled to recognition
                    under the [the Recast Judgment
                    Regulation]”,

                  But he did not decide the point since it did not arise in the conte xt.

      176. As Snowden J noted In re Van Gansewinkel, the point is a difficult one.
            Moreover, there is an added complication in this case in that the Company’s
            administration does not fall within the Insolvency Regulation, because that
            Regulation does not apply to “investment undertakings which provide services
            involving the holding of funds or securities for third parties”: see Article 1(2).
            Nor does the Company’s administration fall within the Recast Insolvenc y
            Regulation, because that Regulation does not apply to insolvency proceedings
            which commenced prior to 26 June 2017: see Article 84(1). The Company’s
            administration also falls outside the other EU insolvency legislation, namely the
            Insurance Directive and the Credit Institutions Directive.

      177. Rather than decide it, the approach adopted by the Court is to assume (without
            deciding) that the Recast Judgment Regulation applies and then determine
            whether jurisdiction could be found within its provisions. Especially having
            regard to the peculiar additional complications in this case (as above described)
            that indeed is the course I am invited to adopt now.

      178. On that basis, the Administrators pray in aid Article 8 of the Recast Judgment
            Regulations as providing the necessary jurisdiction. So far as material, Article 8
            provides:

               “A person domiciled in a Member State may ... be sued ... (1) where he is one
               of a number of defendants, in the courts for the place where any one of them
               is domiciled, provided the claims are so closely connected that it is expedient
               to hear and determine them together to avoid the risk of
               irreconcilable judgments resulting from separate proceedings”.



      179. If at least one scheme creditor is domiciled in the UK, Article 8(1) has been
            invoked in many recent cases to establish that the English Court has jurisdiction
            to sanction a scheme affecting the rights of creditors domiciled elsewhere in the
            EU. See Re Nef Telecom BV [2014] BCC 417 at [43], where Vos J stated:

               “… if the Judgments Regulation applies because some of the creditors
               are to be regarded as defendants to the applications for sanction [of the
               scheme] then, where one of those defendants is domiciled in the United
               Kingdom, that gives the court jurisdiction under Article 6”.
20-12433-scc         Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A    Pg
                                             155 of 277




          180. This principle has been applied in a number of subsequent cases, including Re
                  Magyar Telecom BV [2014] BCC 448 at [31] (David Richards J); Re Zlomrex
                  International Finance SA [2015] 1 BCLC 369 at [15] (Mann J); Re Metinvest
                  BV [2016] I.L.Pr. 19 (Ch) at [32]
                  (Proudman J); and Re Hibu Group Ltd [2016] EWHC 1921 (Ch) at [67]
                  (Warren J).

          181. Further, although in some cases, the Court has suggested that it may not be
                  enough to identify a single creditor and should consider whether the “numbers
                  and size of the scheme creditors domiciled in [the UK]” are “sufficiently
                  large”: see Re Van Gansewinkel Groep BV [2015] Bus LR 1046 (Ch) at [51]
                  (Snowden J) and Re Global Garden Products Italy SpA [2017] BCC 637 at [25]
                  (Snowden J) that more restrictive view would cause no difficulty in this case. It
                  is understood that approximately 11% by number and 5% by value of the
                  Scheme Creditors with admitted claims are domiciled in England. 3 These
                  figures are broadly comparable to the figures in Van Gansewinkel, and are
                  sufficient (on any view) to bring the Scheme within Article 8.

          182. Nevertheless, the Administrators have drawn to my attention that the application
                  of Article 8 is, however, subject to two potential exceptions:

                  (1) Some of the Scheme Creditors (representing a very small proportion of the
                      Scheme Creditors by value) are former employees of the Company
                        domiciled outside the UK in other EU Member States (the “Relevant
                        Employees”). Article 22(1)
                        provides:


                                “An employer may bring proceedings only in the courts of the
                                Member State in which the employee is domiciled.”


                        This raises a question as to whether Article 22(1) of the Recast Judgments
                        Regulation prevents the Relevant Employees from being included in the
                        Scheme, given that the Scheme seeks to compromise the Company’s liabilities
                        under the relevant contracts of employment. It is arguable, by reference to its
                        effect, that the Scheme should be characterised as a matter relating to
                        employment within Article 22(1), even though the primary purpose of the
                        Scheme is to facilitate the distribution of statutory interest under the English
                        insolvency regime.
                  (2) Some of the finance documents governing the scheme liabilities contain
                      exclusive jurisdiction provisions in favour of the courts of another
                      Member State. This raises a question as to whether Article 25(1) of the
                      Recast Judgments Regulation prevents such creditors (the “Relevant
                        Jurisdiction Clause Creditors”) from being included in the Scheme, given
                        that the Scheme seeks to compromise the Company’s liabilities under the
                        relevant finance documents. Article 25(1) provides:

3
    See Downs at paragraph 119.1 [CH1/3/ 33-34].
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A     Pg
                                      156 of 277


                         “If the parties, regardless of their domicile, have agreed that a court or
                         the courts of a Member State are to have jurisdiction to settle any
                         disputes which have arisen or which may arise in connection with a
                         particular legal relationship, that court or those courts shall have
                         jurisdiction, unless the agreement is null and void as to its substantive
                         validity under the law of that Member State. Such jurisdiction shall be
                         exclusive unless the parties have agreed otherwise.”


                 It may be open to doubt whether the Scheme can properly be treated as falling
                 within a contractual jurisdiction clause for the purposes of Article 25(1), given
                 that the primary purpose of the Scheme is to facilitate the distribution of
                 statutory interest under the English insolvency regime. But the argument is
                 there; and it must either be adjudicated or some other solution must be
                 identified.


      183. The solution proposed by the Administrators lies in Article 26(1) of the Recast
            Judgments Regulation, which provides that “a court of a Member State before
            which a defendant enters an appearance shall have jurisdiction”. In particular:

            (1) Article 26(1) refers to a defendant who “enters an appearance”. In
                 determining whether an appearance has been entered, “it is for the lex fori
                 to determine what constitutes an appearance”: see
                 Elefanten Schuh GmbH v P ierre Jacqmain [1982] 3 CMLR 1 at 11-12 (per
                 Sir Gordon Slynn AG). This principle was approved by the Court of Appeal
                 in Harada Ltd v Turner [2003] EWCA Civ 1695 at [30], where Simon Brown
                 LJ commented:
                          “True it is, as Sir Gordon Slynn stated in his opinion as
                          Advocate- General in Elefanten, that ‘in principle … the lex
                          fori must determine the stage and manner in which any plea
                          is to be raised’, but, as the First Chamber of the ECJ (under
                          the presidency of Sir Gordon Slynn) said in Kongress
                          Agentur [1990] ECR 1-1845, whilst ‘the Court has
                          consistently held that, as regards procedural rules, reference
                          must be made to the national rules applicable by the national
                          court’, ‘it should be noted, however, that the application of
                          national procedural rules may not impair the effectiveness of
                          the Convention’.”



            (2) As a matter of English law, any Scheme Creditor who has lodged a proof of
                 debt in the administration of LBIE has submitted to the jurisdiction of the
                 English Court for all purposes relating to the administration: Rubin v
                 Eurofinance SA [2013] 1 AC 236 at [165]-[167] (Lord Collins); Stitching
                 Shell Pensionfunds v Krys [2015] AC 616 at [28]-[32] (Lord Sumption and
                 Lord Toulson); and Erste Group Bank AG v JSC ‘VMZ Red October’
                 [2015] 1 CLC 706 at [30]-[76] (Gloster LJ).
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40            Exhibit A    Pg
                                        157 of 277


             (3) Where a creditor lodges a proof of debt, the creditor’s submission to the
                    jurisdiction of the English Court is not limited to the proof itself. Rather,
                    the creditor submits to the entire insolvency process. For example, in
                    Rubin, a defendant to an avoidance action brought by the office-holder
                    submitted to the jurisdiction of the Court (in relation to the avoidance
                    action) by lodging an unconnected proof of debt in the insolvency
                    proceedings. This reflects the policy that, if a creditor seeks to benefit
                    from an insolvency process by lodging a proof and obtaining a rateable
                    distribution from the estate, the creditor cannot “pick and choose”: either
                    the creditor must be subject to the entire insolvency process, or the
                    creditor must be subject to none of it.

             (4) The Administrators have an express statutory power to propose a scheme of
                    arrangement under section 896(2)(d) of the CA 2006, and Schedule B1 to
                    the Insolvency Act 1986 specifically contemplates that an administrator
                    may propose a scheme of arrangement: see paragraph 49. Thus, the
                    Scheme should be viewed as part of the administration procedure.

             (5) It follows that, where a creditor (including any Relevant Employee or
                    Relevant Jurisdiction Clause Creditor) has lodged a proof of debt in
                    LBIE’s administration, that creditor has submitted to the jurisdiction of the
                    English Court for the purposes of the Scheme. By the same token, the
                    creditor has “entered an appearance” within Article 26(1) of the Recast
                    Judgments Regulation.

      184. I accept this argument, and that pursuant to Article 26(1) the Court has
             jurisdiction, which it should exercise, to sanction the Scheme vis-à-vis any
             Relevant Employees or Relevant Jurisdiction Clause Creditors who have
             lodged a proof of debt in the Company’s administration.

      185. Any Relevant Employees or Relevant Jurisdiction Clause Creditors who have not
             lodged a proof of debt in the Company’s administration are expressly excluded
             from the definition of “Scheme Creditor”, and are not bound by the Scheme.
             The Administrators confirmed to me that they consider that it is unlikely that
             there are any, or any substantial, creditors falling within those categories who
             have failed to submit a proof of debt in the administration. That is readily
             understandable in the context of an administration which commenced almost a
             decade
             ago.


      186. I need not therefore decide the difficult questions otherwise raised in relation to
             Relevant Employees and Relevant Jurisdiction Clause Creditors.

      Cross-border effect and International recognition

      187. Having regard to the general principle that the English court will not act in vain
             or make an order which has no substantive effect or will not achieve its
             purpose, and echoing Sompo Japan Insurance Inc v Transfercom Ltd [2007]
             EWHC 146 (Ch) at [18]-[20] and Rodenstock at paras. 73 to 77, in Re Magyar
             at [16], David Richards J said:
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A    Pg
                                      158 of 277


               “The court will not generally make any order which has no substantial
               effect and, before the court will sanction a scheme, it will need to be
               satisfied that the scheme will achieve its purpose.”


      188. However, the     principle    does not    require      either      worldwide

            effectiveness, or certainty. Thus, it does not require that the Court must be
            satisfied that the scheme will be effective in every jurisdiction worldwide: its
            focus is on jurisdictions in which, by reason of the presence there of substantial
            assets to or because of which creditors might make claims, it is especially
            important that the scheme be effective. Further, and as Snowden J explained in Re
            Gansewinkel at
            [71],


               “The English court does not need certainty as to the position under foreign
               law – but it ought to have some credible evidence to the effect that it will
               not be acting in vain.”



      189. Thus, in Sompo, when sanctioning an insurance transfer scheme under the
            Financial and Market Act 2000 (which is analogous in the context), David
            Richards J said this:

               “[17] My principal concern, when the application was first before me on
               14th December 2006, was to understand the true impact, if any, of the
               proposed transfer on the business … What, if any, effect will the
               transfer have if proceedings against Sompo were brought in those
               jurisdictions where it did have substantial assets? Would the transfer be
               recognised in those jurisdictions? If not, what purpose would be served
               by the transfer?

               [18]   It was relevant, therefore, to have so me evidence as to the
               proportion of the transferred policies which were governed by English
               law or other UK law and, particularly if the proportion were small, to
               have some evidence as to the effect of the transfer in Japan and
               perhaps other jurisdictions where Sompo has substantial assets.

               [19]    If it appeared that the transfer would have little or no
               significant effect, it raised an issue as to whether in its discretion the
               Court should sanction the transfer. It is established that, on
               comparable applications under the Companies Act 1985, the Court
               will not act in vain …

               [26] Overall this evidence leaves me less than convinced that the scheme
               once sanctioned will definitely be effective as regards proceedings in
               foreign jurisdictions to enforce claims under policies which are
               governed by foreign law, although I acknowledge that it provides a
               proper basis for concluding that it may well be so effective in Japan and
               the United States. More importantly, as I have
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A   Pg
                                       159 of 277



                 mentioned, the evidence establishes that over 27% of the
                 policies in number and by reference to reserves are
                 governed by English law, and it is reasonable to suppose
                 that the transfer will be effective in any relevant
                 jurisdictions as regards those policies. The proposed
                 scheme will therefore achieve a substantial purpose. The
                 fact that the scheme also extends to a larger class of
                 business not governed by English law is not, in my
                 judgment, a good ground for refusing to sanction the
                 scheme. Whether the scheme is recognised as effective
                 in Japan or the United States or elsewhere will, if
                 necessary, be tested in due course
                 in proceedings in those jurisdictions.”



       190. The Administrators submitted, and I agree, that the present case is
               stronger than Sompo: it is difficult to see how creditors could
               enforce their statutory interest entitlements in the English
               administration of an
               English company under English law in any jurisdiction other than
               England, and only a small proportion of the Surplus is situated
               outside of England.
       191. Nevertheless, and as previously mentioned, LBIE has applied to
               the US Bankruptcy Court for an order recognising the Scheme
               as a foreign main proceeding under Chapter 15 of the US
               Bankruptcy Code. The Administrators consider this to be a
               prudent course of action, due to the fact that there are a number
               of US-domiciled Scheme Creditors with claims under contracts
               governed by New York law, and because certain assets
               belonging to LBIE are situated in the US. The hearing of the
               application was due to take place on 19 June 2018: see Downs
               at paragraph 75. I do not know its result. However, in light of
               the matters set out above, the effectiveness of the Scheme is not
               conditional upon Chapter 15 recognition. Regardless of
               whether Chapter 15 recognition is sought or obtained, the
               Scheme will plainly achieve a substantial effect.


 Part J: Conclusion
       192. I have considered the material sent to those interested in respect
               of the Scheme and the court process relating to it. I can see no
               ‘blot’ and none has been suggested (subject to the discussion of
               objections above).

       193. As amended after the Convening Hearing, and with very minor
               amendments put forward to me and approved, I have been
               satisfied of my jurisdiction to sanction this Scheme, and that in
               my discretion I should do so. I made an Order accordingly.
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                    160 of 277




                                       j
20-12433-scc     Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40                         Exhibit A   Pg
                                       161 of 277




Neutral Citation Number: [2018] EWHC 3092 (Ch)

                                            Case No: CR-2018-008453
IN THE HIGH COURT OF JUSTICE
BUSINESS AND PROPERTY COURTS OF ENGLAND AND WALES
COMPANIES COURT (ChD)

                                                                                     Royal Courts of Justice
                                                                                           7 Rolls Building
                                                                            Fetter Lane, London EC4A 1NL

                                                                                   Date: 14 November 2018

                                                Before :

                                 MR JUSTICE SNOWDEN
                                 - - - - - - - - - - -- - - - - - - - - -

                 IN THE MATTER OF NOBLE GROUP LIMITED AND

                  IN THE MATTER OF THE COMPANIES ACT 2006

                                 - - - - - - - - - - -- - - - - - - - - -

                   William Trower QC, Henry Phillips and Lottie Pyper
            (instructed by Kirkland & Ellis International LLP) for the Company

                          David Allison QC and Stephen Robins
                             (instructed by Akin Gump LLP)
                for the members of the “Ad Hoc Group” of Scheme Creditors

                               Hearing date: 12 November 2018
                                - - - - - - - - - - -- - - - - - - - - -


                              Approved Judgment
I direct that pursuant to CPR PD 39A para 6.1 no official shorthand note shall be taken of this
     Judgment and that copies of this version as handed down may be treated as authentic.




                                        .............................

                                  MR JUSTICE SNOWDEN
20-12433-scc      Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A        Pg
                                         162 of 277
     MR JUSTICE SNOWDEN                                             Noble Group Limited: Scheme Sanction
     Approved Judgment


MR JUSTICE SNOWDEN :

1.       This is an application by Noble Group Limited (the “Company”) for an order
         sanctioning a scheme of arrangement (the “Scheme”) between the Company and its
         Scheme Creditors (as defined in the Scheme) pursuant to Part 26 of the Companies Act
         2006 (the “CA 2006”).

Background

2.       The background to the Scheme is set out in a judgment which I gave on 2 November
         2018: [2018] EWHC 2911 (Ch) (the “Convening Judgment”). I shall not repeat it at
         any length here. In the Convening Judgment I gave my reasons for convening one class
         meeting of Deutsche Bank (“DB”) alone, and a second class meeting of the remainder
         of the Scheme Creditors. I shall use the same terminology in this judgment as in the
         Convening Judgment.

3.       Very briefly, the Company is the ultimate holding company of the Noble Group (the
         “Group”), a major global commodities trader. It is incorporated and has its registered
         office in Bermuda and is listed in Singapore. The Company has been in financial
         difficulties for some time, and during the extended period of over a year during which
         a restructuring has been under negotiation, it has continued to sustain vast losses. The
         Company now estimates that the Group had a net deficiency of some US$1.1 billion at
         the end of the third quarter of this year.

4.       The Scheme is part of a broader restructuring of the Group (the “Restructuring”),
         pursuant to which, in return for the release of the Scheme Creditors’ claims,
         substantially all of the Company’s assets will be transferred to newly incorporated
         subsidiaries of a newly incorporated holding company, Noble Group Holdings Limited
         (“New Noble” and together the “New Noble Group”), and new debt instruments will
         be issued to Scheme Creditors by companies in the New Noble Group. New Noble
         itself will be listed in Singapore in place of the Company, and in addition to receiving
         debt instruments in the New Noble Group, Scheme Creditors will also receive 70% of
         the equity in New Noble via an SPV. The existing shareholders of the Company will
         be issued with 20% of the equity in New Noble, and the existing management will
         acquire the remaining 10%.

5.       As well as the release of Scheme Claims, a fundamental purpose of the Scheme is to
         provide the New Noble Group with access to substantial new hedging and trade finance
         facilities. These facilities will be provided by DB and indirectly provided by those
         Scheme Creditors who elect to “risk participate” (and thereby become “Participating
         Creditors”).    In exchange for such risk participation in the New Money Debt,
         Participating Creditors will be issued the structurally senior Priority Debt by the New
         Noble Group.




                                               2
20-12433-scc      Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A        Pg
                                         163 of 277
     MR JUSTICE SNOWDEN                                               Noble Group Limited: Scheme Sanction
     Approved Judgment


6.       It is the contention of the Board that if the Scheme is approved, the New Noble Group
         will be in a position to compete in annual bids for major commodities contracts in
         December, that it will be in a position to meet its new liabilities on an ongoing basis,
         and that value in the existing Group will have been maximised for stakeholders in the
         Company. Specifically, the Board believes that a successful implementation of the
         Scheme is likely to generate a better range of outcomes for all Scheme Creditors than
         the alternative of an insolvent liquidation of the Company, which it is said would only
         result in a dividend to unsecured creditors of between about 19 and 30 cents in the US
         dollar.

7.       The Scheme Creditors comprise substantially all of the Company’s creditors, save for,

         i)     ING Bank N.V (“ING”) which will enter into bilateral agreements with the
                Company;

         ii)    the holders of the Company’s Perpetual Capital Securities which are
                subordinated and which the evidence indicates would not receive a return in a
                liquidation. These creditors are to be offered the opportunity under the broader
                Restructuring to exchange their existing Perpetual Capital Securities for a total
                of $25 million of a new subordinated debt instrument to be issued by New
                Noble; and

         iii)   the holders of certain other “Excluded Claims” which are defined in the Scheme
                and which include the claims of DB and various professionals and
                administrative service providers.

8.       Under the Scheme, the Scheme Creditors’ claims against the Company will be released,
         in return for which, provided they have submitted valid claims before a Bar Date two
         months after the Scheme becomes effective and their claims have been admitted or
         adjudicated to be valid, Scheme Creditors will be issued with the Scheme consideration.
         The claims determination and adjudication procedure culminates in the independent
         adjudication of disputed claims by a retired Court of Appeal judge or a nominated QC,
         and has been developed so as to be analogous to the proof of debt process in an insolvent
         liquidation in the UK.

9.       The amount of Scheme Consideration with which individual Scheme Creditors will be
         issued will vary depending on the total amount of Accepted Scheme Claims and
         whether or not that Scheme Creditor elects to risk participate and thereby to become a
         Participating Creditor (which is an option open to all).

10.      The Explanatory Statement contained a section setting out high, medium and low case
         scenarios to assist Scheme Creditors in deciding (i) whether or not to support the
         Scheme and (ii) whether or not to elect to become a Participating Creditor. In summary,
         if the Scheme is implemented:

         i)     the returns to Participating Creditors are expected to be between 58.4 and 47.4
                cents on the dollar, in return for which they would be required to risk participate
                the equivalent of between 18.2 and 14.7 cents on the dollar (as a proportion of
                their Scheme Claim); and




                                                3
20-12433-scc     Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A        Pg
                                       164 of 277
  MR JUSTICE SNOWDEN                                                Noble Group Limited: Scheme Sanction
  Approved Judgment


       ii)     the returns to Non-Participating Creditors are expected to be between 24.7 and
               33.8 cents on the dollar.

Stakeholder approval for the Restructuring and the Scheme

11.    The transfer of substantially all of the Company’s assets to subsidiaries of New Noble
       was authorised by an overwhelming majority of shareholders at a special general
       meeting on 27 August 2018 (the “Shareholder Resolution”).               In waiving the
       requirement that the Senior Creditor SPV should make a mandatory bid for the other
       shares in New Noble, the Securities Industry Council that regulates takeovers in
       Singapore imposed a condition that the Restructuring is completed within three months
       from the date of the Shareholder Resolution.

12.    The Scheme Meetings of Scheme Creditors were held on 8 November 2018. The
       Scheme was approved by DB at its meeting, and by 199 out of the 202 Scheme
       Creditors who voted at the second meeting. The total turnout at the second meeting
       was high - equal to approximately 89.48% by number of those entitled to vote.
       Together, the Scheme Creditors in favour represented approximately 98.51% in number
       and 99.98% in value of those voting at the second meeting.

International matters

13.    In order to facilitate the international effectiveness of the compromises brought about
       as part of the Restructuring, the Company is also promulgating an inter-conditional
       scheme of arrangement in Bermuda, where it is incorporated and where it has its
       registered office. The sanction hearing for the Bermudan scheme is fixed for 14
       November 2018.

14.    The Company has, however, never had a substantial presence in Bermuda. Until earlier
       this year its centre of main interests (“COMI”) was in Hong Kong. At the time it
       announced that it had reached a Restructuring Support Agreement with the members of
       the Ad Hoc Group of its main creditors on 14 March 2018, the Company announced
       that it intended to move its COMI from Hong Kong to England. It claims to have
       completed that COMI shift in April 2018 and relies upon that change of COMI and a
       number of other factors, including the governing law of some of the debt instruments
       to be released, to justify this Court exercising its scheme jurisdiction over the Company.

15.    On the basis that its COMI is now in England, the Company also intends to seek
       recognition of the Scheme in the US pursuant to principles of comity and/or Chapter 15
       of the US Bankruptcy Code. A hearing of the petition is listed before the US Bankruptcy
       Court for the Southern District of New York on 15 November 2018.

The Approach to Sanction

16.    In Re Telewest Communications (No. 2) Ltd [2005] 1 BCLC 772 (“Telewest”) at [20]-
       [22], David Richards J explained the relevant principles which guide the court in the
       exercise of its power to sanction a scheme of arrangement:

               “20.      The classic formulation of the principles which guide
               the court in considering whether to sanction a scheme was set
               out by Plowman J in Re National Bank Ltd [1966] 1 All ER 1006


                                              4
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A        Pg
                                        165 of 277
  MR JUSTICE SNOWDEN                                                Noble Group Limited: Scheme Sanction
  Approved Judgment


               at 1012, [1966] 1 WLR 819 at 829 by reference to a passage in
               Buckley on the Companies Acts (13th edn, 1957) p 409, which
               has been approved and applied by the courts on many subsequent
               occasions:

                        ‘In exercising its power of sanction the court will see,
                        first, that the provisions of the statute have been
                        complied with; secondly, that the class was fairly
                        represented by those who attended the meeting and that
                        the statutory majority are acting bona fide and are not
                        coercing the minority in order to promote interests
                        adverse to those of the class whom they purport to
                        represent, and thirdly, that the arrangement is such as an
                        intelligent and honest man, a member of the class
                        concerned and acting in respect of his interest, might
                        reasonably approve.

                        The court does not sit merely to see that the majority are
                        acting bona fide and thereupon to register the decision
                        of the meeting; but at the same time the court will be
                        slow to differ from the meeting, unless either the class
                        has not been properly consulted, or the meeting has not
                        considered the matter with a view to the interests of the
                        class which it is empowered to bind, or some blot is
                        found in the scheme.’

               21.        This formulation in particular recognises and balances
               two important factors. First, in deciding to sanction a scheme
               under section 425, which has the effect of binding members or
               creditors who have voted against the scheme or abstained as well
               as those who voted in its favour, the court must be satisfied that
               it is a fair scheme. It must be a scheme that ‘an intelligent and
               honest man, a member of the class concerned and acting in
               respect of his interest, might reasonably approve’. That test also
               makes clear that the scheme proposed need not be the only fair
               scheme or even, in the court’s view, the best scheme. Necessarily
               there may be reasonable differences of view on these issues.

               22.        The second factor recognised by the above-cited
               passage is that in commercial matters members or creditors are
               much better judges of their own interests than the courts. Subject
               to the qualifications set out in the second paragraph, the court
               ‘will be slow to differ from the meeting.’”

17.   There are, accordingly, four stages to be gone through under the Buckley test:

      i)       At the first stage, the Court must consider whether the provisions of the statute
               have been complied with. This will include questions of class composition,
               whether the statutory majorities were obtained, and whether an adequate
               explanatory statement was distributed to creditors.


                                              5
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A        Pg
                                        166 of 277
  MR JUSTICE SNOWDEN                                                Noble Group Limited: Scheme Sanction
  Approved Judgment


       ii)     At the second stage, the Court must consider whether the class was fairly
               represented by the meeting, and whether the majority were coercing the minority
               in order to promote interests adverse to the class whom they purported to
               represent.

       iii)    At the third stage, the Court must consider whether the scheme is a fair scheme
               which a creditor could reasonably approve. Importantly it must be appreciated
               that the Court is not concerned to decide whether the scheme is the only fair
               scheme or even the “best” scheme.

       iv)     At the fourth stage the Court must consider whether there is any “blot” or defect
               in the scheme that would, for example, make it unlawful or in any other way
               inoperable.

18.    In an international case, the Court must also be satisfied that it is appropriate, in its
       discretion, to exercise its scheme jurisdiction on the basis that there is a sufficient
       connection between the scheme and England, and whether there is a reasonable
       prospect of the scheme being effective, having regard, in particular, to its prospects for
       recognition in other relevant jurisdictions. These two questions can be seen to be inter-
       related: see Magyar Telecom BV [2014] BCC 448 (“Magyar”) at [21]-[22].

Stage 1: compliance with the statute

Class composition

19.    I decided the relevant classes of Scheme Creditors at the convening hearing and
       explained my reasons in the Convening Judgment. Although I raised concerns over the
       position of the Other Scheme Creditors as regards the election to risk participate, and
       as to the nature and amount of some of the fees which had been paid and which were
       to be paid to some of the Scheme Creditors under the Scheme, there has been no
       subsequent challenge to that decision or the factual assumptions upon which it was
       based.

20.    One issue that I did not consider in the Convening Judgment, but which was brought
       into focus by an amendment to the Restructuring documentation, was the issue of
       releases to be granted by Scheme Creditors to a number of third parties in addition to
       the release of the Scheme Claims under the Scheme.

21.    The Chairman’s Letter in the Explanatory Statement stated that the Scheme would
       effect,

               “the absolute and irrevocable release and discharge of Scheme
               Claims, and any and all other past, present and future claims that
               any Scheme Creditor has or may have against (among others) the
               Company, Management and the Ad Hoc Group and the officers,
               directors, employees, agents, advisors and representatives of
               each of the foregoing arising out of relating to or in respect of
               the Scheme Claims, the preparation, negotiation, sanction or
               implementation of the Schemes and/or the Restructuring and/or
               the Restructuring Documents, but excluding (among others) any
               liability arising directly or indirectly out of, from or in

                                              6
20-12433-scc     Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40                 Exhibit A        Pg
                                       167 of 277
  MR JUSTICE SNOWDEN                                                 Noble Group Limited: Scheme Sanction
  Approved Judgment


               connection with, the New Bonds, the New Trade Finance
               Facility, the New Hedging Support Facility, the Increase Trade
               Finance Facility, any new shares in the Group or New Noble
               Group or any other Scheme Consideration or entitlements, and
               in the case of DB, excluding any liability arising directly or
               indirectly out of, from or in connection with, the Existing Trade
               Finance Facilities, or any other facilities provided by DB (except
               the facilities under the Existing RCF Loans).”

22.   To that end, the Deed of Waiver and Release to be executed on behalf of Scheme
      Creditors provided, at clause 2,

               “2. RELEASE

               2.1      As of the Effective Time … each Scheme Creditor shall,
               and shall procure that each of its respective Scheme Creditor
               Parties shall, irrevocably, unconditionally, fully and absolutely:

               (a)      release all of its rights, title and interest in the Scheme
                       Claims (to the extent such release has not already been
                       effected pursuant to the Schemes); and

               (b)     waive, release and discharge each and every past,
                       present and future claim which it may have against the
                       Company and the Released Parties for any Liability
                       arising out of, relating to or in respect of (i) the Scheme
                       Claims and any of the facts and matters giving rise to
                       the Scheme Claims; (ii) the preparation, negotiation,
                       sanction or implementation for the Schemes and/or the
                       Restructuring Documents; and (iii) the execution of the
                       Restructuring Documents and the carrying out of the
                       steps and transactions contemplated therein in
                       accordance with their terms…

               2.2        Nothing in Clause 2.1(b) shall have effect of waiving,
               releasing or discharging any claim which a Scheme Creditor may
               have against the Released Parties for any Liability arising out of,
               relating to or in respect of fraud.”

23.   The definition of “Released Parties” included a long list of persons. These included
      each member of the Ad Hoc Group and, by a late amendment, their “Related Parties”,
      which was a very wide definition.

24.   It is well established that the Court has jurisdiction under Part 26 CA 2006 to sanction
      a scheme which includes a mechanism (usually the execution of a deed of release by an
      attorney appointed under the scheme) under which scheme creditors are required to
      release claims against third parties where such a release is necessary in order to give
      effect to the arrangement between the company and the scheme creditors. That test is
      most clearly satisfied where the scheme compromises debts which are guaranteed and
      where, absent such a release, pursuit of the guarantor by a scheme creditor would
      undermine the compromise between the creditor and the company: see Re Lehman

                                              7
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A        Pg
                                      168 of 277
  MR JUSTICE SNOWDEN                                               Noble Group Limited: Scheme Sanction
  Approved Judgment


      Brothers International (Europe) (No 2) [2010] Bus LR 489 at [65] (Patten LJ). On the
      facts of the instant case, it seems to me that the releases of any claims “arising out of,
      relating to or in respect of the Scheme Claims and any of the facts and matters giving
      rise to the Scheme Claims” must fall into the same category.

25.   The jurisdiction is not, however, limited to guarantees and claims closely connected to
      scheme claims. In Far East Capital SA [2017] EWHC 2878 (Ch) at [14], I expressed
      the view that a release of claims against persons involved in the preparation, negotiation
      or implementation of a scheme and their legal advisers would also be within the scope
      of Part 26. Such clauses can be justified by a need not to allow scheme creditors to
      undermine the terms of the scheme itself, and have become a regular feature of schemes.
      I see no difficulty arising from the inclusion of such a clause in the terms of Clause
      2.1(b)(ii) and (iii) in the instant case.

26.   Issues might, however, arise where a scheme creditor might have a more tangential
      claim against a third party. An example might be a claim by a scheme creditor in
      negligence against an independent financial adviser who had not cautioned against him
      buying the investment in the first place, aimed at recouping the difference between the
      original amount paid for the investment and the consideration provided under the
      scheme. As a matter of jurisdiction, the release of such a claim might fall within Part
      26 if it was necessary to avoid the main compromise of the creditor’s claim against the
      company being undermined by a “ricochet” claim for contribution or indemnity in
      respect of the balance by the third-party adviser against the company. However, issues
      of class composition could arise on the facts if, for example, some but not all scheme
      creditors had such a claim against a third-party adviser, or where such a claim could be
      pursued by some scheme creditors against other scheme creditors who might have been
      involved in the matters complained of.

27.   In the instant case, however there is no evidence that any such claims exist, might exist,
      or have even been threatened. Although there has been litigation in Singapore to which
      I referred in the Convening Judgment, Mr. Trower QC told me, on instructions, that
      this essentially concerned allegations by Shareholders against the Company’s
      management. There was, he told me, no suggestion of a claim against any Scheme
      Creditors: nor was there any reason to suppose that the facts alleged might give some
      Scheme Creditors a claim against the Company’s management that was not common to
      all.

28.   Accordingly, I do not think that the inclusion of the releases in the Scheme and
      associated Restructuring documentation gives rise to any class issue in the instant case.

29.   As an aside, I did observe that the identities of the members of Ad Hoc Group who
      stand to benefit from the waiver and release could be made clear by spelling out their
      names in the Scheme and the Deed of Waiver and Release. Neither draft document did
      so, and such persons could only be identified by extrinsic reference to the Explanatory
      Statement. Both Mr. Trower QC and Mr. Allison QC were content to adopt that
      suggestion by making a small amendment to the final versions of the documents.

30.   On the basis of this analysis I therefore conclude that the classes were correctly
      constituted.



                                             8
20-12433-scc   Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A        Pg
                                       169 of 277
  MR JUSTICE SNOWDEN                                               Noble Group Limited: Scheme Sanction
  Approved Judgment


Convening the Scheme Meetings

31.   In accordance with my order of 16 October 2018 convening the Scheme meetings, the
      Scheme Documentation was sent to Scheme Creditors on 17 October 2018
      accompanied by a covering letter explaining the effect of the Convening Order, the
      various ways the Scheme Documentation could be accessed, and the various ways for
      Scheme Creditors to vote at the Scheme Meetings. The letter also provided instructions
      on how to participate in the New Money Debt and explained the implications of electing
      not to do so.

32.   On 26 October 2018, the Information Agent, Madison Pacific and Kirkland & Ellis
      wrote again to the groups of Scheme Creditors they had previously contacted, to remind
      Scheme Creditors of the ways in which the Scheme Documentation could be accessed.
      They also reminded them of the impending Record Date (on 2 November 2018), the
      Voting Instruction Deadline (on 5 November 2018) and the Risk Participation Election
      Deadline (on 14 November 2018). These communications invited Scheme Creditors to
      contact the Information Agent with any questions.

33.   On 5 November 2018 (i.e. the day of the Voting Instruction Deadline) a notice was
      circulated to Scheme Creditors reminding them that they were still able to attend the
      relevant Scheme Meeting and vote on the Scheme even if they failed to submit valid
      Notice of Claim or Account Holder Letter by the Voting Instruction Deadline.

34.   The evidence contains an account of various minor practical difficulties encountered in
      contacting some Scheme Creditors. I am satisfied that there was substantial compliance
      with the Convening Order, and that the deficiencies in notification were inadvertent and
      would not have made any difference to the outcome. They do not require the scheme
      meetings to be reconvened and to the extent I need to, I waive any failure to comply
      with the Convening order.

35.   Although I indicated in my Convening Judgment that I thought that the time for Scheme
      Creditors to assimilate the Explanatory Statement and make the necessary decisions on
      voting and risk participation was very short, there has been no challenge by any Scheme
      Creditor to the adequacy of the time allowed. Accordingly, I hold that Scheme
      Creditors had sufficient notice of the meetings and of the timetable for relevant
      decisions to be made.

The Explanatory Statement

36.   There has also been no challenge to the adequacy of the Explanatory Statement, in
      particular in relation to the issues that I identified in the Convening Judgment as to the
      identity of the members of the Ad Hoc Group and the nature and amounts of the various
      fees paid and to be paid in connection with the Scheme and Restructuring.

37.   On 2 November 2018, the Company circulated an Addendum Notice to Scheme
      Creditors informing them of certain amendments to the Scheme Documentation and
      reminding Scheme Creditors again of the Record Date, the Voting Instruction Deadline
      and the Risk Participation Deadline and inviting them to contact the Information Agent
      with any questions.      The Addendum Notice also explained how the Explanatory
      Statement ought to be read in the light of those changes.


                                             9
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A        Pg
                                       170 of 277
  MR JUSTICE SNOWDEN                                                Noble Group Limited: Scheme Sanction
  Approved Judgment


38.    According to a table produced for me by the Company, the vast majority of the changes
       were corrections of typographical errors, clarificatory changes or changes to remedy
       inconsistencies.    Mr. Trower QC submitted that those changes were obviously
       immaterial and permitted under the terms of the draft Scheme that allowed for minor
       and inconsequential amendments to be made to the drafts at the sanction hearing.

39.    Mr. Trower QC also very properly took me to the change to the terms of the Deed of
       Waiver and Release to include Related Parties to the Ad Hoc Group, which he
       acknowledged might be thought to be a more material change. Though potentially
       material, that amendment had, in my judgment, been sufficiently foreshadowed for
       anyone who was interested in the paragraph of the Explanatory Statement to which I
       have referred, and Mr. Trower QC submitted that there was no factual basis for
       believing that any actual claims might be made to which it would apply.

40.    I am readily able to make a judgment as to the nature and effect of many of the minor
       typographical and consequential amendments. However, given the complexity of the
       Restructuring documentation, the assessment of the materiality of some of the other
       amendments is an issue upon which, as a matter of reality, I am reliant upon the
       Company and its advisers to comply with their duties of full and frank disclosure.
       Those duties require them not only to identify any specific issues (and to provide what
       they contend are the answers), but also to identify for the assistance of the Court how
       any rival arguments might be put. I made a similar point in passing in a different context
       in paragraph 152 of the Convening Judgment.

41.    Mr. Trower QC readily accepted that position, and confirmed to me that neither he nor
       his team could think of any reason why any of the amendments (save that in relation to
       the waivers and releases to which I have referred) might even arguably be regarded as
       material.

42.    On these bases I accept that the Explanatory Statement (as amended) was sufficient to
       enable Scheme Creditors to make an informed decision on the merits of the Scheme.

The statutory majorities

43.    I have already set out that the necessary statutory majorities were comfortably obtained
       at the Scheme meetings. In brief, DB voted in favour, and at the second meeting
       excluding DB, 99.98% of Scheme Creditors by value who voted, being 98.51% by
       number, approved the Scheme. The detail of the voting figures is significant for reasons
       to which I shall return later.

44.    202 Scheme Creditors voted at the second Scheme meeting. The total value of such
       Scheme Claims as determined by the Chairman for voting purposes was
       US$2,987,430,846.18. The Chairman admitted all Existing Notes Creditors and
       Existing RCF Creditors to vote for the value that they submitted prior to the meeting.
       There were two Scheme Creditors with Other Scheme Claims who asserted claims in
       aggregate of US$103,491,996.53 and who were admitted by the Chairman for voting
       purposes in the combined value of US$102,671,646.18.

45.    All 35 members of the Ad Hoc Group voted in favour of the Scheme, holding Scheme
       Claims of US$2,110,650,700. 165 other Finance Creditors holding Scheme Claims of
       US$774,108,500 voted at the second meeting. Of these, 162 voted in favour of the

                                              10
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                 Exhibit A        Pg
                                        171 of 277
  MR JUSTICE SNOWDEN                                                  Noble Group Limited: Scheme Sanction
  Approved Judgment


       Scheme and 3 Noteholders holding claims of US$625,000 voted against the Scheme.
       Both of the Other Scheme Creditors voted in favour of the Scheme.

46.    Mr. Allison QC produced a table which gave a further breakdown of the voting figures
       based on information provided by Lucid Information Services Limited, which was the
       scrutineer appointed under the Convening Order. The information in that table was
       further updated by Mr. Trower QC on instructions at the hearing.

47.    As regards the split between Participating and non-Participating Creditors, I was told
       that as at the date of the sanction hearing, 74 Scheme Creditors holding claims
       amounting to US$2.79 billion had elected to risk participate and become Participating
       Creditors. Of these, 39 Scheme Creditors with claims of US$682.9 million are not
       members of the Ad Hoc Group.          The remaining 128 Scheme Creditors holding
       US$194.7 million of claims had not made an election: of these, 125 had voted in favour
       of the Scheme.

48.    In relation to Backstop Fees, of the 199 Scheme Creditors voting in favour of the
       Scheme, 63 were Backstop Lenders holding claims amounting to US$2.778 billion, and
       136 holding claims amounting to US$208.8 million were not Backstop Lenders. As
       might be expected, the 3 Scheme Creditors who voted against the Scheme were not
       Backstop Lenders.

Stage 2: Was the majority fairly representative of the class and acting properly?

49.    The second stage of the Buckley test requires a determination as to whether,

               “the class was fairly represented by those who attended the
               meeting and [whether] the statutory majority are acting bona fide
               and are not coercing the minority in order to promote interests
               adverse to those of the class whom they purport to represent.”

50.    As to the first part of that test, as I have indicated, the general meeting was well-attended
       by Finance Creditors and by two Other Scheme Creditors and there has been no
       challenge to the Chairman’s decisions on voting amounts. The total number of Other
       Scheme Creditors was always thought to be low, and hence I have no reason to believe
       that those attending were not fairly representative of the class.

51.    So far as minority protection is concerned, the most recent consideration of the issue
       was that of Hildyard J in Re Lehman Brothers International (Europe) [2018] EWHC
       1980 (Ch) (“Lehman Brothers”). Hildyard J summarised the issues at [88]:

               “The questions at the heart of the matter at this stage are (a)
               whether the majority creditors had some ‘special interest(s)’
               different from and adverse to the other members of the Higher
               Rate Creditor class by which it is shown (b) they were
               predominantly motivated in voting as they did; if so, (c) whether
               their votes are to be (i) disregarded or (ii) discounted, and (d)
               what effect that should have in terms of whether or not the Court
               should decline to sanction the Scheme.”




                                               11
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                 Exhibit A        Pg
                                        172 of 277
  MR JUSTICE SNOWDEN                                                  Noble Group Limited: Scheme Sanction
  Approved Judgment


52.   Hildyard J continued an extended analysis of the authorities in paragraphs [89]-[112],
      in the course of which he suggested that before a vote could be disregarded or
      discounted there had to be a “strong and direct causative link” between the creditor’s
      special interest and his decision to support the scheme. He then discussed at [91]-[102]
      whether the relevant test should be for the Court to ask whether a particular creditor or
      group of creditors in the majority would not have voted for the scheme “but for” their
      special interest; or whether it would be sufficient if the special interest was likely to
      have had a “real or substantial impact” on the creditor’s decision as to how to vote.

53.   Hildyard J concluded, at [103]-[105],

               “103. In summary, and whilst wary of any exclusive or binary
               test and not intending to suggest any mechanistic restriction on
               the discretion of the Court at each stage, I continue to think that
               with suitable caution or nuance in its application, the 'but for' test
               may be helpful in conveying the extent to which the special
               interest must be demonstrated to be an adverse one before the
               vote of a member of a class at a duly constituted class meeting is
               to be discounted or even disregarded. As it was put in the
               Administrators' skeleton argument, "the 'but for' test is a useful
               heuristic for determining whether the causal link exists."

               104.     In the application of such a test, or a nuanced version of
               it, two important and inter- linked considerations are, and, as it
               seems to me, usually will be, (a) whether other creditors without
               the special interest have, apparently reasonably, approved the
               scheme proposed as being in their interests as members of the
               class concerned and (b) whether having regard to what would be
               the position if there were no scheme there is more to unite the
               members of the class than divide them.

               105.     The first speaks for itself: if creditors in the class
               without the special interest have, on an informed basis, voted in
               favour of the proposed scheme that further supports the
               conclusion that the majority had the interests of the class in mind,
               and not merely their own.”

54.   In the instant case, the features of the Restructuring that might be capable of raising a
      question over the bona fides and motivation of the majority are the various fees that
      have been paid or that will become payable if the Scheme is sanctioned.

55.   I have already observed above that notwithstanding the doubts that I expressed in the
      Convening Judgment, there has been no challenge from any Scheme Creditor to the
      nature of those fees as set out in the Explanatory Statement and the evidence. On that
      basis, and given that the majority of those fees (including in particular the Work Fees
      and the RCF Waiver Fees) have already been paid, I accept that they cannot have
      provided any reason for their recipients to have voted in a manner which was adverse
      to their interests as a member of the class.




                                                12
20-12433-scc        Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A        Pg
                                         173 of 277
  MR JUSTICE SNOWDEN                                                Noble Group Limited: Scheme Sanction
  Approved Judgment


56.    The payment of the Backstop Fees is conditional on the sanction of the Scheme. In
       accordance with the observations of Hildyard J in the Lehman Brothers case, the
       Backstop Fees should only be capable of giving rise to an impermissible collateral
       interest if they create an interest that is adverse to the interests of the class of Scheme
       Creditors as a whole, and if they can be seen to be a sufficiently motivating factor in
       the decision of those who received them to vote in favour of the Scheme. I do not think
       that the Backstop Fees satisfy either requirement. On the unchallenged evidence they
       are payable at market rates in respect of further financial accommodation being
       provided to the New Noble Group and, more significantly, applying Hildyard J’s
       approach in Lehman Brothers, it is apparent that the great majority by number of
       Scheme Creditors who will not receive Backstop Fees still voted in favour of the
       Scheme.

57.    I therefore conclude that the Scheme Creditors who comprised the majority at the
       meeting were acting bona fide and were not voting so as to promote interests adverse
       to the class that they purported to represent.

Stage 3: Fairness

58.    Under the third stage of the Buckley test, the Court must consider whether “the
       arrangement is such as an intelligent and honest man, a member of the class concerned
       and acting in respect of his interest, might reasonably approve.” I have already
       observed that the role of the Court in this regard is not to substitute its own assessment
       of what is fair and reasonable for the view of the Scheme Creditors.

59.    The main driver for the Scheme is the risk of insolvency of the Group, and as
       summarised in the Explanatory Statement, the Company believes that the Scheme
       offers the prospect of a better range of outcomes than the likely alternative. On the
       basis that the Restructuring and the alternatives were adequately explained to Scheme
       Creditors in the Explanatory Statement, as David Richards J explained in Telewest, the
       resounding vote in favour strongly suggests that the Scheme should be regarded as fair
       and reasonable.

60.    The Company has raised a number of specific issues that might be regarded as bearing
       on the fairness of the Scheme. These are (i) the risk participation provisions and the
       division of the Scheme consideration between Participating and non-Participating
       Creditors, (ii) the payment of fees to some groups of Scheme Creditors, (iii) the third-
       party releases, and (iv) the claims adjudication process.

Risk participation

61.    The evidence is that the New Noble Group needs access to trade financing facilities and
       hedging facilities to compete effectively in the market in which it operates. In order to
       secure those facilities, the Scheme provides all Scheme Creditors with the opportunity
       to risk participate in the New Money Debt and receive the structurally senior Priority
       Debt. It is not uncommon for schemes to include a right to receive more valuable
       consideration in return for a creditor agreeing to risk participate in new facilities.

62.    In practice, a Scheme Creditor’s decision as to whether or not to risk participate in the
       New Money Debt will depend on their individual circumstances, including their risk
       appetite and financial position. However, the Company has gone to considerable

                                              13
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A        Pg
                                       174 of 277
  MR JUSTICE SNOWDEN                                               Noble Group Limited: Scheme Sanction
  Approved Judgment


       lengths in order to ensure that all Scheme Creditors who wish to risk participate have
       the opportunity to do so. The Cash SPV was specifically designed in order to provide
       as many Scheme Creditors who wish to risk participate with the option to do so,
       including those who may not want or have the ability to enter into the necessary
       agreement with an intermediary bank.

63.    In my Convening Judgment I specifically identified the Other Scheme Creditors as a
       group that might wish to contend that the risk participation provisions of the Scheme
       were unfair to them. However, of that cohort, two voted in favour of the Scheme and
       have not elected to risk participate; and none has appeared to argue that they have been
       unfairly treated.

64.    Since the Risk Participation Election Deadline falls on 14 November 2018, the final
       numbers of Participating and non-Participating Creditors is not yet known. However,
       as indicated above, there are a significant majority of the Scheme Creditors who voted
       in favour of the Scheme but have not yet elected to risk participate. While some may
       still do so, there are likely to be at least some who do not ultimately become
       Participating Creditors.

65.    On this basis I do not think that there is any basis upon which I can conclude that the
       provision of greater consideration under the Scheme to those who elect to risk
       participate, or the terms upon which risk participation was offered, was unfair or
       unreasonable.

Fees

66.    As I remarked in the Convening Judgment, the total fees of various types which have
       been paid over the last year and which are to be paid to some (but not all) Scheme
       Creditors are very significant. It would have been open to any Scheme Creditor to
       contend, at the sanction hearing, that no reasonable creditor could honestly think that
       the Scheme was in his interests unless he had also benefitted or stood to benefit from
       such fees. However, no Scheme Creditor has appeared to make that argument.

67.    Instead, the evidence of the Company is that the fees were a regrettable but
       commercially necessary price to pay in order to get to a stage in which the Restructuring
       could be proposed to save the business of the Group. In particular, in addition to the
       evidence concerning the Work Fees to which I referred in the Convening Judgment, I
       have had further evidence from Mr. Brough on behalf of the Company explaining the
       circumstances in which the significantly increased RCF Waiver Fees were agreed to be
       paid in December 2017 as a condition of the extension of the RCF waivers. The gist of
       that evidence is that the fees were required by certain RCF Lenders as a condition of
       their joining the Ad Hoc Group which would be a single point of contact and negotiation
       for the Company with its Noteholders and RCF Lenders.

68.    Although not in the detail which is now included in the evidence, the fees paid and
       proposed to be paid were disclosed in the Practice Statement Letter and the Explanatory
       Statement. Mr. Trower QC also observed that any Scheme Creditor reading the
       Convening Judgment could have been in no doubt about the concerns which I had at
       that stage over the nature and amount of the fees.



                                             14
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A        Pg
                                        175 of 277
  MR JUSTICE SNOWDEN                                                 Noble Group Limited: Scheme Sanction
  Approved Judgment


69.    On the basis that the issue of the fees had thereby been properly disclosed, I accept that
       by voting in favour of the Scheme and not appearing at the sanction hearing, the Scheme
       Creditors have in effect rendered their own commercial judgment as to what is in their
       best interests, and they have confirmed the commercial assessment of the directors of
       the Company that the fees were necessary to get to a restructuring solution for the
       Group. The fact that significant numbers of Scheme Creditors who do not stand to
       receive the same level of fees as the members of the Ad Hoc Group nonetheless voted
       in favour of the Scheme adds significant weight to that point.

70.    I therefore do not think that I have any basis upon which to conclude that the payment
       of the fees in this case makes the Scheme one that a Scheme Creditor could not
       reasonably approve in his own interests.

Third-party releases

71.    I have discussed the implications of the waivers and releases granted under the Scheme
       in relation to the class question above. No Scheme Creditor has raised any objections
       to the inclusion of such releases in the Scheme, and for much the same reasons as I
       expressed in relation to the class issue, I do not think that there is any basis upon which
       the inclusion of the waivers and releases could be regarded as unreasonable or unfair to
       Scheme Creditors.

The adjudication process

72.    In the Convening Judgment I briefly outlined the elaborate process under the Scheme
       for determination and adjudication by an independent adjudicator of disputed Scheme
       Claims. I also indicated that such a process was likely to have particular significance
       for Other Scheme Creditors rather than the Finance Creditors.

73.    An adjudication process has been a central feature of a number of schemes, particularly
       in the insurance field: see e.g. Hawk Insurance Co Limited [2001] 2 BCLC 480, Re Pan
       Atlantic Insurance Co Ltd [2003] EWHC 1969, Sovereign Marine and General
       Insurance [2006] BCC 774, Lehman Brothers and Stronghold Insurance Company
       Limited [2018] EWHC 2909 (Ch).

74.    In Pan Atlantic Insurance Co Ltd, Lloyd J expressed the view (at [33]) that it may be
       “entirely legitimate” for a scheme to restrict the access of creditors to the courts through
       the use of an independent adjudicator and, further, that doing so is not inconsistent with
       Art.6(1) of the European Convention on Human Rights. However, as recognised by
       Hildyard J in Lehman Brothers at [158],

               “where rights of recourse to the Court are to be removed or
               restricted, not by private agreement but by virtue of a scheme
               which compels consent at the instance of a statutory majority, it
               is of heightened importance that it not be minimised, and that the
               substitute for legal recourse in the Courts be robust, satisfactory
               and justified.”




                                               15
20-12433-scc     Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A        Pg
                                         176 of 277
  MR JUSTICE SNOWDEN                                                Noble Group Limited: Scheme Sanction
  Approved Judgment


75.    In the instant case,

       i)      the adjudication process has been modelled on the statutory procedure for proof
               of debts in a liquidation;

       ii)     the Scheme provides that the Adjudicator’s decision will be final and binding
               on the Scheme Administrators, the Company and the relevant Scheme Creditor
               but only “insofar as the law allows”. Accordingly, the Scheme does not purport
               to exclude mandatory rights of appeal which may exist under the general law;

       iii)    the Adjudicators are manifestly highly experienced and impartial; and

       iv)     the adjudication process has been developed by the Company in conjunction
               with its advisers and both the proposed Scheme Administrators and the
               Adjudicators themselves with a view to creating a fair and appropriate way of
               adjudicating on disputed Scheme Claims within a reasonable timeframe. In this
               regard, a key feature of the adjudication process is the broad latitude given to
               the Adjudicators to extend timeframes and adopt procedures appropriate to the
               issues that need to be resolved, including through the introduction of expert
               evidence and oral hearings.

76.    In these circumstances, I have no doubt that the adjudication process in this case is both
       cons istent with established legal principles, and fair.

Stage 4: defects in the Scheme

77.    At stage 4 the Court considers whether there are any “blots” on the scheme. The term
       “blot” is generally thought to refer to some technical or legal defect in the scheme, for
       example, that it does not work according to its own terms, or that it would infringe some
       mandatory provision of law: see e.g. The Co-operative Bank Plc [2017] EWHC 2269
       (Ch) at [22].

78.    In this case, one issue that might be considered under this heading relates to the position
       of the holders of the Perpetual Capital Securities.

79.    As I indicated in the Convening Judgment, the holders of the Perpetual Capital
       Securities were not included in the definition of Scheme Creditors whose claims are to
       be compromised by the Scheme. The reasons were that it is generally for the Company
       to determine with whom it wishes to propose a compromise or arrangement under Part
       26, and it was thought by the Company and its advisers that the subordinated claims of
       the holders of the Perpetual Capital Securities were sufficiently “out of the money”, in
       the sense that they would manifestly receive no distribution in a liquidation of the
       Company, that they did not need to be consulted on the Scheme: see Re Tea Corporation
       [1904] 1 Ch 12; Re Bluebrook Limited [2010] 1 BCLC 338; and My Travel Group plc
       [2005] 2 BCLC 123.

80.    The consequence is that, at least so far as the Scheme is concerned, the holders of the
       Perpetual Capital Securities will be left behind as unsatisfied creditors of the Company
       when the business and assets of the Group are transferred to the New Noble Group.




                                              16
20-12433-scc   Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A        Pg
                                      177 of 277
  MR JUSTICE SNOWDEN                                               Noble Group Limited: Scheme Sanction
  Approved Judgment


81.   I apprehend that where, as in the instant case, the scheme includes a transfer of the
      assets and business of the scheme company in such a way as will leave a non-scheme
      creditor behind with a claim against a worthless shell, that creditor would be entitled to
      appear at the sanction hearing to object that the company’s assessment of where the
      value breaks was incorrect. The creditor’s argument would be that sanction of the
      scheme would legitimise an otherwise unlawful disposal of the company’s assets in
      disregard of his interests as a creditor.

82.   In the instant case, such a complaint was apparently voiced by a lawyer for one of the
      holders of the Perpetual Capital Securities at the meeting to vote upon the exchange
      offer (which in the event turned out to be inquorate). The gist of the complaint appeared
      to be that the exchange offer made as part of the wider Restructuring to the holders of
      the Perpetual Capital Securities of US$25 million of similar securities in New Noble
      undervalued their interests in the Company.

83.   Although no holder of Perpetual Capital Securities has appeared to challenge the
      Scheme on this basis, Mr. Trower QC drew attention to the point, and I think it right
      that I should briefly deal with it.

84.   Depending on the facts and figures, there might in some case in the future be a
      substantial dispute as to the correct approach to valuation which should be adopted
      when deciding where the value breaks in the scheme company: see the extended
      discussion by Jennifer Payne in Schemes of Arrangement at pages 247-269. In the
      instant case, however, there has been no challenge to the Company’s assessment that
      given its very large balance sheet deficiency, the holders of the Perpetual Capital
      Securities are substantially “out of the money”.

85.   The only feature of the Scheme and wider Restructuring that might give rise to any
      doubt in this regard is the fact that the Shareholders of the Company, who would plainly
      rank below the holders of the Perpetual Capital Securities in a liquidation, are to receive
      20% of the equity in New Noble; and the existing management, who would not, as such,
      rank in a liquidation at all, are to receive 10% of the equity in New Noble.

86.   The answer to that point was, however, given by Mr. Trower QC. He submitted, and I
      accept, that on the evidence, it is clear that the value in the Company and in the business
      of the Group in essence belongs to the unsecured creditors, i.e. the Scheme Creditors,
      together with those who have reached bilateral arrangements with the Company or
      whose debts will be paid in the ordinary course, and who have therefore been excluded
      from the Scheme. Mr. Trower QC submitted that it is up to the Scheme Creditors to
      determine how to divide that value up between them in the Restructuring. They have
      done so and have decided that they will, for commercial reasons, share some of the
      value with the Company’s existing Shareholders and management.

87.   The commercial reasons are explained briefly in the evidence. The proponents of the
      Scheme have taken the view that since the consent of the Shareholders given by the
      Shareholder Resolution was necessary in order to permit the disposal by the Company
      of its business and assets to the New Noble Group, that consent would come at a price.
      They also took the view that the members of the Company’s existing management
      understand the Group’s business and have key relationships with suppliers and
      customers, and that it will be necessary for reasons of continuity to retain such
      experience and relationships when the business is transferred to the New Noble Group.

                                             17
20-12433-scc     Doc 4-1       Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A        Pg
                                          178 of 277
  MR JUSTICE SNOWDEN                                                Noble Group Limited: Scheme Sanction
  Approved Judgment


88.    It seems to me that those are credible reasons for the treatment of the Shareholders and
       existing management, and in the absence of any challenge at the hearing from a holder
       of Perpetual Capital Securities, I have no basis to conclude that they have any financial
       interest in the Company, or that the Scheme illegitimately harms their interests.

89.    For completeness, I should record that Mr. Trower QC also drew attention to various
       communications that have taken place with some of the Other Scheme Creditors, the
       commercial settlements that have been concluded with a number of them, and the
       comments of one other person who contacted the Court directly by email to make
       observations about the Scheme. There is nothing in any of those materials that leads
       me to conclude that there is any defect with the Scheme.

International considerations

90.    The final matters that fall to be considered arise from the international nature of the
       Scheme. They are (i) whether the Company has a sufficient connection to England; (ii)
       whether the Scheme will achieve a substantial effect; and (iii) whether the English
       Court’s jurisdiction to sanction the Scheme is limited by the Recast EU Judgments
       Regulation. These issues were raised at the Convening Hearing, but for reasons that I
       explained in the Convening Judgment, I considered that it was more appropriate for
       their determination to await this application for sanction.

Sufficient connection and substantial effect

91.    The Company is plainly liable to be wound up as an unregistered company under Part
       V of the Insolvency Act 1986, and so is a company within the meaning of section 895
       CA 2006. However, as I explained in the Convening Judgment, where a scheme
       company is incorporated abroad, the court will not exercise its jurisdiction to sanction
       the scheme unless it has a “sufficient connection” to England and Wales: see e.g. Re
       Drax Holdings Ltd [2004] 1 WLR 1049 (Ch) at [29].

92.    The “sufficient connection” test is plainly separate and distinct from the issue of where
       the scheme company has its COMI for the purposes of, say, the recast EU Insolvency
       Regulation. That might have been a relevant consideration if, as was once postulated
       as a possibility, the Company had applied for an administration order in England to
       facilitate the transfer of its business and assets to the New Noble Group: see e.g. Re
       Christophorus 3 Limited [2014] EWHC 1162 (Ch).

93.    The “sufficient connection” test is also separate and distinct from any test based on
       COMI that the US Bankruptcy Court might apply to determine whether to recognise
       the Scheme under Chapter 15 of the US Bankruptcy Code or as a matter of comity.

94.    Nonetheless, it is obvious that some of the same factors that might have been relevant
       to establishing that the Company has moved its COMI from Hong Kong to England are
       also likely to be relevant to demonstrate a “sufficient connection” with this jurisdiction.
       That is particularly so given that, as explained in Magyar, the issue of “sufficient
       connection” is bound up with the question of whether the Scheme is likely to be
       effective in the sense of being recognised in other relevant jurisdictions, and recognition
       abroad may depend on the view that the recognising court takes of the location of the
       Company’s COMI.

                                               18
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A        Pg
                                       179 of 277
  MR JUSTICE SNOWDEN                                                Noble Group Limited: Scheme Sanction
  Approved Judgment


95.   When considering those factors in the instant case, I accept the propositions that a
      company is generally free to choose where it carries on its activities and administers its
      interests; such location is not immutable; and that a company may change its COMI for
      a self-serving purpose: see e.g. Shierson v Vlieland-Boddy [2005] BCC 949 at [55].
      That case also makes clear that where it is suggested that the company has changed its
      COMI, the Court will have regard in particular to the questions of whether the change
      has been made in a way which is ascertainable by third parties such as creditors, whether
      the change is based on substance and is not an illusion, and whether it has the necessary
      element of permanence. I considered some of those points in my recent judgment in
      Re Videology Limited [2018] EWHC 2186 (Ch).

96.   In the context of a scheme, whilst the English Court will be astute to detect a COMI-
      shift performed for illegitimate and abusive reasons, it is possible that a company might
      legitimately seek the assistance of the Court with the support of, and in order to achieve
      the best result for, its creditors. In Re Codere Limited [2015] EWHC 3778 (Ch), Newey
      J indicated, at [18],

               “18.       In a sense, of course, what was done in [AI Scheme
               Limited [2015] EWHC 1233 (Ch) and [2015] EWHC 2038
               (Ch)], and what is sought to be achieved in the present case, is
               forum shopping. Debtors are seeking to give the English court
               jurisdiction so that they can take advantage of the scheme
               jurisdiction available here and which is not widely available, if
               available at all, elsewhere. Plainly forum shopping can be
               undesirable. That can potentially be so, for example, where a
               debtor seeks to move his COMI with a view to taking advantage
               of a more favourable bankruptcy regime and so escaping his
               debts. In cases such as the present, however, what is being
               attempted is to achieve a position where resort can be had to the
               law of a particular jurisdiction, not in order to evade debts but
               rather with a view to achieving the best possible outcome for
               creditors. If in those circumstances it is appropriate to speak of
               forum shopping at all, it must be on the basis that there can
               sometimes be good forum shopping.”

97.   That statement neatly describes what has happened in the instant case. The Company
      has, with the support of a large proportion of its creditors, sought to move its COMI to
      England with the intention of proposing a restructuring taking advantage of the range
      of procedures available here.

98.   Consistently with the emphasis that the CJEU has placed on the requirement that the
      factors which go to establish COMI must be ascertainable by third parties, and that a
      change in COMI should be communicated to third parties, it is also significant that the
      Company has sought to establish its connections with England in an entirely open
      manner. In particular, the Company made public announcements and communicated
      with the SGX to explain the reasons for moving its COMI between February and April
      this year, and on completion of its move, sent a notice to all its creditors informing them
      of the change in location of its head office and principal place of business to London.
      Of course a company cannot create a sufficient connection with England simply by
      saying that it intends to do so, but the fact that the Company has at all times acted openly
      and with the consent and support of its creditors is a relevant factor.

                                              19
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A        Pg
                                        180 of 277
  MR JUSTICE SNOWDEN                                               Noble Group Limited: Scheme Sanction
  Approved Judgment


99.    In the instant case, the Company places particular reliance upon the following factors
       to demonstrate a sufficient connection with England:

       i)      Since 7 April 2018 the head office of the Company has been located at 33
               Cavendish Square in London and all head office functions are carried out in
               London. No managerial activities are conducted in Bermuda and the Company
               no longer conducts substantial activities in Hong Kong.

       ii)     The Company acts as a holding company for the Group and fulfils its role as
               principal debtor under the financing arrangement required to enable its
               subsidiaries to carry on their commodity trading activities.          Seeking a
               restructuring of those debts and of the Group has been the principal focus of the
               Company’s activity since late 2017. In that regard, all of the material meetings
               between the Company and the Ad Hoc Group, particularly those conducted in
               the period immediately prior to, and in the period since, the execution of the
               RSA on 14 March 2018, have been conducted in the United Kingdom. Since
               January 2018, London has also been the main location where face-to- face
               negotiations between the Company and its other creditors and their advisers
               have taken place.

       iii)    Three of the Company’s independent non-executive directors are now based in
               the United Kingdom.

       iv)     The majority of Board meetings take place in the Company’s London head
               office, and meetings of the Audit Committee, the Risk Committee, and the
               Corporate Governance Committee are also held in London.

       v)      The London office is where the Company’s books and records are kept, save for
               the Company’s register of members which is required to remain in Bermuda. It
               is also where the Company’s officers approve key vendor payments, maintain
               the Company’s consolidated cash management system and exercise the
               Company’s treasury functions.

       vi)     As of 7 April 2018, the Company has an establishment registered in the United
               Kingdom pursuant to the Overseas Companies Regulations 2009.

       vii)     The Company notified HMRC on 12 July 2018 that it has relocated its head
               office to the UK for corporation tax purposes pursuant to section 55 of the
               Finance Act 2004.

       viii)   Telephone lines are in place for the exclusive use of the Company in London
               with a UK number and those telephone numbers are published on the
               Company’s website. The Company’s website also makes plain that its head
               office is located at the address at 33 Cavendish Square.

100.   Independently of its move of operations to London, the Company emphasises that the
       majority of the debts which are compromised under the Scheme arise under the 2018
       Notes, the 2022 Notes and the RCF, each of which is governed by English Law. A
       material proportion (at least 18%) of the Scheme Creditors are also subject to the
       personal jurisdiction of the English Court by virtue of being domiciled in England. The


                                              20
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A        Pg
                                        181 of 277
  MR JUSTICE SNOWDEN                                                 Noble Group Limited: Scheme Sanction
  Approved Judgment


       relevance of those factors to the “sufficient connection” test was discussed by Briggs J
       in Re Rodenstock [2011] Bus. L.R. 1245 (“Rodenstock”) at [67]-[68].

101.   I am satisfied on the evidence that these factors are not illusory or merely temporary.
       Taken together with the overwhelming support from Scheme Creditors for the Scheme,
       and subject to consideration of the effectiveness of the Scheme to which I next turn, in
       my judgment they establish a sufficient connection with England to justify exercise of
       the scheme jurisdiction.

102.   As indicated above, in Magyar at [21]-[22], David Richards J said that questions of
       “sufficient connection” and whether the scheme would have “substantial effect” were
       closely related. In the latter regard, he said, at [14]:

               “The court will not generally make any order which has no
               substantial effect and, before the court will sanction a scheme it
               will need to be satisfied that the scheme will achieve its
               purpose.”

103.   In Van Gansewinkel Groep BV [2016] BCC 172 at [71], after referring to Magyar,
       Sompo Japan Insurance Inc [2007] EWHC 146 (Ch) and Rodenstock, I commented,

               “In cases such as the present, the issue is normally whether the
               scheme will be recognised as having compromised creditor
               rights so as to prevent dissenting creditors from seeking to attach
               assets of the scheme companies in other countries on the basis of
               an assertion of their old rights. The English court does not need
               certainty as to the position under foreign law––but it ought to
               have some credible evidence to the effect that it will not be acting
               in vain.”

104.   In that regard it is first important to note that the vast majority of Finance Creditors
       became parties to the RSA, participated in the Scheme process and voted in favour of
       the Scheme. Having done so, they are unlikely to be able to challenge the Scheme
       elsewhere.     The number and value of potential dissenting creditors who would
       conceivably be able to take action abroad is therefore relatively small.

105.   Indeed, apart from Iceberg with its relatively small potential claim of around
       US$320,000, no Scheme Creditors have indicated that they consider themselves not to
       be bound by the Scheme. Moreover, further evidence was adduced by the Company
       to the effect that, subject to obtaining permission from the Court in Hong Kong, it
       intends to pay a suitable sum into court in Hong Kong to secure Iceberg’s (disputed)
       claim.

106.   Secondly, an important feature of the Scheme and the wider Restructuring is that it will
       result in substantially all of the Company’s assets being transferred to New Noble, and
       the likely winding up and eventual dissolution of the Company. At least as a matter of
       form, the disappearance of the Company means that the possible existence of creditors
       in jurisdictions where the compromises are not recognised, or not recognised insofar as
       they seek to release foreign law-governed debts, may not give rise to the same sort of
       immediate issues as exist in cases where a scheme is intended to secure the future of
       the scheme company. That said, there must, however, still be at least a conceptual

                                               21
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A        Pg
                                       182 of 277
  MR JUSTICE SNOWDEN                                                Noble Group Limited: Scheme Sanction
  Approved Judgment


       possibility that dissenting creditors of the existing Group might contend that the
       compromise of their claims and the transfer of the business and assets to the New Noble
       Group should not be recognised, and they might seek to attack such business and assets
       in the hands of the New Noble Group in other jurisdictions.

107.   To that end, thirdly, as a further measure to facilitate that the compromises effected by
       the Scheme are recognised internationally, an inter-conditional and identical scheme is
       being promulgated in Bermuda, the Company’s place of incorporation.

108.   Fourthly, any claims by a dissentient Finance Creditor would in any event have to be
       made under the terms of the relevant Notes or the RCF. In that regard it is significant
       that the 2018 Notes, the 2022 Notes and the RCF are governed by English law and have
       (admittedly non-exclusive) English jurisdiction clauses.     This must increase the
       prospect of the English Scheme being recognised abroad as having discharged the
       Scheme Claims.

109.   Fifthly, although the 2020 Notes are governed by the laws of New York with a (non-
       exclusive) New York jurisdiction clause, the Company has sought recognition of the
       Scheme as a foreign main proceeding under Chapter 15 of the United States Bankruptcy
       Code and/or principles of comity. In that regard, as I noted in the Convening Judgment,
       the Company has obtained expert evidence from The Hon. James Peck, a former judge
       of the US Bankruptcy Court for the Southern District of New York, expressing the clear
       view that a US Bankruptcy court would enter an order granting effect to the Scheme in
       the United States. I find that evidence entirely persuasive.

110.   Accordingly, I am satisfied that the Scheme, if sanctioned, is likely to be recognised
       and thereby to have a substantial effect in other significant jurisdictions. Taken together
       with my view on sufficient connection, I am accordingly satisfied that it is appropriate
       in the international context to exercise my discretion to sanction the Scheme.

The Recast Judgments Regulation

111.   The final international issue concerns the question of whether it is necessary to establish
       jurisdiction under the Recast Jurisdiction and Judgments Regulation (EU) 1215/2012
       (the “Recast Judgments Regulation”) .

112.   I outlined the issue in paragraphs [70]-[73] and [81] of the Convening Judgment and
       noted that rather than decide the difficult legal issue of whether the Recast Judgments
       Regulation applies to schemes under Part 26 at all, the Courts have generally been
       prepared to adopt a pragmatic approach of asking whether, on the assumption that the
       Regulation applies and that the scheme proceeding is to be assimilated to a civil case
       being brought against the scheme creditors by the scheme company, the jurisdictional
       requirements of the Regulation would in any event be satisfied.

113.   In that regard, Article 8(1) of the Recast Judgments Regulation provides that,

               “A person domiciled in a Member State may be sued, where he
               is one of a number of defendants, in the courts for the place
               where any one of them is domiciled, provided that the claims are
               so closely connected that it is expedient to hear and determine



                                              22
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A        Pg
                                       183 of 277
  MR JUSTICE SNOWDEN                                                Noble Group Limited: Scheme Sanction
  Approved Judgment


               them together to avoid the risk of irreconcilable judgments
               resulting from separate proceedings.”

       The relevant concept of domicile is defined in Article 63 in terms that a company is
       domiciled at the place where it has its (a) statutory seat, (b) central administration, or
       (c) principal place of business.

114.   In a series of decisions, a number of Judges of this Court have decided that given the
       nature of a scheme, if one scheme creditor is domiciled here, that necessarily means
       that it will be expedient to hear and determine the “claims” against all other scheme
       creditors here, so that jurisdiction will automatically be established under Article 8: see
       e.g. Re Metinvest BV [2016] EWHC 79 (Ch) at [32] and Re DTEK Finance Plc [2016]
       EWHC 3563 (Ch) in which Norris J concluded, at [25],

               “I therefore take the view that if there is one defendant in
               England and Wales who is a scheme creditor then the risk of an
               irreconcilable judgment of itself satisfies the [Article 8]
               proviso”.

115.   I have in the past expressed a different view, indicating that it should not automatically
       be regarded as “expedient” within the meaning of Article 8 for the English Court to
       assert jurisdiction over all scheme creditors in other jurisdictions simply because one
       of their number is domiciled here: see e.g. Re Van Gansewinkel Groep SA [2015] Bus
       LR 1046 at [50] – [51] and Re Global Garden Products Italy SpA [2017] BCC 637 at
       [25] to [28]. In what is, ex hypothesi a somewhat artificial exercise (as to which see the
       doubts expressed by Hildyard J in Re Primacom Holding GmbH [2013] BCC 201 at
       page 223, paragraph [13]), I have taken the view that if, for example, one scheme
       creditor owed US$1 was domiciled here, and, say, 200 creditors owed US $100 million
       were domiciled in Germany, the framers of the Recast Judgments Regulation might not
       regard it as “expedient” for the purposes of avoiding irreconcilable judgments that the
       200 German creditors should be subjected to a scheme in England.

116.   In the instant case I do not, however, need to decide whether to stick to my guns or
       recant my views, because the evidence adduced by the Company is that 13 Noteholders
       are domiciled in England, and their claims are likely to amount to between 18.2% and
       22.5% of the total Scheme Claims. On any view this is a significant proportion of the
       Scheme Creditors, and in the same way as Briggs J was reassured in Rodenstock at
       paragraph [62] by the fact that over 50% by value of the scheme creditors in that case
       were domiciled in England, I consider that Article 8(1) of the Recast Judgments
       Regulation would be engaged and satisfied.

Conclusion

117.   For the reasons that I have set out, I consider that the statutory requirements of Part 26
       have been satisfied, and that it is appropriate for me to exercise my discretion to
       sanction the Scheme.




                                              23
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                    184 of 277




                                       k
20-11410-mew
 20-12433-scc           Doc
                        Doc 4-1
                            29 Filed
                                Filed 07/24/20
                                      10/15/20 Entered
                                                  Entered 07/24/20
                                                          10/15/20 11:24:25
                                                                   12:35:40 Main
                                                                            Exhibit
                                                                                 Document
                                                                                    A Pg
                                            185
                                             Pg 1ofof277
                                                      8



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------- x
                                                          :
In re:
                                                          :      Chapter 15
                                                          :
NORDIC AVIATION CAPITAL
                                                          :
DESIGNATED ACTIVITY COMPANY,
                                                          :      Case No. 20-11410 (MEW)
                                                          :
Debtor in a Foreign Proceeding.1
                                                          :
--------------------------------------------------------- x

        ORDER GRANTING (I) RECOGNITION OF FOREIGN MAIN PROCEEDING,
      (II) RECOGNITION OF FOREIGN REPRESENTATIVE, (III) RECOGNITION OF
        SANCTION ORDER AND RELATED SCHEME, AND (IV) RELATED RELIEF
                 UNDER CHAPTER 15 OF THE BANKRUPTCY CODE

           Upon the Motion for (I) Recognition of Foreign Main Proceeding, (II) Recognition of

Foreign Representative, (III) Recognition of Sanction Order and Related Scheme, and (IV) Related

Relief under Chapter 15 of the Bankruptcy Code [ECF No. 3] (the “Motion” and, together with

the Chapter 15 Petition [ECF No. 1], the “Petition”)2 of Søren M. Overgaard, in his capacity as

the duly appointed foreign representative (the “Foreign Representative”) of the Irish Proceeding

of the above-captioned debtor (the “Debtor”), a designated activity company incorporated under

the laws of Ireland, concerning a scheme of arrangement pursuant to Part 9 Chapter 1 of the

Companies Act 2014 to 2018 (the “Companies Act”), pursuant to sections 105(a), 1504, 1507,

1510, 1515, 1517, 1520 and 1521 of title 11 of the United States Code (the “Bankruptcy Code”),

for entry of an order (this “Order”), among other things: (i) recognizing the Irish Proceeding as a



1
  Nordic Aviation Capital Designated Activity Company is incorporated and registered under the laws of Ireland with
registered number 567526 and with its registered office at Gardens International, Henry Street, Limerick, Ireland V94
4D83.

2   Capitalized terms used but not defined herein shall have the meanings ascribed in the Motion.
20-11410-mew
 20-12433-scc      Doc
                   Doc 4-1
                       29 Filed
                           Filed 07/24/20
                                 10/15/20 Entered
                                             Entered 07/24/20
                                                     10/15/20 11:24:25
                                                              12:35:40 Main
                                                                       Exhibit
                                                                            Document
                                                                               A Pg
                                       186
                                        Pg 2ofof277
                                                 8



“foreign main proceeding” pursuant to chapter 15 of the Bankruptcy Code; (ii) recognizing the

Foreign Representative as the duly appointed “foreign representative,” as defined in section

101(24) of the Bankruptcy Code; (iii) recognizing, granting comity to and giving full force and

effect in the United States to the Irish Proceeding, the Scheme, the Waiver and Deferral Letters

and the Irish Orders; (iv) enjoining parties from taking any action inconsistent with the Scheme or

the Waiver and Deferral Letters in the United States; (v) authorizing and directing each Facility

Agent and Security Trustee, and, in each case, any successor thereto to take any and all actions

necessary to give effect to the terms of the Scheme, including the Waiver and Deferral; and (vi)

granting such other relief as this Court deems just and proper, all as more fully set forth in the

Petition, the Overgaard Declaration, the Murphy Declaration, the Supplemental Declaration of

Michael Murphy in Support of the Motion for (I) Recognition of Foreign Main Proceeding, (II)

Recognition of Foreign Representative, (III) Recognition of Sanction Order and Related Scheme

and (IV) Related Relief under Chapter 15 of the Bankruptcy Code [ECF No. 17] (the

"Supplemental Murphy Declaration"), the Second Supplemental Declaration of Michael

Murphy in Support of the Motion for (I) Recognition of Foreign Main Proceeding, (II) Recognition

of Foreign Representative, (III) Recognition of Sanction Order and Related Scheme and (IV)

Related Relief under Chapter 15 of the Bankruptcy Code [ECF No. 25], and the Third

Supplemental Declaration of Michael Murphy in Support of the Motion for (I) Recognition of

Foreign Main Proceeding, (II) Recognition of Foreign Representative, (III) Recognition of

Sanction Order and Related Scheme and (IV) Related Relief under Chapter 15 of the Bankruptcy

Code [ECF No. 26], and the statements of counsel at the hearing before this Court with respect to

the Petition (the "Hearing"); and appropriate and timely notice of the filing of the Petition and the

Hearing having been given; and no other or further notice being necessary or required; and no




                                                 2
20-11410-mew
 20-12433-scc      Doc
                   Doc 4-1
                       29 Filed
                           Filed 07/24/20
                                 10/15/20 Entered
                                             Entered 07/24/20
                                                     10/15/20 11:24:25
                                                              12:35:40 Main
                                                                       Exhibit
                                                                            Document
                                                                               A Pg
                                       187
                                        Pg 3ofof277
                                                 8



objections or other responses having been filed that have not been overruled, withdrawn or

otherwise resolved; and all interested parties having had an opportunity to be heard at the Hearing;

and after due deliberation and sufficient cause appearing therefor,

               THIS COURT HEREBY FINDS AND CONCLUDES THAT:

       A.      The findings and conclusions set forth herein constitute this Court’s findings of fact

and conclusions of law pursuant to Rule 7052 of the Federal Rules of Bankruptcy Procedure (the

"Bankruptcy Rules") made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To

the extent any of the following findings of fact constitute conclusions of law, they are adopted as

such. To the extent any of the following conclusions of law constitute findings of fact, they are

adopted as such.

       B.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

Southern District of New York dated as of January 31, 2012, Reference M-431, In re Standing

Order of Reference Re: Title 11, 12 Misc. 00032 (S.D.N.Y. Feb. 2, 2012) (Preska, C.J.).

       C.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P).

       D.      Venue for this proceeding is proper before this Court pursuant to 28 U.S.C. § 1410.

       E.      The Debtor has tangible and intangible property and property rights within this

district and, therefore, the Debtor is eligible to be a debtor in a chapter 15 case pursuant to sections

109 and 1501 of the Bankruptcy Code.

       F.      The Petitioner is the duly appointed “foreign representative” of the Debtor within

the meaning of section 101(24) of the Bankruptcy Code.

       G.      This chapter 15 case was commenced properly pursuant to sections 1504, 1509,

and 1515 of the Bankruptcy Code.




                                                   3
20-11410-mew
 20-12433-scc       Doc
                    Doc 4-1
                        29 Filed
                            Filed 07/24/20
                                  10/15/20 Entered
                                              Entered 07/24/20
                                                      10/15/20 11:24:25
                                                               12:35:40 Main
                                                                        Exhibit
                                                                             Document
                                                                                A Pg
                                        188
                                         Pg 4ofof277
                                                  8



          H.    The Foreign Representative has satisfied the requirements of section 1515 of the

Bankruptcy Code and Bankruptcy Rules 1007(a)(4) and 2002(q).

          I.    The Irish Proceeding is a “foreign proceeding” pursuant to section 101(23) of the

Bankruptcy Code.

          J.    The Irish Proceeding is entitled to recognition by this Court pursuant to sections

1515 and 1517 of the Bankruptcy Code.

          K.    Ireland is the center of main interests of the Debtor, and, accordingly, the Irish

Proceeding is a “foreign main proceeding” as defined in section 1502(4) of the Bankruptcy Code,

and is entitled to recognition as a "foreign main proceeding" pursuant to section 1517(b)(1) of the

Bankruptcy Code.

          L.    The Foreign Representative and the Debtor, as applicable, are entitled to relief

available pursuant to sections 1507, 1520 and 1521 of the Bankruptcy Code to the extent forth

herein.

          M.    The relief granted herein is necessary and appropriate to effectuate the purposes of

chapter 15, to protect the Debtor and the interests of its creditors and other parties in interest, and

is consistent with the laws of the United States, international comity, public policy and the policies

of the Bankruptcy Code.

          N.    Absent the relief granted herein, the Debtor, the Special Purpose Entities and the

other Group Companies may be subject to the prosecution of judicial, quasi-judicial, arbitration,

administrative or regulatory actions or proceedings in connection with the claims against them or

their property that are subject to the Facilities, thereby interfering with and causing harm to, the

Debtor, its creditors and other parties in interest in the Irish Proceeding and, as a result, the Debtor,




                                                   4
20-11410-mew
 20-12433-scc      Doc
                   Doc 4-1
                       29 Filed
                           Filed 07/24/20
                                 10/15/20 Entered
                                             Entered 07/24/20
                                                     10/15/20 11:24:25
                                                              12:35:40 Main
                                                                       Exhibit
                                                                            Document
                                                                               A Pg
                                       189
                                        Pg 5ofof277
                                                 8



its creditors and such other parties in interest would suffer irreparable injury for which there is no

adequate remedy at law, a result contrary to the purposes of chapter 15.

       O.      Each of the injunctions contained in this Order (i) is within this Court’s jurisdiction,

(ii) is essential to the success of the Irish Proceeding and the Amended Scheme (as defined in the

Supplemental Murphy Declaration), (iii) is an integral element of Irish Proceeding and the

Amended Scheme or to its effectuation, (iv) confers material benefits on, and is in the best interests

of, the Debtor, its creditors and other parties in interest in the Irish Proceeding, including, without

limitation, the Scheme Creditors, and (v) is important to the overall objectives of the Amended

Scheme.

       P.      Appropriate notice of the filing of the Petition and the Hearing was given, which

notice was deemed adequate for all purposes, and no further notice need be given.

    NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED
THAT:

       1.      The Petition and the relief requested therein is granted to the extent set forth herein.

       2.      The Irish Proceeding is granted recognition as a foreign main proceeding pursuant

to section 1517 of the Bankruptcy Code.

       3.      The Foreign Representative is the duly appointed foreign representative of the

Debtor within the meaning of section 101(24) of the Bankruptcy Code and is authorized to act on

behalf of the Debtor in this chapter 15 case.

       4.      The Irish Proceeding, the Amended Scheme, the Waiver and Deferral Letters and

the Irish Orders, including the Non-Debtor Modifications contained therein, are recognized,

granted comity, and entitled to full force and effect in the United States against all entities (as that

term is defined in section 101(15) of the Bankruptcy Code) in accordance with their terms, and the




                                                   5
20-11410-mew
 20-12433-scc      Doc
                   Doc 4-1
                       29 Filed
                           Filed 07/24/20
                                 10/15/20 Entered
                                             Entered 07/24/20
                                                     10/15/20 11:24:25
                                                              12:35:40 Main
                                                                       Exhibit
                                                                            Document
                                                                               A Pg
                                       190
                                        Pg 6ofof277
                                                 8



Waiver and Deferral Letters shall be binding and fully enforceable on all Scheme Creditors in

accordance with their terms.

       5.      As of the Scheme Effective Date, except as permitted by the Sanction Order, the

Amended Scheme and/or the Waiver and Deferral Letters and to the extent set forth in the Sanction

Order, the Amended Scheme and/or the Waiver and Deferral Letters, all entities (as that term is

defined in section 101(15) of the Bankruptcy Code) are permanently enjoined from taking any

action that is inconsistent with the Amended Scheme or the Irish Orders, or interfering with the

enforcement and implementation of the Amended Scheme or the Irish Orders.

       6.      Notwithstanding anything to the contrary in this Order, (i) the injunctions provided

for herein shall apply only for so long as the Amended Scheme and the Waiver and Deferral Letters

remain in effect and (ii) nothing herein shall prevent any entity (as that term is defined in section

101(15) of the Bankruptcy Code) from (a) seeking to enforce any rights or obligations under the

Amended Scheme or the Waiver and Deferral Letters, (b) taking any action permitted by the

Amended Scheme or the Waiver and Deferral Letters, or (c) seeking relief from the Irish Court or

this Court, as applicable, from the injunctions contained herein.

       7.      Upon entry of this Order, the relief set forth in section 1520 of the Bankruptcy Code

shall apply during the pendency of this case within the territorial jurisdiction of the United States;

provided, however, that the relief provided under section 362 of the Bankruptcy Code: (a) shall be

subject to all of the exceptions set forth in section 362 and in section 1520 of the Bankruptcy Code,

and (b) shall not bar or stay any action that is permitted to be taken under the terms of the Sanction

Order, the Amended Scheme and/or the Waiver and Deferral Letters. Without limiting the

generality of the foregoing, this Order shall not be construed as enjoining the police or regulatory

act of a governmental unit, including a criminal action or proceeding, to the extent not stayed




                                                  6
20-11410-mew
 20-12433-scc      Doc
                   Doc 4-1
                       29 Filed
                           Filed 07/24/20
                                 10/15/20 Entered
                                             Entered 07/24/20
                                                     10/15/20 11:24:25
                                                              12:35:40 Main
                                                                       Exhibit
                                                                            Document
                                                                               A Pg
                                       191
                                        Pg 7ofof277
                                                 8



pursuant to section 362 of the Bankruptcy Code, or staying the exercise of any rights that section

362(o) of the Bankruptcy Code does not allow to be stayed.

       8.      The administration, realization and distribution of all or part of the assets of the

Debtor within the territorial jurisdiction of the United States is entrusted to the Foreign

Representative to the extent consistent with the Amended Scheme, and the Foreign Representative

is established as the exclusive representative of the Debtor in the United States pursuant to sections

1521(a) and 1521(b) of the Bankruptcy Code.

       9.      The Foreign Representative is authorized to take all actions necessary to effectuate

the relief granted pursuant to this Order.

       10.     The Foreign Representative and the Debtor and each of their respective successors,

agents, representatives, advisors and counsel shall be entitled to the protections contained in

sections 306 and 1510 of the Bankruptcy Code, and no action taken by any such party in preparing,

disseminating, applying for, implementing or otherwise acting in furtherance of or in connection

with the Irish Proceeding, the Amended Scheme, this Order, this chapter 15 case or any adversary

proceeding herein, or any further proceeding commenced hereunder, shall be deemed to constitute

a waiver of the rights or benefits afforded such parties under 306 and 1510 of the Bankruptcy Code.

       11.     Each Facility Agent and Security Trustee and, in each case, any successor thereto

are hereby authorized to take any lawful actions or execute any documents that may be necessary

to consummate the transactions contemplated by the Irish Orders, the Amended Scheme, and the

Waiver and Deferral, including, among other things, the Waiver and Deferral Letters.

       12.     Consistent with and to the extent set forth in Section II, Clause 6.1 of the Amended

Scheme, each Facility Agent and Security Trustee shall incur no liability to any person for carrying

out any instructions given to any such Facility Agent or Security Trustee under, or contemplated




                                                  7
20-11410-mew
 20-12433-scc      Doc
                   Doc 4-1
                       29 Filed
                           Filed 07/24/20
                                 10/15/20 Entered
                                             Entered 07/24/20
                                                     10/15/20 11:24:25
                                                              12:35:40 Main
                                                                       Exhibit
                                                                            Document
                                                                               A Pg
                                       192
                                        Pg 8ofof277
                                                 8



by Section II, Clause 4.2 the Amended Scheme, and in carrying out any such instructions in

accordance with their terms, nothing that any such Facility Agent or Security Trustee does or omits

to do in accordance with such instructions will constitute gross negligence or willful misconduct

on the part of such Facility Agent or Security Trustee.

       13.     The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry, the Foreign Representatives shall not be subject to any stay in the

implementation, enforcement or realization of the relief granted in this Order, and this Order shall

constitute a final order within the meaning of 28 U.S.C. § 158(a).

       14.     This Order is without prejudice to the Foreign Representative requesting any

additional relief, including seeking recognition and enforcement in the United States of any further

orders issued by the Irish Court.

       15.     The Foreign Representative shall serve a copy of this Order within three (3)

business days of entry of this Order upon all persons or bodies as required under this Court’s Order

Scheduling Hearing and Specifying the Form and Manner of Service of Notice. Such service shall

be good and sufficient service and adequate notice for all purposes.

       16.     This Court shall retain jurisdiction over all matters arising from or related to the

enforcement, amendment, modification, implementation and interpretation of this Order.

 Dated: New York, New York
        July 24, 2020
                                                     s/Michael E. Wiles
                                                     HONORABLE MICHAEL E. WILES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 8
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                    193 of 277




                                       l
15-13054-scc
20-12433-scc Doc
             Doc 18
                 4-1 Filed
                      Filed01/11/16
                            10/15/20 Entered
                                        Entered01/11/16
                                                10/15/2011:15:13
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  194
                                   Pg 1ofof277
                                            9



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------- x
In re                                                             :
                                                                  :
OIC RUN-OFF LIMITED and THE LONDON AND : In a Case Under Chapter 15
OVERSEAS INSURANCE COMPANY LIMITED : of the Bankruptcy Code
                                                                  :
Debtors in Foreign Proceedings.                                   : Case No. 15-13054 (SCC)
----------------------------------------------------------------- x

      ORDER GRANTING RECOGNITION OF FOREIGN MAIN PROCEEDINGS,
             PERMANENT INJUNCTION AND RELATED RELIEF

              This matter came before the Court upon the verified petition of Dan Yoram

Schwarzmann and Paul Anthony Brereton Evans (the “Petitioners”), in their capacity as the duly

authorized foreign representatives, as defined in section 101(24) of title 11 of the United States

Code (the “Bankruptcy Code”), of OIC Run-Off Limited (subject to a scheme of arrangement)

(“Orion”) and The London and Overseas Insurance Company Limited (subject to a scheme of

arrangement) (“L&O,” together with Orion, the “Companies”) for entry of an order granting

recognition of foreign main proceedings, a permanent injunction and related relief (the “Verified

Petition”).    The Court has reviewed and considered, among other things: (i) the Verified

Petition;1 (ii) the statement of Dan Yoram Schwarzmann, in his capacity as foreign

representative, made pursuant to section 1515 of the Bankruptcy Code; (iii) the Declaration of

Joseph Bahlsen Bannister, English counsel to the Companies, dated November 16, 2015; (iv) the

Memorandum of Law in support of the Verified Petition; and (v) the arguments presented at the




1
    Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the
    Verified Petition.
15-13054-scc
20-12433-scc Doc
             Doc 18
                 4-1 Filed
                      Filed01/11/16
                            10/15/20 Entered
                                        Entered01/11/16
                                                10/15/2011:15:13
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  195
                                   Pg 2ofof277
                                            9



hearing held on January 11, 2016. Based on the foregoing, the Court finds and concludes as

follows:

           1. The Petitioners have demonstrated that:

               (a)    the Companies are subject to foreign proceedings within the meaning of
                      section 101(23) of the Bankruptcy Code;

               (b)    the Companies are subject to foreign main proceedings within the meaning
                      of section 1502(4) of the Bankruptcy Code;

               (c)    the Companies are eligible to be debtors under section 109(a) of the
                      Bankruptcy Code;

               (d)    the Petitioners are the foreign representatives of both Companies within
                      the meaning of section 101(24) of the Bankruptcy Code;

               (e)    the above-referenced Chapter 15 cases were properly commenced
                      pursuant to sections 1504 and 1515 of the Bankruptcy Code; and

               (f)    the requirements of section 1515 of the Bankruptcy Code are satisfied;

           2. The Petitioners have demonstrated that the relief requested, including permanent

injunctive relief, is necessary and appropriate, in the interests of the public and international

comity, consistent with the public policy of the United States and warranted pursuant to section

1521 of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 7065;

           3. The Petitioners have demonstrated that permanent injunctive relief would not

cause any hardships to Scheme Creditors or other parties-in-interest that would not be

outweighed by the benefits of such relief and unless a permanent injunction is issued, it appears

to this Court that one or more persons or entities may take action that is inconsistent with or in

contravention of the terms of the Amending Scheme, thereby interfering with, and causing harm

to, the efforts of the Petitioners and the Companies to administer the Companies’ estates, and

that as a result, the Companies, and their estates and Scheme Creditors will suffer irreparable

injury for which there is no adequate remedy at law;



                                                2
15-13054-scc
20-12433-scc Doc
             Doc 18
                 4-1 Filed
                      Filed01/11/16
                            10/15/20 Entered
                                        Entered01/11/16
                                                10/15/2011:15:13
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  196
                                   Pg 3ofof277
                                            9



           4. The interest of the public will be served by this Court’s granting the relief

requested by the Petitioners;

           5. Service of the Notice of Filing and Hearing on Petitions Seeking Recognition of

Foreign Main Proceedings Pursuant to Chapter 15 of the United States Bankruptcy Code in

accordance with the Order Limiting Notice, Scheduling Hearing and Specifying the Form and

Manner of Service of Notice dated November 19, 2015 is adequate and sufficient notice of the

Petitions and the relief requested in the Verified Petition and no further notice of such relief is

necessary; and

           6. Venue is proper in this District pursuant to 28 U.S.C. § 1410.

           NOW, THEREFORE, IT IS HEREBY

           ORDERED, that the proceedings (the “English Proceedings”) in respect of the

Amending Scheme under Part 26 of the Companies Act 2006 of the United Kingdom in the High

Court of Justice of England and Wales (the “High Court”) and the Amending Scheme are

granted recognition pursuant to section 1517(a) of the Bankruptcy Code; and it is further

           ORDERED, that the English Proceedings are granted recognition as foreign main

proceedings pursuant to section 1517(b)(1) of the Bankruptcy Code; and it is further

           ORDERED, that the Companies, the Petitioners and the English Proceedings shall

have all relief afforded upon recognition of a foreign main proceeding pursuant to section 1520

of the Bankruptcy Code; and it is further

           ORDERED, that the Amending Scheme (including any modifications or

amendments thereto) shall be given full force and effect in the United States, and shall be

binding on and enforceable against any person or entity that is a Scheme Creditor, including,




                                                3
15-13054-scc
20-12433-scc Doc
             Doc 18
                 4-1 Filed
                      Filed01/11/16
                            10/15/20 Entered
                                        Entered01/11/16
                                                10/15/2011:15:13
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  197
                                   Pg 4ofof277
                                            9



without limitation, against such person or entity in its capacity as a debtor of a Company in the

United States; and it is further

            ORDERED, that all Scheme Creditors are permanently enjoined from taking any

action in contravention of, or inconsistent with, the Amending Scheme; and it is further

            ORDERED, that, except as otherwise provided herein or in the Amending Scheme,

all Scheme Creditors are permanently enjoined from attaching, seizing, repossessing,

transferring, relinquishing or disposing of any property of either Company, or the proceeds

thereof, in the United States; and it is further

            ORDERED, that, in accordance with the Amending Scheme, all Scheme Creditors

are permanently enjoined from: (a) commencing or continuing any Proceedings (including,

without limitation, arbitration, mediation or any judicial, quasi-judicial, administrative action,

proceeding or process whatsoever), including by way of counterclaim, against a Company or any

of its property in the United States, or any proceeds thereof, and seeking discovery of any nature

against a Company; (b) enforcing any judicial, quasi-judicial, administrative judgment,

assessment or order, or arbitration award and commencing or continuing any Proceedings

(including, without limitation, arbitration, mediation or any judicial, quasi-judicial,

administrative action, proceeding or process whatsoever) or any counterclaim to create, perfect

or enforce any lien, attachment, garnishment, setoff or other claim against a Company or any of

its property in the United States, or any proceeds thereof, including, without limitation, rights

under reinsurance or retrocession contracts; (c) invoking, enforcing or relying on the benefits of

any statute, rule or requirement of federal, state, or local law or regulation requiring a Company

to establish or post security in the form of a bond, letter of credit or otherwise as a condition of

prosecuting or defending any Proceedings (including, without limitation, arbitration, mediation




                                                   4
15-13054-scc
20-12433-scc Doc
             Doc 18
                 4-1 Filed
                      Filed01/11/16
                            10/15/20 Entered
                                        Entered01/11/16
                                                10/15/2011:15:13
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  198
                                   Pg 5ofof277
                                            9



or any judicial, quasi-judicial, administrative action, proceedings or process whatsoever) and

such statute, rule or requirement will be rendered null and void for Proceedings; (d) drawing

down any letter of credit established by, on behalf or at the request of, a Company in excess of

amounts expressly authorized by the terms of the contract or other agreement pursuant to which

such letter of credit has been established; and (e) withdrawing from, setting off against, or

otherwise applying property that is the subject of any trust or escrow agreement or similar

arrangement in which a Company has an interest in excess of amounts expressly authorized by

the terms of the contract and any related trust or other agreement pursuant to which such letter of

credit, trust, escrow, or similar arrangement has been established; provided, however, no drawing

against any letter of credit shall be made in connection with any commutation unless the amount

has been agreed in writing with the Petitioners, the Scheme Administrators, or the Companies, or

permitted by the Amending Scheme or further order of the Court; and it is further

           ORDERED, that nothing in this Order shall in any respect enjoin any police or

regulatory act of a governmental unit, including a criminal action or proceeding; and it is further

           ORDERED, that, in accordance with the terms of the Amending Scheme, all persons

and entities in possession, custody or control of property of a Company or the proceeds thereof,

are required to turn over and account for such property or proceeds thereof to such Company or

the Scheme Administrators; and it is further

           ORDERED, that all Scheme Creditors that are beneficiaries of letters of credit

established by, on behalf or at the request of a Company or parties to any trust, escrow or similar

arrangement in which a Company has an interest are required to: (a) provide notice to the

Petitioners’ United States counsel (Chadbourne & Parke LLP, 1301 Avenue of the Americas,

New York, NY 10019, Attn: Francisco Vazquez) of any drawdown on any letter of credit




                                                 5
15-13054-scc
20-12433-scc Doc
             Doc 18
                 4-1 Filed
                      Filed01/11/16
                            10/15/20 Entered
                                        Entered01/11/16
                                                10/15/2011:15:13
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  199
                                   Pg 6ofof277
                                            9



established by, on behalf or at the request of, a Company or any withdrawal from, setoff against,

or other application of property that is the subject of any trust or escrow agreement or similar

arrangement in which a Company has an interest, together with information sufficient to permit

the Scheme Administrators or such Company to assess the propriety of such drawdown,

withdrawal, setoff or other application, including, without limitation, the date and amount of

such drawdown, withdrawal, setoff or other application and a copy of any contract, related trust

or other agreement pursuant to which any such drawdown, withdrawal, setoff, or other

application was made, and provide such notice and other information contemporaneously

therewith; and (b) turn over and account to the Scheme Administrators or such Company for all

funds resulting from such drawdown, withdrawal, setoff, or other application in excess of

amounts expressly authorized by the terms of the contract, any related trust or other agreement

pursuant to which such letter of credit, trust, escrow or similar arrangement has been established;

and it is further

            ORDERED, that every Scheme Creditor that is a party to any action or Proceeding

(including, without limitation, arbitration or any judicial, quasi-judicial, administrative action,

proceeding or process whatsoever) in which a Company is or was named as a party, or as a result

of which a Scheme Liability may be established, is required to place such Company, the Scheme

Administrators and the Petitioners’ United States counsel (Chadbourne & Parke LLP, 1301

Avenue of the Americas, New York, NY 10019, Attn: Francisco Vazquez) on the master service

list of any such action or other legal proceeding, and to take such other steps as may be necessary

to ensure that such counsel receives: (a) copies of any and all documents served by the parties to

such action or other legal proceeding or issued by the court, arbitrator, administrator, regulator or

similar official having jurisdiction over such action or legal proceeding; and (b) any and all




                                                 6
15-13054-scc
20-12433-scc Doc
             Doc 18
                 4-1 Filed
                      Filed01/11/16
                            10/15/20 Entered
                                        Entered01/11/16
                                                10/15/2011:15:13
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  200
                                   Pg 7ofof277
                                            9



correspondence, or other documents circulated to parties named in the master service list; and it

is further

             ORDERED, that nothing in this Order shall in any respect prevent the

commencement or continuation of proceedings against any person or entity or other insurer other

than the Companies; provided, however, that if any third party shall reach a settlement with, or

obtain a judgment against, any person or entity other than the Companies, such settlement or

judgment shall not be binding on or enforceable against any of the Companies; and it is further

             ORDERED, that, pursuant to Rule 7065 of the Federal Rules of Bankruptcy

Procedure, the security provisions of Rule 65(c) of the Federal Rules of Civil Procedure shall be,

and the same hereby are, waived; and it is further

             ORDERED, that this Court shall retain jurisdiction with respect to the enforcement,

amendment or modification of this Order, and requests for any additional relief in the Chapter 15

cases and all adversary proceedings in connection therewith properly commenced and within the

jurisdiction of this Court; and it is further

             ORDERED, that except as otherwise provided herein or in the Amending Scheme,

all persons are permanently enjoined from commencing or continuing any Proceedings against

the Companies, the Petitioners, the Scheme Administrators, or any of their respective directors,

officers, agents, employees, representatives, financial advisers or attorneys (the “Scheme

Parties”), or any of them with respect to any claim or cause of action, in law or in equity, which

may arise out of the construction or interpretation of the Amending Scheme or out of any action

taken or omitted to be taken by any of the Scheme Parties in connection with the administration

of the Amending Scheme; and it is further




                                                7
15-13054-scc
20-12433-scc Doc
             Doc 18
                 4-1 Filed
                      Filed01/11/16
                            10/15/20 Entered
                                        Entered01/11/16
                                                10/15/2011:15:13
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  201
                                   Pg 8ofof277
                                            9



                ORDERED, that the High Court has exclusive jurisdiction to hear and determine any

suit, action, claim or proceeding and to settle any dispute that may arise out of the construction

or interpretation of the Amending Scheme, or out of any action taken or omitted to be taken by

any of the Scheme Parties in connection with the administration of the Amending Scheme;

provided, however, that, in relation to the determination of a Scheme Liability, nothing in this

Order affects the validity of provisions determining governing law and jurisdiction, whether

contained in any contract between a Company and any of its Scheme Creditors or otherwise; and

it is further

                ORDERED, that no action taken by the Companies, the Petitioners, the Scheme

Administrators, or any of their respective successors, directors, officers, agents, employees,

representatives, advisers or attorneys, or any of them, in preparing, disseminating, applying for,

implementing or otherwise acting in furtherance of the Amending Scheme, this Order, any

further order for additional relief in the ancillary proceedings or cases filed under Chapter 15 of

the Bankruptcy Code, or any adversary proceedings in connection therewith as this Court may

make, will be deemed to constitute a waiver of the immunity afforded to the Companies, the

Petitioners, the Scheme Administrators, or any of their respective successors, directors, officers,

agents, employees, representatives, advisers or attorneys, pursuant to section 306 or 1510 of the

Bankruptcy Code; and it is further

                ORDERED, that, except as otherwise provided herein or in the Amending Scheme,

all persons are permanently enjoined from commencing or continuing any Proceeding against the

Petitioners, the Companies, the Scheme Administrators, or any of their respective successors,

directors, officers, agents, employees, representatives, advisers or attorneys (the “Pre-Scheme

Parties”), or any of them with respect to any claim or cause of action, in law or in equity, arising




                                                  8
15-13054-scc
20-12433-scc Doc
             Doc 18
                 4-1 Filed
                      Filed01/11/16
                            10/15/20 Entered
                                        Entered01/11/16
                                                10/15/2011:15:13
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  202
                                   Pg 9ofof277
                                            9



out of or relating to any action taken or omitted to be taken as of the New Effective Date by any

of the Pre-Scheme Parties in connection with the Chapter 15 cases or in preparing,

disseminating, applying for or implementing the Amending Scheme or this Order; and it is

further

             ORDERED, that the Companies, the Petitioners, and the Scheme Administrators are

authorized to transfer to the foreign proceedings for distribution pursuant to the Amending

Scheme any monies or assets of the Companies that the Companies, the Petitioners, or the

Scheme Administrators have or may hereafter recover; and it is further

             ORDERED, that this Order shall be served as follows:

                 (a)     by United States mail, first class postage prepaid, on or before January 19,

          2016, upon the known parties-in-interest in the United States at the time of such service;

                 (b)     by publication of notice of entry of this Order, where possible on or before

          February 29, 2016, in the same publications in which notice was published in accordance

          the Scheduling Order; and it is further

             ORDERED, that service in accordance with this Order shall be deemed good and

sufficient service and adequate notice for all purposes.

Dated: New York, New York
       January 11, 2016



                                                        /S/ Shelley C. Chapman
                                                        United States Bankruptcy Judge




                                                    9
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                    203 of 277




                                       m
20-12433-scc    Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40        Exhibit A     Pg
                                     204 of 277


                                                                 Case No: A2/2004/2614
Neutral Citation Number: [2005] EWCA Civ 974
IN THE SUPREME COURT OF JUDICATURE
COURT OF APPEAL (CIVIL DIVISION)
ON APPEAL FROM THE HIGH COURT OF JUSTICE
CHANCERY DIVISION (IN BANKRUPTCY)
MR JUSTICE MANN
1948 of 2004
                                                                  Royal Courts of Justice
                                                             Strand, London, WC2A 2LL

                                                                Wednesday, 27 July 2005
                                        Before :

                            LORD JUSTICE CHADWICK
                            LORD JUSTICE LONGMORE
                                       and
                              SIR MARTIN NOURSE
                             ---------------------
                                    Between :

                            MALCOLM BRIAN SHIERSON                          Appellant
                  (as trustee in bankruptcy of Martin Vlieland-Boddy)
                                         - and -
                               CLIVE VLIELAND-BODDY                        Respondent

                              ---------------------
                      (Transcript of the Handed Down Judgment of
                    Smith Bernal Woredwave Limited, 190 Fleet Street
                                   London EC4A 2AG
                     Tel No: 020 7421 4040, Fax No: 020 7831 8838
                         Official Shorthand Writers to the Court)
                              ---------------------

 Mr Gregory Mitchell QC (instructed by DLA LLP of 101 Barbirolli Square, Manchester M2
                                  3DL) for the Appellant
 Miss Jane Giret QC and Mr Stephen Tudway (instructed by John A White & Co of St John‟s
             House, 84 High Street, Huntington, PE29 3DP) for the Respondent

                              ---------------------
                              Judgment
                       As Approved by the Court
                                     Crown Copyright ©
20-12433-scc     Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A   Pg
                                       205 of 277



Lord Justice Chadwick :


1. On 27 February 2004 a petition was presented to the High Court by Mr Malcolm
   Shierson, an insolvency practitioner and the trustee in bankruptcy of Mr Martin Vlieland-
   Boddy, for a bankruptcy order to be made against Mr Clive Vlieland-Boddy. Mr Martin
   Vlieland-Boddy and Mr Clive Vlieland-Boddy are twin brothers. In this judgment
   references to “the debtor” are to Mr Clive Vlieland-Boddy.


2. Article 3.1 of Council Regulation (EC) No 1346/2000 on insolvency proceedings
   provides (so far as material) that:

               “The courts of the Member State within the territory of which
               the centre of a debtor‟s main interests is situated shall have
               jurisdiction to open insolvency proceedings. . . .”


   Article 3.2 provides that:

               “Where the centre of a debtor‟s main interests is situated within
               the territory of a Member State, the courts of another Member
               State shall have jurisdiction to open insolvency proceedings
               against that debtor only if he possesses an establishment within
               the territory of that other Member State. The effects of those
               proceedings shall be restricted to the assets of the debtor
               situated in the latter Member State.”


   Proceedings opened under article 3.1 are referred to as “main insolvency proceedings”.
   Proceedings opened under article 3.2 are referred to as “territorial insolvency
   proceedings”. The provisions of article 3 are incorporated in the Insolvency Act 1986 by
   section 265(3) of that Act.


3. This appeal raises the questions (i) whether, on the facts found by the bankruptcy court in
   this case, the centre of the debtor‟s main interests was within the territory of the United
   Kingdom at the relevant date and (ii), if not, whether the debtor possessed an
   establishment here, so as to found jurisdiction in respect of territorial insolvency
   proceedings.


The background


4. The circumstances which led to the presentation of a bankruptcy petition against the
   debtor in February 2004 are set out in paragraphs 3 and 4 of the judgment delivered by
   Mr Registrar Rawson on 13 July 2004:

               “3.     On 3rd October 1997, the Co-operative bank Plc was
               defrauded of £2 million by Dexter [Dexter Limited, a company
               of which Mr Shierson is now administrative receiver]. Claims
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A   Pg
                                       206 of 277



               were pursued by Dexter and the bank against Martin Vlieland-
               Boddy. In the course of the trial of these claims in November
               2002 Martin Vlieland-Boddy decided that he no longer wished
               to defend and judgment was given against him for £2 million
               with an interim order for the payment of £300,000 [on account
               of costs]. In May 2001, the debtor commenced proceedings
               against the petitioning creditor in his capacity as trustee in
               bankruptcy of Martin Vlieland-Boddy, claiming the recovery of
               funds from his estate. In April 2002, on the second day of a
               three-day trial, the debtor discontinued those proceedings. The
               costs of Mr Shierson, which were ordered to be paid by the
               debtor, were assessed at £127,905 odd. A certificate in respect
               of these costs was issued on 20th January 2004 . . .

               4. In February 2002, proceedings were commenced against the
               debtor claiming that he had assisted in the fraud on the bank,
               had benefited from part of the proceeds of it and was also liable
               for repayment of the £2 million. He sought to have these
               proceedings struck out as an abuse of process. This application
               was rejected by Lloyd J [on 25th July 2002] and the debtor‟s
               appeal against that decision was dismissed by the Court of
               Appeal [on 24th January 2003] which gave directions for the
               future conduct of those proceedings. The trial was due to have
               started in June of this year [2004] but was then postponed until
               after the determination of this petition.”


The debtor’s connection with the United Kingdom


5. The debtor is a qualified accountant of some twenty five years standing. For many years
   he practised as such, and as an insolvency practitioner, formerly (until October 1993)
   from offices at 1 The Centre, Gillingham, Dorset and latterly from offices at Abacus
   House, Poole, Dorset. He lived with his wife and sons at Milland House, Shaftesbury.


6. On 27 January 2001 the debtor and his wife entered into an agreement – described as a
   deed of separation – for the division between them of the “family assets”. Those assets, as
   shown in the agreement, included Milland House and a flat at 8 Ongar Road, Fulham
   (which were to be taken by Mrs Vlieland-Boddy) and Unit 2A, Sunrise Business Park,
   Blandford Forum, Dorset (also known as Millennium House) and a share in Abacus
   House (which were to be taken by the debtor).


7. Notwithstanding that apparent division of family assets, on 22 August 2001 the debtor
   and his wife took a lease of property known as First Floor Flat, 137 Westminster Bridge
   Road, London SE1 for a term of 125 years from 1 January 2001. The consideration for
   the grant of the lease was £185,000. The address of both the debtor and his wife was
   shown, in that lease, as Milland House.
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40            Exhibit A   Pg
                                        207 of 277



8. On 4 September 2002 the debtor and his wife charged Unit 2A Sunrise Business Park
   (Millennium House) to Millennium Investment International Limited, a company
   incorporated in the British Virgin Islands with an address in Jersey, to secure liabilities
   under a facility agreement of the same date. The legal charge contained a recital that the
   debtor was entitled to the entire beneficial interest in the property charged.


9. On 12 October 2002, the debtor and his wife transferred the leasehold interest in the flat
   at 127 Westminster Bridge Road to Millennium Investment International Limited for no
   consideration.


The 2003 insolvency proceedings


10. On 3 February 2003 the debtor swore an affidavit in support of his application to the High
    Court for an interim order, pursuant to sections 252 and 253 of the Insolvency Act 1986,
    pending approval of his proposals to creditors for an individual voluntary arrangement. In
    that affidavit he gave as his main place of residence an address in Malaga, Spain. In his
    proposals, a copy of which was exhibited to that affidavit, he stated that he was “currently
    living in rented accommodation in Malaga where I have recently been able to find
    employment” The only asset disclosed in the statement of affairs as at 31 January 2003,
    annexed to the proposals, was Unit 2A Sunrise Business Park, which was shown as
    subject to a charge in favour of Millennium Investment International Limited to secure
    £245,000.


11. That application came before Mr Registrar Baister on 13 February 2003, under reference
    24-IO-2003. It was adjourned to 27 February 2003 on the debtor‟s undertaking to make
    and file a witness statement confirming that his centre of main interests was in the United
    Kingdom. Although there is no witness statement to that effect in the papers before this
    Court, the application proceeded on the basis that that undertaking had been met. The
    chairman‟s report of a meeting of creditors held on 14 March 2003 records that “The EC
    Regulation will apply and will be the main proceedings (sic)”. When, after adjournments
    on 27 February and 13 March 2003, the application for an interim order came back before
    Mr Registrar Baister on 20 March 2003, he took the view that no valid meeting of
    creditors had been held and so made no order.


12. On 3 April 2003 the nominee under the proposals of February 2003 applied to the High
    Court under section 262 of the Insolvency Act 1986. That application was, I think, for
    directions under subsection (4)(b) of that section for the summoning of a further meeting.
    The application was opposed by Mr Shierson, as administrative receiver of Dexter
    Limited and as trustee in bankruptcy of Mr Martin Vlieland-Boddy. The application was
    dismissed by the registrar on 1 May 2003 and the order was made final on 18 July 2003.


13. On 6 June 2003 Dexter Limited, acting by Mr Shierson as administrative receiver,
    presented a bankruptcy petition against the debtor on the basis of the order for costs
    (£8,500) made in this Court on 24 January 2003. It was alleged in that petition that the
    debtor‟s centre of main interests had been in England and Wales and that the bankruptcy
    proceedings would be main proceedings for the purposes of article 3 of the EC
20-12433-scc     Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40            Exhibit A   Pg
                                       208 of 277



   Regulation. In a witness statement dated 17 July 2003 the debtor took the point – I think
   for the first time – that his centre of main interests had changed. He said this:

               “Having now settled permanently in Spain, it is now my
               „Centre of Interest‟ in accordance with the provisions of (EC)
               No 1346/2000

               Having no „Establishment‟ as defined in (EC) No 1346/2000 –
               Article 2(h) within the United Kingdom, there are no grounds
               for Secondary or Territorial proceedings.”


   It appears (from a witness statement made on 15 April 2004 by a solicitor acting for Mr
   Shierson in the current proceedings) that that petition was subsequently withdrawn on the
   debt being satisfied in full by the debtor‟s wife.


14. Notwithstanding his assertion (in his witness statement of 17 July 2003) that there was no
    longer jurisdiction to open insolvency proceedings, the debtor appealed from the order of
    18 July 2003. Dexter Limited and Mr Shierson served a respondents‟ notice. It appears
    that the debtor raised the question whether that notice had been served in time. On 27
    August 2003 that question came before Mr Registrar Rawson. He resolved the question in
    favour of the respondents and ordered the debtor to pay the costs of that hearing, assessed
    at £1,200.


15. The appeal from the order of 18 July 2003 came before Mr Roger Kaye QC, sitting as a
    Deputy Judge of the High Court, on 24 October 2003. He dismissed the appeal. He
    ordered that the debtor pay the costs of the appeal, which he assessed, summarily, at
    £7,889.10.


16. On 10 November 2003 the debtor wrote to his creditors in these terms, so far as material:

               “Re: My IVA and the creditors meeting of 14th March 2003.

               I must firstly apologise for the considerable time that has
               elapsed since I made my proposals to my creditors back in
               March of this year. Regretfully, the nominee made several
               mistakes and these were not able to be rectified by the court
               even by me making an appeal which was eventually heard
               some 10 days ago. The position therefore is that I am not in a
               voluntary arrangement but feel that my creditors who
               overwhelmingly supported me should not lose out and I do not
               intend to turn my back on them. However, now living and
               working in Spain, my „centre of main interest‟ is Spain and as
               such precludes me from making any further application under
               UK insolvency law.

               ...”
20-12433-scc     Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A   Pg
                                       209 of 277



The 2004 insolvency proceedings


17. The bankruptcy petition presented to the High Court in February 2004 was based on the
    debtor‟s failure to comply with a statutory demand served on 5 January 2004 for the sum
    of £9,305.45. That was the aggregate of the sums due in respect of costs under the orders
    of 27 August 2003 and 24 October 2003 – made in the IVA proceedings to which I have
    referred - and accrued interest. The debtor was described in the petition as having an
    address at Malaga, in Spain; but as carrying on business as “shareholder, company
    secretary and director of Sinclair Research Limited whose registered office is at 1 The
    Centre, The High Street, Gillingham, Kent (sic) . . .” and, lately, as “joint proprietor of
    multi-let business premises at Unit 2A, Sunrise Park, Higher Shaftesbury Road,
    Blandford Forum”. The petition alleged, at paragraph 1, that the debtor had had an
    establishment at 1 The Centre, Gillingham, and at Unit 2A, Sunrise Park, Blandford
    Forum; and that the insolvency proceedings would be territorial proceedings as defined in
    article 3 of the EC Regulation.


18. An application for leave to serve the petition on the debtor out of the jurisdiction was
    made to Mr Registrar Rawson on 27 February 2004. In granting leave the registrar made a
    declaration that the EC Regulation applied to the proceedings and that they were
    territorial proceedings within article 3.


19. On 16 March 2004 the debtor made a witness statement in opposition to the bankruptcy
    petition. He asserted, as he had done in his witness statement of 17 July 2003 in
    opposition to the earlier petition, that Spain was his centre of main interests for the
    purposes of the EC Regulation and that he had no „establishment‟ in the United Kingdom.
    He went on to say this:

               “My wife and I formally separated last year. I moved to live
               permanently in Spain last summer.

               The administrative receiver of Dexter, M B Shierson, who is
               also the Trustee of the Estate of M R Vlieland-Boddy, in a
               witness statement to the court in the appeal of IO 24 of 2003,
               heard in the High Court in October 2003, stated that he
               accepted that my Centre of Main Interest was Spain and that as
               such the appeal under s262 Insolvency Act 1986 for the
               meeting of creditors to be valid should not be allowed as I was
               no longer entitled to [any] assistance under the UK insolvency
               laws.”


   The latter allegation is not accurate. Whatever may or may not have been said to the
   judge at the hearing of the appeal on 24 October 2003 (as to which the evidence of Mr
   Shierson‟s solicitor, in the witness statement of 15 April 2004 to which I have already
   referred, is that the issue was not raised before the judge), the relevant paragraph of Mr
   Shierson‟s witness statement of 7 October 2003 (paragraph 10) was in these terms:

               “I believe the court ought also to be aware that [the debtor] has
               confirmed in a witness statement dated 17 July 2003 that
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A   Pg
                                        210 of 277



               having apparently moved to Spain where he suggests he has
               now settled permanently, he considers Spain as his centre of
               interest for the purpose of relevant insolvency legislation. . . .”


   It was plainly appropriate for Mr Shierson to draw to the attention of the court hearing the
   appeal from the order of 18 July 2003 that the debtor was contending that his centre of
   main interests was no longer within its jurisdiction; but, in doing so, Mr Shierson cannot
   be taken to be accepting that contention.


20. The debtor made a further witness statement on 18 April 2004. At paragraph 2 he said
    this:

               “I live in Spain and have done so for the past 9 months. I have
               not lived in the United Kingdom for the past 9 months. I have
               separated from my wife. Formal financial settlement was made
               with her some 3 years ago and a copy of this was passed to the
               petitioner over 15 months ago. This states that we equally
               divided our estate with my wife retaining the matrimonial home
               (Milland House, Breach Lane, Shaftesbury, Dorset). I therefore
               have no interest in it. My wife and I have not gone for formal
               divorce proceedings yet, as our two sons are at a very critical
               stage of their school careers.”


   In a further witness statement, dated 10 May 2004, the debtor said that, since leaving the
   United Kingdom in June 2003, he had returned to see his children for a few days at a
   time. He went on:

               “I have no intention to ever return to live or work in the UK.
               My wife and I are separated and we have only held back from
               formal divorce proceedings as this is a critical period for both
               children‟s education.”


   Further light was shed on the debtor‟s marital position by a witness statement made by
   Mrs Vlieland-Boddy on 11 May 2004. She said this:

               “As a result of the proceedings brought against Clive by
               Malcolm Shierson, our marriage has been put under intolerable
               stress to the extent that we no longer live together. Our
               marriage has irretrievably broken down and I intend shortly to
               bring divorce proceedings. This is something I have agreed
               with Clive and which I have explained to the children.

               ...

               Insofar as I am aware, Clive has been living abroad for
               approximately the last year. Up to Christmas 2003, Clive
               periodically returned to Milland House for a few days to see the
               children. Since Christmas 2003 he has not been here at all
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A   Pg
                                        211 of 277



               except for two nights in April when I asked that he look after
               one of our children . . . whilst I was abroad.”


21. The petition came back before the registrar on the first return date (21 April 2004). He
    gave permission to amend. Paragraph 2, after amendment, was in these terms:

               “It is considered that the EC Regulation on insolvency
               proceedings will apply and either the centre of main interest is
               in England and these will be main proceedings or alternatively
               that these proceedings will be territorial proceedings as defined
               in Article 3 of the EC Regulation.”


The registrar’s decision on jurisdiction


22. It was in those circumstances that Mr Registrar Rawson had to decide whether the
    English court had jurisdiction to open insolvency proceedings, either under article 3.1 or
    under article 3.2 of the EC Regulation. In a judgment delivered on 13 July 2004 the
    registrar observed, correctly, that the debtor‟s attempts to set up the voluntary
    arrangement were necessarily based upon him having his centre of main interests in
    England and Wales. Proceedings to obtain approval of a voluntary arrangement under
    Part VIII of the Insolvency Act 1986 are „insolvency proceedings‟ for the purposes of the
    Regulation – article 2(a) and Annex A. It followed, as he thought, that the debtor could
    not be heard to say that his centre of main interests was in another member state at a time
    before October 2003 (when the debtor‟s appeal from the order made by Mr Registrar
    Baister on 18 July 2003 was dismissed). As the registrar put it, at paragraph 6 of his
    judgment:

               “There can be no doubt at all that until this time, that is until
               October 2003, it was in England and Wales”.


   The registrar accepted (at paragraph 16) that the time at which the centre of main interests
   was to be ascertained was the date of the hearing; but he directed himself that:

               “. . . in order to give effect to the policy of the Convention, the
               court must, in my judgment, have regard to the time at which
               the debt is incurred because that is the time at which the
               creditors need to assess the risks of insolvency.”


   The reference by the registrar to “the Convention” in that context is, I think, to the
   Convention on Insolvency Proceedings signed on 23 November 1995 on which Council
   Regulation (EC) No 1346/2000 is based.


23. That approach, when applied to the facts, led the registrar to conclude that he had to
    consider “what the debtor‟s centre of main interests was in the period of approximately 8
    months between February and October 2003”. On that basis, he concluded that the
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A   Pg
                                        212 of 277



   debtor‟s centre of main interests was within England and Wales. As he put it, at
   paragraph 19 of his judgment:

               “. . . if it had been suggested to his creditors at the time the
               debts were incurred that his centre of main interests was Spain
               rather than England, they would have been incredulous. I have
               no doubt at all that in this case the debtor‟s centre of main
               interests is England and Wales and that, accordingly, the
               bankruptcy court has jurisdiction over all his assets, wherever
               situated.”


24. The registrar made a bankruptcy order on the basis that he was satisfied “that the EC
    Regulation does apply and that these proceedings are main proceedings as defined in
    Article 3 of the Regulation”. But, notwithstanding his clear view that the jurisdiction had
    been established under article 3.1 of the Regulation, he went on to consider whether the
    debtor had an establishment in England for the purposes of article 3.2. He held that that
    question, also, should be answered in the affirmative. At paragraph 20 of his judgment he
    said this:

               “Again, I consider that the court must look at the period when
               the debts were incurred. At this time the debtor retained his
               directorship of Sinclair Research Ltd and his interest in Sunrise
               Business Park. I consider that both of these interests constituted
               establishments for the purposes of Article 3.2 in the sense that
               they were places where the debtor carried out a non-transitory
               economic activity with human means and goods.”


The appeal to the High Court


25. The debtor appealed to a judge of the High Court. In his appellant‟s notice he took the
    point that the registrar had erred in holding that the relevant time for determining a
    debtor‟s centre of main interest was the time when the petition debt was incurred (rather
    than at the hearing of the petition); and had erred in holding that the underlying policy of
    the Regulation required the court to have regard to the perception of an individual creditor
    when determining a debtor‟s centre of main interests. He took the timing point in relation,
    also, to the question whether a debtor had an establishment for the purposes of article 3.2.
    And he challenged the registrar‟s conclusion that his continuing directorship of Sinclair
    Research Limited and his interest in Unit 2A Sunrise Business Park justified an
    affirmative answer to that question.


26. The appeal came before Mr Justice Mann. He handed down a written judgment on 26
    November 2004 ([2004] EWHC 2752 (Ch)). He noted, at paragraph 12 of his judgment,
    that it had become common ground in the course of the hearing that the relevant date for
    assessing the centre of main interests and the existence of an establishment – or, more
    accurately, I think, the date by reference to which those matters are to be assessed – was
    the date of the hearing of the petition or (perhaps) the date of the presentation of the
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A   Pg
                                        213 of 277



   petition. But, as he observed, it was not accepted by the petitioner that (on a true analysis
   of the registrar‟s judgment) the registrar had assessed the position as at an earlier date.


27. The judge resolved that issue in favour of the debtor. He pointed out that there was an
    apparent inconsistency between the third sentence of paragraph 16 in the registrar‟s
    judgment – “I have to decide now what is his centre of main interests” – and the final
    sentence of paragraph 17 – “I therefore have to consider what the debtor‟s centre of main
    interests was in the period of approximately 8 months between February and October
    2003”. He concluded that the registrar had “shifted the focus of his enquiry on the date of
    the hearing before him back to the earlier date referred to [the date or dates on which the
    debts were incurred]”. In that respect the registrar had fallen into error. Accordingly the
    judge took the view that he had to consider the matter afresh on the material before him.


28. The judge directed himself that the enquiry as to the debtor‟s centre of main interest is
    “an overall enquiry which takes into account all relevant facts, giving to each of the facts
    such weight as is appropriate to the circumstances of the particular case”. At paragraphs
    28 to 36 of his judgment, he set out the facts of which he was to take account under four
    heads – work related matters, English residence, Spanish residence and other property
    interests. At paragraph 37 he summarised “the overall evidential position” in these terms:

               “Mr Vlieland-Boddy has stated that he has moved his home, his
               work and his life to Spain. He has backed that up with some
               documentation. He has, however, left some significant
               suspicion behind him that that is not the actual position, he has
               retained interests here which he denies having and that his steps
               to take himself out of the jurisdiction are somehow a deliberate
               attempt to remove himself. I do not think that a deliberate
               attempt to remove oneself from the English jurisdiction is
               necessarily something undesirable or to be guaranteed against –
               since a centre of main interests can be changed, there is nothing
               necessarily wrong or sinister in making a choice to do it. The
               suspicions, however, remain, and they are strong. Where do
               they leave the matter?”


   He went on, at paragraph 38, to say this:

               “Looking at the matter as Mr Vlieland-Boddy would like to
               present it as at the present date, without delving into the
               suspicious matters, would tend to demonstrate that Mr
               Vlieland-Boddy‟s main centre of interests has indeed become
               Spain and is not in England and Wales. He apparently lives
               there and he works there. He does not work in the UK. Whilst
               he is the joint registered proprietor of the Milland House [the
               former matrimonial home], he disclaims any interest in it and
               says he does not live there. . . . The petitioner challenges this
               and says that he has not in fact broken the ties in the manner
               which he claims, and that as a result he should be treated as
               though his centre of main interests were here. . . . I think that
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A   Pg
                                        214 of 277



               underlying the petitioner‟s case is a suggestion that the move is
               not genuine but has elements of sham about it, and that this is
               the sort of „convenient‟ or non-genuine change that the courts
               should be astute to guard against.”


29. The judge observed that he could not hold that the move was other than genuine without
    disbelieving the debtor‟s assertions as to his commitment to Spain and his divorce from
    ties in the United Kingdom. He pointed out that the petitioner had not sought to test those
    assertions by cross-examination. He held that it would not be fair to disbelieve the debtor
    without “a proper testing of his evidence”. And so he came to the conclusion that the
    petitioner had not established the existence of jurisdiction under article 3.1. He said this,
    at paragraph 41 of his judgment:

               “The burden is on the petitioner to establish jurisdiction. While
               the petitioner has certainly established an English centre of
               main interests until October 2003, Mr Vlieland-Boddy‟s
               evidence, if accepted fully, would show a shift to Spain. I am
               not in a position in which I can disbelieve his assertions as to
               what he has done and why he has done it, and in those
               circumstances the petitioner has not discharged the burden on
               him. On the present state of the evidence, Mr Vlieland-Boddy
               seems to be administering his interests from Spain, and I cannot
               conclude that this apparent state of affairs is somehow false or
               temporary. Therefore his centre of main interests appears to be
               in Spain.”


30. The judge then went on to consider whether the registrar had been correct to decide (in
    the alternative) that territorial jurisdiction arose under article 3.2 of the EC Regulation.
    He identified the two factors relied upon as satisfying the requirement that “the debtor
    possesses an establishment within the territory”: (i) the debtor‟s interest in Sinclair
    Research limited and (ii) his interest in Unit 2A, Sunrise Business Park. The judge
    reminded himself that “establishment” was a defined term for the purposes of the EC
    Regulation:

               “„establishment‟ shall mean any place of operations where the
               debtor carries out a non-transitory economic activity with
               human means and goods.”


   He held that that relevant time for determining whether the debtor was possessed of an
   establishment was the date of the hearing before the registrar. The registrar was in error in
   looking at the position during the period when the debts were incurred.


31. The judge seems to have accepted that, at the relevant time, the debtor was a director and
    the company secretary of Sinclair Research Limited and that he held shares in that
    company. But he held that none of those matters “either separately or in combination”
    involved the debtor (as distinct from the company) carrying out „a non-transitory
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A   Pg
                                       215 of 277



   economic activity with human means and goods‟ As he put it, at paragraph 44 of his
   judgment:

               “Holding that sort of office does not seem to me to come within
               the wording or the concept of „establishment‟ within the
               Regulation.”


32. The judge then turned to the property at Blandford Forum – Millennium House, Unit 2A,
    Sunrise Business Park. He said this:

               “At the date of the hearing before the Registrar this property
               was not owned by Mr Vlieland-Boddy. It was owned by
               Millennium. Unless Millennium was a sham and in effect a
               front or nominee for Mr Vlieland-Boddy, it was that company
               that was carrying on the activity of letting it and (presumably,
               though there was no evidence about this) managing it. Even if
               Mr Vlieland-Boddy is interested in Millennium to the extent of
               being its beneficial owner, I cannot ignore the corporate
               structure (in the absence of nomineeship) so Mr Vlieland-
               Boddy was not carrying on those activities himself.
               Accordingly he does not fall within the definition in Article 2
               and this building is not an establishment of his in this
               jurisdiction. This conclusion makes it unnecessary for me to
               consider the extent to which owning and running a building
               which is fully let would fall within the rest of the wording of
               the definition, and I make no findings in that respect.”


33. Accordingly, the judge allowed the appeal. By his order dated 26 November 2004 he set
    aside the bankruptcy order of 13 July 2004 and he dismissed the petition presented on 27
    February 2004. He ordered Mr Shierson to pay the debtor‟s costs of the appeal and before
    the registrar.


This appeal


34. The petitioning creditor, Mr Shierson, appeals to this Court. He does so with the
    permission of this Court granted on 17 December 2004. In granting permission for what
    is a second appeal Lord Justice Jonathan Parker observed that the grounds of appeal
    raised questions of general importance as to the approach the courts should adopt to the
    interpretation and application of article 3 of Council Regulation (EC) No 1346/2000.


35. There are four grounds of appeal set out in the appellant‟s notice; but, on analysis, they
    reduce to three, which may be summarised as follows. First, in holding that the registrar
    had “shifted the focus of his enquiry on the date of the hearing before him back to the
    earlier date [when the debts were incurred]”, the judge misunderstood the registrar‟s
    reasoning. He failed to appreciate that the registrar had understood, correctly, that the
    situation of the centre of the debtor‟s main interest had to be decided at the date of the
    hearing; but had held that, in making that decision it was appropriate to look back at all
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40             Exhibit A    Pg
                                        216 of 277



   the circumstances and, in particular, at what the creditors would have believed to be the
   centre of main interest at the time of giving credit.


36. Second (but set out under grounds 2 and 3), the judge erred in his own construction of the
    Regulation. Instead of approaching the question „where is the centre of the debtor‟s main
    interest‟ by considering all of the historical facts relating to the debtor, giving particular
    importance to the perception of the creditors at the time of giving credit (as the registrar
    had done), the judge gave too much weight to the debtor‟s current residence at the time of
    the hearing and so failed to give proper effect to the policy against „forum shopping‟
    which (it is said) lies behind the Regulation.


37. Third, the judge‟s approach to the meaning of „establishment‟ was unduly strict. In
    particular the judge was wrong to hold that a debtor may divest himself of an asset by
    making a transfer of that asset to a corporate body which he controls.


38. It is convenient to consider the first two of those grounds together. The issue on which
    each may be said to turn is, I think, the same: what weight should be given to the
    perception of creditors as to the debtor‟s centre of main interest at the time that credit is
    extended. In particular, how ready should the court be to accept that the debtor is free to
    change his centre of main interest between the time at which credit is extended and the
    opening of insolvency proceedings. It is a striking feature of the present case that the
    petition debt, itself, arises from costs orders made in proceedings in which the debtor was
    invoking the insolvency jurisdiction of the High Court on the basis that his centre of main
    interests was in the United Kingdom.


Centre of main interest


39. There is not, I think, any doubt as to the date in relation to which the debtor‟s centre of
    main interests falls to be determined for the purposes of the Regulation. Jurisdiction to
    open insolvency proceedings is conferred, under article 3.1, on the courts of the member
    state “within the territory of which the centre of main interests is situated”. The “time of
    the opening of proceedings” means “the time at which the judgment opening proceedings
    becomes effective, whether it is a final judgment or not” – article 2(f). “Judgment”, in that
    context, includes the decision of any court empowered to open such proceedings – article
    2(e). The judge was correct to take the view that, before it could assume jurisdiction to
    open main insolvency proceedings, the court of a member state must be satisfied that, at
    the time that it did so, the debtor‟s centre of main interests was situated within the
    territory of that state. That, too, had been the view of the registrar, as appears from the
    third sentence of paragraph 16 in his judgment – “I have to decide now what is his centre
    of main interests”.


40. The matter on which the judge differed from the registrar was as to the weight to be given
    to historical fact; or, as I have already put it, how ready should the court be to accept that
    the debtor is free to change his centre of main interests between the time at which the
    debts are incurred and the opening of insolvency proceedings. The judge summarised the
    contentions advanced on behalf of Mr Shierson at paragraph 18 of his judgment:
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A   Pg
                                        217 of 277



               “I will deal first with the manner in which [counsel] says I
               should approach the construction and operation of the
               Regulation. He points out that Recital 4 in the Regulation
               confirms that there is a policy behind the regulation to prevent
               'forum shopping'. He says it would be 'astonishing‟ if debtors
               could forum shop by moving from country to country. In that
               way they could avoid important safeguards such as the English
               rights to challenge transactions under sections 339 and 423 of
               the Insolvency Act 1986 (transactions at an undervalue and
               transactions intended to defraud creditors). The Regulation
               should not be applied so as to enable debtors to effect an
               objectionable transaction and then move to a jurisdiction which
               makes the recovery of assets subject to such transactions more
               difficult or even impossible. These sort of considerations
               should inform the construction and application of Article 3.1,
               and the key was to take a proper view of the concept of „the
               centre of his main interests‟. The test must be an objective one.
               [Counsel] accepted that that centre might in some exceptional
               circumstances change but it would usually remain „fixed over
               time‟ in the jurisdiction in which a person has his most real and
               substantial connection. The court must look at the way in which
               the debtor involved has organised his affairs, where the relevant
               debts were incurred, where his emotional ties are and so on.
               Just as a person domiciled in one country cannot easily change
               his domicile by „fleeing‟ to another country, „so a person
               cannot change what objectively is the centre of his main
               interests‟. The centre is not fixed by transitory questions such
               as where that person is currently living, but by the way in
               which the individual has conducted his life. A court should be
               slow to decline jurisdiction on the basis that a person has given
               up his centre of main interests merely on the basis of residence
               abroad. . . .

               At times [counsel‟s] submissions came close to a submission
               that the centre of main interests is in essence fixed at the place
               where it was when his debts were incurred.”


41. If counsel had gone so far as to submit that the centre of main interests was fixed at the
    place where it was when the debts were incurred, the judge was plainly right to reject that
    submission for the reasons which he gave. To hold that the centre of main interests was
    fixed by some past event would be inconsistent with the language of article 3.1. The
    article requires the court to look at the position as it is at the date of the decision to
    assume (or decline) jurisdiction, not at the position as it was at some earlier date. Further,
    to fix the centre of main interests at the place where the debts were incurred “would be
    illogical and unworkable”. As the judge put it: “If it is possible to change a centre of
    main interests, why should it be fixed by reference to certain debts? If it is to be so fixed,
    by reference to which debts is it to be fixed?”
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A   Pg
                                        218 of 277



42. “Centre of main interests” is not included amongst the terms and expressions defined in
    article 2 of the Regulation. But guidance as to the meaning of the concept is given in
    recital (13):

               “The „centre of main interests‟ should correspond to the place
               where the debtor conducts the administration of his interests on
               a regular basis and is therefore ascertainable by third parties.”


   The judge observed, correctly in my view, that there is nothing in that concept which
   prevents a debtor‟s centre of main interests from being changed from time to time. He
   went on to say this, at paragraph 19 of his judgment:

               “. . . the only question which is going to arise in any particular
               case is whether or not it has in fact changed. [Counsel] is
               obviously right in saying that the test to be applied is an
               objective one, but it does not follow from that that the debtor
               has no choice in the matter. If a centre of main interests is
               changed it is obviously because of the subjective choices of the
               debtor in question; he chooses where he is going to carry on his
               commercial, domestic and emotional activities, but it is then an
               objective question as to whether or not the change in those
               activities has brought about a new centre of main interests.”


43. Save that I would question (i) whether a concept based on conduct of “the administration
    of his interests on a regular basis” really invites an enquiry into the debtor‟s “emotional
    activities” – other than to the extent that where he lives and has his home is likely to be
    relevant to a determination of where he conducts the administration of his interests – and
    (ii) whether “the only question” which will arise in any particular case is whether or not
    the debtor‟s centre of main interests has changed, I would not quarrel with the judge‟s
    analysis in that paragraph. He was plainly correct, if I may say so, to appreciate that the
    place in which a debtor carries on whatever activities fall within the phrase “the
    administration of his interests” is for the debtor to choose. In that sense, it is a matter of
    subjective choice. And he was correct to appreciate that, although the debtor may choose
    where he carries on activities which fall within that phrase, the question “where does he
    conduct the administration of his interests on a regular basis” remains an objective
    question. The place where the debtor conducts the administration of his interests on a
    regular basis must be ascertainable by third parties (recital (13) to the Regulation) and by
    the court (article 3.1).


44. Further, although the judge may have overstated the position when he said that “the only
    question which is going to arise in any particular case” is whether the debtor‟s centre of
    main interests has in fact changed, that is the question – and, in the context of article 3.1,
    the only question – which arises in the present case. There is no doubt that, on the facts of
    the present case, the debtor‟s centre of main interests was in the United Kingdom until his
    move to Spain in June 2003. The question for the registrar in July 2004 was whether there
    had been a change between June 2003 – or, perhaps, October 2003 when the debtor
    ceased to pursue his proposals for an individual voluntary arrangement - and the date of
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A   Pg
                                        219 of 277



   the hearing of the bankruptcy petition; that being, I think, the earliest date on which it
   could be said that there was a judgment opening main insolvency proceedings.


45. In addressing that question counsel for the appellant relies, in this Court as he did before
   the registrar and before the judge, on recital (4) to the Regulation:

               “It is necessary for the proper functioning of the internal market
               to avoid incentives for the parties to transfer assets or judicial
               proceedings from one Member State to another, seeking to
               obtain a more favourable legal position (forum shopping).”


   It is that objective, with others, that justifies “action at Community level” – recital (5).
   The objective set out in recital (4) should be read with recitals (8) and (12):

               “(8)     In order to achieve the aim of improving the efficiency
               and effectiveness of insolvency proceedings having cross-
               border effects, it is necessary, and appropriate, that the
               provisions on jurisdiction, recognition and applicable law in
               this area should be contained in a Community law measure
               which is binding and directly applicable in Member States.

               ...

               (12)     This Regulation enables the main insolvency
               proceedings to be opened in the Member State where the debtor
               has the centre of his main interests. These proceedings have
               universal scope and aim at encompassing all the debtor‟s assets.
               To protect the diversity of interests, this regulation permits
               secondary proceedings to be opened to run in parallel with the
               main proceedings. Secondary proceedings may be opened in a
               Member State where the debtor has an establishment. The
               effects of secondary proceedings are limited to the assets
               located in that State. Mandatory rules of coordination with the
               main proceedings satisfy the need for unity in the Community.”


46. When seen in context, recital (4) of the Regulation provides little, if any, assistance to the
    appellant. The need “to avoid incentives for the parties to transfer assets . . . from one
    Member State to another” is met by the Community regime (introduced by the
    Regulation) which gives to the main proceedings “universal scope” and the aim of
    “encompassing all the debtor‟s assets”. So no advantage is obtained by moving assets
    from one territory to another. The need “to avoid incentives to the parties to . . . transfer
    judicial proceedings from one Member State to another” – by which, I think, is meant (at
    least, primarily) the need to avoid forum shopping by the creditor - is met by restricting
    the courts in which insolvency proceedings may be opened. For my part, I do not think
    that recital (4) is directed to the question in the present case: whether and in what
    circumstances there could be a change in the debtor‟s centre of main interests. Recital (4)
    cannot be read as imposing some restriction on the ability of the debtor to choose where
    he carries on the activities which fall within the concept “administration of his interests”;
20-12433-scc    Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A   Pg
                                        220 of 277



   nor to require the court to give some special meaning to the phrase “where the debtor
   conducts the administration of his interests on a regular basis”. The most that can be said,
   as it seems to me, is that the court should look critically at the facts which are said to give
   rise to a change in the centre of a debtor‟s main interests in circumstances where there are
   grounds for suspicion that the debtor has sought, deliberately, to change his centre of
   main interests at a time when he is insolvent in order to alter the insolvency rules which
   will apply to him in respect of existing debts.


47. Reliance was placed, also, on the Report on the Convention on Insolvency Proceedings
    by Professor Virgos and Dr Schmit. As I have said, the Convention, which was opened
    for signature on 23 November 1995, provides the basis for the Regulation, made on 29
    May 2000. The version of the report with which we have been provided is dated 8 July
    1996. It is common ground that regard may be had to the report in order to assist in the
    interpretation of the Regulation. Section III, Part B, Chapter 3 contains a commentary on
    the general provisions of the Convention, article 3 of which was in the same terms (so far
    as material) as those later enacted in the Regulation. Paragraph 75 explains what is meant
    by the concept of „centre of main interests‟:

               “The concept of „centre of main interests‟ must be interpreted
               as the place where the debtor conducts the administration of his
               interests on a regular basis and is therefore ascertainable by
               third parties.

               The rationale of this rule is not difficult to explain. Insolvency
               is a foreseeable risk. It is therefore important that international
               jurisdiction (which, as we shall see, entails the application of
               the insolvency laws of that Contracting State) be based on a
               place known to the debtor‟s potential creditors. This enables the
               legal risks which would have to be assumed in the case of
               insolvency to be calculated.

               By using the term „interests‟, the intention was to encompass
               not only commercial, industrial or professional activities, but
               also general economic activities, so as to include the activities
               of private individuals (eg consumers). The expression „main‟
               serves as a criterion for the cases where those interests include
               activities of different types which are run from different
               centres.

               In principle, the centre of main interests will in the case of
               professionals be the place of their professional domicile and for
               natural persons in general, the place of their habitual residence.

               ...”


   It will be noted that the first sentence of that paragraph has been taken into the Regulation
   as recital (13).
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A   Pg
                                        221 of 277



48. The appellant emphasises what is said in the Virgos-Schmit Report to be the rationale of
    the rule which confers jurisdiction to open main insolvency proceedings on the courts of
    the member state in which the centre of the debtor‟s main interests is situated. It is to
    enable the legal risks to which creditors will be subject in the event of the debtor‟s
    insolvency to be evaluated in advance on the basis that the legal system which will
    govern that insolvency is known. A creditor will know – or will be able to assess with
    some confidence – what will be the centre of the debtor‟s main interests on the basis of
    the facts as they are at the time when he extends credit. But it is reading too much into the
    commentary to conclude that the centre of main interests will not change – if the
    underlying facts change – between the time that the creditor extends credit and the time
    when a court is asked to open insolvency proceedings. That could not have been in the
    minds of the commentators.

49. The point may be illustrated by an example. Suppose a case in which the debtor incurs
    debts in the territory of State A and then (while those debts remain unpaid) relocates his
    home and business to the territory of State B. He then incurs further debts in the territory
    of State B and becomes insolvent. It is of as much importance to the creditors in State B
    to know – or to be able to assess – where the debtor‟s centre of main interests is situated
    as it is to the creditors in State A. Seen through the eyes of the creditors in State B the
    debtor is conducting the administration of his interests on a regular basis in State B. Seen
    through the eyes of the creditors in State A, at the time when the debts to them were
    incurred, the debtor was conducting the administration of his interests on a regular basis
    in State A. But it is a necessary feature of the Community regime established by the
    Regulation that, at the time when a court is asked to open insolvency proceedings, the
    debtor can have only one centre of main interests within the Community. There is nothing
    in the Virgos-Schmit commentary which suggests that that should situated in State A,
    rather than in State B. In particular, there is nothing in that commentary to suggest that
    the centre of main interests, once established in State A, remains in State A –
    notwithstanding the debtor‟s relocation to State B – until, say, all his debts in State A
    have been paid.

50. In my view the commentary does not support any principle of immutability. It does no
    more than point out the obvious advantages of a scheme under which, so far as possible, a
    creditor will be able to identify the legal system which will govern his debtor‟s
    insolvency at the time he advances credit. But unless the debtor is to be prevented from
    relocating his home and business – which he may wish to do for perfectly proper reasons
    unconnected with any threat of insolvency – there is a limit to the extent to which those
    advantages can be guaranteed.

51. We were referred to the decision of His Honour Judge Howarth, sitting as a judge of the
    High Court, in Skjevesland v Geveran Trading Company Limited [2002] EWHC 2898
    (Ch). In that case the registrar had decided that the debtor‟s centre of main interests was
    situated in Switzerland. On the evidence which was before him it is difficult to see how
    he could have come to any other conclusion. He summarised that evidence in these terms:

               “I have to consider the question referred to in the Virgos-
               Schmit report about where his commercial, industrial or
               professional activities and his general economic activities are
               carried out. Mr Skjevesland is at pains, without adverting to the
               European regulation, which he did not know about, to tell me
               that 90 per cent of his economic activities are carried out in
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A   Pg
                                       222 of 277



               Switzerland. He said that was where his business affairs were.
               His pension was there; his family were there. All his money
               went through companies which were involved in Switzerland,
               and bank accounts which he maintained in Switzerland and he
               was a Swiss banker, which was all he had wanted to be, and
               had always wanted to be for the foreseeable future. It is quite
               true that he said he conducted business in Spain. I do not think
               he told me in his evidence in October that he conducted more
               business in Spain than anywhere else, although he tells me that
               now in his fifth witness statement.”

   The judge agreed. The effect of that decision was that article 3 of Regulation (EC)
   1346/2000 did not displace the bankruptcy jurisdiction which (as the registrar found) the
   High Court would otherwise have under section 265 of the Insolvency Act 1986. I do not,
   for my part, find anything in the Skjevesland case which assists the appellant in the
   present case.

52. We were taken, also, to the decision of His Honour Judge McGonigal, in the High Court,
    in In re Daisytek-ISA Ltd and others [2004] BPIR 30. The issue in that case was where
    the centre of main interests of French and German subsidiaries of ISA International plc
    (“International”) was situated for the purposes of article 3.1 of the Regulation. After
    referring to recital (13) to the Regulation, to the commentary at paragraph 75 of the
    Virgos-Schmit Report and to the registrar‟s decision in Skjevesland v Geveran Trading
    Company Limited, the judge said this (ibid, para [16], page 34):

               “In my view the most important „third parties‟ referred to in
               recital 13 are the potential creditors. In the case of a trading
               company the most important groups of potential creditors are
               likely to be its financiers and its trade suppliers. The evidence
               in this case is that the financing of the business of the German
               companies by a factoring agreement was organised for them by
               International in Bradford and that 70% of goods supplied to the
               German companies are supplied under contracts made by
               International in Bradford. It appears that a large majority of
               potential creditors by value (which I regard as the relevant
               criterion) know that Bradford is where many important
               functions of the German companies are carried out.”


   On the basis of that evidence the judge reached the conclusion that Bradford was the
   centre of main interests of the German companies. Similar evidence led to the same
   conclusion in relation to the French companies. There is nothing surprising or
   controversial about that. It was plainly appropriate to ask where potential creditors would
   think the debtors were conducting the administration of its interests on a regular basis.
   But the judge in Daisytek was not faced with the question in the present case: that is to
   say, the question which arises when the debtor has made (and sought to carry into effect)
   a deliberate choice to move the place at which he conducts the administration of his
   affairs on a regular basis from the territory of one member state to the territory of another
   member state. The decision is not, I think, of any assistance in the present context.
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A   Pg
                                       223 of 277



53. Of more relevance is the decision of His Honour Judge Langan QC in In re Ci4net.com
    Inc and another [2004] EWHC 1941 (Ch) (20 May 2004, unreported). The judge thought
    that it was necessary to decide whether two companies, Ci4net.com Inc and DBP
    Holdings Limited, had centres of main interests in London – although it is not clear from
    the report that there was any other territory within the Community with a real claim. At
    paragraph 17 of his judgment he addressed the question of timing:

               “There were differences between counsel as to the approach
               which the court should adopt to a company which . . . had its
               CoMI in England whilst it was active in the market place, but
               which has ceased to trade. Mr Clarke [counsel for the
               companies] would agree with Ms Stonefrost [counsel for the
               creditor bank] to the extent that the EC Regulation should be
               applied in a manner which will discountenance attempts by a
               company to „forum shop‟. It is, both would accept, important
               that trade creditors should know in what jurisdiction they will
               be able to pursue the assets of the company if it leaves their
               debts unpaid. It would, Ms Stonefrost said in her oral
               submissions, „be contrary to the policy of the EC Regulation
               for a company to be able to remove itself from the jurisdiction
               by ceasing to trade‟. This, Mr Clarke said, goes too far. The
               question of timing is, he said, of importance. Mr Clarke accepts
               that a more or less cynical removal of the seat of a company‟s
               operations from the EU to a non-EU territory a few weeks or
               months before the business goes to the wall would not be
               regarded as working an alteration in the CoMI of the company.
               There is, however a great difference between that and a
               restructuring of the business which is carried out for sound
               commercial reasons long before the question of insolvency
               proceedings becomes live. In the latter situation the policy
               against forum shopping does not raise a bar to a change in the
               company‟s CoMI being effected upon the company‟s ceasing to
               trade in the EU.”


   And, at paragraph 18, the judge went on:

               “The differences between counsel is, I think, one of emphasis
               rather than of principle. . . . To the limited extent to which I
               think there is a material controversy here, I prefer Mr Clarke‟s
               approach. In my judgment Ms Stonefrost comes too close to
               saying (although she did not in fact say it) that, once a company
               has a CoMI within the EU, it is stuck with that CoMI on
               ceasing to trade, notwithstanding the time at which, or the
               circumstances in which, that cessation occurs.”


   Nevertheless, the judge accepted that a centre of main interest must have some element of
   permanence. The sole director of Ci4net.com Inc had given evidence to the effect that,
   since 2001, the business of that company had been conducted from wherever he happened
20-12433-scc       Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40              Exhibit A   Pg
                                           224 of 277



      to be at the time, which would be either in Spain or in New York. The judge found that
      evidence unimpressive. At paragraph 26 of his judgment he said this:

                 “The notion of the location of a business shifting as its director
                 moves from one country to another does not sit easily with the
                 policy which underlies the EC Regulation. A business must
                 under the EC Regulation have a CoMI and, in my judgment, a
                 CoMI must have some element of permanence.”


      He concluded, at paragraph 30:

                 “The CoMI of [Ci4net.com Inc] was until at least April 2001 in
                 London, and what has occurred since is not sufficient (even if
                 supported by the presumption in favour of the place of the
                 registered office) to justify a finding that the CoMI is now
                 elsewhere.”



54. I should add, for completeness, that we were referred to the decision of the Irish Supreme
    Court in In the Matter of Eurofoods IFSC Limited [2005] I L Pr 2. The Irish Court pointed
    out that there were two elements to be considered under recital (13) to the Regulation: (i)
    that the centre of main interests should be where the company has conducted the
    administration of its interests on a regular basis and (ii) that the centre of main interests
    must be such as is ascertainable by third parties. But, beyond that, there is nothing which
    assists on the issues in the present appeal. The Irish Court referred questions to the
    European Court of Justice for a preliminary ruling; but it has not been suggested that
    those are questions which arise in the present appeal.

55. I have set out the authorities to which we were referred in deference to the arguments
    which were addressed to us and in recognition that the point in the present appeal has not
    previously been before this Court. But, as it seems to me, they provide little assistance in
    the context of the present appeal. The question raised in this appeal must be determined
    by construing article 3.1 of the Regulation in the light of the Community purpose which
    the Regulation was intended to promote. I can summarise my own conclusions as follows:


      (1)   A debtor‟s centre of main interests is to be determined at the time that the court is
            required to decide whether to open insolvency proceedings. In a case where those
            proceedings are commenced by the presentation of a bankruptcy petition, that time
            will normally be the hearing of the petition. But, in a case such as the present,
            where the issue arises in the context of an application for permission to serve the
            petition out of the jurisdiction, the time at which the centre of the debtor‟s main
            interests falls to be determined will be at the hearing of that application. Similar
            considerations would apply if the court were faced with an application for interim
            relief in advance of the hearing of the petition.


(2)         The centre of main interests is to be determined in the light of the facts as they are at
            the relevant time for determination. But those facts include historical facts which
            have led to the position as it is at the time for determination.
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40            Exhibit A    Pg
                                        225 of 277



(3)      In making its determination the court must have regard to the need for the centre of
         main interests to be ascertainable by third parties; in particular, creditors and
         potential creditors. It is important, therefore, to have regard not only to what the
         debtor is doing but also to what he would be perceived to be doing by an objective
         observer. And it is important, also, to have regard to the need, if the centre of main
         interests is to be ascertainable by third parties, for an element of permanence. The
         court should be slow to accept that an established centre of main interests has been
         changed by activities which may turn out to be temporary or transitory.


(4)      There is no principle of immutability. A debtor must be free to choose where he
         carries on those activities which fall within the concept of “administration of his
         interests”. He must be free to relocate his home and his business. And, if he has
         altered the place at which he conducts the administration of his interests on a regular
         basis - by choosing to carry on the relevant activities (in a way which is
         ascertainable by third parties) at another place – the court must recognise and give
         effect to that.


(5)      It is a necessary incident of the debtor‟s freedom to choose where he carries on
         those activities which fall within the concept of “administration of his interests”,
         that he may choose to do so for a self-serving purpose. In particular, he may choose
         to do so at time when insolvency threatens. In circumstances where there are
         grounds for suspicion that a debtor has sought, deliberately, to change his centre of
         main interests at a time when he is insolvent, or threatened with insolvency, in order
         to alter the insolvency rules which will apply to him in respect of existing debts, the
         court will need to scrutinise the facts which are said to give rise to a change in the
         centre of main interests with that in mind. The court will need to be satisfied that the
         change in the place where the activities which fall within the concept of
         “administration of his interests” are carried on which is said to have occurred is a
         change based on substance and not an illusion; and that that change has the
         necessary element of permanence.

56. Applying those principles to the facts in the present case, I find it impossible to say that
    the judge was not entitled to reach the conclusion that he did – that the debtor‟s centre of
    main interests had moved to Spain. The judge was clearly aware that there were grounds
    for suspicion that the move was self-serving and might not be genuine. But, unless he
    were prepared to disbelieve the debtor‟s evidence as to what he was doing in Spain and
    why he was living there, the judge was bound to take that evidence into account. He held
    that it would not be fair to the debtor to disbelieve that evidence in the circumstances that
    the petitioner had chosen not to test it by cross-examination. He cannot be said to have
    erred in taking that view. As Mr Justice Rimer observed, in Long v Farrer & Co and
    another [2004] EWHC 1774 (Ch) [57], [2004] BPIR 1218, 1233:

               “It is . . . by now familiar law that, subject to limited
               exceptions, the court cannot and should not disbelieve the
               evidence of a witness given on paper in the absence of the
               cross-examination of that witness.”
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A   Pg
                                        226 of 277



   That is not, of course, to say that the court is bound to accept untested evidence which is
   plainly incredible (ibid, [61]). But the debtor‟s evidence as to what he was doing in Spain
   and why he was living there – in contrast to other evidence (for example, his evidence
   that he had had no connection with Millennium Investment International Limited) – was
   not of that character.


Establishment

57. I turn, therefore, to the remaining issue: whether the judge was wrong to reverse the
    registrar‟s decision that the High Court had jurisdiction to open territorial insolvency
    proceedings under article 3.2 of the Regulation on the ground that the debtor possessed an
    establishment within the United Kingdom. I should say at once that I do not regard the
    contention that jurisdiction under article 3.2 can be founded on the unintended failure of
    the debtor effectively to resign his directorship of Sinclair Research Limited as seriously
    arguable. The real issue is whether the debtor retained an interest in Millennium House,
    Unit 2A Sunrise Business Park, Blandford Forum and, if so, whether that interest was
    sufficient to found jurisdiction under article 3.2.

58. It appears from an official copy of the entries at HM Land Registry under title number DT
    190634, issued on 13 April 2004, that the registered proprietors of Unit 2A Sunrise Park
    were then the debtor and his wife, Mrs Diana Vlieland-Boddy. The property was subject
    to a charge dated 4 September 2002 in favour of Millennium Investment International
    Limited (“Millennium”), whose address is shown in the register as Millennium House,
    Unit 2A, Sunrise Business Park. The charge of 4 September 2002, as I have said, is
    executed by both the debtor and his wife and contains a recital that the debtor was then
    entitled to the entire beneficial interest in the property.

59. In a witness statement made on 10 May 2004 the debtor said this (at paragraph 7):

                “Unit 2a Sunrise Business Park was sold to Millennium
                Investment International Limited in June 2003 for £220,000.
                Due to a lien on the deeds, this was not actually finalised until
                January 2004. It has now been registered. Previously
                Millennium Investment had advanced me monies totalling
                £220,000 principally for legal fees and to meet costs which the
                petitioner had ordered against me.”

   In a witness statement of the same date, 10 May 2004, Mr Robert Freestone, a chartered
   accountant practising from premises at 1 The Centre, High Street, Gillingham, confirmed
   that the debtor “did have an investment property at 2a Sunrise Business Park” but went on
   to say that that “was sold in June 2003”. The registrar recorded, at paragraph 9 of his
   judgment, that on 6 April 2004 the Land Registry received an application to register a
   transfer of the property to Millennium. The judge accepted (at paragraph 45 of his
   judgment) that:

                “As at the date of the hearing before the Registrar this property
                [Unit 2A] was not owned by Mr Vlieland-Boddy. It was owned
                by Millennium.”
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                 Exhibit A   Pg
                                        227 of 277



   He was referring, there, to the hearing of the petition in, I think, May 2004.


60. The judge went on, in a passage which I have set out earlier in this judgment, to say this:

               “Unless Millennium was a sham and in effect a front or
               nominee for Mr Vlieland-Boddy, it was that company that was
               carrying on the activity of letting it and (presumably, though
               there was no evidence about this) managing it. Even if Mr
               Vlieland-Boddy is interested in Millennium to the extent of
               being its beneficial owner, I cannot ignore the corporate
               structure (in the absence of nomineeship) so Mr Vlieland-
               Boddy was not carrying out those activities himself.”


61. The judge did not, as it seems to me, rule out the possibility that Millennium was a front
    or nominee for the debtor. It is pertinent to keep in mind that, on 12 October 2002, the flat
    at 127 Westminster Bridge Road, then registered in the joint names of the debtor and his
    wife, was transferred to Millennium for no consideration. The judge accepted that that
    transaction had not been satisfactorily explained. At paragraphs 33 and 34 of his
    judgment he said this:

               “. . . An explanation was offered to the Registrar. It came in the
               form of a letter from solicitors who acted in the purchase of the
               lease. It is addressed to the debtor‟s current solicitor, and it was
               prepared and sent in the short period between some reply
               evidence put in by the petitioner and the date of the hearing
               before the Registrar . . . The letter explains that the solicitor in
               question (Mr Copeland of Messrs Barfields) was instructed in
               connection with the conveyancing at the request of the debtor.
               His initial understanding of the position was that the lease of
               the flat would be in the name of the debtor and his wife

                       „and I proceeded on that basis. Mr Vlieland-Boddy had
                       become aware of this after I had completed registration of
                       the lease and sent him a copy of the land registry entries.
                       He immediately realised that instead of my registering the
                       property in the name of Millennium Investments
                       International Limited I had in error registered the
                       proprietors as himself and his wife. Directly this error was
                       discovered immediate steps were taken to rectify this
                       situation and Millennium was registered as the proprietors
                       of the property. . . .‟

               This short explanation comes from the solicitor, not from Mr
               Vlieland-Boddy himself. Since he only knew part of the
               circumstances, obviously he can only deal with what he knows.
               However, the letter does raise other matters which require an
               explanation. This was a transaction in which a new lease was
               granted. It is to be inferred that the debtor and his wife were
               required to execute the lease. It must have been sent to them for
  20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A   Pg
                                          228 of 277



                 that purpose, and they must have executed it. If the position
                 was that there was some mistake in the communication of
                 instructions, and the lessee should have been Millennium, why
                 was it not spotted at that point? This factor alone causes one to
                 question the explanation. In addition, it is not at all easy to see
                 how instructions can be given by the wrong parties when the
                 wrong parties are a husband and wife who are taking care to
                 divide up properties between them. Furthermore, the company
                 identified (Millennium) is a company which featured several
                 times in Mr Vlieland-Boddy‟s affairs. He maintained that it is a
                 company in which he is not interested. Why, then was he
                 giving instructions for the property to be transferred to
                 Millennium? More than that, if his case is that he had originally
                 intended that the lease should be put in Millennium‟s name,
                 why was he acting for Millennium in this transaction if he had
                 nothing to do with this company? In the land registry
                 proprietorship register for the Blandford Forum property the
                 debtor‟s address is given as this flat, again tending to
                 demonstrate a connection between Mr Vlieland-Boddy and
                 Millennium. The Registrar‟s suspicions were entirely justified .
                 . .”


62.   Those remarks were made in the context of the flat at 127 Westminster Bridge Road. The
      judge turned to the position in relation to Unit 2A, Sunrise Business Park, at paragraph 36
      of his judgment. After observing that no documents had been produced to support the
      debtor‟s assertion that that property had been sold to Millennium in June 2003, the judge
      said this:

                 “The entries at HM Land Registry recorded that: “The price
                 stated to have been paid on 30th January 2004 was £220,000”
                 Thus he says there was a sale in some sense in June 2003, and
                 the land registry documents show that the price was not paid
                 until the end of January 2004. Then the purchaser apparently
                 delayed registering its transaction until April 2004 – [counsel
                 for the petitioner] drew my attention to the fact that this was
                 after the petition was finally served on Mr Vlieland-Boddy. As
                 I have said, Mr Vlieland-Boddy has said that Millennium has
                 nothing to do with him. The directors are a Mr Biggs and the
                 Mr Jones referred to above. The true beneficial owners of the
                 property cannot be ascertained from searching out the registry
                 in the BVI. Mr Jones is clearly some sort of associate of Mr
                 Vlieland-Boddy – the first IVA proposals record Mr Jones as
                 helping Mr Vlieland-Boddy with his child‟s school fees. The
                 circumstances surrounding the flat at Westminster Bridge Road
                 cast very serious doubt on Mr Vlieland-Boddy‟s evidence that
                 he is not interested in Millennium. If that were the case, why
                 was he giving instructions to purchase a flat for it? If the sale
                 [of Unit 2A] were a genuine arm‟s length sale to a genuine
                 arm‟s length purchaser, why did it take the purchaser so long to
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40            Exhibit A    Pg
                                        229 of 277



               get round to registering the purchase? Once more, a less than
               convincing story has been told by Mr Vlieland-Boddy.”


63. One fact, at least, is not open to doubt. The debtor (with his wife) was the legal owner of
    Unit 2A at the time when the registrar declared, on 27 February 2004, that there was
    jurisdiction to open territorial insolvency proceedings. That fact (amongst others) was
    relied upon by the petitioner at the time as a foundation for jurisdiction under article 3.2.
    Neither the registrar, nor the judge, were satisfied that the debtor was not then the
    beneficial owner of Unit 2A; nor that he ceased to be the beneficial owner when the title
    was subsequently transferred to Millennium. It is not necessary to disbelieve the debtor
    when he says that he is not the beneficial owner of Millennium. But his assertion that he
    had no connection with Millennium at the relevant time is not credible – for the reasons
    that the judge gave. He has not provided a credible explanation for the transfer of Unit 2A
    – nor for the transfer of 127 Westminster Bridge Road - into the name of Millennium,
    although the facts must be within his knowledge. In those circumstances the judge could
    not rule out the possibility that Millennium was a front or nominee for the debtor; and he
    did not do so. In my view he should have gone on to hold that, on the evidence that was
    before him, the balance of probabilities required a conclusion that that was in fact the
    position – at least on 27 February 2004 when the registrar assumed jurisdiction to open
    territorial insolvency proceedings.


64. In those circumstances the remaining question was whether legal and beneficial
    ownership of Unit 2A at the relevant date is sufficient to satisfy the requirement that the
    debtor “possesses an establishment” within the territory. The judge made no finding on
    that question. As he said, at paragraph 45 of his judgment, he did not find it necessary to
    do so.


65. “Establishment”, for the purposes of article 3.2 of the Regulation is, of course, a defined
    term. It means “any place of operations where the debtor carries out a non-transitory
    economic activity with human means and goods” – article 2(h). Virgos and Schmit
    observe, at paragraph 70 of their report, that article 3.2 – and the associated definition –
    was one of the most debated provisions throughout the negotiations on the Convention.
    They comment:

               “Several Contracting States wished to have the possibility of
               basing territorial proceedings not only on the presence of an
               establishment, but also on the mere presence of assets of the
               debtor (assigned to an economic activity) without the debtor
               having an establishment.

               For the sake of an overall consensus on the Convention, those
               States agreed to abandon the presence of assets as a basis for
               international competence provided that the concept of
               establishment is interpreted in a broad manner but consistently
               with the text of the Convention. This explains the very open
               definition given in article 2(h).
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40                Exhibit A   Pg
                                       230 of 277



               In the Convention, the mere presence of assets (eg the existence
               of a bank account) does not enable local territorial proceedings
               to be opened. The presence of an establishment of the debtor
               within the jurisdiction concerned is essential.”

66. The commentators go on to say this:

               “For the Convention on insolvency proceedings,
               „establishment‟ is understood to mean a place of operations
               through which the debtor carries out an economic activity on a
               non-transitory basis and where he uses human resources and
               goods.

               Place of operations means a place from which economic
               activities are exercised on the market (ie externally), whether
               the said activities are commercial, industrial or professional.

               The emphasis on an economic activity having to be carried out
               using human resources shows the need for a minimum level of
               organisation. A purely occasional pace of operations cannot be
               classified as an „establishment‟. A certain stability is required.
               The negative formula („non-transitory‟) aims to avoid
               minimum time requirements. The decisive factor is how the
               activity appears externally, and not the intention of the debtor.

               The rationale behind the rule is that foreign economic operators
               conducting their economic activities through a local
               establishment should be subject to the same rules as national
               economic operators as long as they are both operating in the
               same market. In this way potential creditors concluding a
               contract with a local establishment will not have to worry about
               whether the company is a national or foreign one. Their
               information costs and legal risks in the event of insolvency of
               the debtor will be the same whether they conclude a contract
               with a national undertaking or a foreign undertaking with a
               local presence on that market.

               Naturally, the possibility of opening local territorial insolvency
               proceedings makes sense only if the debtor possesses sufficient
               assets within the jurisdiction. Whether or not those assets are
               linked to the economic activity of the establishment is of no
               relevance.”


67. The judge was prepared to assume that Millennium was carrying on the activity of letting
    and managing Unit 2A, Sunrise Business Park. The unit was described by the registrar as
    “a multi-let business premises”. It seems to me inevitable that the landlord will need to
    manage the property (even if that is done through agents, as to which there is no
    evidence). The evidence, such as it is, suggests that Millennium collects the rent itself.
20-12433-scc     Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40            Exhibit A    Pg
                                        231 of 277



68. In the circumstances that I have set out, and with the guidance provided by the Virgos-
    Schmit Report in mind, I would hold that the owner of Unit 2A, Sunrise Business Park is
    carrying out a non-transitory economic activity with human means and goods for the
    purposes of the Regulation. It follows that, if – as I would also hold – the evidence led to
    the conclusion, on the balance of probabilities, that Millennium was a front or nominee
    for the debtor at the time the registrar opened territorial insolvency proceedings in
    February 2004 (if, indeed, there had been a „sale‟ by that date), the requirement in article
    3.2 of the regulation was satisfied.


Conclusion


69. For the reasons which I have set out I would allow the appeal and restore the bankruptcy
    order made on 13 July 2004. But, because I would uphold the judge‟s finding that
    jurisdiction to open main insolvency proceedings had not been established under article
    3.1 of the Regulation, I would vary that order so as to recite that the proceedings are
    territorial insolvency proceedings as defined in article 3 of the Regulation.

Lord Justice Longmore:


Centre of Main Interests


70. I agree with the judgment of my Lord on the question of the centre of main interests of
    the debtor but have two caveats. The first caveat relates to the point of time in relation to
    which, for the purposes of invoking the jurisdiction of the English court, a claimant has to
    prove that the centre of main interests of the debtor is situated in England. The second
    caveat relates to the standard of proof that is required.


71. With regard to the time in relation to which the centre of main interests has to be proved
    to be England, the judge recorded (para. 12) that it was common ground before him that it
    was the date of the hearing of the petition. Mr Mitchell QC did not seek to resile from
    this common ground before us and my Lord has held in terms in paragraph 39 that that is
    the correct date. It seems to me, however, that despite the judge‟s reference to page 383
    of the Fourth Supplement to Dicey and Morris, it is not beyond the realm of argument
    that the correct date is the date of service of the bankruptcy petition on the debtor rather
    than the date of the hearing of the petition. On this view the “judgment opening
    proceedings” is the judgment exercised by the registrar when he gives permission for the
    petition to be served outside the jurisdiction. That judgment “becomes effective” when it
    is served, although the defendant debtor has the right to ask the court to set aside that
    service. So to conclude would have the advantage that the debtor could not rely on acts
    he might take unilaterally to change his centre of main interests between the date when
    the petition is served and date when his challenge to the jurisdiction can be heard which
    might (as in this case) be a period of some months. It would also have the advantage that
    the phrase “the time at which the judgment opening proceedings becomes effective” in
    recital (f) to Article 3 would have the same meaning as the time when a court is first
    seised of a matter for the purpose of the Brussels (now Lugano) Convention, see Dresser
    v Falcongate [1992] QB 502. On the facts of the present case it makes no difference
    whether the judgment opening the proceedings was in February or July 2004 and counsel
20-12433-scc      Doc 4-1      Filed 10/15/20 Entered 10/15/20 12:35:40               Exhibit A     Pg
                                          232 of 277



    were quite right not to take time arguing an academic point which should await resolution
    in a case where it matters on the facts.


72. On the standard of proof, the judge approached the question whether the debtor‟s centre
    of main interests was England as a matter of fact which, presumably, was to be decided
    on the balance of probabilities in the usual way. We received no argument that the
    invocation of the court‟s jurisdiction pursuant to the Regulation should be treated in the
    same way as the invocation of the court‟s jurisdiction pursuant to other regulations
    dealing with service out of the jurisdiction. It has long been the case that a claimant does
    not have to prove that the jurisdiction requirements, set out for example in RSC Order 11
    (now CPR Part 6) or the Brussels (now Lugano) Convention have been satisfied on a
    balance of probabilities but has to show merely that there is a “good arguable case” that
    the jurisdictional requirements exist, see Seaconsar v Bank Markazi [1994] 1 AC 438 and
    Canada Trust Co v Stolzenberg (No 2) [1998] 1 WLR 547. This question will also have
    to be argued on another day and I mention it here only because the judge placed
    considerable emphasis on the fact that no order had been sought for Mr Clive Vlieland-
    Boddy to be cross-examined. No doubt the court has jurisdiction to order cross-
    examination of a defendant who asserts he is not amenable to the jurisdiction of the court.
    But it is, in my view, a discretion which should be exercised extremely sparingly. In the
    first place, if the defendant is right that he is not subject to the jurisdiction, it is exorbitant
    to order his cross-examination at all. In the second place, those judges of the High Court
    who deal, perhaps more frequently than bankruptcy registrars, with heavily contested
    jurisdiction applications will quickly find their lists heavily clogged by enthusiastic
    applications from claimants to cross-examine foreign defendants on the basis that without
    such cross-examination their case will be held to fail as Mann J has effectively held here.
    To the extent that the judge accepted the approach of the parties that he had to find that
    the debtor‟s centre of main interests was, as a matter of fact, in England, his approach
    cannot, of course, be faulted but there may need to be argument on another occasion that
    the correct standard to apply is that of a “good arguable case” rather than proof on a
    balance of probabilities; cross-examination should not then be necessary. I should
    perhaps add that the decision of Rimer J in Long v Farrer [2004] EWHC 1774 Ch, on
    which junior counsel for the debtor has relied, was not a decision on a jurisdictional
    application.


    Establishment


73. I also agree with my Lord on this part of the case but since we are differing from the
    judge I will express my own view shortly. Mr Vlieland-Boddy had a lease of premises
    known as Unit 2A, Sunrise Park, in Blandford Forum in Dorset which he then charged
    traders for the right to use. This was thus originally a place where he carried out a non-
    transitory economic activity with human means and goods within definition (h) of Article
    2 as explained in para. 70 of the Virgos-Schmit Report. Mr Vlieland-Boddy then asserts
    that a British Virgin Islands company, known as Millennium Investments International
    Ltd, took a charge on the property on 8th November 2002 in the sum of £245,000; he says
    that he then sold the property to Millennium in June 2003 but that the transfer of property
    was not completed until January 2004. Millennium did not register its title until April
    2004 after service of the bankruptcy petition on Mr Vlieland-Boddy. Millennium is also
    said to be the owner of a flat in Lambeth acquired by Mr and Mrs Vlieland-Boddy in their
20-12433-scc     Doc 4-1    Filed 10/15/20 Entered 10/15/20 12:35:40            Exhibit A   Pg
                                       233 of 277



   joint names on 22nd August 2001. Millennium appear to have acquired that ownership
   on 12th February 2002 but to have paid no consideration. Mr Vlieland-Boddy has not
   told the court who owns the shares in Millennium. He says that a director is Mr Spencer
   Jones who has apparently been helping to pay the school fees for Mr Vlieland-Boddy‟s
   child. I have every confidence that Mr Vlieland-Boddy could say who owns Millennium
   if he wished to do so. Even on the balance of probabilities, it seems to me that Mr
   Vlieland-Boddy was in July 2004 using Millennium to carry on business at Unit 2A and
   accordingly has an establishment for the purpose of the territorial insolvency jurisdiction
   specified in Article 3.2. I would therefore join with my Lord in allowing the appeal and
   in upholding the Registrar‟s decision on this aspect of this case.


 Sir Martin Nourse:


74. I have had the advantage of reading in draft the judgments of Lords Justices Chadwick
    and Longmore.


Centre of main interests


75. I agree with the judgment of Lord Justice Chadwick on the question of the centre of main
    interests and with the first of Lord Justice Longmore‟s caveats. As to the second caveat, I
    would emphasise that this case has been argued throughout on the footing that the
    standard of proof to be applied is the balance of probabilities and not good arguable case.
    Moreover, it must be doubtful whether an English court could apply the lower standard to
    main insolvency proceedings without obtaining a ruling of the European Court of Justice
    to that effect.


Establishment


76. On the question of establishment, I agree with the judgments of Lords Justices Chadwick
    and Longmore.


77. The position here was that the registrar had decided that the debtor had an establishment
    within England and Wales for the purposes of Article 3.2 of the Regulation. But, as the
    judge held, that decision, having been based on the erroneous view that the court must
    look at the period when the debts were incurred, could not be sustained. So the judge had
    to consider the question afresh.


78. The judge‟s decision on this question, in the penultimate paragraph of his judgment, is
    quoted by Lord Justice Chadwick in paragraph 60 above. I agree with him that the judge
    did not rule out the possibility that Millenium was a sham and in effect a front or nominee
    for the debtor. What the judge said was:

                “Even if Mr Vlieland-Boddy is interested in Millenium to the
                extent of being its beneficial owner, I cannot ignore the
20-12433-scc    Doc 4-1     Filed 10/15/20 Entered 10/15/20 12:35:40            Exhibit A   Pg
                                       234 of 277



               corporate structure (in the absence of nomineeship) so Mr
               Vlieland-Boddy was not carrying out those activities himself.”


79. I think that that passage shows some inconsistency in the judge‟s reasoning. If the debtor
    was in reality the beneficial owner of Millenium, the corporate structure would simply be
    ignored and it would not matter very much whether Millenium was described as a sham
    or as a front or nominee for the debtor. But that is not the real point. In my opinion the
    only inference which could reasonably have been drawn from the evidence referred to
    and considered by the judge earlier in his judgment, in regard not only to Unit 2A,
    Sunrise Park but also to the flat at 127 Westminster Bridge Road, was that on 27 February
    2004, when the registrar assumed jurisdiction to open territorial insolvency proceedings,
    Millenium was a front or nominee for the debtor. On that footing, for the reasons given
    by Lord Justice Chadwick, I agree that the debtor possessed an establishment within
    England and Wales on that date.


80. In elaboration of the view expressed in the preceding paragraph, I would say that the
    judge‟s conclusion as to the role of Millenium was against the weight of the evidence. In
    most cases that would be a strong thing for this court to hold. But it is to be emphasised
    that in considering the matter afresh this court is doing no more than what the judge
    himself had to do. We are in as good a position as he was to draw the necessary
    inferences from the evidence, an exercise in which it is a commonplace that different
    minds may take different views.


81. I too would allow the appeal and make the order proposed by Lord Justice Chadwick.
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                    235 of 277




                                       n
    20-12433-scc
               Case
                  Doc
                    19-11702-BLS
                      4-1 Filed 10/15/20
                                   Doc 37 Entered
                                            Filed 09/11/19
                                                   10/15/20 12:35:40
                                                            Page 1 of 11
                                                                       Exhibit A                                  Pg
                                     236 of 277



                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :
                                                             :         Chapter 15
                                                             :
SYNCREON AUTOMOTIVE (UK) LTD.                                :         Case No. 19–11702 (BLS)
                                                             :
                  Debtor in a foreign proceeding.1 :                   Ref. Docket No. 3
                                                             :
------------------------------------------------------------ x

                       ORDER GRANTING RECOGNITION OF
             FOREIGN MAIN PROCEEDING AND CERTAIN RELATED RELIEF

                    Upon the Motion for Recognition of Foreign Main Proceeding and Certain Related

Relief (the “Motion” and, together with the Voluntary Chapter 15 Petition, the “Verified

Petition”)2 of Carine Van Landschoot, in her capacity as the authorized foreign representative

(the “Foreign Representative”) of the above-captioned debtor (the “Debtor”) pursuant to

sections 105(a), 1145, 1504, 1507, 1510, 1515, 1517, 1520, 1521, and 1522 of title 11 of the United

States Code (the “Bankruptcy Code”), for entry of an order (i) granting recognition of the English

Proceeding as a “foreign main proceeding” or, in the alternative, a foreign non-main proceeding

pursuant to chapter 15 of the Bankruptcy Code; (ii) granting recognition of the Foreign

Representative as the “foreign representative,” as defined in section 101(24) of the Bankruptcy

Code in respect of the English Proceeding; (iii) recognizing, granting comity to, and giving full

force and effect in the United States to the English Proceeding, the Scheme, and the English



1
      The identifying four digits of the Debtor’s U.S. federal tax identification number are 1748. The identifying four
      digits of the Debtor’s local U.K. tax identification number are 2112. The Debtor’s (UK) company registration
      number is 03012604. The location of the Debtor’s corporate headquarters and registered office is Unit 5 Logix
      Road, R D Park, Watling Street, Hinckley, Leicestershire, LE10 3BQ, United Kingdom.

2
      Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
      in the Motion.




WEIL:\97175094\3\69894.0005
20-12433-scc
           Case
              Doc
                19-11702-BLS
                  4-1 Filed 10/15/20
                               Doc 37 Entered
                                        Filed 09/11/19
                                               10/15/20 12:35:40
                                                        Page 2 of 11
                                                                   Exhibit A                         Pg
                                 237 of 277



Orders, including the Releases; (iv) enjoining parties from taking any action that is otherwise

inconsistent with the Scheme and the related orders entered by the English Court; and (v) granting

such other relief as the Court deems just and proper, all as more fully set forth in the Verified

Petition; and upon the Van Landschoot Declaration, the Wilkinson Declaration, and the

Supplemental Declaration of Carine Van Landschoot in Support of Motion for Recognition of

Foreign Main Proceeding and Request for Certain Related Relief [Docket No. 35], and after due

deliberation and sufficient cause appearing therefor,

                    THE COURT HEREBY FINDS AND CONCLUDES THAT:

                    1.        The findings and conclusions set forth herein constitute this Court’s

findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this

proceeding pursuant to Bankruptcy Rule 9014. To the extent any of the following findings of fact

constitute conclusions of law, they are adopted as such. To the extent any of the following

conclusions of law constitute findings of fact, they are adopted as such.

                    2.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012.

                    3.        This is a core proceeding pursuant to 28 U.S.C. § 157(b) and this Court may

enter a final order consistent with Article III of the United States Constitution.

                    4.        Venue is proper in this District pursuant to 28 U.S.C. § 1410.

                    5.        The Debtor has property in the United States, and the Debtor is eligible to

be a debtor in a chapter 15 case pursuant to, as applicable, 11 U.S.C. §§ 109 and 1501.

                    6.        This case was properly commenced pursuant to 11 U.S.C. §§ 1504, 1509,

and 1515.




WEIL:\97175094\3\69894.0005
20-12433-scc
           Case
              Doc
                19-11702-BLS
                  4-1 Filed 10/15/20
                               Doc 37 Entered
                                        Filed 09/11/19
                                               10/15/20 12:35:40
                                                        Page 3 of 11
                                                                   Exhibit A                           Pg
                                 238 of 277



                    7.        The Foreign Representative is a duly appointed “foreign representative” of

the Debtor as such term is defined in 11 U.S.C. § 101(24).

                    8.        The Foreign Representative is an individual and, thus, a “person” as such

term is defined in 11 U.S.C. § 101(41).

                    9.        The   Foreign   Representative    has   satisfied   the   requirements    of

11 U.S.C. § 1515 and Bankruptcy Rule 1007(a)(4).

                    10.       The English Proceeding is a “foreign proceeding” within the meaning of

11 U.S.C. § 101(23).

                    11.       The English Proceeding is pending before the English Court in England,

where the Debtor has its “center of its main interests” as referred to in 11 U.S.C. § 1517(b)(1) and,

as such, the English Proceeding is entitled to recognition as a “foreign main proceeding” pursuant

to 11 U.S.C. § 1502(4) and 1517(b)(1).

                    12.       The English Proceeding is entitled to recognition by this Court pursuant to

11 U.S.C. §§ 1515 and 1517(a).

                    13.       The Debtor and the Foreign Representative are entitled to all of the relief

set forth in 11 U.S.C. § 1520, without limitation.

                    14.       The Debtor and the Foreign Representative are entitled to all of the relief

set forth herein under 11 U.S.C. §§ 1507 and 1521(a).

                    15.       The relief granted hereby is necessary and appropriate to effectuate the

objectives of chapter 15, to protect the Debtor and the interests of its creditors and other parties in

interest, and is consistent with the laws of the United States, international comity, public policy,

and the policies of the Bankruptcy Code.




WEIL:\97175094\3\69894.0005
20-12433-scc
           Case
              Doc
                19-11702-BLS
                  4-1 Filed 10/15/20
                               Doc 37 Entered
                                        Filed 09/11/19
                                               10/15/20 12:35:40
                                                        Page 4 of 11
                                                                   Exhibit A                            Pg
                                 239 of 277



                    16.       Absent the relief granted hereby, the Released Parties and their respective

Connected Persons (each, as defined in the Deed of Release) may be subject to the prosecution of

judicial, quasi-judicial, arbitration, administrative, or regulatory actions or proceedings by the

Scheme Creditors in connection with the claims against them or their property, thereby interfering

with and causing harm to, the Debtor, its creditors, and other parties in interest in the English

Proceeding and, as a result, the Debtor, its creditors and such other parties in interest would suffer

irreparable injury for which there is no adequate remedy at law.

                    17.       Absent the requested relief, the efforts of the Debtor, the English Court, and

the Foreign Representative in conducting the English Proceeding and effectuating the

Restructuring and the Scheme and English law may be frustrated by the actions of individual

Scheme Creditors, a result contrary to the purposes of chapter 15.

                    18.       Each of the injunctions contained in this Order (i) is within the Court’s

jurisdiction, (ii) is essential to the success of the English Proceeding and the Scheme, (iii) is an

integral element of the Scheme or to its effectuation, (iv) confers material benefits on, and is in the

best interests of, the Debtor, its creditors, and its parties in interest, including, without limitation,

the Scheme Creditors, and (v) is important to the overall objectives of the restructuring.

                    19.       Good, sufficient, appropriate, and timely notice of the filing of, and the

hearing on (to the extent necessary), the Verified Petition was given, which notice was deemed

adequate for all purposes, and no further notice need be given.

                    20.       All creditors and other parties in interest, including the Debtor, are

sufficiently protected by the grant of relief ordered hereby in accordance with section 1522(a) of

the Bankruptcy Code.




WEIL:\97175094\3\69894.0005
20-12433-scc
           Case
              Doc
                19-11702-BLS
                  4-1 Filed 10/15/20
                               Doc 37 Entered
                                        Filed 09/11/19
                                               10/15/20 12:35:40
                                                        Page 5 of 11
                                                                   Exhibit A                           Pg
                                 240 of 277



                    21.       The 1145 Securities are being issued “under a plan” (within the meaning of

such phrase as it is used in section 1145 of the Bankruptcy Code).

                    22.       Each of the 1145 Securities are being issued (or deemed to be offered or

sold) by an “affiliate participating in a joint plan” within the meaning of the phrase as used in

section 1145 of the Bankruptcy Code.

                    23.       The 1145 Securities offered and sold (or deemed to be offered and sold)

pursuant to the Scheme are being offered or sold (or deemed to be offered and sold) in exchange

for claims against, among others, the Debtor and the Dutch Borrower.

                    24.       The 1145 Warrants are being offered and sold (or deemed offered and sold)

in the manner specified in 11 U.S.C. § 1145(a)(1).

                    For all of the foregoing reasons, and after due deliberation and sufficient cause

appearing therefor, IT IS HEREBY ORDERED THAT:

                    1.        The Verified Petition is granted.

                    2.        The relief requested by the Motion is granted to the extent set forth herein.

                    3.        The English Proceeding is granted recognition as a foreign main proceeding

as defined in 11 U.S.C. § 101(23) pursuant to 11 U.S.C. § 1517(a).

                    4.        The English Proceeding is a collective, court-supervised proceeding

governed in accordance with applicable English law, as it may be amended from time to time, and

is granted recognition as a foreign main proceeding pursuant to 11 U.S.C. § 1517(b)(1) and is

entitled to the protections of 11 U.S.C. § 1520(a), including, without limitation, the application of

the protection afforded by the automatic stay under 11 U.S.C. § 362 to the Debtor and to the

Debtor’s property that is within the territorial jurisdiction of the United States.




WEIL:\97175094\3\69894.0005
20-12433-scc
           Case
              Doc
                19-11702-BLS
                  4-1 Filed 10/15/20
                               Doc 37 Entered
                                        Filed 09/11/19
                                               10/15/20 12:35:40
                                                        Page 6 of 11
                                                                   Exhibit A                             Pg
                                 241 of 277



                    5.        Carine Van Landschoot is the duly appointed foreign representative of the

Debtor within the meaning of 11 U.S.C. § 101(24), is authorized to act on behalf of the Debtor in

this Chapter 15 Case, and is established as the exclusive representative of the Debtor in the United

States.

                    6.        The English Proceeding, the Scheme, the English Orders, the Deed of

Release, and the Restructuring Implementation Deed, including the Releases and all discharges of

debt in the foregoing (including any covenants not to sue with respect to the claims and interests

related thereto, as set forth in clause 5 of the Deed of Release) and any and all existing and future

extensions, amendments, restatements, or supplements authorized by the English Court of the

foregoing, are hereby recognized, granted comity, and given full force and effect in the United

States, on a final basis, and are binding on and enforceable against all parties subject to the

jurisdiction of the United States whether or not they actually voted in favor of the Scheme.

                    7.        All objections, if any, to the Motion or the relief requested therein that have

not been withdrawn, waived, or settled by stipulation filed with the Court, and all reservations of

rights included therein, are hereby overruled on the merits.

                    8.        In   accordance    with    the   Scheme     Document,     the   Restructuring

Implementation Deed, and the Deed of Release, the Released Parties and their respective

Connected Persons (each as defined in the Deed of Release) are exculpated and released from any

liability for any action or inaction taken in furtherance of or in accordance with this Order, this

Chapter 15 Case, the English Proceeding, the English Orders, the Scheme Document, the Deed of

Release, or the Restructuring Implementation Deed.

                    9.        All persons and entities subject to the jurisdiction of the United States are

permanently enjoined and restrained from taking any actions inconsistent with the Scheme




WEIL:\97175094\3\69894.0005
20-12433-scc
           Case
              Doc
                19-11702-BLS
                  4-1 Filed 10/15/20
                               Doc 37 Entered
                                        Filed 09/11/19
                                               10/15/20 12:35:40
                                                        Page 7 of 11
                                                                   Exhibit A                           Pg
                                 242 of 277



Document, the Restructuring Implementation Deed, the Deed of Release, or the English Orders,

or interfering with the enforcement and implementation of the Scheme Document, the

Restructuring Implementation Deed, the Deed of Release, the English Orders, or this Order,

including, without limitation, commencing, continuing, or enforcing any action or legal proceeding

against the Released Parties or their respective Connected Persons (each, as defined in the Deed

of Release) based on any claims, liabilities, and/or causes of actions released by the Releases,

including but not limited to:

          a.        taking or continuing any act to obtain possession of, or exercise control over,
                    including but not limited to, attaching, repossessing, seizing, or disposing of, as
                    applicable, the Debtor or the other Scheme Debt Obligors, or any of their property
                    (including intangible property or any proceeds thereof (collectively,
                    the “Property”);

          b.        transferring, encumbering, relinquishing or disposing of any Property other than to
                    the Foreign Representative;

          c.        commencing, continuing, or enforcing any action or legal proceeding (including,
                    without limitation, arbitration, mediation or any judicial, quasi-judicial,
                    administrative or regulatory action, proceedings or process whatsoever), including
                    by way of counterclaim, (each individually, an “Action”) against the Debtor or the
                    other Scheme Debt Obligors or any of the Property;

          d.        any judgment, wherever and whenever obtained, to the extent such judgment is a
                    determination of a liability of the Debtor with respect to any debt or liability
                    cancelled, discharged, or restructured under the Scheme Document or the
                    Restructuring Implementation Deed or as a result of English law, is unenforceable
                    in the United States;

          e.        commencing or continuing any act or Action to create, perfect or enforce any lien,
                    set-off or other claim against the Debtor or the other Scheme Debt Obligors, or the
                    Property, including, without limitation, rights under any contracts with the Debtor
                    or the Scheme Debt Obligors; provided, however, that no Action described in
                    sections 555, 556, 557, 559, 560, 561, 562 and 1519(d) and (f) of the Bankruptcy
                    Code shall be enjoined by such injunction;

          f.        commencing any suit, action, or proceeding against the Debtor or the other Scheme
                    Debt Obligors, the Foreign Representative, or any of their respective successors,
                    directors, officers, agents, employees, representatives, advisors, or attorneys in
                    respect of any claim or cause of action, in law or in equity, arising out of or relating
                    to any action taken or omitted to be taken in connection with this Chapter 15 Case,




WEIL:\97175094\3\69894.0005
20-12433-scc
           Case
              Doc
                19-11702-BLS
                  4-1 Filed 10/15/20
                               Doc 37 Entered
                                        Filed 09/11/19
                                               10/15/20 12:35:40
                                                        Page 8 of 11
                                                                   Exhibit A                          Pg
                                 243 of 277



                    the Scheme Document, the Deed of Release, the Restructuring Implementation
                    Deed, or to resolve any dispute arising out of any provision of the Scheme
                    Document, the Deed of Release, the Restructuring Implementation Deed, or
                    English law relating to the Scheme Document, the Deed of Release, or the
                    Restructuring Implementation Deed, including the Releases contemplated thereby;

          g.        declaring or considering the filing of the English Proceeding or this Chapter 15
                    Case a default or event of default under any agreement, contract or arrangement;
                    and taking any action in contravention to or inconsistent with the Scheme,
                    including, without limitation, against the Debtor or the other Scheme Debt
                    Obligors, or any of the Property; provided however, for the avoidance of doubt, this
                    Order shall enjoin parties subject to the jurisdiction of the United States from taking
                    any actions, including but not limited to the actions enumerated in (a) through (g)
                    above, only to the extent such actions are inconsistent with the Scheme Document,
                    the Restructuring Implementation Deed, the Deed of Release, and/or the English
                    Orders or would otherwise interfere with the enforcement or implementation of the
                    Scheme Document, the Restructuring Implementation Deed, the Deed of Release,
                    and/or the English Orders.

                    10.       As of the Restructuring Effective Date, any judgment, wherever and

whenever obtained, to the extent such judgment is a determination of the liability of the Debtor or

any of the other Released Parties or their Connected Persons (each, as defined in the Deed of

Release) with respect to any cause of action released under the Scheme Document, the Deed of

Release, or Restructuring Implementation Deed, including any debt cancelled, discharged or

restructured under the Scheme Document, the Deed of Release, the Restructuring Implementation

Deed, is unenforceable, in each case, to the extent inconsistent with the Scheme Document, the

Deed of Release, the Restructuring Implementation Deed, or the English Orders.

                    11.       Pursuant to sections 1507, 1521(a)(7), and 1145 of the Bankruptcy

Code, (i) the offer and sale (or deemed offer and sale) of the 1145 Securities pursuant to the

Scheme Document and the resale of any 1145 Securities by the holders thereof are exempt from

any applicable Registration Requirements pursuant to section 1145 of the Bankruptcy Code, except

to the extent that any such holder is deemed to be an “underwriter” as defined in section 1145(b)

of the Bankruptcy Code.




WEIL:\97175094\3\69894.0005
20-12433-scc
           Case
              Doc
                19-11702-BLS
                  4-1 Filed 10/15/20
                               Doc 37 Entered
                                        Filed 09/11/19
                                               10/15/20 12:35:40
                                                        Page 9 of 11
                                                                   Exhibit A                            Pg
                                 244 of 277



                    12.       The administration, realization, and distribution of all or part of the assets

of the Debtor within the territorial jurisdiction of the United States is entrusted to the Foreign

Representative, and the Foreign Representative is established as the exclusive representative of the

Debtor in the United States.

                    13.       The Foreign Representative, the Debtor, and their respective agents are

authorized to serve or provide any notices required under the Bankruptcy Rules or local rules or

orders of this Court.

                    14.       No action taken by the Foreign Representative, the Debtor, or their

respective successors, agents, representatives, advisors, or counsel in preparing, disseminating,

applying for, implementing, or otherwise acting in furtherance of or in connection with the English

Proceeding, this Order, this Chapter 15 Case, or any adversary proceeding herein, or any further

proceeding commenced hereunder, shall be deemed to constitute a waiver of the rights or benefits

afforded to such persons under 11 U.S.C. §§ 306 and 1510.

                    15.       Within three (3) days of its entry or as soon as practicable thereafter, the

Foreign Representative shall serve, or cause to be served, this Order on the Notice Parties (as

defined in the Scheduling Order) in accordance with the procedures set forth in the Order

(I) Scheduling Recognition Hearing and Specifying Form and Manner of Service of Notice and

(II) Granting Related Relief [Docket No. 7] (the “Scheduling Order”). The Information Agent

shall make this Order available on the Scheme Website (as defined in the Scheduling Motion),

which may be accessed by the Scheme Creditors and other parties in interest. Such service and

notice is good and sufficient service and adequate notice for all purposes.

                    16.       The Foreign Representative is authorized to take all actions necessary to

effectuate the relief granted by this Order.




WEIL:\97175094\3\69894.0005
20-12433-scc
          CaseDoc
               19-11702-BLS
                  4-1 Filed 10/15/20
                              Doc 37 Entered
                                       Filed 09/11/19
                                               10/15/20 Page
                                                        12:35:40
                                                             10 of 11
                                                                   Exhibit A                             Pg
                                 245 of 277



                    17.       This Order is without prejudice to the Foreign Representative requesting

any additional relief in the Chapter 15 Case, including seeking recognition and enforcement by

this Court of any further orders issued by the English Court.

                    18.       The Indenture Trustee is authorized and instructed to take all actions, if any,

required by the Scheme Document after it has become effective until the Scheme Document has

been terminated or otherwise 20 business days after the Restructuring Effective Date in accordance

with the Scheme Document and the Restructuring Implementation Deed.

                    19.       The Parent Credit Facility Agent is authorized and instructed to take all

actions set forth in the Agent Instruction Letter (as defined in the Scheme Document) to give effect

to the Restructuring and otherwise to enter into, execute, and deliver (whether as a deed or

otherwise) all such other documents that the Scheme Companies or the Parent Credit Facility

Agent reasonably consider necessary to give effect to the Restructuring until the Scheme

Document has been terminated or otherwise 20 business days after the Restructuring Effective

Date in accordance with the Scheme Document and the Restructuring Implementation Deed.

                    20.       The Debtor is authorized to pay the Indenture Trustee for all reasonable and

documented fees and expenses incurred by the Indenture Trustee and its legal advisers prior to the

Execution Effective Date (as defined in the Restructuring Implementation Deed) in accordance

with the Scheme Document and the Restructuring Implementation Deed.

                    21.       The Debtor is authorized to pay the Parent Credit Facility Agent for all

reasonable and documented fees and expenses incurred by the Parent Credit Facility Agent and its

legal advisers prior to the Execution Effective Date (as defined in the Restructuring

Implementation Deed) from certain Scheme Debt Obligors in accordance with the Scheme

Document and the Restructuring Implementation Deed.




WEIL:\97175094\3\69894.0005
20-12433-scc
          CaseDoc
               19-11702-BLS
                  4-1 Filed 10/15/20
                              Doc 37 Entered
                                       Filed 09/11/19
                                               10/15/20 Page
                                                        12:35:40
                                                             11 of 11
                                                                   Exhibit A                      Pg
                                 246 of 277



                    22.       This Court shall retain exclusive jurisdiction to hear and determine all

matters arising from or related to the implementation, interpretation, or enforcement of this Order.

                    23.       Notwithstanding any applicability of any Bankruptcy Rules, the terms and

conditions of this Order shall be immediately effective and enforceable upon its entry and shall

constitute a final order within the meaning of 28 US.C. § 158(a).




 Dated: September 11th, 2019                          BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
 Wilmington, Delaware                                 JUDGE




WEIL:\97175094\3\69894.0005
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                    247 of 277




                                       o
11-13420-mg
20-12433-scc Doc
             Doc13
                 4-1 Filed
                      Filed09/08/11
                            10/15/20 Entered
                                        Entered09/08/11
                                                10/15/2011:01:00
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  248
                                   Pg 1ofof277
                                            9



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------------x
                                                             :
In re                                                        : Chapter 15
                                                             :
Petition of David McGuigan, as foreign                       : Case No. 11-13420 (MG)
representative of                                            :
                                                             :
Tokio Marine Europe Insurance Limited                        :
                                                             :
Debtor in a Foreign Proceeding.                              :
                                                             :
                                                             :
--------------------------------------------------------------x

       ORDER AND FINAL DECREE GRANTING RECOGNITION OF A FOREIGN
         PROCEEDING, PERMANENT INJUNCTION AND RELATED RELIEF
                David McGuigan (the “Petitioner”), in his capacity as the duly appointed foreign

representative, as defined in section 101(24) of title 11 of the United States Code (the “Bankruptcy

Code”), of Tokio Marine Europe Insurance Limited (the “Scheme Company” or “Debtor”), which is

subject to an adjustment of debt proceeding (the “English Proceeding”) and bound by that certain

Scheme of Arrangement pursuant to Part 26 of the Companies Act 2006 (the “Scheme”) for the

Scheme Company sanctioned by the High Court of Justice of England and Wales (the “English

Court”) on April 15, 2011, filed the Verified Petition Under Chapter 15 For Recognition Of A

Foreign Proceeding (the “Chapter 15 Petition”) And Motion For Permanent Injunction (the

“Verified Petition and Motion”), the Memorandum Of Law In Support Of the Verified Petition

Under Chapter 15 For Recognition Of A Foreign Proceeding And Motion For Permanent Injunction

(the “Memorandum of Law”), the Declaration of David McGuigan In Support Of Petition Under

Chapter 15 For Recognition Of A Foreign Proceeding And Motion For Permanent Injunction And

Order (the “McGuigan Declaration”), the Statement of Foreign Representative Identifying All

Foreign Proceedings With Respect To Debtor Pursuant To 11 U.S.C. § 1515(c) (the “Section

1515(c) Statement”), and the List Filed Pursuant To Bankruptcy Rule 1007(a)(4) Of Administrators
In A Foreign Proceeding, Litigation Parties And Entities Against Whom Provisional Relief Is Being
11-13420-mg
20-12433-scc Doc
             Doc13
                 4-1 Filed
                      Filed09/08/11
                            10/15/20 Entered
                                        Entered09/08/11
                                                10/15/2011:01:00
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  249
                                   Pg 2ofof277
                                            9


Sought Under 11 U.S.C. §1519 (the “Bankruptcy Rule 1007(a)(4) List”) (collectively, the “Chapter

15 Pleadings”) on July 18, 2011; and the Petitioner having given notice of the Chapter 15 Petition in

accordance with the Scheduling Order, on or before August 1, 2011 and by publication in The Wall

Street Journal (US Edition) and Business Insurance magazine on or before August 1, 2011; and

upon the record of the hearing before this Court on September 8, 2011, and all prior hearings and

status conferences herein; this Court hereby finds and concludes as follows:

               1. The Petitioner has demonstrated that:

                      (a)     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

                              1334 and 157 and the “Standing Order of Referral of Cases to
                              Bankruptcy Judges” of the United States District Court for the

                              Southern District of New York (Ward, Acting C.J.), dated July 10,

                              1984; and

                      (b)     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P); and

                      (c)     The Petitioner, acting at the direction of the English Court, is a person

                              duly appointed to act as the foreign representative (the “Foreign

                              Representative”) of the Scheme Company within the meaning of

                              section 101(24) of the Bankruptcy Code; and

                      (d)     The chapter 15 case (the “Chapter 15 Case”) was properly

                              commenced in compliance with and pursuant to 11 U.S.C. §§ 1504
                              and 1515; and

                      (e)     The Verified Petition and Motion satisfies the requirements of 11

                              U.S.C. § 1515; and

                      (f)     The English Proceeding is a “foreign proceeding” pursuant to 11

                              U.S.C. § 1517(a) and within the meaning of section 101(23) of the

                              Bankruptcy Code; and

                      (g)     The English Proceeding is a “foreign main proceeding” pursuant to 11
                              U.S.C. § 1502(4); and



                                                   2
11-13420-mg
20-12433-scc Doc
             Doc13
                 4-1 Filed
                      Filed09/08/11
                            10/15/20 Entered
                                        Entered09/08/11
                                                10/15/2011:01:00
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  250
                                   Pg 3ofof277
                                            9


                 2. The Scheme Company is entitled to all the relief equivalent to that afforded to a

                     debtor in a foreign main proceeding under 11 U.S.C. § 1520 pursuant to 11

                     U.S.C. §§ 1521(a) and (b) and that is granted hereby. The Petitioner has

                     demonstrated that the Scheme Company is entitled to all the relief requested,

                     including that permanent injunctive relief is necessary and appropriate, in the

                     interests of the public and international comity, consistent with the public policy

                     of the United States and warranted pursuant to section 1521 of the Bankruptcy

                     Code and 7065 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

                     Rules”).
                 3. The Petitioner has demonstrated that permanent injunctive relief would not cause

                     any hardships to Scheme Creditors1 of the Scheme Company or other parties-in-

                     interest that would not be outweighed by the benefits of such relief. Unless a

                     permanent injunction is issued, it appears to this Court that one or more persons

                     or entities may take action that is inconsistent with or in contravention of the

                     terms of the Scheme Company’s Scheme, thereby interfering with, and causing

                     harm to, the efforts of the Scheme Manager to administer the Scheme, and that as

                     a result, the Scheme Company and Scheme Creditors will suffer irreparable

                     injury for which there is no adequate remedy at law;

                 4. The interest of the public will be served by this Court’s granting the relief
                     requested by the Petitioner; and

                 5. Venue is properly located in this District pursuant to 28 U.S.C. § 1410.

NOW, THEREFORE, IT IS HEREBY

                 ORDERED, that the relief granted in each of the following paragraphs shall affect

Scheme Creditors solely with respect to the Scheme and/or Scheme Claims; provided, however, that

in no way shall the relief granted herein be construed so as to narrow or limit the terms of the
1
    All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Scheme and/or
    the Verified Petition and Motion.




                                                          3
11-13420-mg
20-12433-scc Doc
             Doc13
                 4-1 Filed
                      Filed09/08/11
                            10/15/20 Entered
                                        Entered09/08/11
                                                10/15/2011:01:00
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  251
                                   Pg 4ofof277
                                            9


Scheme; and it is further

                ORDERED, that the Petitioner is recognized as a “foreign representative” pursuant

to 11 U.S.C. § 101(24); and it is further

                ORDERED, that the English Proceeding is recognized as a “foreign main

proceeding” pursuant to 11 U.S.C. § 1502; and it is further

                ORDERED, that all relief equivalent to that afforded to a debtor in a foreign main

proceeding pursuant to 11 U.S.C. § 1520 is granted; and it is further

                ORDERED, that the Scheme (including any amendments or modifications to the

Scheme on or before the date of this Order) and the Sanction Order shall be given full force and
effect and be binding on and enforceable against all Scheme Creditors, including without limitation,

against a Scheme Creditor in its capacity as a debtor of the Scheme Company, in the United States

and its territories; and it is further

                ORDERED, that all Scheme Creditors and any parties acting on behalf of or deriving

title from any Scheme Creditor are hereby permanently enjoined and restrained from:

                (a)      taking or continuing any step, or doing or continuing any act by way of

Proceedings (as defined in the Scheme) or otherwise, in any jurisdiction whatsoever: (i) against or

in respect of the Scheme Company or the Property (as defined in the Scheme) of the Scheme

Company, for the purpose of obtaining payment, or establishing the existence or quantum, of any

Scheme Claims; or (ii) save as permitted by clause (b) below, against or in respect of any of the
Released Parties (as defined in the Scheme) either individually or collectively in connection with

their duties and obligations under the Scheme; and

                (b)      commencing or continuing any legal or equitable action or proceedings

challenging the validity of any act done or omitted to be done by the Released Parties in connection

with the Scheme, including in the United States and its territories, and/or (where appropriate) the

meetings of Scheme Creditors held on March 8, 2011 and April 7, 2011, and the Released Parties

shall not be liable for any loss suffered by any Scheme Creditor or third party, unless such loss is
attributable to their fraud or dishonesty; accordingly, no Scheme Creditor shall bring or institute



                                                    4
11-13420-mg
20-12433-scc Doc
             Doc13
                 4-1 Filed
                      Filed09/08/11
                            10/15/20 Entered
                                        Entered09/08/11
                                                10/15/2011:01:00
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  252
                                   Pg 5ofof277
                                            9


any Proceedings, claims or complaints against the Released Parties to the extent prohibited by the

Scheme; and

               (c)     enforcing any judicial, quasi-judicial, administrative or regulatory judgment,

assessment or order or arbitration award and commencing or continuing any act or any other legal

or equitable action or proceedings (including, without limitation, arbitration, mediation or any

judicial, quasi-judicial, administrative or regulatory action, proceedings or process whatsoever) to

create, perfect or enforce any lien or other security interest, set off, attachment, garnishment, or

other claim against the Scheme Company in connection with the Scheme or any of its property in

the United States, and its territories, or any proceeds thereof, including, without limitation, rights
under reinsurance or retrocession contracts; and

               (d)     invoking, enforcing or relying on the benefit of any statute, rule or

requirement of federal, state or local law or regulation requiring the Scheme Company to establish

or post security in the form of a bond, letter of credit or otherwise as a condition of prosecuting or

defending any proceeding (including, without limitation, arbitration, mediation or any judicial,

quasi-judicial, administrative or regulatory action, proceeding or process whatsoever), and such

statute, rule or requirement will be rendered null and void for Proceedings, except in compliance

with the Scheme; provided, however, that nothing in the Order shall in any respect affect any

Security in existence at the Effective Date or the replacements for such Security; and

               (e)     withdrawing from, setting-off against, or otherwise applying property which
is the subject of any trust or escrow agreement or similar agreement in which the Scheme Company

has an interest in excess of amounts expressly authorized by the terms of the trust, escrow, or

similar agreement; and

               (f)     drawing down any letter of credit established by, on behalf or at the request

of, the Scheme Company, in excess of amounts expressly authorized by the terms of the contract or

other agreement pursuant to which such letter of credit has been established; and it is further

               ORDERED, that a Net Ascertained Claim or Net Debt determined under the Scheme
shall be final and binding on the Scheme Company and any person or entity that is a Scheme



                                                    5
11-13420-mg
20-12433-scc Doc
             Doc13
                 4-1 Filed
                      Filed09/08/11
                            10/15/20 Entered
                                        Entered09/08/11
                                                10/15/2011:01:00
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  253
                                   Pg 6ofof277
                                            9


Creditor; and it is further

                ORDERED, that all Scheme Creditors of the Scheme Company are permanently

enjoined from taking any action in contravention of or inconsistent with the Scheme; and it is

further

                ORDERED, that except as otherwise provided herein or in the Scheme, in the

absence of a bona fide dispute raised and conducted in accordance with the Scheme, all persons and

entities in possession, custody, or control of property of the Scheme Company in the United States

and its territories, or the proceeds thereof, are required to turnover and account for such property or

proceeds thereof to the Scheme Company; and it is further
                ORDERED, that nothing in this Order prevents the continuance or commencement

of proceedings against any person, entity, or other insurer other than the Released Parties; provided,

however, that if any third party shall reach a settlement with, or obtain a judgment against, any

person or entity other than the Released Parties, such settlement or judgment shall not be binding on

or enforceable against the Released Parties or their property, or any proceeds thereof; and it is

further

                ORDERED, that the security provisions of Rule 65(c) of the Federal Rules of Civil

Procedure, pursuant to Bankruptcy Rule 7065, shall be, and the same hereby are, waived with

respect to the injunctive relief provided in this Order; and it is further

                ORDERED, that no action taken by the Released Parties, in preparing,
disseminating, applying for, implementing or otherwise acting in furtherance of the Scheme, this

Order, this Chapter 15 Case, any further order for additional relief in this Chapter 15 Case, or any

adversary proceedings in connection therewith will be deemed to constitute a waiver of the

immunity afforded pursuant to section 306 or section 1510 of the Bankruptcy Code, the law of the

United States or otherwise; and it is further

                ORDERED, that all Scheme Creditors that are beneficiaries of letters of credit

established by, on behalf or at the request of the Scheme Company or parties to any trust, escrow or
similar arrangement in which the Scheme Company has an interest, are required to:



                                                     6
11-13420-mg
20-12433-scc Doc
             Doc13
                 4-1 Filed
                      Filed09/08/11
                            10/15/20 Entered
                                        Entered09/08/11
                                                10/15/2011:01:00
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  254
                                   Pg 7ofof277
                                            9


               (a)     provide notice to the Petitioner’s United States counsel of any drawdown on

any letter of credit established by, on behalf or at the request of, the Scheme Company, or any

withdrawal from, set-off against, or other application of property that is the subject of any trust or

escrow agreement or similar arrangement in which the Scheme Company has an interest, together

with information sufficient to permit the Scheme Manager to assess the propriety of such

drawdown, withdrawal, set-off or other application, including, without limitation, the date and

amount of such drawdown, withdrawal, set-off or other application and a copy of any contract,

related trust or other agreement pursuant to which any such drawdown, withdrawal, set-off, or other

application was made, and provide such notice and other information contemporaneously therewith;
provided, however, no drawing against any letter of credit or withdrawal from any escrow, trust or

similar arrangement shall be made in connection with any commutation unless the amount of such

drawing has been agreed in writing with the Scheme Company and the Scheme Manager; and

               (b)     turnover and account to the Scheme Manager for any funds resulting from the

drawdown of any letter of credit or the application of funds subject to any trust, escrow or similar

arrangement, withdrawal, set-off, or other application in excess of amounts expressly authorized by

the terms of the contract, any related trust or other agreement pursuant to which such letter of credit,

trust, escrow or similar arrangement has been established; and it is further

               ORDERED, that the Scheme Company and the Scheme Manager be authorized to

transfer to the foreign proceedings for distribution pursuant to the Scheme any monies or assets of
the Scheme Company which the Scheme Company or the Scheme Manager have or may hereafter

recover in connection with the Scheme; and it is further

               ORDERED, that all persons that have a claim of any nature or source against the

Scheme Company in connection with the Scheme and who are parties to any proceedings

(including, without limitation, arbitration or any judicial, quasi-judicial, administrative action,

proceeding or process whatsoever) in which the Scheme Company is or was named as a party, or as

a result of which a liability of the Scheme Company may be established in connection with the
Scheme, is required to place the Petitioner's United States counsel (Sidley Austin LLP, 787 Seventh



                                                    7
11-13420-mg
20-12433-scc Doc
             Doc13
                 4-1 Filed
                      Filed09/08/11
                            10/15/20 Entered
                                        Entered09/08/11
                                                10/15/2011:01:00
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  255
                                   Pg 8ofof277
                                            9


Avenue, New York, NY 10019, Attn: Lee S. Attanasio, Esq., and Alex R. Rovira, Esq.) on the

master service list of any such action or other legal proceeding, and to take such other steps as may

be necessary to ensure that such counsel receives:

                 (a)    copies of any and all documents served by the parties to such action or other

legal proceeding or issued by the court, arbitrator, administrator, regulator or similar official having

jurisdiction over such action or legal proceeding; and

                (b)     any and all correspondence, or other documents circulated to parties named

in the master service list; and it is further

                ORDERED, that the English Court has exclusive jurisdiction to hear and determine
any suit, action, claim or proceeding and to settle any dispute which may arise out of the

construction or interpretation of the Scheme, or out of any action taken or omitted to be taken by

any of the Released Parties in connection with the Scheme; provided, however, that in relation to

the determination of Scheme Claims, nothing in this Order affects the validity of provisions

determining governing law and jurisdiction, whether contained in any contract between the Scheme

Company and any of its Scheme Creditors or otherwise; and it is further

                ORDERED, that this Court shall retain jurisdiction with respect to the enforcement,

amendment, or modification of this Order or requests for any additional relief in this Chapter 15

Case and all adversary proceedings in connection therewith properly commenced and within the

jurisdiction of this Court; and it is further
                ORDERED, that this Order shall be served:

                (a)     by United States mail, first class prepaid, on or before September 26, 2011 as

prescribed by this Court upon all the known Scheme Creditors in the U.S. of whose current address

the Scheme Manager is aware at the date of service;

                (b)     by publication on the Scheme website at www.TMEISCHEME.com; and

                (c)     by publication of notice of the entry of this order in The Wall Street Journal

(US Edition) and Business Insurance magazine on or before September 26, 2011; and it is further




                                                   8
11-13420-mg
20-12433-scc Doc
             Doc13
                 4-1 Filed
                      Filed09/08/11
                            10/15/20 Entered
                                        Entered09/08/11
                                                10/15/2011:01:00
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  256
                                   Pg 9ofof277
                                            9


               ORDERED, that such service will be good and sufficient service and adequate notice

of this Order for all purposes.

Dated: September 8, 2011
       New York, New York

                                    _____/s/Martin Glenn____________
                                           MARTIN GLENN
                                    United States Bankruptcy Judge




                                                9
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                    257 of 277




                                       p
15-10509-smb
 20-12433-scc               Doc 16
                                4-1 Filed
                                     Filed03/27/15
                                           10/15/20 Entered
                                                      Entered03/27/15
                                                              10/15/2015:12:19
                                                                       12:35:40 Main
                                                                                Exhibit
                                                                                     Document
                                                                                        A Pg
                                                258
                                                 Pg 1ofof277
                                                          7



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re
                                                                                       Chapter 15
Towergate Finance plc,
                                                                                       Case No. 15-10509 (SMB)
          Debtor in a Foreign Proceeding.


                                  ORDER RECOGNIZING
                     FOREIGN PROCEEDING AND GRANTING OTHER RELIEF

           Upon the Verified Petition Under Chapter 15 for Recognition of a Foreign Main

Proceeding and Other Relief [ECF No. 2] (together with the Form of Voluntary Petition [ECF

No. 1], the “Petition”)1 seeking: (a) recognition of the schemes of arrangement under Part 26 of

the Companies Act 2006 (England) (the “English Proceeding”) currently pending before the

Chancery Division (Companies Court) of the High Court of Justice of England and Wales (the

“English Court”) of the above-captioned debtor (the “Debtor”) as a foreign main proceeding;

(b) a finding that the Foreign Representative is a person who meets the definitional requirements

of section 101(24) of the Bankruptcy Code; (c) a finding that the Petition meets the requirements

of section 1515 of the Bankruptcy Code; and (d) granting additional relief under sections 1507

and 1521 of the Bankruptcy Code; and upon the hearing (the “Hearing”) on the Petition and this

Court’s review and consideration of the Petition, the Egan Declaration [ECF No. 7], the Bell

Declaration [ECF No. 5], the Declaration of Katerina Papamichael in Connection with Notice of

Chapter 15 Documents [ECF No. 10], the Declaration of Mia Drennan in Connection with

Posting of Chapter 15 Documents [ECF No. 11] and the Supplemental Declaration of Bruce Bell

in Support of Verified Petition Under Chapter 15 for Recognition of a Foreign Main Proceeding

and Other Relief [ECF No. 14];

1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Petition.
15-10509-smb
 20-12433-scc              Doc 16
                               4-1 Filed
                                    Filed03/27/15
                                          10/15/20 Entered
                                                     Entered03/27/15
                                                             10/15/2015:12:19
                                                                      12:35:40 Main
                                                                               Exhibit
                                                                                    Document
                                                                                       A Pg
                                               259
                                                Pg 2ofof277
                                                         7



           IT IS HEREBY FOUND AND DETERMINED THAT:2

           1.        This Court has jurisdiction to consider the Petition and the relief requested therein

pursuant to 28 U.S.C. §§ 157 and 1334 and the “Standing Order of Reference Re: Title 11” of

the United States District Court for the Southern District of New York (Preska, C.J.), dated

January 31, 2012 (General Order 12-32).

           2.        The consideration of the Petition and the relief requested therein is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2)(P).

           3.        The Client Trust Account is property of the Debtor within this District and,

therefore, the Debtor is “eligible” to be a debtor in a chapter 15 case pursuant to sections 109 and

1501 of the Bankruptcy Code.

           4.        Venue is proper before this Court pursuant to 28 U.S.C. § 1410(1).

           5.        Good, sufficient, appropriate, and timely notice of the filing of the Petition and the

Hearing on the Petition has been given by the Foreign Representative, pursuant to

Bankruptcy Rules 1011(b) and 2002(q), to: (a) the United States Trustee for the Southern District

of New York; (b) the Existing SSN Trustee; (c) the Existing FRN Trustee; (d) the Existing SUN

Trustee; (e) the RCF Agent; (f) counsel to the Secured Ad Hoc Committee; (g) counsel to the

Unsecured Ad Hoc Committee; (h) the Debtor; (i) counsel to the Debtor; (j) the Information

Agent; and (k) all parties required to be given notice under Bankruptcy Rule 2002(q)(1) of which

the Foreign Representative is aware. The Information Agent has timely provided notice to the

Existing SSN Noteholders, the Existing FRN Noteholders and the Existing Senior Unsecured

Noteholders and the RCF Agent has timely provided notice to the RCF Lenders, respectively, of

2
    The findings and conclusions set forth herein and in the record of the hearing on the Petition constitute this Court’s findings of facts and
    conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made applicable herein by Rules 7052 and 9014 of the
    Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). To the extent any of the findings of fact herein constitute conclusions of
    law, they are adopted as such. To the extent any of the conclusions of law herein constitute findings of fact, they are adopted as such.

                                                                       2
15-10509-smb
 20-12433-scc      Doc 16
                       4-1 Filed
                            Filed03/27/15
                                  10/15/20 Entered
                                             Entered03/27/15
                                                     10/15/2015:12:19
                                                              12:35:40 Main
                                                                       Exhibit
                                                                            Document
                                                                               A Pg
                                       260
                                        Pg 3ofof277
                                                 7



the filing of the Petition and the Hearing. In light of the nature of the relief requested and prior

orders of this Court, no further notice is required.

       6.     No objections or other responses were filed that have not been overruled,

withdrawn, or otherwise resolved.

       7.     This chapter 15 case was properly commenced pursuant to sections 1504, 1509

and 1515 of the Bankruptcy Code.

       8.     The Foreign Representative is a “person” as such term is defined in section

101(41) of the Bankruptcy Code and has been duly appointed, made responsible for

administering the restructuring of the Debtor and designated as the “foreign representative” of

the Debtor as such term is defined in section 101(24) of the Bankruptcy Code.

       9.     The Petition satisfies the requirements of section 1515 of the Bankruptcy Code and

Bankruptcy Rule 1007(a)(4).

       10.    The English Proceeding is a “foreign proceeding” as such term is defined in

section 101(23) of the Bankruptcy Code.

       11.    The English Proceeding is pending in England, which is where the Debtor has its

“center of main interests”, as referred to in section 1517(b)(1) of the Bankruptcy Code and, as

such, the English Proceeding is a “foreign main proceeding” pursuant to section 1502(4) of the

Bankruptcy Code, and is entitled to recognition as a foreign main proceeding pursuant to section

1517(b)(1) of the Bankruptcy Code.

       12.    Absent the relief granted hereby, the restructuring contemplated by the Schemes

and approved by the English Court in the English Proceeding may be frustrated by the actions of

individual Scheme Creditors, a result inconsistent with the purposes of chapter 15.




                                                  3
15-10509-smb
 20-12433-scc      Doc 16
                       4-1 Filed
                            Filed03/27/15
                                  10/15/20 Entered
                                             Entered03/27/15
                                                     10/15/2015:12:19
                                                              12:35:40 Main
                                                                       Exhibit
                                                                            Document
                                                                               A Pg
                                       261
                                        Pg 4ofof277
                                                 7



       13.    The injunctions contained in this Order (i) are within the Court’s jurisdiction, (ii)

are essential to the success and objectives of the English Proceeding and the Composite

Restructuring (or, as the case may be, the Senior Secured Restructuring), and (iii) confer material

benefits on, and is in the best interests of, the Debtor and the Existing Senior Secured Creditors

and the Existing Senior Unsecured Noteholders.

       14.    The Foreign Representative has demonstrated that the Debtor is entitled to all the

relief requested, including that permanent injunctive relief is necessary and appropriate, in the

interests of the public and international comity, consistent with the public policy of the United

States and permitted under sections 1507, 1520 and 1521 of the Bankruptcy Code. Unless a

permanent injunction is issued, it appears to this Court that one or more entities (as such term is

defined in section 101(15) of the Bankruptcy Code, “Entities”) may take action that is

inconsistent with the terms of the Composite Restructuring (or, as the case may be, the Senior

Secured Restructuring), thereby interfering with the restructuring, and that as a result, the Debtor

will suffer irreparable harm for which there is no adequate remedy at law.

BASED ON THE FOREGOING FINDINGS OF FACT AND AFTER DUE
DELIBERATION AND SUFFICIENT CAUSE APPEARING THEREFOR, IT IS
HEREBY ORDERED THAT:

       A.     The Petition and the relief requested in this Order are granted, and any objections

thereto are overruled with prejudice.

       B.     The English Proceeding is recognized as a “foreign main proceeding” pursuant to

section 1517(a) and 1517(b)(1) of the Bankruptcy Code.

       C.     The Foreign Representative is recognized as the “foreign representative” as

defined in section 101(24) of the Bankruptcy Code in respect of the English Proceeding.




                                                 4
15-10509-smb
 20-12433-scc       Doc 16
                        4-1 Filed
                             Filed03/27/15
                                   10/15/20 Entered
                                              Entered03/27/15
                                                      10/15/2015:12:19
                                                               12:35:40 Main
                                                                        Exhibit
                                                                             Document
                                                                                A Pg
                                        262
                                         Pg 5ofof277
                                                  7



        D.     The Debtor is entitled to all of the protections under section 1520 of the

Bankruptcy Code, including the application of the automatic stay under section 362 of the

Bankruptcy Code with respect to the Debtor and the property of the Debtor that is within the

territorial jurisdiction of the United States.

        E.     As of the Relevant Effective Date, the English Proceeding is recognized and

granted comity. The Senior Secured Scheme and, as the case may be, the Parallel SUN Scheme

(in the case of each such Scheme, in the form sanctioned by the English Court) is entitled to full

force and effect (including the Scheme Releases set forth therein) against all Entities in

accordance with their terms, and such terms shall be binding and fully enforceable on all

Existing Senior Secured Creditors (and, as the case may be, Existing Senior Unsecured

Noteholders) within the territorial jurisdiction of the United States, whether or not they actually

voted in favor of the Senior Secured Scheme (or, as the case may be, the Parallel SUN Scheme)

or participated in the English Proceeding.

        F.     As of the Relevant Effective Date, all Existing Senior Secured Creditors are

permanently enjoined from commencing or continuing in any manner, directly or indirectly,

including by way of counterclaim, any action, suit or other proceeding (including, without

limitation, arbitration, mediation or any judicial, quasi-judicial or administrative action,

proceeding or process whatever in any judicial, arbitral, administrative or other forum),

employing any process, or performing any act to collect, recover or offset (except as expressly

provided in the Senior Secured Scheme sanctioned by the English Court and Composite

Restructuring documents (or, as the case may be, the Senior Secured Restructuring documents))

within the territorial jurisdiction of the United States, any debts or liabilities cancelled,

discharged or restructured under the Senior Secured Scheme and Composite Restructuring

                                                 5
15-10509-smb
 20-12433-scc      Doc 16
                       4-1 Filed
                            Filed03/27/15
                                  10/15/20 Entered
                                             Entered03/27/15
                                                     10/15/2015:12:19
                                                              12:35:40 Main
                                                                       Exhibit
                                                                            Document
                                                                               A Pg
                                       263
                                        Pg 6ofof277
                                                 7



documents (or, as the case may be, the Senior Secured Restructuring documents) or as a result of

English law relating thereto.

       G.     As of the Relevant Effective Date, and provided that the Parallel SUN Scheme

becomes effective, all Existing Senior Unsecured Noteholders are permanently enjoined from

commencing or continuing in any manner, directly or indirectly, including by way of

counterclaim, any action, suit or other proceeding (including, without limitation, arbitration,

mediation or any judicial, quasi-judicial or administrative action, proceeding or process whatever

in any judicial, arbitral, administrative or other forum), employing any process, or performing

any act to collect, recover or offset (except as expressly provided in the Parallel SUN Scheme

sanctioned by the English Court and Composite Restructuring documents) within the territorial

jurisdiction of the United States, any debts or liabilities cancelled, discharged or restructured

under the Parallel SUN Scheme and Composite Restructuring documents or as a result of English

law relating thereto.

       H.     The Foreign Representative is authorized to take all actions necessary to effectuate

the relief granted pursuant to this Order.

       I.     The Foreign Representative, the Debtor, and their respective agents are authorized

to serve or provide any notices required under the Bankruptcy Rules or local rules of this Court.

       J.     Notwithstanding Bankruptcy Rule 7062, made applicable to this chapter 15

proceeding by Bankruptcy Rule 1018, this Order shall be immediately effective and enforceable

upon its entry, and upon its entry, shall be final and appealable.

       K.     This Court shall retain jurisdiction with respect to the enforcement, amendment, or

modification of this Order, any requests for additional relief or any adversary proceeding brought




                                                  6
15-10509-smb
 20-12433-scc     Doc 16
                      4-1 Filed
                           Filed03/27/15
                                 10/15/20 Entered
                                            Entered03/27/15
                                                    10/15/2015:12:19
                                                             12:35:40 Main
                                                                      Exhibit
                                                                           Document
                                                                              A Pg
                                      264
                                       Pg 7ofof277
                                                7



in and through this chapter 15 case, and any request by an entity for relief from the provisions of

this Order that is properly commenced and within the jurisdiction of this Court.

Dated:     March 27th , 2015
           New York, New York
                                              /s/ STUART M. BERNSTEIN


                                              THE HONORABLE STUART M. BERNSTEIN
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 7
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                    265 of 277




                                       q
17-11519-mg
20-12433-scc Doc
             Doc12
                 4-1 Filed
                      Filed06/29/17
                            10/15/20 Entered
                                        Entered06/29/17
                                                10/15/2016:55:37
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  266
                                   Pg 1ofof277
                                            4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re                                                          :      Chapter 15
                                                               :
U.S. STEEL CANADA INC.,                                        :      Case No. 17-11519 (MG)
                                                               :
         Debtor in a foreign proceeding.                       :      Re: Docket No. 1, 2, 3, 4, and 9
                                                               :
---------------------------------------------------------------x

              ORDER GRANTING (I) RECOGNITION OF FOREIGN MAIN
         PROCEEDING, (II) RECOGNITION OF FOREIGN REPRESENTATIVE,
       (III) RECOGNITION OF SANCTION ORDER AND RELATED PLAN, AND
     (IV) RELATED RELIEF UNDER CHAPTER 15 OF THE BANKRUPTCY CODE

                 Upon the Verified Petition (the “Petition”)1 of U.S. Steel Canada Inc., the foreign

representative (the “Foreign Representative”) of the above-captioned debtor (the “Debtor” or

“USSC”), under sections 105(a), 1504, 1507, 1510, 1515, 1517, 1520, and 1521 of title 11 of the

United States Code (the “Bankruptcy Code”), for entry of an order (the “Order”) (i) recognizing

the CCAA Proceedings as a foreign main proceeding under sections 1517 and 1520 of the

Bankruptcy Code; (ii) recognizing the Foreign Representative as the “foreign representative,” as

defined in section 101(24) of the Bankruptcy Code in respect of the CCAA Proceedings;

(iii) recognizing the Sanction Order and the Plan; (iv) granting all relief afforded the Debtor in the

Sanction Order automatically upon recognition thereof pursuant to section 1520 of the Bankruptcy

Code; and (v) granting such other relief as the Court deems just and proper, all as more fully set

forth in the Petition; and upon this Court’s review and consideration of the Petition (Docket Nos.

1 and 2), the Aziz Declaration (Docket No. 3), the Gage Declaration (Docket No. 4), and the

Supplemental Declaration of William E. Aziz in Support of Recognition of Sanction Order and

Related Plan (Docket No. 9) (the “Supplemental Aziz Declaration”), and the evidence admitted


1
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
the Petition, the Aziz Declaration, or the Supplemental Aziz Declaration (as defined herein).
17-11519-mg
20-12433-scc Doc
             Doc12
                 4-1 Filed
                      Filed06/29/17
                            10/15/20 Entered
                                        Entered06/29/17
                                                10/15/2016:55:37
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  267
                                   Pg 2ofof277
                                            4



at the hearing (the “Hearing”) to consider the Petition; and due and proper notice of the Petition

having been provided; and no other or further notice being necessary or required; and no objections

or other responses having been filed that have not been overruled, withdrawn, or otherwise

resolved; and all interested parties having had an opportunity to be heard at the Hearing; and after

due deliberation and sufficient cause appearing therefor, the Court makes the following findings

of fact and conclusions of law:2

           a. This Court has subject-matter jurisdiction over this matter pursuant to 28 U.S.C.
              § 1334.

           b. This is a core proceeding under 28 U.S.C. § 157(b)(2)(P).

           c. Venue is proper in this district pursuant to 28 U.S.C. § 1410.

           d. The Foreign Representative is a “person,” as such term is defined in 11 U.S.C.
              § 101(41).

           e. The Foreign Representative is the duly appointed “foreign representative” of the
              Debtor, as such term is defined in 11 U.S.C. § 101(24).

           f. This chapter 15 case was properly commenced pursuant to 11 U.S.C. §§ 1504, 1509
              and 1515.

           g. The Foreign Representative has satisfied the requirements of 11 U.S.C. § 1515 and
              Fed. R. Bankr. P. 1007(a)(4) and 2002(q).

           h. The Debtor has satisfied the eligibility requirements of 11 U.S.C. §§ 109(a) and
              1517(a).

           i. The CCAA Proceedings currently pending before the Canadian Court and provisions
              made thereunder for the protection, administration, and distribution of the Debtor’s
              assets, are “foreign proceedings,” as such term is defined in 11 U.S.C. § 101(23).

           j. The CCAA Proceedings are entitled to recognition by this Court pursuant to
              11 U.S.C. § 1517.

           k. The CCAA Proceedings are pending in the country where the Debtor’s center of main
              interests is located, are “foreign main proceedings,” as such term is defined in 11

2
         The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the
extent any of the following findings of fact constitute conclusions of law, or any of the following conclusions of law
constitute findings of fact, they are adopted as such.
                                                          2
17-11519-mg
20-12433-scc Doc
             Doc12
                 4-1 Filed
                      Filed06/29/17
                            10/15/20 Entered
                                        Entered06/29/17
                                                10/15/2016:55:37
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  268
                                   Pg 3ofof277
                                            4



              U.S.C. § 1502(4), and are entitled to recognition as “foreign main proceedings”
              pursuant to 11 U.S.C. § 1517(b)(1).

          l. The Foreign Representative is entitled to all the relief provided pursuant to 11 U.S.C.
             § 1520, without limitation.

          m. The Foreign Representative is further entitled to all relief expressly set forth in
             11 U.S.C. §§ 1521(a)-(b).

          n. The relief granted hereby is necessary and appropriate, in the interests of the public
             and international comity, consistent with the public policy of the United States, and
             warranted under 11 U.S.C. §§ 1517, 1520, and 1521.

          Now therefore, it is hereby:

              ORDERED that the Petition is granted in its entirety; and it is further

              ORDERED that the CCAA Proceedings are hereby recognized as a foreign main

proceeding pursuant to section 1517(b)(1) of the Bankruptcy Code, and all relief under section

1520 of the Bankruptcy Code shall apply in this case; and it is further

              ORDERED that the Sanction Order, the Plan, including the releases contained in

sections 7.1, 7.2, and 7.3, and all other related orders and documents are recognized, granted

comity, and entitled to full force and effect in the United States pursuant to sections 105, 1507,

and 1521 of the Bankruptcy Code; and it is further

              ORDERED that the Foreign Representative is authorized to operate the business of

the Debtor that is the subject of the CCAA Proceedings and exercise the powers of a trustee to the

extent provided by 11 U.S.C. § 1520(a)(3); and it is further

              ORDERED that the Foreign Representative, the Debtor, and their respective agents

are authorized to serve or provide any notices required under the Bankruptcy Rules or local rules

of this Court; and it is further

              ORDERED that no action taken by the Foreign Representative, the Debtor, or their

respective successors, agents, representatives, advisors, or counsel in preparing, disseminating,

                                                 3
17-11519-mg
20-12433-scc Doc
             Doc12
                 4-1 Filed
                      Filed06/29/17
                            10/15/20 Entered
                                        Entered06/29/17
                                                10/15/2016:55:37
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  269
                                   Pg 4ofof277
                                            4



applying for, implementing, or otherwise acting in furtherance of or in connection with the CCAA

Proceedings, this Order, this chapter 15 case, or any adversary proceeding herein, or any further

proceeding commenced hereunder, shall be deemed to constitute a waiver of the rights or benefits

afforded such persons under 11 U.S.C. §§ 306 and 1510; and it is further

              ORDERED that the Petition and supporting papers shall be available upon request at

the office of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153 (Attn.:

Marcia Goldstein, Esq., Robert J. Lemons, Esq., and Arkady A. Goldinstein, Esq.); and it is further

              ORDERED the terms and conditions of this Order shall be immediately effective and

enforceable upon its entry; and it is further

              ORDERED that the Foreign Representative is authorized to take all action necessary

to carry out this Order; and it is further

              ORDERED that this Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation and/or enforcement of this Order.


        A written opinion further detailing the basis for this ruling will be issued in due course.


IT IS SO ORDERED.


Dated: June 29, 2017
       New York, New York
                                                _________/s/ Martin Glenn_______________
                                                          MARTIN GLENN
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                  4
20-12433-scc   Doc 4-1   Filed 10/15/20 Entered 10/15/20 12:35:40   Exhibit A   Pg
                                    270 of 277




                                       r
16-12262-scc
20-12433-scc Doc
             Doc 14
                 4-1 Filed
                      Filed09/08/16
                            10/15/20 Entered
                                        Entered09/08/16
                                                10/15/2010:59:32
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  271
                                   Pg 1ofof277
                                            7



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                             )
In re                                                        )    Chapter 15
                                                             )
YH Limited,                                                  )    Case No. 16-12262
                                                             )
           Debtor in a Foreign Proceeding.                   )

          ORDER GRANTING PETITION FOR RECOGNITION OF FOREIGN MAIN
                PROCEEDING AND REQUEST FOR RELATED RELIEF

           Upon consideration of the Verified Petition for Recognition of Foreign Main Proceeding

and Request for Related Relief, ECF No. 2 (together with the Form of Voluntary Petition, ECF

No. 1, the “Petition”), the Foreign Representative Declaration,1 and the UK Declaration, (togeth-

er with the Petition, and the Foreign Representative Declaration, the “Chapter 15 Pleadings”),

each filed on August 3, 2016 by or on behalf of the Petitioner, Christian Henry Wells, in his ca-

pacity as the duly-appointed foreign representative of YH Limited (“YH Limited”, or the “Debt-

or”), the debtor in a voluntary restructuring proceeding (the “UK Proceeding”) concerning the

Debtor currently pending before the Chancery Division (Companies Court) of the High Court of

Justice of England and Wales (the “UK Court”); and it appearing that the Court has jurisdiction

over this matter pursuant to 28 U.S.C. §§ 1334 and 157 and the Amended Standing Order of

Reference M-431, dated January 31, 2012 (Preska, C.J.); and it appearing that venue is proper

before this Court pursuant to 28 U.S.C. § 1410; and the Court having considered and reviewed

the Chapter 15 Pleadings and having held a hearing to consider the relief requested in the Peti-

tion on September 7, 2016 (the “Hearing”); and it appearing that timely notice of the filing of the

Chapter 15 Pleadings and the Recognition Hearing has been given to the Debtor, the Office of



1
    Capitalized terms not otherwise defined herein have the meaning ascribed to such terms in the Petition.
16-12262-scc
20-12433-scc Doc
             Doc 14
                 4-1 Filed
                      Filed09/08/16
                            10/15/20 Entered
                                        Entered09/08/16
                                                10/15/2010:59:32
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  272
                                   Pg 2ofof277
                                            7



the United States Trustee for the Southern District of New York, GLAS (for distribution to the

Scheme Creditors), and Sullivan & Cromwell (counsel to the Scheme Creditors) and that no

other or further notice need be provided; and upon all of the proceedings had before the Court;

and after due deliberation and sufficient cause appearing therefor, it is hereby

         FOUND, that:

         1.    This case was properly commenced pursuant to sections 1504, 1509 and 1515 of

the Bankruptcy Code.

         2.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska,

C.J.).

         3.    This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P).

         4.    The Client Trust Account is property of the Debtor within this district and, there-

fore, the Debtor is eligible to be a debtor in a Chapter 15 case pursuant to sections 109 and 1501

of the Bankruptcy Code.

         5.    Venue is proper in this district pursuant to 28 U.S.C. § 1410.

         6.    The UK Proceeding is a “foreign proceeding” within the meaning of section

101(23) of the Bankruptcy Code.

         7.    The UK Proceeding is pending in England (a constituent member of the political

union comprising the UK), which is the country in which the Debtor has the center of its main

interests and, as such, the UK Proceeding is a “foreign main proceeding” within the meaning of

sections 1502(4) and 1517(b)(1) of the Bankruptcy Code and entitled to recognition as the for-

eign main proceeding in respect of the Debtor.




                                                 -2-
16-12262-scc
20-12433-scc Doc
             Doc 14
                 4-1 Filed
                      Filed09/08/16
                            10/15/20 Entered
                                        Entered09/08/16
                                                10/15/2010:59:32
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  273
                                   Pg 3ofof277
                                            7



       8.      The Petitioner, Christian Henry Wells, has been duly appointed by the Debtor and

has been declared by the UK Court as authorized to act as the “foreign representative” with re-

spect to the UK Proceeding within the meaning of section 101(24) of the Bankruptcy Code.

       9.      The Petition meets all of the requirements set forth in section 1515 of the Bank-

ruptcy Code and rule 1007(a)(4) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”).

       10.     The UK Proceeding is entitled to recognition by the Court pursuant to section

1517(a) of the Bankruptcy Code.

       11.     The Debtor and the Petitioner are entitled to all of the relief set forth in section

1520 of the Bankruptcy Code.

       12.     Appropriate notice of the filing of, and the Hearing on, the Petition was given,

which notice is deemed adequate for all purposes, and no other or further notice need be given.

       13.     The relief granted hereby is necessary and appropriate, in the interests of the pub-

lic and of international comity, not inconsistent with the public policy of the United States, war-

ranted pursuant to sections 105(a), 1507(a), 1509(b)(2)-(3), 1520, 1521(a) and 1525 of the Bank-

ruptcy Code, and will not cause hardship to creditors of the Debtors or other parties in interests

that is not outweighed by the benefits of granting that relief.

       14.     The relief granted hereby is necessary to effectuate the purposes and objectives of

Chapter 15 and to protect the Debtor and the interests of its creditors and other parties in interest.

       15.     Absent the relief granted hereby, the Debtor Parties (as defined in paragraph (G)

below) may be subject to the prosecution of judicial, quasi-judicial, arbitration, administrative or

regulatory actions or proceedings in connection with the Scheme Claims against themselves or

their property, thereby interfering with and causing harm to, the Debtor, its creditors, and other




                                                 -3-
16-12262-scc
20-12433-scc Doc
             Doc 14
                 4-1 Filed
                      Filed09/08/16
                            10/15/20 Entered
                                        Entered09/08/16
                                                10/15/2010:59:32
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  274
                                   Pg 4ofof277
                                            7



parties in interest in the UK Proceeding and, as a result, the Debtor, its creditors and such other

parties in interest would suffer irreparable injury for which there is no adequate remedy at law.

        16.     Absent the requested relief, the efforts of the Debtor, the UK Court and the Peti-

tioner in conducting the UK Proceeding and effecting the 2016 Refinancing under the Scheme,

the Restructuring Documents and English law may be thwarted by the actions of certain credi-

tors, a result counter to the purposes of Chapter 15 as reflected in section 1501(a) of the Bank-

ruptcy Code.

        17.     Each of the injunctions contained in this Order (i) is within the Court’s jurisdic-

tion, (ii) is essential to the success of the Scheme, (iii) is an integral element of the Scheme

and/or to its effectuation, (iv) confers material benefits on, and is in the best interests of, the

Debtor and its creditors, including without limitation the Scheme Creditors, and (v) is important

to the overall objectives of the 2016 Refinancing.

        For all of the foregoing reasons, and after due deliberation and sufficient cause appearing

therefor, it is hereby

        ORDERED, ADJUDGED AND DECREED, that:

        (A)     the Petition and the Relief Requested are granted;

        (B)     the UK Proceeding is granted recognition as a foreign main proceeding (as de-

fined in section 1502 of the Bankruptcy Code) pursuant to sections 1517(a) and (b)(1) of the

Bankruptcy Code;

        (C)     the Petitioner is recognized as the “foreign representative” as defined in section

101(24) of the Bankruptcy Code in respect of the UK Proceeding;

        (D)     the Debtor and the Petitioner are granted all of the relief set forth in section 1520

of the Bankruptcy Code including, without limitation, the application of the protection afforded




                                                  -4-
16-12262-scc
20-12433-scc Doc
             Doc 14
                 4-1 Filed
                      Filed09/08/16
                            10/15/20 Entered
                                        Entered09/08/16
                                                10/15/2010:59:32
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  275
                                   Pg 5ofof277
                                            7



by the automatic stay under section 362(a) of the Bankruptcy Code to the Debtor and to the

Debtor’s property that is within the territorial jurisdiction of the United States;

       (E)     the Petitioner is hereby entrusted with the administration of any and all of the

Debtor’s assets within the territorial jurisdiction of the United States;

       (F)     as of the Effective Date (as defined in the Scheme), the Scheme Sanction Order,

the Scheme and the Restructuring Documents are recognized, granted comity, and entitled to full

force and effect against all entities (as that term is defined in section 101(15) of the Bankruptcy

Code) in accordance with their terms, and such terms shall be binding and fully enforceable on

all Scheme Creditors and any of their Nominated Recipients;

       (G)     as of the Effective Date, any judgment, wherever and whenever obtained, to the

extent such judgment is a determination of the liability of the Debtor or any other person released

under the Scheme, including, as applicable, the Released Persons (as defined in the Explanatory

Statement) (collectively, the “Debtor Parties”), with respect to any debt cancelled, discharged or

restructured under the Scheme, the Restructuring Documents or as a result of English law relat-

ing to the 2016 Refinancing is unenforceable in the United States, in each case, to the extent in-

consistent with the Scheme, the Restructuring Documents or such law;

       (H)     as of the Effective Date, all Scheme Creditors and any of their Nominated Recipi-

ents (as defined in the Scheme) are permanently enjoined from commencing or continuing in any

manner, directly or indirectly, including by way of counterclaim, any action, suit or other pro-

ceeding (including, without limitation, any judicial, quasi-judicial, arbitral or administrative ac-

tion, proceeding or process whatever in any judicial, arbitral, administrative or other forum), em-

ploying any process, or performing any act to collect, recover or offset any debt cancelled, dis-

charged or restructured under the Scheme or Restructuring Documents and/or as a result of Eng-




                                                  -5-
16-12262-scc
20-12433-scc Doc
             Doc 14
                 4-1 Filed
                      Filed09/08/16
                            10/15/20 Entered
                                        Entered09/08/16
                                                10/15/2010:59:32
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  276
                                   Pg 6ofof277
                                            7



lish law relating to the 2016 Refinancing, or seeking any discovery related thereto, in each case,

to the extent inconsistent with the Scheme, the Restructuring Documents or such law;

       (I)     as of the Effective Date, Scheme Creditors and any of their Nominated Recipients

are permanently enjoined from (i) transferring, relinquishing or disposing of any property of the

Debtor Parties located within the territorial jurisdiction of the United States, or (ii) taking or con-

tinuing any act to obtain possession of, or exercise control over, such property, in each case, to

the extent inconsistent with the Scheme, the Restructuring Documents or English law relating to

the 2016 Refinancing;

       (J)     as of the Effective Date, all entities (as that term is defined in section 101(15)) are

permanently enjoined from commencing any suit, action or proceeding in the territorial jurisdic-

tion of the United States to resolve any dispute arising out of any provision of the Scheme, the

Restructuring Documents or English law relating to the 2016 Refinancing;

       (K)     as of the Effective Date, all entities (as that term is defined in section 101(15) of

the Bankruptcy Code) subject to the U.S. Bankruptcy Court’s jurisdiction are permanently en-

joined from taking any action inconsistent with the Scheme, including, without limitation,

against the Debtor Parties or any property of Debtor Parties within the territorial jurisdiction of

the United States;

       (L)     as of the Effective Date, the Scheme Creditors and any of their Nominated Recip-

ients are permanently enjoined from commencing or continuing in any manner, directly or indi-

rectly, including by way of counterclaim, any action, suit or other proceeding (including, without

limitation, arbitration, mediation or any judicial, quasi-judicial, or administrative action, pro-

ceeding or process whatever in any judicial, arbitral, administrative or other forum), or employ-

ing any process, against the Foreign Representative (personally or in such capacity), the Debtor




                                                  -6-
16-12262-scc
20-12433-scc Doc
             Doc 14
                 4-1 Filed
                      Filed09/08/16
                            10/15/20 Entered
                                        Entered09/08/16
                                                10/15/2010:59:32
                                                         12:35:40 Main
                                                                   Exhibit
                                                                       Document
                                                                           A Pg
                                  277
                                   Pg 7ofof277
                                            7



or the other Debtor Parties in respect of any claim or cause of action, in law or in equity, arising

out of or relating to any action taken or omitted to be taken in connection with this Chapter 15

case, the Scheme or the Restructuring Documents;

       (M)     no action taken by the Petitioner in preparing, disseminating, applying for, im-

plementing or otherwise in connection with the Scheme, the Restructuring Documents, any order

entered in respect of this Petition, the Chapter 15 case, any further order for additional relief in

the Chapter 15 case, or any adversary proceedings or contested matters in connection therewith,

will be deemed to constitute a waiver of any immunity afforded the Petitioner as Foreign Repre-

sentative, including without limitation pursuant to section 1510 of the Bankruptcy Code;

       (N)     this Court shall retain jurisdiction with respect to the effect, enforcement,

amendment or modification of this order;

       (O)     the Petitioner, the Debtor, and their respective agents are authorized to serve or

provide any notices required under the Bankruptcy Rules or local rules of this Court;

       (P)     the Petitioner is authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order; and

       (Q)     this Order shall be effective and enforceable immediately upon entry and shall

constitute a final order within the meaning of 28 U.S.C. § 158(a).


Dated: September 8, 2016
       New York, New York


                                                       /S/ Shelley C. Chapman
                                                       UNITED STATES BANKRUPTCY JUDGE




                                                 -7-
